



EXHIBIT 10.1
Execution Version




ELEVENTH AMENDMENT TO CREDIT AGREEMENT
(Incremental Loan Assumption Agreement)


This ELEVENTH AMENDMENT, dated as of October 3, 2019 (this “Amendment”), is made
by and among CSC Holdings, LLC (as successor by merger to Neptune Finco Corp.)
as borrower (the “Borrower”), each of the other Loan Parties signatory hereto,
JPMorgan Chase Bank, N.A. as additional lender (together with any other
financial institution that signs this Amendment as an additional lender, the
“Additional Lenders” and each an “Additional Lender”), the other several banks
and financial institutions parties hereto as Lenders and JPMorgan Chase Bank,
N.A. as administrative agent (the “Administrative Agent”) for the Lenders.
Except as otherwise provided herein, all capitalized terms used but not defined
herein shall have the meanings given to them in the Credit Agreement (as defined
below).
RECITALS:
WHEREAS, reference is hereby made to the Credit Agreement, dated as of October
9, 2015, as amended by the First Amendment to Credit Agreement, dated as of June
20, 2016, the Incremental Loan Assumption Agreement, dated as of June 21, 2016,
the Incremental Loan Assumption Agreement, dated as of July 21, 2016, the Second
Amendment to Credit Agreement (Extension Amendment), dated as of September 9,
2016, the Third Amendment to Credit Agreement (Extension Amendment, Incremental
Loan Assumption Agreement & Assignment and Acceptance), dated as of December 9,
2016, the Fourth Amendment to Credit Agreement (Incremental Loan Assumption
Agreement & Refinancing Amendment), dated as of March 15, 2017, the Fifth
Amendment to Credit Agreement (Incremental Loan Assumption Agreement), dated as
of January 12, 2018 (the “Fifth Amendment”), the Sixth Amendment to Credit
Agreement (Incremental Loan Assumption Agreement), dated as of October 15, 2018,
the Issuer Acknowledgment and Supplement to Credit Agreement, dated as of
November 27, 2018, the Seventh Amendment to Credit Agreement (Extension
Amendment, Incremental Loan Assumption Agreement & Assignment and Acceptance),
dated as of January 24, 2019 (the “Seventh Amendment”), the Eighth Amendment to
Credit Agreement (Incremental Loan Assumption Agreement), dated as of February
7, 2019 (the “Eighth Amendment”), the Ninth Amendment to Credit Agreement
(Extension Amendment), dated as of May 14, 2019 and the Tenth Amendment to
Credit Agreement (Incremental Loan Assumption Agreement), dated as of May 14,
2019 (as may be further amended, restated, modified or supplemented from time to
time, including pursuant to this Amendment, the “Credit Agreement”), by and
among the Borrower, the Lenders party thereto from time to time, the
Administrative Agent, the Security Agent and the other parties thereto from time
to time;
WHEREAS, pursuant to Section 2.22 of the Credit Agreement, the Borrower may
establish Incremental Term Loan Commitments with banks, financial institutions
and other institutional lenders who will become Incremental Term Lenders (which,
for the avoidance of doubt, may be existing or additional Lenders);
WHEREAS, the Borrower and each Additional Lender providing September 2019
Initial Term Loan Commitments (as defined below) and each Exchanging Lender (as
defined below) (together, each, in such capacity, a “September 2019 Initial Term
Loan Lender” and, collectively, the “September 2019 Initial Term Loan Lenders”)
desire to establish Incremental Term Loan Commitments in an aggregate principal
amount of $2,500,000,000 to refinance (including by way of the Exchange (as
defined below), where applicable) (i) the outstanding principal amount of the
February 2019 Incremental Term Loans (as defined in the Eighth Amendment) (the
“February 2019 Term Loans”) in full and (ii) the outstanding principal




--------------------------------------------------------------------------------





amount of the January 2018 Incremental Term Loans (as defined in the Fifth
Amendment) (the “January 2018 Term Loans” and together with the February 2019
Term Loans, the “Refinanced Term Loans”) in full and, in each case, if
applicable, to pay fees, accrued and unpaid interests and expenses in connection
with the transactions contemplated by this Amendment, in accordance with Section
2.22 of the Credit Agreement; and
WHEREAS, the Borrower and each Additional Lender providing September 2019
Delayed Draw Term Loan Commitments (as defined below) (each, in such capacity, a
“September 2019 Delayed Draw Term Loan Lender” and, collectively, the “September
2019 Delayed Draw Term Loan Lenders”, and together with the September 2019
Initial Term Loan Lenders, the “September 2019 Term Loan Lenders”) desire to
establish Incremental Term Loan Commitments in an aggregate principal amount of
$500,000,000, in accordance with Section 2.22 of the Credit Agreement; and
WHEREAS, each Lender holding Refinanced Term Loans that executes and delivers,
prior to the Effective Date, a Loan Exchange Form in the form attached as
Schedule 1 hereto (a “Loan Exchange Form”) and elects the “Consent & Cashless
Settlement” option therein (each such Lender, an “Exchanging Lender” and
collectively, the “Exchanging Lenders”) (i) agrees to the terms of this
Amendment and (ii) agrees to exchange 100% of the outstanding principal amount
of the Refinanced Term Loans held by such Lender for September 2019 Initial Term
Loans (as defined below) in an equal principal amount; provided that the Lead
Arrangers (as defined below) may, in their sole discretion, elect not to
exchange any amount of such Lender’s Refinanced Term Loans for September 2019
Initial Term Loans, or to exchange less than 100% of the principal amount of
such Lender’s Refinanced Term Loans for September 2019 Initial Term Loans, in
which case the difference between the principal amount of such Lender’s
Refinanced Term Loans and the allocated principal amount of September 2019
Initial Term Loans will be prepaid on the Initial Draw Date (as defined below);
WHEREAS, each of JPMorgan Chase Bank, N.A., Credit Suisse Loan Funding LLC,
Royal Bank of Canada, and Goldman Sachs Lending Partners LLC is a joint lead
arranger and joint bookrunner (collectively, the “Lead Arrangers” and each,
individually, a “Lead Arranger”) in respect of this Amendment and the September
2019 Term Loan Commitments created hereunder;
WHEREAS, subject to the terms and conditions of the Credit Agreement, each
September 2019 Term Loan Lender party hereto, if it is not already a Lender
thereunder, shall become a Lender pursuant to this Amendment; and
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
1.Establishment of the September 2019 Term Loan Commitments.
(a)Subject to the satisfaction of the conditions precedent set forth in Section
2 hereof and effective as of the date on which such conditions precedent are
satisfied (the “Effective Date”), and in accordance with the provisions of the
Credit Agreement, including Section 2.22 of the Credit Agreement:
(i)
there is hereby established under the Credit Agreement a new Class of
Incremental Term Loan Commitments;

(ii)
such Incremental Term Commitments shall be referred to as the “September 2019
Initial Term Loan Commitments”, and the Loans made pursuant to the September
2019 Initial Term Loan Commitments shall be referred to as the “September 2019
Initial Term Loans”;

(iii)
the aggregate principal amount of the September 2019 Initial Term Loan
Commitments (including by way of the Exchange) is $2,500,000,000; and





--------------------------------------------------------------------------------





(iv)
such September 2019 Initial Term Loan Commitments and September 2019 Initial
Term Loans shall have the terms and provisions set forth in Section 1 and
Section 3 of this Amendment.

(b)Subject to the satisfaction of the conditions precedent set forth in Section
2 hereof and effective as of the Effective Date, and in accordance with the
provisions of the Credit Agreement, including Section 2.22 of the Credit
Agreement:
(i)
there is hereby established under the Credit Agreement a new Class of
Incremental Term Loan Commitments;

(ii)
such Incremental Term Loan Commitments shall be referred to as the “September
2019 Delayed Draw Term Loan Commitments” and together with the September 2019
Initial Term Loan Commitments, the “September 2019 Term Loan Commitments”, and
the Loans made pursuant to the September 2019 Delayed Draw Term Loan Commitments
shall be referred to as the “September 2019 Delayed Draw Term Loans” and
together with the September 2019 Initial Term Loans, the “September 2019 Term
Loans”;

(iii)
the aggregate principal amount of the September 2019 Delayed Draw Term Loan
Commitments is $500,000,000; and

(iv)
such September 2019 Delayed Draw Term Loan Commitments and September 2019
Delayed Draw Term Loans shall have the terms and provisions set forth in Section
1 and Section 3 of this Amendment.

(c)As of the Effective Date each of the September 2019 Term Loan Lenders hereby
agree to provide its Incremental Term Loan Commitment set forth on Schedule 2A
and Schedule 2B hereto, each pursuant to and in accordance with Section 2.22 of
the Credit Agreement. The September 2019 Term Loan Commitments provided pursuant
to this Amendment and the September 2019 Term Loans shall in each case be
subject to all of the terms and conditions in the Credit Agreement and this
Amendment, and shall be entitled to all the benefits afforded by the Credit
Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the Facility Guaranty, liens and
security interests created by the Security Documents.
(d)From (and including) the Effective Date and until (but excluding) the Delayed
Draw Date (as defined below), the September 2019 Initial Term Loan Commitments
and the September 2019 Delayed Draw Term Loan Commitments shall constitute
separate Classes of Commitments under the Credit Agreement.
(e)Each Additional Lender having a September 2019 Initial Term Loan Commitment
hereby agrees, subject to satisfaction of the conditions precedent set forth in
Section 4(a) of this Amendment, to make September 2019 Initial Term Loans to the
Borrower denominated in Dollars on any Business Day (such date, the “Initial
Draw Date”) after the Effective Date and on or prior to October 31, 2019 (such
date, the “Termination Date”), and in accordance with Section 2.03 of the Credit
Agreement in an aggregate principal amount not to exceed its September 2019
Initial Term Loan Commitment set forth on Schedule 2A hereto. The September 2019
Term Loans borrowed on the Initial Draw Date is referred to as the “Initial
Drawn Loans”.
(f)As of the Effective Date, each Exchanging Lender agrees that, subject to
satisfaction of the conditions precedent set forth in Section 4(a) of this
Amendment, the entire outstanding principal amount of the Refinanced Term Loans
held by such Lender (or such lesser amount as may be allocated to such Lender by
the Lead Arrangers) shall be exchanged for September 2019 Initial Term Loans in
an equal principal amount on the Initial Draw Date (the “Exchange”); provided
that, if less than 100%




--------------------------------------------------------------------------------





of the principal amount of such Lender’s Refinanced Term Loans are exchanged for
September 2019 Initial Term Loans, then the difference between the principal
amount of such Lender’s Refinanced Term Loans and the allocated principal amount
of September 2019 Initial Term Loans of such Lender will be prepaid on the
Initial Draw Date. For the avoidance of doubt, each Exchanging Lender agrees to
participate in the September 2019 Initial Term Loans in the amount notified to
such Exchanging Lender by the Lead Arrangers which may be less than the amount
requested by it in its Loan Exchange Form or less than its pro rata amount of
the aggregate principal amount of Refinanced Term Loans subject to such
exchange.
(g)Each Additional Lender having a September 2019 Delayed Draw Term Loan
Commitment hereby agrees, subject to satisfaction of the conditions precedent
set forth in Section 4(b) of this Amendment, to make September 2019 Delayed Draw
Term Loans to the Borrower denominated in Dollars on any Business Day (such
date, the “Delayed Draw Date”) after the Effective Date and on or prior to the
Termination Date, in accordance with Section 2.03 of the Credit Agreement in an
aggregate principal amount not to exceed its September 2019 Delayed Draw Term
Loan Commitments set forth on Schedule 2B hereto (and it being understood there
shall be only one Delayed Draw Date). The September 2019 Term Loans borrowed on
the Delayed Draw Date is referred to as the “Delayed Drawn Loans”.
(h)Notwithstanding any other provision of this Amendment and the Credit
Agreement, on the Delayed Draw Date, the Borrower may elect to convert any then
outstanding Initial Drawn Loans that are Eurodollar Loans to (i) ABR Loans or
(ii) Eurodollar Loans having an Interest Period designated by the Borrower,
regardless of whether the Delayed Draw Date is the last day of an Interest
Period with respect to the Initial Drawn Loans, and the Delayed Draw Date shall
constitute an Interest Payment Date with respect to all outstanding Initial
Drawn Loans. On the Delayed Draw Date, (A) the Delayed Drawn Loans that are
Eurodollar Loans (as designated by the Borrower in a Borrowing Request) shall be
added to (and thereafter be deemed to constitute a part of) the Initial Drawn
Loans that are Eurodollar Loans, and be subject to the same Adjusted LIBO Rates
and Interest Periods (in each case after giving effect to such conversion) as
such Eurodollar Loans to which they are added and (B) the Initial Drawn Loans
that are ABR Loans (as designated by the Borrower in a Borrowing Request) shall
be added to (and thereafter be deemed to constitute part of) the Initial Drawn
Loans that are ABR Loans, and be subject to the same Alternate Base Rate as such
ABR Loans to which they are added. The Administrative Agent shall (and is hereby
authorized to) take all appropriate actions in connection with the incurrence of
Delayed Drawn Loans on the Delayed Draw Date to ensure that all Lenders with
September 2019 Term Loans outstanding on such date (after giving effect to the
incurrence of Delayed Drawn Loans on such date) participate pro rata in
accordance with this Section 1(h) to this Amendment in each Borrowing and
repayment of September 2019 Term Loans (as increased by the amount of Delayed
Drawn Loans incurred on such date), including under Section 1(n) of this
Amendment. Each Lender of any September 2019 Term Loans agrees that the
provisions of Section 2.16 of the Credit Agreement shall not apply to any
conversion of Eurodollar Loans of such Lender on the Delayed Draw Date pursuant
to this Section 1(h) to this Amendment. From (and including) the Delayed Draw
Date, the Initial Drawn Loans and the Delayed Drawn Loans shall, automatically
and without action of any Person, constitute a single Class of Loans having
identical terms as set forth herein.
(i)The September 2019 Initial Term Loan Commitments and the September 2019
Delayed Draw Term Loan Commitments shall constitute “Commitments”, “Term
Commitments”, “Incremental Loan Commitments” and “Incremental Term Loan
Commitments”, as the context may require, the September 2019 Delayed Draw Term
Loans and the September 2019 Initial Term Loans shall constitute “Loans”, “Term
Loans”, “Incremental Term Loans”, “Incremental Loans” and “Other Term Loans”, as
the context may require, this Amendment shall be an “Incremental Loan Assumption
Agreement” and a “Loan Document”, as the context may require, each September
2019 Initial Term Loan Lender, each




--------------------------------------------------------------------------------





September 2019 Delayed Draw Term Loan Lender and each Exchanging Lender shall be
a “Term Lender”, “Incremental Term Lender” and a “Lender”, as the context may
require, and each Lead Arranger shall be an “Incremental Arranger”, in each
case, for all purposes under the Credit Agreement and the other Loan Documents.
(j)The September 2019 Term Loans will mature on April 15, 2027 (the “September
2019 Term Loan Maturity Date”).
(k)At the option of the Borrower, the September 2019 Term Loans (i) may
participate on a pro rata basis, less than pro rata basis or greater than pro
rata basis in any mandatory prepayment of Term Loans under the Credit Agreement
(except that, unless otherwise permitted under the Credit Agreement, the
September 2019 Term Loans may not participate on a greater than pro rata basis
as compared to any earlier maturing Class of Term Loans) and (ii) may
participate on a pro rata basis, less than pro rata basis or greater than pro
rata basis in any voluntary prepayment of Term Loans under the Credit Agreement.
(l)The September 2019 Term Loans may be repaid or prepaid in accordance with the
provisions of the Credit Agreement and this Amendment, but once repaid or
prepaid may not be re-borrowed.
(m)With respect to the September 2019 Term Loans, (A) the “Adjusted LIBO Rate”
shall mean, with respect to any Eurodollar Borrowing for any Interest Period, an
interest rate per annum equal to the greater of (1) 0% per annum and (2) the
LIBO Rate in effect for such Interest Period, (B) the Applicable Margin is (1)
with respect to any ABR Loan, 1.50% per annum and (2) with respect to any
Eurodollar Loan, 2.50% per annum and (C) the initial Interest Period with
respect to the September 2019 Initial Term Loans shall commence on the Initial
Draw Date and end on a date reasonably satisfactory to the Administrative Agent,
and the initial Interest Period with respect to the September 2019 Delayed Draw
Term Loans shall commence on the Delayed Draw Date and end on a date reasonably
satisfactory to the Administrative Agent, in each case, subject to Section 1(h)
to this Amendment.
(n)The Borrower shall pay to the Administrative Agent for the account of the
September 2019 Term Loan Lenders, (A) on April 15th, July 15th, October 15th and
January 15th of each year (each such date being called a “Repayment Date”),
commencing with the first such date occurring after the date that is 3 months
after the Delayed Draw Date, and on each such date thereafter through the
September 2019 Term Loan Maturity Date (provided that if such day is not a
Business Day, the Repayment Date shall be the next succeeding Business Day),
amortization installments equal to 0.25% of the aggregate principal amount of
the September 2019 Term Loans outstanding on the Delayed Draw Date, as adjusted
from time to time pursuant to Sections 2.11(b), 2.12, 2.13(f) and 2.22(d) of the
Credit Agreement, and which payments shall be further reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.12 of the Credit Agreement and (B) on the September 2019 Term Loan
Maturity Date, the aggregate unpaid principal amount of all September 2019 Term
Loans on such date, together with accrued and unpaid interest on the principal
amount to be paid to but excluding such date.
(o)In the event that on or prior to the date that is six months after the
Initial Draw Date either (x) the Borrower makes any prepayment of the September
2019 Term Loans in connection with an Additional Term Loan Repricing Transaction
(as defined below) (including by way of a Refinancing Amendment) or (y) effects
any amendment of this Amendment or the Credit Agreement resulting in an
Additional Term Loan Repricing Transaction, the Borrower shall pay to the
Administrative Agent for the ratable account of the Lenders in respect of the
September 2019 Term Loans, in the case of clause (x) 1.00% of the principal
amount of the September 2019 Term Loans




--------------------------------------------------------------------------------





so repaid, or in the case of clause (y) a payment equal to 1.00% of the
aggregate amount of the September 2019 Term Loans subject to such Additional
Term Loan Repricing Transaction. For purposes of this paragraph, “Additional
Term Loan Repricing Transaction” shall mean (a) the prepayment, refinancing,
substitution or replacement of all or a portion of the September 2019 Term Loans
with the incurrence by the Borrower or any Subsidiary of any senior secured loan
financing, the primary purpose of which (as determined in good faith by the
Borrower) is to reduce the All-In Yield of such debt financing relative to the
September 2019 Term Loans so repaid, refinanced, substituted or replaced and (b)
any amendment to this Amendment or the Credit Agreement the primary purpose of
which (as determined by the Borrower in good faith) is to reduce the All-In
Yield applicable to the September 2019 Term Loans; provided that any refinancing
or repricing of September 2019 Term Loans in connection with (i) any Public
Offering, (ii) any acquisition the aggregate consideration with respect to which
equals or exceeds $50,000,000 or (iii) a transaction that would result in a
Change of Control shall not constitute an Additional Term Loan Repricing
Transaction.
(p)In the event that prior to the date that is 12 months from the Initial Draw
Date, the Borrower seeks Incremental Term Loan Commitments pursuant to Section
2.22 of the Credit Agreement, the All-In Yield applicable to the resulting
Incremental Term Loans (the “New Incremental Term Loans”) shall be determined by
the Borrower and the applicable Incremental Lenders and shall be set forth in
each applicable Incremental Loan Assumption Agreement; provided, however, that
the All-In Yield applicable to such New Incremental Term Loans of the same
currency as the September 2019 Term Loans (other than New Incremental Term Loans
(w) Incurred pursuant to Section 4.04(b)(1)(ii) of Annex I of the Credit
Agreement, (x) established pursuant to the second proviso to Section 4.04(b)(1)
of Annex I of the Credit Agreement, (y) having a maturity date that is more than
two years after the September 2019 Term Loan Maturity Date or (z) Incurred in
connection with an acquisition) shall not be greater than the applicable All-In
Yield payable pursuant to the terms of the Loan Documents as amended through the
date of such calculation with respect to the September 2019 Term Loans plus 75
basis points per annum unless the interest rate (together with, as provided in
the proviso below, any Adjusted LIBO Rate floor or Alternate Base Rate floor)
with respect to the September 2019 Term Loans is increased so as to cause the
then applicable All-In Yield under the Loan Documents on the September 2019 Term
Loans to equal the All-In Yield then applicable to the New Incremental Term
Loans minus 75 basis points; provided that any increase in All-In Yield to the
September 2019 Term Loans due to the application or imposition of an Adjusted
LIBO Rate floor or an Alternate Base Rate floor on any New Incremental Term Loan
shall be effected, at the Borrower’s option, (x) through an increase in (or
implementation of, as applicable) any Adjusted LIBO Rate floor or Alternate Base
Rate floor, as applicable, with respect to the September 2019 Term Loans (for
the avoidance of doubt, not to exceed the applicable Adjusted LIBO Rate Floor or
Alternate Base Rate floor, as applicable, of the applicable New Incremental Term
Loans), (y) through an increase in the Applicable Margin for the September 2019
Term Loans or (z) any combination of (x) and (y) above.
(q)The Borrower and the Administrative Agent hereby consent, pursuant to Section
9.04(b) of the Credit Agreement, to the inclusion as a “Lender” of each
September 2019 Term Loan Lender that is party to this Amendment to the extent
such consent would be required pursuant to Section 9.04(b) of the Credit
Agreement. For the avoidance of doubt, the Administrative Agent, each Lead
Arranger and each September 2019 Term Loan Lender hereby agree that the 10
Business Day minimum period in clause (ii) of the third sentence of Section
2.22(a) of the Credit Agreement shall not apply to the September 2019 Term Loan
Commitments and the September 2019 Term Loans.
(r)Each September 2019 Term Loan Lender (i) confirms that it has received a copy
of the Credit Agreement and the Intercreditor Agreement, and has received or has
been accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 4.10(a)(1) and (a)(2) of Annex I to the
Credit Agreement and such other documents and information




--------------------------------------------------------------------------------





as it has deemed appropriate to make its own credit analysis and decision to
enter into this Amendment; (ii) agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender, Agent or any Lead
Arranger and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iii) appoints and authorizes the
Administrative Agent or any other Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the Credit Agreement and
the other Loan Documents as are delegated to the Administrative Agent by the
terms thereof, together with such powers and discretion as are reasonably
incidental thereto; and (iv) agrees that it will perform in accordance with
their terms all of the obligations which by the terms of the Credit Agreement
are required to be performed by it as a Lender, Term Lender, Incremental Lender
and Incremental Term Lender.
(s)For each September 2019 Term Loan Lender, delivered herewith to the
Administrative Agent or the Borrower, as applicable, are such forms,
certificates or other evidence with respect to United States federal income tax
withholding matters as such September 2019 Term Loan Lender may be required to
deliver to the Administrative Agent or the Borrower, as applicable, pursuant to
Section 2.20 of the Credit Agreement.
(t)Except as set forth herein, the September 2019 Term Loan Commitments and
September 2019 Term Loans shall have the same terms and conditions as the
October 2018 Incremental Term Loan Commitments and October 2018 Incremental Term
Loans (such Commitments and Loans being referred together as the “Benchmark
Class”).
(u)Notwithstanding anything to the contrary contained in this Amendment or the
Credit Agreement, except for assignments among the September 2019 Term Loan
Lenders and their respective Affiliates, no assignment of any September 2019
Term Loan Commitments (or related Loans) shall be effective prior to the Delayed
Draw Date; provided that any Exchanging Lender may assign Refinanced Term Loans
in accordance with the Credit Agreement and subject to the restrictions on
assignments as set forth in such Exchanging Lender’s Loan Exchange Form.
(v)Each Exchanging Lender hereby confirms that no amounts shall be payable under
Section 2.16 of the Credit Agreement as a result of the exchange of its
Refinanced Term Loans for the September 2019 Initial Term Loans taking place on
a day other than the last day of the applicable Interest Period for its
Refinanced Term Loans.
2.Effectiveness. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions:
(a)this Amendment shall have been duly executed by the Borrower, the other Loan
Parties, the Administrative Agent and the Additional Lenders and (ii) the
Administrative Agent shall have received executed and delivered Loan Exchange
Forms representing 100% of the aggregate principal amount of exchanged
Refinanced Term Loans set forth on Schedule 3 hereto;
(b)immediately before and after giving effect to this Amendment, no Default or
Event of Default shall have occurred and be continuing;
(c)the representations and warranties set forth in Article III of the Credit
Agreement and in each other Loan Document shall be true and correct in all
material respects (or in all respects to the extent qualified by materiality or
Material Adverse Effect) on and as of the Effective Date (and, for the avoidance
of doubt, including in respect of each Eleventh Amendment Loan Document (as
defined below)) with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case, such representations and warranties shall be true
and correct in all material respects (or in all respects to the extent qualified
by materiality or Material Adverse Effect) on and as of such earlier date; and




--------------------------------------------------------------------------------





(d)the Administrative Agent shall have received:
(i)
a legal opinion of Ropes & Gray International LLP, New York counsel for the
Borrower, in form reasonably acceptable to the Administrative Agent (i) dated
the Effective Date, (ii) addressed to the Administrative Agent and the September
2019 Term Loan Lenders and (iii) covering such other matters relating to the
Loan Documents as the Administrative Agent shall reasonably request, and the
Borrower hereby requests such counsel to deliver such opinions;

(ii)
a copy of a resolution of the board of directors or, if applicable, a committee
of the board, or the sole member, managing member, general or limited partner,
of each Loan Party (A) approving the terms of, and the transactions contemplated
by, this Amendment and each other document executed or delivered by such Loan
Party in order to give effect to the transactions contemplated hereunder (such
documents, collectively, the “Eleventh Amendment Loan Documents”) and resolving
that it execute, deliver and perform its obligations under the Eleventh
Amendment Loan Documents to which it is a party; (B) authorizing a specified
person or persons to execute the Eleventh Amendment Loan Documents to which it
is a party; and (C) authorizing a specified person or persons, on its behalf, to
sign and/or deliver all documents and notices to be signed and/or delivered by
it under or in connection with the Eleventh Amendment Loan Documents to which it
is a party;

(iii)
a specimen of the signature of each person authorized by the resolution set
forth above in relation to the Eleventh Amendment Loan Documents;

(iv)
a secretary’s certificate of each Loan Party in the form reasonably satisfactory
to the Administrative Agent;

(v)
a certificate dated the Effective Date executed by a Responsible Officer of the
Borrower certifying that immediately before and after giving effect to this
Amendment (x) no Default or Event of Default shall have occurred and be
continuing and (y) as to the matters set forth in Section 2(c) above; and

(vi)
to the extent not already in possession of the September 2019 Term Loan Lenders,
at least 3 Business Days prior to the Effective Date, all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act, that has been reasonably requested by the September 2019 Term Loan
Lender at least five days prior to the date hereof.

3.Additional Amendments. On the Effective Date, (i) the Existing Credit
Agreement (excluding Annexes (other than Annex I (Covenants) and Annex II
(Additional Definitions)), Exhibits and Schedules thereto), (ii) Annex I
(Covenants) to the Existing Credit Agreement and Annex II (Additional
Definitions) to the Existing Credit Agreement, (iii) the Facility Guaranty and
(iv) the Pledge Agreement, originally dated as of June 21, 2016, and as amended,
supplemented or modified prior to the date hereof (the “Pledge Agreement”), are
hereby amended to reflect the amendments approved by the Seventh Amendment and
provided for in Schedules 2, 3, 4 and 5 thereto. For the avoidance of doubt,
such amendments approved thereby, and hereby by the September 2019 Term Loan
Lenders, are represented by deletion of the stricken text (indicated textually
in the same manner as the following example: stricken text) and addition of the
underlined text (indicated textually in the same manner as the following
example: underlined text) as set




--------------------------------------------------------------------------------





forth (1) in the blackline of the Existing Credit Agreement attached as Schedule
4 hereto, (2) in the blacklines of Annex I (Covenants) to the Existing Credit
Agreement and Annex II (Additional Definitions) to the Existing Credit Agreement
attached as Schedule 5 hereto, (3) in the blackline of the Facility Guaranty
attached as Schedule 6 hereto and (4) in the blackline of the Pledge Agreement
attached as Schedule 7 hereto; provided that (a) the amendments approved in
Schedules 2, 3, 4 and 5 to the Seventh Amendment, and as set forth in Schedules
4, 5, 6 and 7 hereto (other than any amendments referred to in sub-clause (b)(i)
and (b)(ii) below (in the case of sub-clause (b)(ii) as they apply to the
September 2019 Term Loan Commitments and the September 2019 Term Loans)) (the
“Delayed Effectiveness Amendments”), shall become effective only if, and when,
the Delayed Amendment Effective Date occurs and (b)(i) any amendments that
correct errors or omissions or effect administrative changes that are not
adverse to any Lender shall become effective immediately without the consent of
any Lenders pursuant to Section 9.08(c) of the Existing Credit Agreement and
(ii) the addition of Section 1.07 to the Existing Credit Agreement, the
amendments to Section 2.09 of the Existing Credit Agreement, and any other
amendments to the extent they directly affect the September 2019 Term Loan
Lenders and do not directly affect the Lenders under any other Class of Loans
shall become effective immediately, in each case, solely with respect to the
September 2019 Term Loan Commitments and the September 2019 Term Loans (but not
with respect to any other Loans) pursuant to Section 9.08(b)(v) of the Existing
Credit Agreement). For purposes of this Section 3, “Delayed Amendment Effective
Date” means the first date on which the Delayed Effectiveness Amendments are
approved by the requisite Lenders or percentage of Lenders pursuant to Section
9.08 of the Existing Credit Agreement such that such modifications are effective
in respect of each Class of Loans and Commitments under the Credit Agreement. As
of the Effective Date, the Administrative Agent acknowledges that the Delayed
Amendment Effective Date, with respect to the Delayed Effectiveness Amendments
that require the consent of the Required Lenders (as defined in the Existing
Credit Agreement) has occurred. For purposes of this Section 3, “Existing Credit
Agreement” shall refer to the Credit Agreement as it applies to the Benchmark
Class.
4.Conditions to Funding or Exchange.
(a)The obligations of each Additional Lender to make a September 2019 Initial
Term Loan and the obligations of each Exchanging Lender to effect the Exchange
on the Initial Draw Date are subject to the satisfaction or waiver of the
following conditions:
(i)
the Effective Date shall have occurred;

(ii)
on the Initial Draw Date, immediately before and after giving effect to the
borrowing of the September 2019 Initial Term Loans, no Event of Default
specified in Section 7.01(a) or (g) of the Credit Agreement shall have occurred
and be continuing;

(iii)
the Administrative Agent shall have received a notice of such borrowing as
required by Section 2.03 of the Credit Agreement; provided that the
effectiveness of such notice shall not be subject to any additional conditions
precedent that are not specified in this Section 4(a) of this Amendment; and

(iv)
the Initial Draw Date shall be a date that is on or prior to the Termination
Date.

(b)    The obligations of each Additional Lender to make a September 2019
Delayed Draw Term Loans on the Delayed Draw Date, are in each case subject to
the satisfaction or waiver of the following conditions:
(i)    the Effective Date shall have occurred;
(ii)
on the Delayed Draw Date, immediately before and after giving effect to the
borrowing of the September 2019 Delayed Draw Term Loans, no Event of





--------------------------------------------------------------------------------





Default specified in Section 7.01(a) or (g) of the Credit Agreement shall have
occurred and be continuing;
(iii)
the Administrative Agent shall have received a notice of such borrowing as
required by Section 2.03 of the Credit Agreement; provided that the
effectiveness of such notice shall not be subject to any additional conditions
precedent that are not specified in this Section 4(b) of this Amendment; and

(iv)
the Delayed Draw Date shall be a date that is on or prior to the Termination
Date.

5.Notices. All communications and notices hereunder shall (except as otherwise
expressly permitted herein) be in writing and given as provided in Section 9.01
of the Credit Agreement. Notices and other communications to each September 2019
Term Loan Lender shall be delivered to the address, facsimile number, electronic
mail address or telephone number as set forth below such September 2019 Term
Loan Lender’s name on the signature pages hereto or its Loan Exchange Form, as
applicable, or at such other address as may be designated by such September 2019
Term Loan Lender in a written notice from time to time to the Borrower and the
Administrative Agent.
6.Entire Agreement. As of the date hereof, this Amendment, the Credit Agreement
and the other Loan Documents constitute the entire agreement among the parties
with respect to the subject matter hereof and thereof and supersede all other
prior agreements and understandings, both written and verbal, among the parties
or any of them with respect to the subject matter hereof and thereof.
7.Applicable Law. THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE
OF ACTION (WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE) BASED UPON OR
ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.
8.Severability. If any provision of this Amendment is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Amendment shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
9.Counterparts. This Amendment may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile transmission or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Amendment.
10.Miscellaneous. Except as amended or consented to hereby, the Credit Agreement
and other Loan Documents remain unmodified and in full force and effect. The
execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
any Lender or the Administrative Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents. Each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import referring to the Credit Agreement, and each
reference to the “Credit Agreement”, “thereunder”, “thereof”, “therein” or words
of like import referring to the Credit Agreement in any other Loan Document
shall mean and be a reference to the Credit Agreement as amended hereby. This
Amendment shall constitute a Loan Document under the Credit Agreement and the
other Loan Documents and, together with the other Loan Documents, constitute




--------------------------------------------------------------------------------





the entire agreement among the parties pertaining to the modification of the
Loan Documents as herein provided and supersede any and all prior or
contemporaneous agreements, promises and amendments relating to the subject
matter hereof. Except as expressly set forth herein, the Lead Arrangers shall
have no obligations, duties or responsibilities hereunder in their respective
capacities as such.
11.Reaffirmation. Subject to any limitation set forth in any Loan Document, each
Loan Party hereby (i) ratifies and reaffirms all of its payment and performance
obligations, contingent or otherwise, under each of the Loan Documents to which
it is a party, (ii) ratifies and reaffirms each grant of a lien on, or security
interest in, its property made pursuant to the Loan Documents (including,
without limitation, the grant of security made by such Loan Party pursuant to
the Security Documents) and confirms that such liens and security interests
continue to secure the Obligations under the Loan Documents as amended and/or
supplemented hereby (including, without limitation, all Obligations resulting
from or incurred pursuant to the September 2019 Term Loan Commitments and the
September 2019 Term Loans) and (iii) in the case of each Guarantor, ratifies and
reaffirms its guaranty of the Obligations as amended hereby (including, without
limitation, all Obligations resulting from or incurred pursuant to the September
2019 Term Loan Commitments and the September 2019 Term Loans) pursuant to the
Facility Guaranty.
12.Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising under any Loan Document which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)
a reduction in full or in part or cancellation of any such liability;

(ii)
a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Amendment or any other Loan Document; or

(iii)
the variation of the terms of such liability in connection with the exercise of
the Write-Down and Conversion Powers of any EEA Resolution Authority.

For the purposes of this Section 12 of this Amendment:
(c)“Bail-In Action” means the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
(d)“Bail-In Legislation” means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
(e)“EEA Financial Institution” means (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution




--------------------------------------------------------------------------------





described in clause (a) of this definition, or (c) any financial institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
(f)“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
(g)“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
(h)“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
(i)“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
13.Lead Arrangers. Each Lead Arranger is named as such for recognition purposes
only, and in its respective capacity as such shall have no duties,
responsibilities or liabilities with respect to any Loan Document other than the
role of Incremental Arranger. Each of the Lead Arrangers in its capacity as
Incremental Arranger confirms that the terms of this Amendment are reasonably
satisfactory to it. Without limitation of the foregoing, the Lead Arrangers in
their respective capacities as such shall not, by reason of this Amendment or
any other Loan Document, have any fiduciary relationship in respect of any
Lender, Loan Party or any other Person. Section 9.05 (Expenses; Indemnity) of
the Credit Agreement shall apply, mutatis mutandis, with respect to the Lead
Arrangers (and each Related Party thereof) as if the Lead Arrangers were the
Lead Arrangers for purposes of such Section 9.05.






--------------------------------------------------------------------------------















[Signature Pages to Follow]




--------------------------------------------------------------------------------









IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first mentioned
above.


CSC HOLDINGS, LLC
as Borrower


By: ____________________________
Name:
Charles Stewart

Title:
Co-President, Treasurer and Chief Financial Officer









--------------------------------------------------------------------------------





A-R CABLE SERVICES - NY, INC.
ARH, LTD.
CABLE SYSTEMS, INC.
CABLEVISION LIGHTPATH CT LLC
CABLEVISION LIGHTPATH, INC.
CABLEVISION OF BROOKHAVEN, INC.
CABLEVISION OF LITCHFIELD, INC.
CABLEVISION OF OSSINING LIMITED PARTNERSHIP
CABLEVISION OF SOUTHERN WESTCHESTER, INC.
CABLEVISION OF WAPPINGERS FALLS, INC.
CABLEVISION SYSTEMS BROOKLINE CORPORATION
CABLEVISION SYSTEMS NEW YORK CITY CORPORATION
CEBRIDGE ACQUISITION, L.P.
CEBRIDGE ACQUISITION, LLC
CEBRIDGE CONNECTIONS FINANCE CORP.
CEBRIDGE CONNECTIONS, INC.
CEBRIDGE CORPORATION
CEBRIDGE GENERAL, LLC
CEBRIDGE LIMITED, LLC
CEBRIDGE TELECOM CA, LLC
CEBRIDGE TELECOM GENERAL, LLC
CEBRIDGE TELECOM ID, LLC
CEBRIDGE TELECOM IN, LLC
CEBRIDGE TELECOM KS, LLC
CEBRIDGE TELECOM KY, LLC
CEBRIDGE TELECOM LA, LLC
CEBRIDGE TELECOM LIMITED, LLC


as Guarantors
By: ____________________________
Name:
Charles Stewart

Title:
Co-President, Treasurer and Chief Financial Officer









--------------------------------------------------------------------------------





CEBRIDGE TELECOM MO, LLC
CEBRIDGE TELECOM MS, LLC
CEBRIDGE TELECOM NC, LLC
CEBRIDGE TELECOM NM, LLC
CEBRIDGE TELECOM OH, LLC
CEBRIDGE TELECOM OK, LLC
CEBRIDGE TELECOM TX, L.P.
CEBRIDGE TELECOM VA, LLC
CEBRIDGE TELECOM WV, LLC
CEQUEL COMMUNICATIONS ACCESS SERVICES, LLC
CEQUEL COMMUNICATIONS II, LLC
CEQUEL COMMUNICATIONS III, LLC
CEQUEL COMMUNICATIONS, LLC
CEQUEL III COMMUNICATIONS I, LLC
CEQUEL III COMMUNICATIONS II, LLC
CLASSIC CABLE OF LOUISIANA, L.L.C.
CLASSIC CABLE OF OKLAHOMA, INC.
CLASSIC CABLE, INC.
CLASSIC COMMUNICATIONS, INC.
CSC ACQUISITION - MA, INC.
CSC ACQUISITION CORPORATION
CSC OPTIMUM HOLDINGS, LLC
CSC TECHNOLOGY, LLC


as Guarantors
By: ____________________________
Name:
Charles Stewart

Title:
Co-President, Treasurer and Chief Financial Officer







--------------------------------------------------------------------------------





FRIENDSHIP CABLE OF ARKANSAS, INC.
FRIENDSHIP CABLE OF TEXAS, INC.
HORNELL TELEVISION SERVICES INC.
KINGWOOD HOLDINGS LLC
KINGWOOD SECURITY SERVICES, LLC
LIGHTPATH VOIP, LLC
MERCURY VOICE AND DATA, LLC
NPG CABLE, LLC
NPG DIGITAL PHONE, LLC
NY OV LLC
ORBIS1, L.L.C.
OV LLC
PETRA CABLEVISION CORP.
TCA COMMUNICATIONS, L.L.C.
TELERAMA, INC.
UNIVERSAL CABLE HOLDINGS, INC.
W.K. COMMUNICATIONS, INC.


as Guarantors
By:     ____________________________
Name:
Charles Stewart

Title:
Co-President, Treasurer and Chief Financial Officer











--------------------------------------------------------------------------------













JPMorgan Chase Bank, N.A.
as Additional Lender
By: ____________________________        
Name:
Title:




--------------------------------------------------------------------------------















Consented to by:


JPMORGAN CHASE BANK, N.A.
as Administrative Agent


By: ____________________________        
Name:
Title:














--------------------------------------------------------------------------------





Schedule 1
[Loan Exchange Form]
Memorandum


Date:
September __, 2019
To:
Lenders
From:
JPMorgan Chase Bank, N.A., as Administrative Agent
Subject:
CSC Holdings, LLC - Eleventh Amendment to Credit Agreement



Please be advised that the draft of the Eleventh Amendment (“Amendment”) to the
Credit Agreement dated as of October 9, 2015 (as amended, the “Existing Credit
Agreement”) of CSC Holdings, LLC (the “Borrower”) will be posted to the
syndication site by JPMorgan Chase Bank, N.A. (“JPMorgan”). Capitalized terms
used herein and not otherwise defined shall have the meanings given in the
Existing Credit Agreement.
To Consent and Elect for Cashless Settlement:
Please indicate your consent to the Amendment by consenting online via LendAmend
or by submitting an executed signature page, a form of which is attached hereto
to CSCSept19@Lendamend.com no later than 5:00p.m. New York City time on
September 25, 2019 (the “Consent Deadline”). For questions about signature pages
or execution matters please contact LendAmend at +1 (646) 453-2861. Under all
election options, JPMorgan may, in its discretion, allocate a lesser amount of
the September 2019 Initial Term Loans to such Lender.
To Consent and Elect for Cash Roll (Assignment Settlement Option):
Please reach out to your JPMorgan salesperson to request replacement
assignments.
To Receive Full Repayment:
Lenders with outstanding February 2019 Incremental Term Loans and/or the January
2018 Incremental Term Loans that neither submit their signature page nor contact
their JPMorgan salesperson by the Consent Deadline will be repaid in full.
Please direct business questions to Lily Yarborough (phone: 212-270-7048;
e-mail: lily.yarborough@jpmorgan.com) and Connor Gach (phone: 212-270-0908;
e-mail: connor.d.gach@jpmorgan.com) at JPMorgan.
Please direct legal questions to Randal Palach (phone: 212-318-6665; e-mail:
randalpalach@paulhastings.com) and Andres Loera (phone: 212-318-6007; e-mail:
andresloera@paulhastings.com) at Paul Hastings LLP.
Reference is made to Eleventh Amendment (the “Amendment”) to that certain Credit
Agreement, dated as of October 9, 2015 (as amended, the “Existing Credit
Agreement”), by and among CSC Holdings, LLC (as successor by merger to Neptune
Finco Corp.) as the Borrower, the lenders party thereto from time to time,
JPMorgan Chase Bank, N.A. as Administrative Agent and as Security Agent and the
other parties thereto from time to time. Capitalized terms not otherwise defined
herein shall have the meanings set forth in the Existing Credit Agreement or the
Amendment, as applicable.




--------------------------------------------------------------------------------





Cashless Settlement Option: If you wish to consent to the Amendment and exchange
(on a cashless basis) 100% (no partial amounts will be rolled) of the
outstanding principal amount of your February 2019 Incremental Term Loans (or
such lesser amount as allocated by the Lead Arrangers) and/or the January 2018
Incremental Term Loans (or such lesser amount as allocated by the Lead
Arrangers) for September 2019 Initial Term Loans in an equal principal amount,
please execute the attached signature page.




[remainder of page intentionally left blank]




--------------------------------------------------------------------------------













[NAME OF INSTITUTION]




By: ______________________________________
Name:
Title:


If a second signature is necessary:




By: ______________________________________
Name:
Title:


Name of Fund Manager (if any): ________________________








--------------------------------------------------------------------------------











Schedule 2A
September 2019 Initial Term Loan Lender
September 2019 Initial Term Loan Commitment
JPMorgan Chase Bank, N.A.
$2,500,000,000 less the aggregate principal amount of Refinanced Term Loans
exchanged for September 2019 Initial Term Loans by Exchanging Lenders as set
forth on Schedule 3 to the Amendment







--------------------------------------------------------------------------------













Schedule 2B
September 2019 Delayed Draw Term Loan Lender
September 2019 Delayed Draw Term Loan Commitment
JPMorgan Chase Bank, N.A.
$500,000,000









--------------------------------------------------------------------------------











Schedule 3
[Exchange Schedule]




--------------------------------------------------------------------------------











Schedule 4
[See attached]




--------------------------------------------------------------------------------













Schedule 5
[See attached]




--------------------------------------------------------------------------------











Schedule 6
[See attached]










--------------------------------------------------------------------------------











Schedule 7
[See attached]








--------------------------------------------------------------------------------






SCHEDULE 14
to SecondEleventh Amendment
Conformed copy showing amendments under
(i) First Amendment to Credit Agreement, dated June 20, 2016;
(ii) Incremental Loan Assumption Agreement, dated June 21, 2016;
(iii) Incremental Loan Assumption Agreement, dated July 21, 2016; and
(iv) Second Amendment to Credit Agreement, dated September 9, 2016;
(v) Third Amendment to Credit Agreement, dated December 9, 2016;
(vi) Fourth Amendment to Credit Agreement, dated March 15, 2017;
(vii) Fifth Amendment to Credit Agreement, dated January 12, 2018;
(viii) Sixth Amendment to Credit Agreement, dated October 15, 2018; and
(ix) Seventh Amendment to Credit Agreement, dated January 24, 2019
but excluding certain specific terms (other than Applicable Margin) of the
Classes of Incremental Loans and, Extended Term Loans, Extended Revolving Credit
Commitments or Refinancing Loans outstanding under the Incremental Loan
Assumption Agreements and Extension Amendmentthe amendments referred to above,
as applicable


CREDIT AGREEMENT
DATED AS OF
October 9, 2015
AMONG
NEPTUNE FINCO CORP.,
AS BORROWER
THE LENDERS PARTY HERETO
AND
JPMORGAN CHASE BANK, N.A.,
AS ADMINISTRATIVE AGENT
JPMORGAN CHASE BANK, N.A.,
AS SECURITY AGENT
BARCLAYS BANK PLC and
BNP PARIBAS SECURITIES CORP.,
AS CO-SYNDICATION AGENTS


CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
DEUTSCHE BANK SECURITIES INC.,
ROYAL BANK OF CANADA,




--------------------------------------------------------------------------------







SOCIÉTÉ GÉNÉRALE,
TD SECURITIES (USA) LLC and
THE BANK OF NOVA SCOTIA,
AS CO-DOCUMENTATION AGENTS


J.P. MORGAN SECURITIES LLC,
BARCLAYS BANK PLC,
BNP PARIBAS SECURITIES CORP.,
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
DEUTSCHE BANK SECURITIES INC.,
ROYAL BANK OF CANADA,
SOCIÉTÉ GÉNÉRALE,
TD SECURITIES (USA) LLC and
THE BANK OF NOVA SCOTIA,
AS JOINT BOOKRUNNERS AND LEAD




--------------------------------------------------------------------------------







ARTICLE I Definitions
1
SECTION 1.01.    Defined Terms
1
SECTION 1.02.    Terms Generally
37
SECTION 1.03.    Classification of Loans and Borrowings
38
SECTION 1.04.    Cashless Roll
38
SECTION 1.05.    Limited Condition Transaction
38
SECTION 1.06.    Letters of Credit
39
ARTICLE II The Credits
40
SECTION 2.01.    Commitments
40
SECTION 2.02.    Loans
41
SECTION 2.03.    Borrowing Procedure
42
SECTION 2.04.    Evidence of Debt; Repayment of Loans
42
SECTION 2.05.    Fees
43
SECTION 2.06.    Interest on Loans
44
SECTION 2.07.    Default Interest
44
SECTION 2.08.    Alternate Rate of Interest
44
SECTION 2.09.    Termination or Reduction of Commitments
45
SECTION 2.10.    Conversion and Continuation of Borrowings
45
SECTION 2.11.    Repayment of Borrowings
47
SECTION 2.12.    Voluntary Prepayments
48
SECTION 2.13.    Mandatory Prepayments
55
SECTION 2.14.    Reserve Requirements; Change in Circumstances


58
SECTION 2.15.    Change in Legality
59
SECTION 2.16.    Breakage
60
SECTION 2.17.    Pro Rata Treatment
60
SECTION 2.18.    Sharing of Setoffs
61
SECTION 2.19.    Payments
62
SECTION 2.20.    Taxes
62
SECTION 2.21.    Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate
65
SECTION 2.22.    Incremental Loans
66
SECTION 2.23.    Extension Amendments
71
SECTION 2.24.    Refinancing Amendments
73
SECTION 2.25.    Defaulting Lenders
78
SECTION 2.26.    Letters of Credit
79
SECTION 2.27.    Swing Line Loans
89
ARTICLE III Representations and Warranties
93





--------------------------------------------------------------------------------







SECTION 3.01.    Existence, Qualification and Power
93
SECTION 3.02.    Authorization; No Contravention
93
SECTION 3.03.    Governmental Authorization; Other Consents
94
SECTION 3.04.    Binding Effect
94
SECTION 3.05.    Financial Statements; No Material Adverse Effect
94
SECTION 3.06.    Litigation
95
SECTION 3.07.    No Default
95
SECTION 3.08.    Ownership of Properties; Liens; Debt
95
SECTION 3.09.    Environmental Compliance
96
SECTION 3.10.    Insurance
97
SECTION 3.11.    Taxes
97
SECTION 3.12.    Benefit Plans
97
SECTION 3.13.    Subsidiaries; Capital Stock
97
SECTION 3.14.    Margin Regulations; Investment Company Act
98
SECTION 3.15.    Disclosure
98
SECTION 3.16.    Compliance with Laws
98
SECTION 3.17.    Intellectual Property; Licenses, Etc
98
SECTION 3.18.    Labor Matters
99
SECTION 3.19.    Security Documents
99
SECTION 3.20.    Solvency
99
SECTION 3.21.    Employee Benefit Plans
99
SECTION 3.22.    Brokers
100
SECTION 3.23.    Trade Relations
100
SECTION 3.24.    Material Contracts
100
SECTION 3.25.    Financial Sanctions List
100
SECTION 3.26.    Sanctions
100
SECTION 3.27.    Anti-Terrorism; Anti-Corruption
100
ARTICLE IV Conditions of Lending    
101
SECTION 4.01.    Conditions to Effectiveness
101
SECTION 4.02.    Conditions to Closing
101
SECTION 4.03.    Conditions to All Credit Extensions
103
ARTICLE V Covenants
104
SECTION 5.01.    Projections
104
SECTION 5.02.    Certificates; Other Information
104
SECTION 5.03.    Notices
105
SECTION 5.04.    Payment of Obligations
106
SECTION 5.05.    Preservation of Existence
106
 
 
 
 





--------------------------------------------------------------------------------





SECTION 5.06.    Maintenance of Properties
106
SECTION 5.07.    Maintenance of Insurance
106
SECTION 5.08.    Compliance with Laws
106
SECTION 5.09.    Books and Records; Accountants; Maintenance of Ratings
107
SECTION 5.10.    Inspection Rights
107
SECTION 5.11.    Use of Proceeds
107
SECTION 5.12.    Information Regarding the Collateral
107
SECTION 5.13.    Further Assurances
108
SECTION 5.14.    Post-Closing Guarantee and Security Requirements
108
SECTION 5.15.    [Reserved]
109
SECTION 5.17.    Sanction
109
SECTION 5.18.    Financial Covenant
109
ARTICLE VI [Reserved.]
110
ARTICLE VII Events of Default
110
SECTION 7.01.    Events of Default
110
SECTION 7.02.    Application of Funds
113
SECTION 7.03.    Borrower’s Right to Cure
114
ARTICLE VIII The Administrative Agent; Etc.
115
ARTICLE IX Miscellaneous
121
SECTION 9.01.    Notices; Electronic Communications
121
SECTION 9.02.    Survival of Agreement
124
SECTION 9.03.    Binding Effect
125
SECTION 9.04.    Successors and Assigns
125
SECTION 9.05.    Expenses; Indemnity
131
SECTION 9.06.    Right of Setoff
133
SECTION 9.07.    Applicable Law
133
SECTION 9.08.    Waivers; Amendment
133
SECTION 9.09.    Interest Rate Limitation
136
SECTION 9.10.    Entire Agreement
136
SECTION 9.11.    Waiver of Jury Trial
136
SECTION 9.12.    Severability
137
SECTION 9.13.    Counterparts
137
SECTION 9.14.    Headings
137
SECTION 9.15.    Jurisdiction; Consent to Service of Process
137
SECTION 9.16.    Confidentiality
138
SECTION 9.17.    Lender Action; Intercreditor Agreement
138
SECTION 9.18.    USA PATRIOT Act Notice
139





--------------------------------------------------------------------------------





SECTION 9.19.    No Fiduciary Duty
139
SECTION 9.20.    Release of Liens
140
SECTION 9.21.    Judgment Currency
141





--------------------------------------------------------------------------------





ANNEXES
ANNEX I COVENANTS
126
ANNEX II ADDITIONAL DEFINITIONS
123
ANNEX III TRANSACTION SUMMARY
135

SCHEDULES
Schedule 2.01
—
Lenders and Commitments
Schedule 3.01
—
Organizational Information of Loan Parties
Schedule 3.08(c)
—
Existing Indebtedness
Schedule 3.13
—
Subsidiaries and Capital Stock
Schedule 3.21
—
Employee Benefit Plans
Schedule 9.01(a)
—
Borrower’s Website Address
Schedule 9.01(b)
—
Administrative Agent’s Notice and Account Information



EXHIBITS
Exhibit A
—
Form of Administrative Questionnaire
Exhibit B
—
Form of Assignment and Acceptance
Exhibit C-1 to 3
—
Forms of Borrowing Requests
Exhibit D
—
Form of Intercreditor Agreement
Exhibit E
—
Form of Affiliated Lender/Borrower Assignment and Acceptance
Exhibit F-1
—
Form of Facility Guaranty
Exhibit F-2
—
Form of Pledge Agreement
Exhibit F-3
—
Form of Loan Escrow Agreement
Exhibit G
—
Form of Promissory Note
Exhibits H-1 to 4
—
Forms of Non-Bank Tax Certificates
Exhibit I
—
Form of Solvency Certificate
Exhibit J
—
Form of Compliance Certificate
Exhibit K
—
Form of Escrow Guarantee Agreement
 
 
 



 








--------------------------------------------------------------------------------





CREDIT AGREEMENT, dated as of October 9, 2015 (as amended, amended and restated,
supplemented or otherwise modified from time to time, this “Agreement”), among
Neptune Finco Corp., a Delaware corporation (“Merger Sub”, and at any time prior
to the consummation of the Borrower Merger (as defined below) and as further
defined in Section 1.01, the “Borrower”), the Lenders (such term and each other
capitalized term used but not defined in this introductory statement having the
meaning given it in Article I) party hereto and JPMorgan Chase Bank, N.A.
(“JPM”), as administrative agent for the Loans (in such capacity, including any
successor thereto, the “Administrative Agent”) for the Lenders and JPM as
security agent (in such capacity, including any successor thereto, the “Security
Agent”) for the Lenders.
WHEREAS, the Borrower has requested the Lenders to extend credit in the form of
(i) Term Loans on the Funding Date, in an initial aggregate principal amount not
in excess of $3,800,000,000.00 and (ii) Revolving Credit Commitments in an
initial aggregate principal amount not in excess of $2,000,000,000.00. The
Revolving Credit Commitments permit the issuance of one or more Letters of
Credit from time to time and the making of one or more Revolving Credit Loans
and/or Swing Line Loans from time to time; and
WHEREAS, the Lenders are willing to extend such credit to the Borrower on the
terms and subject to the conditions set forth herein.
NOW THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:
ARTICLE 1
Definitions
SECTION 1.01    Defined Terms. SECTION 1.01.    Defined Terms. AUTONF D3_TCSave
where specified to the contrary or where defined in Annex II of this Agreement,
defined terms used in this Agreement shall have the meanings specified below:
“2016 Extended Term Loan” shall have the meaning assigned to such term in the
Second Amendment.
“2016 Extended Term Loan Maturity Date” shall mean October 11, 2024.
“ABR”, when used in reference to any Loan or Borrowing, shall refer to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.
“Acceptance DateAcceptable Discount” shall have the meaning assigned to such
term in Section 2.12(c)(iv)(B).
“Acceptable DiscountPrepayment Amount” shall have the meaning assigned to such
term in Section 2.12(c)(iv)(BC).
“Acceptable Prepayment AmountAcceptance Date” shall have the meaning assigned to
such term in Section 2.12(c)(iv)(CB).
“Acquisition” shall mean the acquisition by one or more of the Permitted Holders
(collectively, the “Purchaser”) of all of the outstanding equity interests of
the Target.
“Acquisition Agreement” shall mean the agreement and plan of merger dated as of
September 16, 2015 between, Altice N.V., Neptune Merger Sub Corp. and the
Target.
1
“Additional Lender” shall mean any Person that is not an existing Lender and has
agreed to provide Incremental Loan Commitments pursuant to Section 2.22 or
Refinancing Commitments pursuant to Section 2.24.




--------------------------------------------------------------------------------





“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, (1) in the case of the Initial Term Loans, an interest rate
per annum equal to the greater of (a) 1.00% per annum and (b) the LIBO Rate in
effect for such Interest Period, (2) in the case of the 2016 Extended Term
Loans, an interest rate per annum equal to the greater of (a) 0.75% per annum
and (b) the LIBO Rate in effect for such Interest Period and, (3) in the case of
the Initial Revolving Credit Loans, the 2016 Extended Revolving Credit Loans (as
defined in the Third Extension Amendment) and the 2019 Revolving Credit Loans
(as defined in the Seventh Incremental Assumption and Refinancing Agreement) an
interest rate per annum equal to the LIBO Rate in effect for such Interest
Period., (4) in the case of the March 2017 Incremental Term Loans (as defined in
the Fourth Refinancing Amendment), an interest rate per annum equal to the
greater of (a) 0% per annum and (b) the LIBO Rate in effect for such Interest
Period, (5) in the case of the January 2018 Incremental Term Loans (as defined
in the Fifth Incremental Assumption Agreement), an interest rate per annum equal
to the greater of (a) 0% per annum and (b) the LIBO Rate in effect for such
Interest Period, and (6) in the case of the October 2018 Incremental Term Loans
(as defined in the Sixth Incremental Assumption Agreement), an interest rate per
annum equal to the greater of (a) 0% per annum and (b) the LIBO Rate in effect
for such Interest Period.
“Administrative Agent” shall have the meaning assigned to such term in the
introductory statement to this Agreement.
“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05.
“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.
“Affiliated Lender” shall mean, at any time, any Lender that is the Investor or
any of its Affiliates and funds or partnerships managed or advised by them, but
in any event excluding (1) any portfolio company of any of the forgoing and (2)
any Group Member.
“Affiliated Lender Cap” shall have the meaning assigned to such term in Section
9.04(l)(iv).
“Affiliated Lender/Borrower Assignment and Acceptance” shall mean an assignment
and acceptance entered into by a Lender and the Borrower or an Affiliated
Lender, as applicable, and accepted by the Administrative Agent, in the form of
Exhibit E or such other form as shall be approved by the Administrative Agent.
“Agent Fee Letter” shall mean the Agent Fee Letter, dated as of October 9, 2015,
among the Borrower and the Administrative Agent.
“Agents” shall have the meaning assigned to such term in Article VIII.
2




--------------------------------------------------------------------------------





“Aggregate Revolving Credit Exposure” shall mean, at any time, the sum of the
Revolving Credit Exposures of the Revolving Credit Lenders at such time.
“Agreement Currency” shall have the meaning assigned to such term in Section
9.21.
“All-In Yield” shall mean, as to any indebtedness, the yield thereof, whether in
the form of interest rate, margin, original issue discount, upfront fees, an
Adjusted LIBO Rate floor or an Alternate Base Rate floor (solely to the extent
greater than any then applicable LIBO Rate or the Alternate Base Rate, as
applicable), or other fees paid ratably to all lenders of such indebtedness, in
each case, incurred or payable by the Borrower generally to all the lenders of
such indebtedness; provided, that (a) OID and upfront fees shall be equated to
interest rate assuming a 4-year life to maturity (or, if less, the stated life
to maturity at the time of its incurrence of the applicable Indebtedness), (b)
“All-In Yield” shall not include arrangement fees, structuring fees, commitment
fees, underwriting fees, success fees, ticking fees, consent or amendment fees
and any similar fees (regardless of whether shared with, or paid to, in whole or
in part, any or all lenders) and any other fees not paid ratably to all lenders
of such indebtedness and (c) if any such indebtedness includes an Adjusted LIBO
Rate or Alternate Base Rate floor that is greater than the Adjusted LIBO Rate or
Alternate Base Rate floor then applicable to any Term Loans, such differential
between interest rate floors shall be included in the calculation of the All-In
Yield, but only to the extent an increase in the Adjusted LIBO Rate or Alternate
Base Rate floor applicable to the Term Loans would cause an increase in the
interest rate then in effect thereunder.
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the rate recently announced by the Administrative Agent at its
principal office as its Prime Rate, which is not necessarily the lowest rate
made available by the Administrative Agent, (b) the Federal Funds Effective Rate
in effect on such day plus 1/2 of 1.00% and (c) the Adjusted LIBO Rate for a
one-month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%; provided that, for the avoidance
of doubt, the Adjusted LIBO Rate for any day shall be based on the rate
determined on such day at approximately 11:00 a.m. (London time) by reference to
the ICE Benchmark Administration LIBOR Rate for deposits in dollars (as set
forth by any commercially available source providing quotations of LIBOR
selected by the Administrative Agent). The Prime Rate announced by the
Administrative Agent is evidenced by the recording thereof after its
announcement in such internal publication as the Administrative Agent may
designate. Any change in the interest rate resulting from a change in the Prime
Rate announced by the Administrative Agent shall become effective without prior
notice to the Borrower as of 12:01 a.m. (New York City time) on the Business Day
on which each change in the Prime Rate is announced by the Administrative Agent.
The Administrative Agent may make commercial or other loans to others at rates
of interest at, above or below the Prime Rate. If the Administrative Agent shall
have determined (which determination shall be conclusive absent manifest error)
that it is unable to ascertain the Federal Funds Effective Rate for any reason,
including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms of the definition thereof,
the Alternate Base Rate shall be determined without regard to clause (b) of the
preceding sentence until the circumstances giving rise to such inability no
longer exist.
“Applicable Discount” shall have the meaning assigned to such term in Section
2.12(c)(iii)(B).
3




--------------------------------------------------------------------------------





“Applicable Margin” shall mean, for any day, (a) in respect of Initial Term
Loans (i) with respect to any ABR Loan, 3.00% per annum and (ii) with respect to
any Eurodollar Loan, 4.00% per annum; (b) in respect of 2016 Extended Term Loans
(i) with respect to any ABR Loan, 2.00% per annum and (ii) with respect to any
Eurodollar Loan, 3.00% per annum; and (c) in respect of Initial Revolving Credit
Loans, June 2016 Additional Revolving Loans and, July 2016 Additional Revolving
Loans and 2016 Extended Revolving Credit Loans (as defined in the Third
Extension Amendment) (i) with respect to any ABR Loan, 2.25% per annum and (ii)
with respect to any Eurodollar Loan, 3.25% per annum.; (d) in respect of March
2017 Incremental Term Loans (as defined in the Fourth Refinancing Amendment)
(i) with respect to any ABR Loan, 1.25% per annum and (ii) with respect to any
Eurodollar Loan, 2.25% per annum; (e) in respect of January 2018 Incremental
Term Loans (as defined in the Fifth Incremental Assumption Agreement) (i) with
respect to any ABR Loan, 1.50% per annum and (ii) with respect to any Eurodollar
Loan, 2.50% per annum; (f) in respect of October 2018 Incremental Term Loans (as
defined in the Sixth Incremental Assumption Agreement) (i) with respect to any
ABR Loan, 1.25% per annum and (ii) with respect to any Eurodollar Loan, 2.25%
per annum; and (g) in respect of 2019 Revolving Credit Loans (as defined in the
Seventh Incremental Assumption and Refinancing Agreement) (i) with respect to
any ABR Loan, 1.25% per annum and (ii) with respect to any Eurodollar Loan,
2.25% per annum.
“Applicable Revolving Commitment Fee Percentage” shall mean, for the period from
the Closing Date until the date a compliance certificate is delivered pursuant
to Section 4.10 in Annex I calculating the Consolidated Net Senior Secured
Leverage Ratio for the four fiscal quarter period ending as of the last day of
the first full fiscal quarter following the Closing Date, a percentage, per
annum equal to 0.50%, and thereafter a rate determined by reference to the
Consolidated Net Senior Secured Leverage Ratio in effect from time to time as
set forth below:
Level
Consolidated Net Senior Secured Leverage Ratio
Applicable Revolving Commitment Fee Percentage
I
≥ 2.50:1.00
0.500%
II
< 2.50:1.00
0.375%

No change in the Applicable Revolving Commitment Fee Percentage shall be
effective until three Business Days after the date on which Administrative Agent
shall have received the applicable financial statements and the Compliance
Certificate pursuant to Section 4.10 in Annex I calculating the Consolidated Net
Senior Secured Leverage Ratio. Furthermore no change in the Applicable Revolving
Commitment Fee Percentage to Level II shall be effective if at the time of the
proposed change an Event of Default has occurred and is continuing. At any time
the Borrower has not submitted to Administrative Agent the applicable financial
statements and the Compliance Certificate as and when required under Section
4.10 in Annex I, the Applicable Revolving Commitment Fee Percentage shall be set
at the percentage in the appropriate column for Level I in the table above as of
the third Business Day after the date such information was required to be
delivered until the date on which such information is delivered (on which date
the Applicable Revolving Commitment Fee Percentage shall be set at the
percentage based upon the Consolidated Net Senior Secured Leverage Ratio
disclosed by such information). Within five Business Days of receipt of the
applicable financial statements and the Compliance Certificate under Section
4.10 in Annex I,
4




--------------------------------------------------------------------------------





Administrative Agent shall give the Borrower and each Revolving Credit Lender
fax, electronic mail or telephonic notice (confirmed in writing) of the
Applicable Revolving Commitment Fee Percentage in effect from such date. In the
event that the Compliance Certificate delivered pursuant to Section 4.10 in
Annex I is shown to be inaccurate (at a time when this Agreement is in effect
and unpaid Obligations under this Agreement are outstanding (other than
indemnities and other contingent obligations not yet due and payable)), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Revolving Commitment Fee Percentage for any period (an “Applicable
Commitment Period”) than the Applicable Revolving Commitment Fee Percentage
applied for such Applicable Commitment Period, then (i) Borrower shall
immediately deliver to Administrative Agent a correct Compliance Certificate
required by Section 4.10 in Annex I for such Applicable Commitment Period, (ii)
the Applicable Revolving Commitment Fee Percentage for such Applicable
Commitment Period shall be determined based on the corrected Compliance
Certificate for that Applicable Commitment Period and (iii) the Borrower shall
immediately pay to Administrative Agent the accrued additional interest owing as
a result of such increased Applicable Revolving Commitment Fee Percentage for
such Applicable Commitment Period. Notwithstanding the foregoing, so long as an
Event of Default described in Section 7.01(g) has not occurred with respect to
the Borrower, such shortfall shall be due and payable within five (5) Business
Days following the written demand therefor by the Administrative Agent and, so
long as the Compliance Certificate reflecting such inaccuracy was prepared by
the Borrower in good faith, no Default or Event of Default shall be deemed to
have occurred as a result of such non-payment (and no such shortfall amount
shall be deemed overdue or accrue interest at the rate calculated pursuant to
Section 2.07) unless such shortfall amount is not paid on or prior to the fifth
Business Day of such five (5) Business Day period.
“Appropriate Lender” shall mean, at any time, (a) with respect to Loans of any
Class, the Lenders of such Class of Loans, (b) with respect to Letters of
Credit, (i) the relevant L/C Issuers and (ii) the Revolving Credit Lenders and
(c) with respect to Swing Line Loans, (i) the Swing Line Lenders and (ii) if any
Swing Line Loans are outstanding pursuant to Section 2.27(a), the Revolving
Credit Lenders.
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Administrative Agent,
in the form of Exhibit B or such other form as shall be approved by the
Administrative Agent.
“Auction Manager” shall mean (a) the Administrative Agent or any of its
Affiliates or (b) any other financial institution or advisor agreed by Borrower
and Administrative Agent (whether or not an affiliate of the Administrative
Agent) to act as an arranger in connection with any repurchases pursuant to
Section 2.12(c) or Section 9.04(k).
“Audited Financial Statements” shall mean the audited consolidated balance
sheets, consolidated statements of income, consolidated statements of
comprehensive income, consolidated statements of stockholder’s deficiency and
consolidated statement of cash flows of Target Opco for fiscal years ended
December 31, 2012, December 31, 2013 and December 31, 2014 as filed on Form 10-K
with the Securities and Exchange Commission.
“Auto-Extension Letter of Credit” shall have the meaning assigned to such term
in Section 2.26(b)(iii).
“Available Currency” shall mean Dollars.
5




--------------------------------------------------------------------------------





“Bank Meeting Date” shall mean September 21, 2015.
“Bank Rate” shall mean a rate per annum equal to the greater of (x) Federal
Funds Effective Rate and (y) a rate reasonably determined by the relevant L/C
Issuer in accordance with banking industry rules on interbank compensation.
“Bankruptcy Law” shall mean (a) Title 11, United States Bankruptcy Code of 1978,
as amended and (b) any other law of the United States (or, in each case, any
political subdivision thereof) or any other jurisdiction or any political
subdivision thereof relating to bankruptcy, insolvency, receivership,
winding-up, liquidation, reorganization or relief of debtors or any amendment
to, succession to or change in any such law.
“Bank Rate” shall mean a rate per annum equal to the greater of (x) Federal
Funds Effective Rate and (y) a rate reasonably determined by the relevant L/C
Issuer in accordance with banking industry rules on interbank compensation.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.
“Borrower” shall mean (a) prior to the Borrower Merger, Merger Sub and (b) upon
the effectiveness of the Borrower Merger, Target Opco.
“Borrower Group” shall mean the Borrower and each Restricted Subsidiary.
“Borrower Materials” shall have the meaning assigned to such term in Section
9.01.
“Borrower Merger” shall mean the merger of Merger Sub with and into Target Opco,
with Target Opco being the surviving corporation of the Borrower Merger.
“Borrower Offer of Specified Discount Prepayment” shall mean the offer by the
Borrower to make a voluntary prepayment of Loans at a Specified Discount to par
pursuant to Section 2.12(c)(ii).
“Borrower Solicitation of Discount Range Prepayment Offers” shall mean the
solicitation by the Borrower of offers (such offers, “Discount Range Prepayment
Offers”) for, and the corresponding acceptance by a Lender of, a voluntary
prepayment of Loans at a specified range of discounts to par pursuant to Section
2.12(c)(iii).
“Borrower Solicitation of Discounted Prepayment Offers” shall mean the
solicitation by the Borrower of offers (such offers, “Solicited Discounted
Prepayment Offers”) for, and the subsequent acceptance, if any, by a Lender of,
a voluntary prepayment of Loans at a discount to par pursuant to Section
2.12(c)(iv).
“Borrowing” shall mean a Revolving Credit Borrowing, a Swing Line Borrowing or a
Term Borrowing, as the context may require.
“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Article II in relation to (i) a Revolving Credit Borrowing,
substantially in the form set out in Exhibit C-1, (ii) a Swing Line Borrowing,
substantially in the form set out in Exhibit C-2 or (iii) a Term Borrowing,
substantially in the form set out in Exhibit C-3, or in each case, such other
form as shall be approved by the Administrative Agent.
6


“Breakage Event” shall have the meaning assigned to such term in Section 2.16.




--------------------------------------------------------------------------------





“Business Day” shall mean each day that is not a Saturday, Sunday or other day
on which banking institutions in London, United Kingdom, or New York, New York,
United States are authorized or required by law to close.
“Captive Insurance Affiliate” shall mean an Affiliate of the Borrower
established for the purpose of, and to be engaged solely in the business of,
insuring the businesses or facilities owned or operated by Borrower or any of
its Subsidiaries or Affiliates or joint ventures or to insure related or
unrelated businesses.
“Cash Collateral” shall have the meaning assigned to such term in Section
2.26(g).
“Cash Collateralize” shall have the meaning assigned to such term in Section
2.26(g).
“Casualty Event” shall mean any event that gives rise to the receipt by the
Borrower or any Restricted Subsidiary of any insurance proceeds or condemnation
awards in respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.
“CERCLIS” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the United States Environmental
Protection Agency.
“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority. For
purposes of this definition, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all rules, regulations, orders, requests, guidelines or
directives thereunder or in connection therewith and all requests, rules,
guidelines or directives concerning capital adequacy known as “Basel III” and
promulgated either by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or by
the United States or foreign regulatory authorities pursuant thereto, are deemed
to have been adopted and gone into effect after the date of this Agreement.
“Charges” shall have the meaning assigned to such term in Section 9.09.
“Class” shall mean (i) with respect to Commitments or Loans, those of such
Commitments or Loans that have the same terms and conditions (without regard to
differences in the Type of Loan, Interest Period, upfront fees, OID or similar
fees paid or payable in connection with such Commitments or Loans, or
differences in tax treatment (e.g., “fungibility”)); provided that such
Commitments or Loans may be designated in writing by the Borrower and Lenders
holding such Commitments or Loans as a separate Class from other Commitments or
Loans that have the same terms and conditions and (ii) with respect to Lenders,
those of such Lenders that have Commitments or Loans of a particular Class.


7




--------------------------------------------------------------------------------





“Closing Date” shall mean the date on which the Acquisition is consummated in
accordance with the terms of the Acquisition Agreement; provided that the
Funding Date shall have occurred on or prior to such date.
“Co-Documentation Agents” shall mean Crédit Agricole Corporate and Investment
Bank, Deutsche Bank Securities Inc., Royal Bank of Canada, Société Générale, TD
Securities (USA) LLC and The Bank of Nova Scotia, in their capacity as
co-documentation agents with respect to this Agreement.
“Co-Syndication Agents” shall mean Barclays Bank PLC and BNP Paribas Securities
Corp., in their capacity as co-syndication agents with respect to this
Agreement.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder (unless
otherwise provided herein).
“Collateral” shall mean any and all “Collateral”, “Pledged Assets”, “Charged
Property”, “Charged Assets” and “Assigned Property” as defined in any applicable
Security Document (or any similar or equivalent term used or referred to in any
applicable Security Document) and all other property that is or is intended
under the terms of the Security Documents to be subject to Liens in favor of the
Administrative Agent or the Security Agent.
“Co-Documentation Agents” shall mean Crédit Agricole Corporate and Investment
Bank, Deutsche Bank Securities Inc., Royal Bank of Canada, Société Générale, TD
Securities (USA) LLC and The Bank of Nova Scotia, in their capacity as
co-documentation agents with respect to this Agreement.
“Co-Syndication Agents” shall mean Barclays Bank PLC and BNP Paribas Securities
Corp., in their capacity as co-syndication agents with respect to this
Agreement.
“Commitment” shall mean a Revolving Credit Commitment or a Term Commitment, as
the context may require.
“Commitment Termination Date” shall mean the earliest to occur of (i) (x) with
respect to the Initial Term Loan Commitments, the date of the consummation of
the Acquisition and (y) with respect to the Initial Revolving Credit
Commitments, the date of consummation of the Acquisition without utilization of
Loans; (ii) valid termination of the Acquisition Agreement; (iii) Target
announcing that it has entered into a sale and purchase agreement with respect
to the Target Group with a bidder other than the Purchaser; or (iv) the Long
StopLongstop Date; provided that if earlier (and solely with respect to Initial
Term Loan Commitments), the Funding Date shall be deemed to be the Commitment
Termination Date.
“Communications” shall have the meaning assigned to such term in Section 9.01.
“Compliance Date” shall mean the last day of any Test Period (commencing with
the first full fiscal quarter of the Borrower ending after the Closing Date) if
on such day the Compliance Date Condition is met.
“Compliance Date Condition” means the condition that the Aggregate Revolving
Credit Exposure exceeds $0is an aggregate principal amount equal to or exceeding
$1 excluding, for purposes of calculating such Aggregate Revolving Credit
Exposure, any L/C Obligations (i) in respect of Cash Collateralized Letters of
Credit and (ii) in respect of undrawn Letters of Credit, in an aggregate amount
not exceeding $15 millionthe Letter of Credit Sublimit.
8




--------------------------------------------------------------------------------





“Consolidated” shall mean, when used to modify a financial term, test, statement
or report of a Person, the application or preparation of such term, test,
statement or report (as applicable) based upon the consolidation, in accordance
with GAAP, of the financial condition or operating results of such Person and
its Subsidiaries.
“Contract Consideration” shall have the meaning assigned to such term in clause
(b)(xii) in the definition of “Excess Cash Flow”.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.
“Credit Extension” shall mean each of the following: (a) a Borrowing and (b) an
L/C Credit Extension.
“Cure Amount” shall have the meaning assigned to such term in Section 7.03(a).
“Cure Expiration Date” shall have the meaning assigned to such term in Section
7.03(a).
“Current Assets” shall mean, at any time, the consolidated current assets (other
than cash and Permitted Investments) of the Borrower.
“Current Liabilities” shall mean, at any time, the consolidated current
liabilities of the Borrower at such time, but excluding, without duplication,
(a) the current portion of any long-term Indebtedness (including the current
portion of Capitalized Lease Obligations) and (b) any outstanding revolving
loans and guarantees under any revolving credit facility entered into by the
Borrower or any of its Subsidiaries from time to time.
“Declined Proceeds” shall have the meaning assigned to such term in Section
2.13(h).
“Default” shall mean any event which is, or after giving notice or with the
passage of time or both would be, an Event of Default.
“Defaulting Lender” shall mean, subject to Section 2.25(b), any Lender that, as
reasonably determined by the Administrative Agent (a) has refused (which refusal
may be given verbally or in writing and has not been retracted) or failed to
perform any of its funding obligations hereunder, including in respect of its
Loans or participations in respect of L/C Obligations or Swing Line Loans, which
refusal or failure is not cured within one Business Day after the date of such
refusal or failure, (b) has notified the Borrower or Administrative Agent that
it does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder, (c)
has failed, within three Business Days after request by the Administrative
Agent, to confirm in a manner satisfactory to the Administrative Agent that it
will comply with its funding obligations, or (d) has, or has a direct or
indirect parent company that has, after the date of this Agreement,
9




--------------------------------------------------------------------------------





(i) become the subject of a proceeding under any Bankruptcy Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority
“Discount Prepayment Accepting Term Lender” shall have the meaning assigned to
such term in Section 2.12(c)(ii)(B).
“Discount Range” shall have the meaning assigned to such term in Section
2.12(c)(iii)(A).
“Discount Range Prepayment Amount” shall have the meaning assigned to such term
in Section 2.12(c)(iii)(A).
“Discount Range Prepayment Offers” shall have the meaning assigned to such term
in the definition of Borrower Solicitation of Discount Range Prepayment Offers.
“Discount Range Prepayment Response Date” shall have the meaning assigned to
such term in Section 2.12(c)(iii)(A).
“Discount Range Proration” shall have the meaning assigned to such term in
Section 2.12(c)(iii)(C).
“Discounted Prepayment Determination Date” shall have the meaning assigned to
such term in Section 2.12(c)(iv)(C).
“Discounted Prepayment Effective Date” shall mean in the case of a Borrower
Offer of Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.12(c)(ii)(A), Section
2.12(c)(iii)(A) or Section 2.12(c)(iv)(A), respectively, unless a shorter period
is agreed to between the Borrower and the Auction Manager.
“Discounted Term Loan Prepayment” shall have the meaning assigned to such term
in Section 2.12(c)(i).
“Disposition” or “Dispose” shall mean the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction and any sale,
transfer, license or other disposition (whether in one transaction or in a
series of transactions) of any property (including any Capital Stock) by any
Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Disqualified Person” shall mean (a) any Person, other than a Loan Party, who
has been identified to the Administrative Agent in writing on or prior to the
Bank Meeting Date
10




--------------------------------------------------------------------------------





and posted to both the “Public Lender” and “Non-Public Lender” portions of the
Platform subject to the confidentiality provisions thereof in accordance with
Section 9.01 or otherwise made available to all Lenders (the “DQ List”), and any
Affiliate of any such Person clearly identifiable as such solely on the basis of
the similarity of its name to any Person set forth on the DQ List (other than
its financial investors and affiliated bona fide diversified debt funds that are
not operating companies or affiliates of operating companies) and/or (b) any
Person, other than a Loan Party, who directly provides products or services that
are the same or substantially similar to the products or services provided by,
and that constitute a material part of the business of, the Loan Parties taken
as a whole, and any Affiliate of any such Person (other than its financial
investors and affiliated bona fide diversified debt funds that are not operating
companies or affiliates of operating companies), who has been identified to the
Administrative Agent in writing from time to time and posted to both the “Public
Lender” and “Non-Public Lender” portions of the Platform subject to the
confidentiality provisions thereof in accordance with Section 9.01 or otherwise
made available to all Lenders and, in the case of Persons and Affiliates of any
Person (other than its financial investors and affiliated bona fide diversified
debt funds that are not operating companies or affiliates of operating
companies) identified to the Administrative Agent on or after the Bank Meeting
Date, to the extent reasonably acceptable to the Administrative Agent.
Notwithstanding anything to the contrary herein, in no event shall the
designation of a Person as a Disqualified Person apply (i) to disqualify any
Person until three (3) Business Days after such Person shall have been
identified in writing to the Administrative Agent via electronic mail submitted
to JPMDQ_Contact@jpmorgan.com (or to such other address as the Administrative
Agent may designate to the Borrower from time to time) (the “Designation
Effective Date”), or (ii) retroactively to disqualify any Person that, before
the Designation Effective Date, has (1) acquired an assignment or participation
interest under this Agreement or (2) entered into a trade to acquire an
assignment or participation interest under this Agreement.
“Dollars” or “$” shall mean lawful money of the United States of America.
“Effective Date” shall mean the date on which the conditions precedent set forth
in Section 4.01 have been satisfied, which date is October 9, 2015.
“Effective Date Financial Statements” shall mean (a) the Audited Financial
Statements and (b) the unaudited consolidated balance sheets and unaudited
condensed consolidated statements of income, and cash flow of Target Opco for
the fiscal quarter ended June 30, 2015, and for the comparable period of the
prior fiscal year as filed on Form 10-Q with the Securities and Exchange
Commission.
“Eligible Assignee” shall mean any Person other than a natural Person or a
Defaulting Lender that is (a) a Lender, an Affiliate of any Lender or a Related
Fund (any two or more Related Funds being treated as a single Eligible Assignee
for all purposes hereof) or (b) a commercial bank, insurance company, investment
or mutual fund or other entity that is an “accredited investor” (as defined in
Regulation D) and which extends credit or buys loans in the ordinary course;
provided that notwithstanding anything herein to the contrary, “Eligible
Assignee” shall not include any Person that is a Loan Party (other than the
Borrower to the extent provided in Section 9.04(k)), any of the Loan Parties’
Affiliates (other than Affiliated Lenders to the extent provided in Section
9.04(l)), any Subsidiaries or any Disqualified Person.
“Employee Benefit Plan” shall mean any “employee benefit pension plan” as
defined in Section 3(2) of ERISA that is subject to the provisions of Title IV
or Section 302 of
11




--------------------------------------------------------------------------------





ERISA or Section 412 of the Code and which is or, within the six year period
immediately preceding the Closing Date, was sponsored, maintained or contributed
to by, or required to be contributed by, the Borrower, any of its Subsidiaries
or any of their respective ERISA Affiliates.
“Environmental Laws” shall mean, with respect to any Person, any and all
international, national, regional, local and other laws, rules, regulations,
decisions and orders, in each case applicable to and legally binding on such
Person, relating to the protection of human health and safety as related to
hazardous materials exposure, the environment or hazardous or toxic substances
or wastes, pollutants or contaminants.
“Environmental Liability” shall mean any liability, obligation, damage, loss,
claim, action, suit, judgment, order, fine, penalty, fee, expense, or cost,
contingent or otherwise (including any liability for damages, costs of
environmental remediation, fines, penalties or indemnities), of the Borrower, or
any other Loan Party resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, labeling,
storage, treatment, disposal or recycling of, or presence of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
“Environmental Permits” shall mean any permit and other authorization required
under any Environmental Law for the operation of the business of any Loan Party
or its Restricted Subsidiaries conducted on or from the properties owned or used
by any Loan Party or its Restricted Subsidiaries.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor thereto.
“ERISA Affiliate” shall mean, as applied to any Person, (a) any corporation
which is a member of a controlled group of corporations within the meaning of
Section 414(b) of the Code of which that Person is a member; (b) any trade or
business (whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the Code
of which that Person is a member; and (c) any member of an affiliated service
group within the meaning of Section 414(m) or (o) of the Code of which that
Person, any corporation described in clause (a) above or any trade or business
described in clause (b) above is a member.
“ERISA Event” shall mean (a) the occurrence of an act or omission which would
reasonably be expected to give rise to the imposition on the Borrower or any of
its Subsidiaries or any of their respective ERISA Affiliates of material fines,
penalties, taxes or related charges under Chapter 43 of the Code or under
Sections 409 or 502(c), (i) or (l), or Section 4071 of ERISA in respect of any
Employee Benefit Plan; (b) the receipt by the Borrower, any of its Subsidiaries,
or any of their respective ERISA Affiliates of written notice of the assertion
of a material claim (other than routine claims for benefits) against any
Employee Benefit Plan other than a Multiemployer Plan or the assets thereof, or
against the Borrower or any of its Subsidiaries or any of their respective ERISA
Affiliates in connection with any Employee Benefit Plan; or (c) receipt from the
Internal Revenue Service of notice of the failure of any Employee Benefit Plan
intended to be qualified under Section 401(a) of the Code to qualify under
Section 401(a) of the Code, or the failure of any trust
12




--------------------------------------------------------------------------------





forming part of any such Employee Benefit Plan to qualify for exemption from
taxation under Section 501(a) of the Code.
“Escrow Guarantee Agreement” shall mean the guarantee agreement to be dated as
of the Funding Date among the Escrow Guarantor and the other parties thereto,
substantially in the form of Exhibit K hereto.
“Escrow Guarantor” shall mean Altice N.V.
“Escrow Termination Date” shall have the meaning assigned to such term in
Section 2.13(i).
“Eurodollar”, when used in reference to any Loan or Borrowing, denominated in
dollars, shall refer to whether such Loan, or the Loans comprising such
Borrowing, are bearing interest at a rate determined by reference to the
Adjusted LIBO Rate.
“Events of Default” shall have the meaning assigned to such term in Section 7.01
of this Agreement.
“Excess Cash Flow” shall mean, for any fiscal year of the Borrower (commencing
with the first full fiscal year elapsed after the Closing Date):
(a)the sum, without duplication, of (i) Consolidated EBITDA for such period,
(ii) reductions to noncash working capital of the Borrower and its Restricted
Subsidiaries for such period (i.e., the decrease, if any, in Current Assets
minus Current Liabilities from the beginning to the end of such period) and
(iii) expenses reducing (or excluded from) the calculation of Consolidated Net
Income for such period with respect to amounts deducted in any prior calculation
of Excess Cash Flow pursuant to clause (b)(iii), (vi), (vii) and (ix) below, and
minus:
(b)the sum, without duplication including with respect to amounts already
reducing Consolidated Net Income and not added back to Consolidated EBITDA, of:
(i)the amount of any Taxes payable or tax reserves set aside or payable (without
duplication) in cash by the Borrower (or any direct or indirect parent thereof)
with respect to the Borrower and the Restricted Subsidiaries with respect to
such period;
(ii)Consolidated Interest Expense for such period paid in cash;
(iii)to the extent not deducted in a prior period pursuant to clause (b)(vii)
below, capital expenditures made in cash during such period to the extent
financed with Internally Generated Cash;
(iv)(w) all scheduled principal payments and repayments of Indebtedness and the
principal component of payments in respect of Capitalized Lease Obligations
(other than Revolving Credit Loans if such scheduled payment and repayment does
not occur at the final maturity thereof concurrently with the permanent
termination of all commitments in respect thereof), (x) all voluntary
prepayments of Indebtedness and the principal component of payments in respect
of Capitalized Lease Obligations (other than Pari Passu Indebtedness) made in
cash by the Borrower and the Restricted Subsidiaries during such period, but
only to the extent that the Indebtedness so repaid by its terms cannot be
reborrowed or redrawn and such repayments do not occur in connection with a
refinancing of all or any portion of such


13




--------------------------------------------------------------------------------





Indebtedness, (y) the amount of a mandatory prepayment of Term Loans pursuant to
Section 2.13(a) and any mandatory prepayment, repayment or redemption of Pari
Passu Indebtedness pursuant to requirements under the agreements governing such
Pari Passu Indebtedness similar to the requirements set forth in Section
2.13(a), to the extent required due to an Asset Disposition (or any disposition
specifically excluded from the definition of the term “Asset Disposition”) that
resulted in an increase to Consolidated EBITDA and not in excess of the amount
of such increase, and (z) the aggregate amount of any premium, make-whole,
penalty payments or the principal component of payments in respect of
Capitalized Lease Obligations actually paid in cash by the Borrower and its
Restricted Subsidiaries during such period that are required to be made in
connection with any such prepayment of Indebtedness;
(v)additions to noncash working capital for such period (i.e., the increase, if
any, in Current Assets minus Current Liabilities from the beginning to the end
of such period),
(vi)to the extent not deducted in a prior period pursuant to clause (b)(vii)
below, the amount of any cash expense, charge or other cost during such period
related to any Equity Offering, Investment, acquisition, disposition,
recapitalization or the, Incurrence of any Indebtedness, amendment or
modification of any debt instrument (including any amendment or other
modification of this Agreement and/or the other Loan Documents) or similar
transaction permitted by this Agreement (whether or not successful) (including
any such fees, expenses or charges related to the Existing Transactions and the
Transactions) and any cash charges or non-recurring merger costs incurred during
such period as a result of any such transaction, in each case as determined in
good faith by the Borrower to the extent financed with Internally Generated
Cash;
(vii)to the extent not deducted in a prior period pursuant to this clause
(b)(vii), the aggregate amount of expenditures actually made by the Borrower and
its Restricted Subsidiaries during such period, or at the option of the
Borrower, after the end of such period and prior to the date upon which a
mandatory prepayment for such period would be required under Section 2.13(c), in
each case, from Internally Generated Cash (including expenditures for the
payment of financing fees) to the extent that such expenditures are not expensed
during such period, are not deducted (or were excluded) in calculating
Consolidated Net Income or were added back in calculating Consolidated EBITDA;
(viii)an amount equal to (x) the amount of all non-cash credits included in
arriving at Consolidated Net Income (but excluding any non-cash credit to the
extent representing the reversal of an accrual or reserve for potential cash
items in any future period) and (y) cash charges, losses or expenses excluded in
arriving at Consolidated Net Income or added back in calculating Consolidated
EBITDA;
(ix)without duplication of any amount included in clause (iv) above, cash
payments by the Borrower and its Restricted Subsidiaries during such period in
respect of long-term liabilities (including pension and other post-retirement
obligations) of the Borrower and its Restricted Subsidiaries (other than
Indebtedness) to the extent such payments are not expensed during such period or
are not deducted (or were excluded) in calculating Consolidated Net Income and
financed with Internally Generated Cash;
(x)to the extent added back to Consolidated EBITDA, the amount of management,
monitoring, consultancy and advisory fees and related expenses paid in such


14




--------------------------------------------------------------------------------





period (or accruals relating to such fees and related expenses) to any Permitted
Holder (whether directly or indirectly, through any Parent), financed with
Internally Generated Cash;
(xi)the amount of any Restricted Payment made during such period by the Borrower
or any Restricted Subsidiary thereof with Internally Generated Cash pursuant to
Section 4.05(b) (6), (7), (9), (10), (11), (13), (15), (17), (18), (19), (21)
and (22) of Article IV in Annex I hereof;
(xii)without duplication of amounts deducted from Excess Cash Flow in prior
periods and, at the option of the Borrower, (x) the aggregate consideration
required to be paid in cash by the Borrower and its Restricted Subsidiaries
pursuant to binding contracts (the “Contract Consideration”) entered into prior
to or during such period or (y) any planned cash expenditures by the Borrower or
any of its Restricted Subsidiaries (the “Planned Expenditures”), in the case of
each of the preceding clauses (x) and (y), relating to acquisitions or other
Investments, capital expenditures, Restricted Payments (described in clause (xi)
above), acquisitions of intellectual property, any scheduled payment, repurchase
or redemption of Indebtedness (described in clause (iv) above) that was
permitted by the terms of this Agreement to be incurred and paid, repurchased or
redeemed (collectively, “Permitted Expenditures”), in each case, to the extent
expected to be consummated or made, in each caseas applicable, during the period
of four consecutive fiscal quarters of the Borrower following the end of such
period, and expected in good faith to be financed with Internally Generated
Cash; andprovided that to the extent that the aggregate amount of Permitted
Expenditures financed with Internally Generated Cash and paid in cash during
such following period of four consecutive fiscal quarters is less than the
aggregate amount of Planned Expenditures expected to be financed with Internally
Generated Cash, the amount of such shortfall shall be added to the calculation
of Excess Cash Flow at the end of such following period of four consecutive
fiscal quarters; and
(xiii)cash expenditures in respect of Hedging Obligations during such period to
the extent not deducted (or were excluded) in arriving at Consolidated Net
Income or added back to Consolidated EBITDA, to the extent financed with
Internally Generated Cash.
“Excluded Taxes” shall mean, with respect to the Administrative Agent or any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) Taxes imposed on (or measured by) net
income (however denominated), franchise Taxes, branch profits Taxes or any
similar Tax, (i) by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located or (ii) that are Other
Connection Taxes, (b) any withholding taxes attributable to the Lender’s failure
to comply with Section 2.20(e) or (f); (c) in the case of a Lender, U.S. federal
withholding Taxes that are (or would be) required to be withheld pursuant to a
law in effect on the date on which (i) such Lender acquires such interest in the
Loan or Commitment (other than pursuant to an assignment request by the Borrower
under Section 2.21) or (ii) such Lender changes its lending office, except in
each case to the extent that, pursuant to Section 2.20, amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office; (d) U.S. backup withholding Taxes; and (e) any Taxes imposed
under FATCA.


15




--------------------------------------------------------------------------------







“Existing Target Opco Credit Agreement” shall mean the Credit Agreement dated as
of April 17, 2013 among Target Opco, certain subsidiaries of Target Opco, the
lenders party thereto, Bank of America, N.A. as administrative agent, and the
other agents and parties party thereto.
“Existing Transactions” shall mean (a) the transactions described in Annex III,
(b) the execution, delivery and performance by the Loan Parties of the Loan
Documents to which they are a party and the making of the Borrowings hereunder,
(c) the payment of fees and expenses in connection with any of the foregoing and
(d) any transactions reasonably related to the foregoing.
“Expiring Credit Commitment” shall have the meaning assigned to such term in
Section 2.27(g).
“Extended Class” shall have the meaning assigned to such term in Section
2.23(a).
“Extended Revolving Credit Commitments” shall have the meaning assigned to such
term in Section 2.23(a).
“Extended Term Loans” assigned to such term in Section 2.23(a).
“Extending Lender” shall have the meaning assigned to such term in Section
2.23(b).
“Extension Amendment” shall have the meaning assigned to such term in Section
2.23(c).
“Extension Election” shall have the meaning assigned to such term in Section
2.23(b).
“Extension Request” shall have the meaning assigned to such term in Section
2.23(a).
“Facility Guaranty” shall mean the Facility Guaranty made by the Guarantors in
favor of the Administrative Agent and the other Secured Parties, substantially
in the form of Exhibit F-1 hereto, or in another form reasonably satisfactory to
the Administrative Agent and the Borrower.
“FATCA” shall mean
(a)    current Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
associated regulations or official interpretations thereof;
(b)    any treaty, law, regulation or other official guidance enacted in any
other jurisdiction, or relating to an intergovernmental agreement between the
United States and any other jurisdiction, which (in either case) facilitates the
implementation of paragraph (a) above; or
(c)    any agreement (including any intergovernmental agreement) pursuant to the
implementation of paragraphs (a) or (b) above with the IRS, the US government or
any governmental or taxation authority in any other jurisdiction.


16




--------------------------------------------------------------------------------







“FCPA” shall have the meaning assigned to such term in Section 3.27.
“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it;
provided that if the Federal Funds Effective Rate is less than zero, it shall be
deemed to be zero for the purposes of this Agreement.
“Fees” shall mean the Administrative Agent Fees.
“Fifth Incremental Assumption Agreement” shall mean that certain Fifth Amendment
to Credit Agreement (Incremental Loan Assumption Agreement), dated as of January
12, 2018, by and among, inter alios, the Borrower, the Additional Lenders (as
defined therein) and the Administrative Agent (as defined therein).
“Financial Covenant” shall have the meaning ascribed to it in Section 5.18.
“First Incremental Assumption Agreement” shall mean that certain Incremental
Loan Assumption Agreement, dated as of June 21, 2016, by and among, inter alios,
Target Opco (as successor by merger to Merger Sub), the other Loan Parties party
thereto, the Administrative Agent, Goldman Sachs Bank USA and Morgan Stanley
Senior Funding, Inc.
“Foreign Lender” shall mean a Lender that is not a U.S. Person.
“Fourth Refinancing Amendment” shall mean that certain Fourth Amendment to
Credit Agreement (Incremental Loan Assumption and Refinancing Amendment), dated
as of March 15, 2017, by and among, inter alios, the Borrower, the Additional
Lenders (as defined therein) and the Administrative Agent (as defined therein).
“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, (a)
with respect to the L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
Outstanding Amount of L/C Obligations other than L/C Obligations as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
“Funding Date” shall mean the date on which the conditions precedent set forth
in Section 4.02 have been satisfied.
“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institution of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standard Boards or in such other statement by such
other entity as have been approved by a significant segment of the accounting
profession, and in effect on the Closing Date hereof, or, with respect to
Section 4.10 of Annex I as in effect from time to time; provided that, at any
time after the Closing Date, the Borrower may make an irrevocable
17


election to establish that “GAAP” shall mean GAAP as in effect on a date that is
on or prior to the date of such election; and provided further that the Borrower
may elect to apply IFRS in lieu of GAAP and, upon any such election, references
herein to GAAP shall thereafter be construed to mean IFRS as in effect (except




--------------------------------------------------------------------------------





as otherwise provided for in this Agreement) on the date of such election or,
with respect to Section 4.10 as in effect from time to time; provided further
that any such election, once made, shall be irrevocable and that upon first
reporting its fiscal year results under IFRS, it shall restate its financial
statements on the basis of IFRS for the fiscal year ending immediately prior to
the first fiscal year for which financial statements have been prepared on the
basis of IFRS. The Borrower shall give notice of any such election to the
Administrative Agent.
“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
“Granting Lender” shall have the meaning assigned to such term in Section
9.04(i).
“Group Member” shall mean the Borrower or any Restricted Subsidiary thereof, and
“Group” shall mean, collectively, the Borrower and its Restricted Subsidiaries.
“Guarantor” shall mean each Person from time to time party to the Facility
Guaranty, in its capacity as a guarantor of the Obligations and its respective
successors and assigns, until the Loan Guarantee of such Person has been
released in accordance with the provisions of this Agreement.
“Hazardous Materials” shall mean all chemicals, materials, substances or wastes
of any nature that are listed, classified, regulated, characterized or otherwise
defined as “hazardous,” “toxic,” “radioactive,” a “pollutant,” a “contaminant,”
or terms of similar intent or meaning, by any Governmental Authority or that are
otherwise prohibited, limited or regulated pursuant to any Environmental Law,
including petroleum or petroleum distillates, friable asbestos or friable
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes.
“Hedge Counterparty” shall mean each Person that is (a) a counterparty to a Swap
Contract as of the Closing Date or (b) an Agent or Lender or any Affiliate of an
Agent or Lender counterparty to a Swap Contract (including any Person who was an
Agent or Lender (or any Affiliate thereof) as of the Closing Date or the date it
enters into such Swap Contract but subsequently ceases to be an Agent or Lender
(or Affiliate thereof)).
“Honor Date” shall have the meaning assigned to such term in Section 2.26(c)(i).
“Identified Participating Term Lenders” shall have the meaning assigned to such
term in Section 2.12(c)(iii)(C).
“Identified Qualifying Term Lenders” shall have the meaning assigned to such
term in Section 2.12(c)(iv)(C).
18




--------------------------------------------------------------------------------





“IFRS” shall mean International Financial Reporting Standards as issued by the
International Accounting Standards Board or any successor board or agency as
endorsed by the European Union.
“Immaterial Subsidiary” shall mean, as of any date of determination, any
Restricted Subsidiary that holds no more than 3% of the Total Assets of the
Borrower and the Restricted Subsidiaries taken as a whole; provided, however,
that if all of such Immaterial Subsidiaries in the aggregate hold assets in
excess of 3% of the Total Assets of the Borrower and the Restricted Subsidiaries
then only the Restricted Subsidiaries with the smallest percentage of assets of
the Borrower and the Restricted Subsidiaries (not exceeding 3% individually or
in the aggregate) would constitute “Immaterial Subsidiaries.”
“Incremental Facility Closing Date” shall have the meaning assigned to such term
in Section 2.22(a).
“Incremental Lenders” shall mean collectively the Incremental Term Lenders and
the Incremental Revolving Credit Lender.
“Incremental Loan Amount” shall mean, at any time, an amount not to exceed the
amount of Indebtedness permitted to be incurred by the Borrower at such time
pursuant to Section 4.04(a), 4.04(b)(1) and 4.04(b)(16) of Annex I to this
Agreement.
“Incremental Loan Assumption Agreement” shall mean an Incremental Loan
Assumption Agreement among, and in form and substance reasonably satisfactory
to, the Borrower, the Administrative AgentIncremental Arranger and one or more
Incremental Lenders and, to the extent required pursuant to the third proviso of
Section 9.08(b), the Administrative Agent.
“Incremental Loan Commitment” shall have the meaning ascribed to such term in
Section 2.22(a).
“Incremental Loan Maturity Date” shall mean the final maturity date of any
Incremental Term Loan or Incremental Revolving Credit Commitment, as set forth
in the applicable Incremental Loan Assumption Agreement.
“Incremental Loans” shall have the meaning ascribed to such term in Section
2.22(a).
“Incremental Revolving Credit Commitments” shall have the meaning assigned to
such term in Section 2.22(a).
“Incremental Revolving Credit Lender” shall mean a Lender with an Incremental
Revolving Credit Commitment or an outstanding Revolving Credit Loan.
“Incremental Revolving Credit Commitments” shall have the meaning assigned to
such term in Section 2.22(a).
“Incremental Revolving Loan” shall have the meaning assigned to such term in
Section 2.22(a).
“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.
19




--------------------------------------------------------------------------------





“Incremental Term Loan Commitments” shall have the meaning assigned to such term
in Section 2.22(a).
“Incremental Term Loan Commitments” shall have the meaning assigned to such term
in Section 2.22(a).“Incremental Term Loan Repayment Dates” shall mean the dates
scheduled for the repayment of principal of any Incremental Term Loan, as set
forth in the applicable Incremental Loan Assumption Agreement.
“Incremental Term Loan Commitments” shall have the meaning assigned to such term
in Section 2.22(a).
“Incremental Term Loan” shall have the meaning assigned to such term in Section
2.22(a).
“Indemnified Taxes” shall mean (i) Taxes other than Excluded Taxes and (ii) to
the extent not otherwise described in clause (i) above, Other Taxes.
“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).
“Information” shall have the meaning assigned to such term in Section 9.16.
“Initial Lenders” shall mean JPM, Barclays Bank PLC, BNP Paribas, Crédit
Agricole Corporate and Investment Bank, Deutsche Bank AG New York Branch, Royal
Bank of Canada, Société Générale, Toronto Dominion (Texas) LLC, and The Bank of
Nova Scotia.
“Initial Loan” shall mean an Initial Term Loan or an Initial Revolving Credit
Loan.
“Initial Revolving Credit Commitment” shall mean, as to each Revolving Credit
Lender, its Revolving Credit Commitment as of the Effective Date, as set forth
opposite such Lender’s name in Schedule 2.01 under the caption “Initial
Revolving Credit Commitment” or in the applicable Assignment and Acceptance, and
as may be amended from time to time pursuant to the terms hereof. The aggregate
amount of Initial Revolving Credit Commitments as of the Effective Date is
$2,000,000,000.00.
“Initial Revolving Credit Commitment Maturity Date” shall mean October 9, 2020.
“Initial Revolving Credit Loan” shall have the meaning assigned to such term in
Section 2.01(b)(i).
“Initial Term Loan Commitment” shall mean, as to each Term Lender, its
obligation to make an Initial Term Loan to the Borrower pursuant to Section
2.01(a) in an aggregate amount not to exceed the amount set forth opposite such
Lender’s name in Schedule 2.01 under the caption “Initial Term Loan Commitment”
or in the applicable Assignment and Acceptance. The aggregate amount of the
Initial Term Loan Commitments as of the Effective Date is $3,800,000,000.00.
“Initial Term Loan Maturity Date” shall mean October 9, 2022.
“Initial Term Loans” shall have the meaning assigned to such term in Section
2.01(a)(i).
20




--------------------------------------------------------------------------------





“Intercreditor Agreement” shall mean an intercreditor agreement between the
Administrative Agent, the Security Agent and the representatives of each other
series of Pari Passu Indebtedness then outstanding and acknowledged by certain
of the Loan Parties, substantially in the form of Exhibit D, or in another form
reasonably satisfactory to the Administrative Agent and the Borrower.
“Interest Payment Date” shall mean (a) with respect to any ABR Loan, April 15th,
July 15th , October 15th and January 15th and the Maturity Date provided that if
such day is not a Business Day, the Interest Payment Date shall be the next
succeeding Business Day and (b) with respect to any Eurodollar Loan, the last
day of the Interest Period applicable to the Borrowing of which such Loan is a
part and, in the case of a Eurodollar Borrowing with an Interest Period of more
than three months’ duration (other than the Initial Interest Period), each day
that would have been an Interest Payment Date had successive Interest Periods of
three months’ duration been applicable to such Borrowing.
“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is one, two, three or six months (or 12 months
if agreed to by all Lenders of such Loans and, with respect to a Eurodollar
Borrowing on the Funding Date, the period (the “Initial Interest Period”)
commencing on the Funding Date and ending on January 15, 2016, specified by the
Borrower in a Borrowing Request) thereafter, as the Borrower may elect;
provided, however, that (a) if any Interest Period would end on a day other than
a Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (b) any Interest Period that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period and (c) no Interest Period for any Loan shall extend beyond the
maturity date of such Loan. Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest Period.
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.
“Internal Control Event” shall mean a material weakness in, or fraud that
involves senior management or other employees who have a significant role in,
the Loan Parties or any of their Subsidiaries’ internal controls over financial
reporting, in each case as described in the Securities Laws.
“Internally Generated Cash” shall mean, with respect to any Person, funds of
such Person and its Restricted Subsidiaries not constituting (a) proceeds of the
issuance of (or contributions in respect of) Capital Stock of such Person, (b)
proceeds of the incurrence of Indebtedness (other than the incurrence of
Revolving Loans, extensions of credit under any other revolving credit or
similar facility or other short-term Indebtedness) by such Person or any of its
Restricted Subsidiaries or (c) proceeds of Dispositions and Casualty Events.
“Interpolated Screen Rate” shall mean, in relation to any Loan, the rate which
results from interpolating on a linear basis between: (a) the applicable Screen
Rate for the longest period (for which that Screen Rate is available) which is
less than the Interest Period of that Loan; and (b) the applicable Screen Rate
for the shortest period (for which that Screen Rate is
21




--------------------------------------------------------------------------------





available) which exceeds the Interest Period of that Loan, each as of 11:00 a.m.
London time on the Quotation Day for the currency of that Loan.
“IRS” shall mean the United States Internal Revenue Service.
“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance).
“Issue Price” shall mean a price equal to 98.50% of the face value of the
Initial Term Loans.
“Issuer Documents” shall mean with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Restricted Subsidiary) or in
favor of the L/C Issuer and relating to such Letter of Credit.
“JPM” shall have the meaning assigned to such term in the introductory statement
to this Agreement.
“Judgment Currency” shall have the meaning assigned to such term in Section
9.21.
“July 2016 Additional Revolving Loans” shall have the meaning assigned to
“Additional Revolving Loans” in the Second Incremental Assumption Agreement.
“June 2016 Additional Revolving Loans” shall have the meaning assigned to
“Additional Revolving Loans” in the First Incremental Assumption Agreement.
“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity date applicable to any Class of Loans or Commitments with respect to
such Loans or Commitments at such date of determination, including, for the
avoidance of doubt, the latest maturity date of any Incremental Loans,
Incremental Loan Commitments, Other Loans or Extended Term Loans, in each case,
as extended from time to time in accordance with this Agreement.
“Laws” shall mean each international, foreign, Federal, state and local statute,
treaty, rule, guideline, regulation, ordinance, code and administrative or
judicial precedent or authority, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and each applicable administrative
order, directed duty, request, license, authorization and permit of, and
agreement with, any Governmental Authority, in each case whether or not having
the force of law.
“L/C Advance” shall mean, with respect to each Revolving Credit Lender, such
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Pro Rata Share.
“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
22




--------------------------------------------------------------------------------





“L/C Credit Extension” shall mean, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the renewal or
increase of the amount thereof.
“L/C Exposure” shall mean, as at any date of determination, the total L/C
Obligations. The L/C Exposure of any Revolving Credit Lender at any time shall
be its Pro Rata Share of the total L/C Exposure at such time; provided that in
the case of Section 2.01(b), Section 2.26(a)(i) and clause (iii) of the proviso
to Section 2.27(a) when a Defaulting Lender shall exist, the L/C Exposure of any
Revolving Credit Lender shall be adjusted to give effect to any reallocation
effected in accordance with Section 2.25(c).
“L/C Issuer” shall mean JPM, Barclays Bank PLC, BNP Paribas, Crédit Agricole
Corporate and Investment Bank, Deutsche Bank AG New York Branch, Royal Bank of
Canada, Société Générale, The Toronto-Dominion Bank, New York Branch, and The
Bank of Nova Scotia (collectively, the “Initial L/C Issuers”), and any other
Lender that becomes an L/C Issuer in accordance with Section 2.26(k), in its
capacity as an issuer of Letters of Credit hereunder, or any successor issuer of
Letters of Credit hereunder.
“L/C Obligations” shall mean, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 2.26. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity date applicable to any Class of Loans or Commitments with respect to
such Loans or Commitments at such date of determination, including, for the
avoidance of doubt, the latest maturity date of any Incremental Loans,
Incremental Loan Commitments, Other Loans or Extended Term Loans, in each case,
as extended from time to time in accordance with this Agreement.
“Laws” shall mean each international, foreign, Federal, state and local statute,
treaty, rule, guideline, regulation, ordinance, code and administrative or
judicial precedent or authority, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and each applicable administrative
order, directed duty, request, license, authorization and permit of, and
agreement with, any Governmental Authority, in each case whether or not having
the force of law.
“Lead Arrangers” shall mean J.P. Morgan Securities LLC (the “Lead Arranger
Representative”), Barclays Bank PLC, BNP Paribas Securities Corp., Crédit
Agricole Corporate and Investment Bank, Deutsche Bank Securities Inc., Royal
Bank of Canada, Société Générale, TD Securities (USA) LLC and The Bank of Nova
Scotia, each in its capacity as lead bookrunner and lead arranger.
“Lenders” shall mean (a) the Persons listed on Schedule 2.01 (other than any
such Person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance) and
23




--------------------------------------------------------------------------------





(b) any Person that has become a party hereto pursuant to an Assignment and
Acceptance; and, in each case, as the context requires, includes an L/C Issuer
and the Swing Line Lender.
“Letter of Credit” shall mean any letter of credit issued hereunder. A Letter of
Credit may be a standby letter of credit.
“Letter of Credit Application” shall mean an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer and reasonably satisfactory to the Borrower.
“Letter of Credit Expiration Date” shall mean the day that is five (5) Business
Days prior to the scheduled Latest Maturity Date then in effect for the
Participating Revolving Credit Commitments (taking into account the Maturity
Date of any conditional Participating Revolving Credit Commitment that will
automatically go into effect on or prior to such Maturity Date (or, if such day
is not a Business Day, the next preceding Business Day)).
“Letter of Credit Sublimit” shall mean, at any time, an amount equal to the
lesser of (a) $150,000,000.00 (as may be adjusted pursuant to Section 2.26) and
(b) the aggregate amount of the Participating Revolving Credit Commitments at
such time. The Letter of Credit Sublimit is part of, and not in addition to, the
Participating Revolving Credit Commitments.
“Letter of Credit Issuer Sublimit” shall mean, at any time, with respect to (a)
each of Barclays Bank PLC, BNP Paribas, Crédit Agricole Corporate and Investment
Bank, Deutsche Bank AG New York Branch, Royal Bank of Canada, Société Générale,
The Toronto-Dominion Bank, New York Branch, and The Bank of Nova Scotia,
$50,000,000 (or such other amount as may be agreed between such L/C Issuer and
the Borrower from time to time), (b) JPM, $25,000,000 (or such other amount as
may be agreed between such L/C Issuer and the Borrower from time to time) and
(c) any other Person that is a L/C Issuer, such other amount as may be agreed
between such other L/C Issuer and the Borrower at the time such Person becomes a
L/C Issuer or from time to time thereafter.
“Letter of Credit Sublimit” shall mean, at any time, an amount equal to the
lesser of (a) $300,000,000.00 (as may be adjusted pursuant to Section 2.26
and/or as may be modified by the Borrower and each L/C Issuer) and (b) the
aggregate amount of the Participating Revolving Credit Commitments at such time.
The Letter of Credit Sublimit is part of, and not in addition to, the
Participating Revolving Credit Commitments.
“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the commencement of such Interest Period (a) by reference to ICE
Benchmark Administration LIBOR Rate for deposits in dollars (as set forth by any
commercially available source providing quotations of LIBOR selected by the
Administrative Agent) for a period equal to such Interest Period; or (b) if the
rate in clause (a) is unavailable for the Interest Period, the Interpolated
Screen Rate or (c) if the rate in clauses (a) and (b) are unavailable, the “LIBO
Rate” shall be the interest rate per annum determined by the Administrative
Agent to be the average of the rates per annum at which deposits in Dollars are
offered for such relevant Interest Period to major banks in the London interbank
market in London, England by the Administrative Agent at approximately 11:00
a.m. (London time) on the date that is two Business Days prior to the beginning
of such Interest Period.
24




--------------------------------------------------------------------------------





“Limited Condition Acquisition” shall have the meaning assigned to such term in
the definition of “Limited Condition Transaction”.
“Limited Condition Transaction” shall mean (i) any acquisition of any assets,
business or Person or, other investment or similar transaction (whether by
merger, amalgamation, consolidation or other business combination or the
acquisition of Capital Stock or otherwise) permitted hereunder by one or more of
the Borrower and its Restricted Subsidiaries whose consummation is not
conditioned on the availability of, or on obtaining, third party financing (any
such acquisition, a “Limited Condition Acquisition”) and, (ii) any redemption,
repurchase, defeasance, satisfaction and discharge or repayment of Indebtedness
requiring irrevocable notice in advance of such redemption, repurchase,
defeasance, satisfaction and discharge or repayment and (iii) any Restricted
Payment requiring irrevocable notice in advance thereof.
“Loan Documents” shall mean, in each case on and after the execution thereof,
this Agreement, the Facility Guaranty, the Intercreditor Agreement, any
Additional Intercreditor Agreement, the Security Documents, each Incremental
Loan Assumption Agreement, each Refinancing Amendment, each Extension Amendment,
the promissory notes, if any, executed and delivered pursuant to Section 2.04(e)
and together with all schedules, exhibits, annexes and other attachments
thereto.
“Loan Escrow Account” shall mean the escrow account into which the Loan Escrowed
Proceeds will be deposited pursuant to the Loan Escrow Agreement.
“Loan Escrow Agent” shall mean Deutsche Bank Trust Company Americas as escrow
agent under the Loan Escrow Agreement.
“Loan Escrow Agreement” shall mean the escrow agreement to be dated as of the
Funding Date among, inter alios, the Borrower, the Security Agent and the Loan
Escrow Agent substantially in the form of Exhibit F-3 hereto.
“Loan Escrowed Proceeds” shall mean the proceeds from the Initial Term Loans
which will be deposited into the Loan Escrow Account on the Funding Date
pursuant to the Loan Escrow Agreement. The term “Loan Escrowed Proceeds” shall
include any interest earned on the amounts held in escrow.
“Loan Parties” shall mean, collectively, the Borrower and the Guarantors.
“Loans” shall mean any Initial Loans, Other Loans, Incremental Loans, Extended
Term Loans, Refinancing Loans or Swing Line Loans, as the context may require.
“Long StopLongstop Date” shall mean December 16, 2016.
“Major Representations” shall mean those representations and warranties made by
the Borrower in Sections 3.01(a) (with respect to the organizational existence
of the Loan Parties only), 3.01(b)(y), 3.02(a)(i), 3.02(b)(i), 3.04, 3.14,
3.20(a), 3.26(a) and the second sentence of Section 3.27 (in the case of Section
3.26(a) and 3.27 solely with respect to the use of the proceeds of the Initial
Term Loans).
“Master Agreement” shall have the meaning assigned to such term in the
definition of “Swap Contract.”
25




--------------------------------------------------------------------------------





“Material Adverse Effect” shall mean (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties or condition
(financial or otherwise) of the Loan Parties and their Subsidiaries taken as a
whole; (b) a material impairment of the ability of the Loan Parties to perform
their obligations under the Loan Documents; or (c) a material impairment of the
rights and remedies of the Administrative Agent or the Lenders under the Loan
Documents or a material adverse effect upon the legality, validity, binding
effect or enforceability against the Loan Parties of the Loan Documents. In
determining whether any individual event would result in a Material Adverse
Effect, notwithstanding that such event in and of itself does not have such
effect, a Material Adverse Effect shall be deemed to have occurred if the
cumulative effect of such event and all other then existing events described in
the applicable provision since the applicable date would result in a Material
Adverse Effect.
“Material Contract” shall mean with respect to any Loan Party, each contract or
agreement to which such Loan Party is a party that is deemed to be a material
contract or material definitive agreement under any Securities Laws, including
the types of contracts specified in item 601(b)(10)(ii) of Regulation S-K, and
in the event that at any time hereafter the Borrower ceases to be required to
comply with the Securities Laws, then the same definitions shall continue to
apply for purposes of this Agreement and the other Loan Documents.
“Material Indebtedness” shall mean any Indebtedness (other than the Obligations)
of the Loan PartiesRestricted Subsidiaries in an aggregate principal amount
exceeding $25 million. For purposes of determining the amount of Material
Indebtedness at any time, (a) the amount of the obligations in respect of any
Swap Contract at such time shall be calculated at the Swap Termination Value
thereof, (b) undrawn committed or available amounts shall be included and (c)
all amounts owing to all creditors under any combined or syndicated credit
arrangement shall be included.
“Material Subsidiary” shall mean each Restricted Subsidiary other than an
Immaterial Subsidiary.
“Maturity Date” shall mean (a) the Initial Term Loan Maturity Date; (b) the
Initial Revolving Credit Commitment Maturity Date; (c) with respect to any Class
of Extended Term Loans or Extended Revolving Credit Commitments, the final
maturity date as specified in the applicable Extension Request accepted by the
respective Lender or Lenders, (d) with respect to any Refinancing Term Loans or
Refinancing Revolving Credit Commitments, the final maturity date as specified
in the applicable Refinancing Amendment, and (e) with respect to any Incremental
Loans or Incremental Revolving Credit Commitments, the final maturity date as
specified in the applicable Incremental Loan Assumption Agreement.
“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.
“Merger Sub” shall have the meaning assigned to such term in the introductory
statement to this Agreement.
“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.
“Multiemployer Plan” shall mean any “multiemployer plan” as defined in Section
3(37) of ERISA.
26




--------------------------------------------------------------------------------





“Non-Consenting Lender” means, in the event that (a) the Borrower or the
Administrative Agent has requested that the Lenders consent to a departure or
waiver of any provisions of the Loan Documents or agree to any amendment
thereto, (b) the consent, waiver or amendment in question requires the agreement
of each Lender, all affected Lenders or all the Lenders with respect to a
certain Class or Classes of the Loans and/or Commitments and (c) the Required
Lenders or Required Class Lenders, as applicable, have agreed to such consent,
waiver or amendment, any Lender who does not agree to such consent, waiver or
amendment.
“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.
“Non-Expiring Credit Commitment” shall have the meaning assigned to such term in
Section 2.27(g).
“Non-Extended Class” shall have the meaning assigned to such term in Section
2.23(a).
“Non-Extended Revolving Credit Commitments” shall have the meaning assigned to
such term in Section 2.23(a)
“Non-Extended Term Loans” shall have the meaning assigned to such term in
Section 2.23(a).
“Non-extension Notice Date” shall have the meaning assigned to such term in
Section 2.26(b)(iii).
“NPL” shall mean the National Priorities List under CERCLA.
“Obligations” shall mean all obligations, liabilities and indebtedness of every
kind, nature and description owing by any Loan Party to any Secured Party,
including principal, interest, charges, fees, premiums, indemnities and
expenses, however evidenced, whether as principal, surety, endorser, guarantor
or otherwise, arising under any of the Loan Documents, the Swap Contracts or the
Treasury Services Agreements (as applicable) whether now existing or hereafter
arising, whether arising before, during or after the initial or any renewal term
of the Loan Documents, the Swap Contracts or the Treasury Services Agreements
(as applicable) or after the commencement of any case with respect to any Loan
Party under the Bankruptcy Code or any other Bankruptcy Law or any other
insolvency proceeding (and including any principal, interest, Letter of Credit
fees, fees, costs, expenses and other amounts which would accrue and become due
but for the commencement of such case, whether or not such amounts are allowed
or allowable in whole or in part in such case or similar proceeding), whether
direct or indirect, absolute or contingent, joint or several, due or not due,
primary or secondary, liquidated or unliquidated, secured or unsecured.
“OFAC” shall mean the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Offered Amount” shall have the meaning assigned to such term in Section
2.12(c)(iv)(A).
27




--------------------------------------------------------------------------------





“Offered Discount” shall have the meaning assigned to such term in Section
2.12(c)(iv)(A).
“Offering Memorandum” means the offering memorandum in relation to the Existing
Senior Guaranteed Notes and the Senior Notes issued on the Original Issue Date.
“OID” shall mean original issue discount.
“Organization Documents” shall mean, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-US jurisdiction); (b)
with respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity; and (d) in each case, all shareholder or other
equity holder agreements, voting trusts and similar arrangements to which such
Person is a party.
“Original Class” shall have the meaning assigned to such term in Section
2.23(a).
“Original Revolving Credit Commitments” shall have the meaning assigned to such
term in Section 2.23(a).
“Original Term Loans” shall have the meaning assigned to such term in Section
2.23(a).
“Other Connection Taxes” shall mean, with respect to any Lender or the
Administrative Agent, Taxes imposed as a result of a present or former
connection between such Lender or Administrative Agent, as applicable, and the
jurisdiction imposing such Tax (other than connections arising solely from such
Lender or Administrative Agent, as applicable, having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document.
“Other Loans” shall have the meaning assigned to such term in Section 2.22(a).
“Other Revolving Credit Loan Commitments” shall have the meaning assigned to
such term in Section 2.22(b).
“Other Revolving Credit Loans” shall have the meaning assigned to such term in
Section 2.22(b).
“Other Taxes” shall mean any and all present or future stamp or documentary,
intangible, recording, filing Taxes or any other excise or property Taxes,
charges or similar levies arising from any payment made under any Loan Document
or from the execution, delivery or enforcement of, or otherwise with respect to,
any Loan Document except any such Taxes that are Other Connection Taxes imposed
with respect to an assignment, grant of a participation, designation of a new
office for receiving payments by or on account of the
28




--------------------------------------------------------------------------------





Borrower or other transfer (other than an assignment or designation of a new
office made pursuant to Section 2.21).
“Other Term Loans” shall have the meaning assigned to such term in Section
2.22(b).
“Outstanding Amount” shall mean (a) with respect to the Term Loans, Revolving
Credit Loans and Swing Line Loans on any date, the outstanding amount thereof
after giving effect to any borrowings and prepayments or repayments of Term
Loans, Revolving Credit Loans (including any refinancing of outstanding
Unreimbursed Amounts under Letters of Credit or L/C Credit Extensions as a
Revolving Credit Borrowing) and Swing Line Loans, as the case may be, occurring
on such date; and (b) with respect to any L/C Obligations on any date, the
outstanding amount thereof on such date after giving effect to any related L/C
Credit Extension occurring on such date and any other changes thereto as of such
date, including as a result of any reimbursements of outstanding Unreimbursed
Amounts under related Letters of Credit (including any refinancing of
outstanding Unreimbursed Amounts under related Letters of Credit or related L/C
Credit Extensions as a Revolving Credit Borrowing) or any reductions in the
maximum amount available for drawing under related Letters of Credit taking
effect on such date.
“Pari Passu Indebtedness” shall mean (1) other than for purposes of the defined
term “Intercreditor Agreement”, the New Senior Guaranteed Notes, the Existing
Senior Guaranteed Notes and, in each case, any Refinancing Indebtedness in
respect thereof and (2) (a) with respect to the Borrower, any Indebtedness that
ranks pari passu in right of payment and security to the Loans; and (b) with
respect to the Guarantors, any Indebtedness that ranks pari passu in right of
payment and security to such Guarantor’s Guarantee of the Loans.
“Pari Ratable Share” shall mean, as of any date of determination, (a) with
respect to the Term Loans, a function, the numerator of which is the aggregate
principal amount of the Term Loans and the denominator of which is the total
aggregate principal amount of all then outstanding Pari Passu Indebtedness and
Term Loans and (b) with respect to any other class of Pari Passu Indebtedness, a
function, the numerator of which is the aggregate principal amount of such class
of Pari Passu Indebtedness and the denominator of which is the total aggregate
principal amount of all then outstanding Pari Passu Indebtedness and Term Loans.
“Participant Register” shall have the meaning assigned to such term in Section
9.04(f).
“Participating Term Lender” shall have the meaning assigned to such term in
Section 2.12(c)(iii)(B).
“Participating Revolving Credit Commitments” shall mean (a) the Initial
Revolving Credit Commitments (including any Extended Revolving Credit
Commitments in respect thereof) and (b) those additional Revolving Credit
Commitments (and Extended Revolving Credit Commitments in respect thereof)
established pursuant to an Incremental Loan Assumption Agreement or Refinancing
Amendment for which an election has been made to include such Commitments for
purposes of the issuance of Letters of Credit or the making of Swing Line Loans;
provided, that, with respect to clause (b), the effectiveness of such election
may be made conditional upon the maturity of one or more other Participating
Revolving Credit Commitments. At any time at which there is more than one Class
of Participating Revolving Credit Commitments outstanding, the mechanics and
arrangements
29




--------------------------------------------------------------------------------





with respect to the allocation of Letters of Credit and Swing Line Loans among
such Classes will be subject to procedures agreed to by the Borrower and the
Administrative Agent.
“Participating Revolving Credit Lender” shall mean any Lender holding a
Participating Revolving Credit Commitment.
“Participating Term Lender” shall have the meaning assigned to such term in
Section 2.12(c)(iii)(B).
“PBGC” shall mean the Pension Benefit Guaranty Corporation or any successor
thereto.
“PCAOB” shall mean the Public Company Accounting Oversight Board.
“Permitted Expenditures” shall have the meaning assigned to such term in clause
(b)(xii) in the definition of “Excess Cash Flow”.
“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.
“Planned Expenditures” shall have the meaning assigned to such term in clause
(b)(xii) in the definition of “Excess Cash Flow”.
“Platform” shall have the meaning assigned to such term in Section 9.01.
“Pledge Agreement” shall mean the Pledge Agreement made by the Loan Parties in
favor of the Administrative Agent and the other Secured Parties, substantially
in the form of Exhibit F-2 hereto, or in another form reasonably satisfactory to
the Administrative Agent and the Borrower.
“Pledge Supplement” shall mean an agreement, substantially in the form of
Exhibit A to the Pledge Agreement, or in another form reasonably satisfactory to
the Administrative Agent and the Borrower, pursuant to which a Subsidiary
becomes a party to, and bound by, the terms of the Pledge Agreement.
“Pledgor” shall mean each Person from time to time party to the Pledge
Agreement, in its capacity as a pledgor thereunder.
“Pre-Closing Revolving Available Amount” shall mean $150,000,000.
“Prime Rate” shall mean the rate of interest per annum determined from time to
time by JPM as its prime rate in effect at its principal office in New York City
and notified to the Borrower.
“Pro Rata Share” shall mean, at any time, (a) with respect to all payments,
computations and other matters relating to the Term Loans or Term Commitments of
any Class held by any Lender, a fraction (expressed as a percentage, carried out
to the ninth decimal place), the numerator of which is the amount of the Term
Loans, and if applicable, Term Commitments of such Class held by such Lender at
such time and the denominator of which is the aggregate amount of all Term
Loans, and if applicable, all Term Commitments of such Class at such time, (b)
with respect to all payments, computations and other matters
30




--------------------------------------------------------------------------------





(including participation in Letters of Credit) relating to the Revolving Credit
Loans or Revolving Credit Commitments of any Class held by any Lender, a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the amount of the Revolving Credit Commitments of such
Class held by such Lender at such time and the denominator of which is the
aggregate amount of all Revolving Credit Commitments of such Class at such time
(provided that if such Revolving Credit Commitments have been terminated, then
the Pro Rata Share of such Lender shall be determined based on the Pro Rata
Share of such Lender immediately prior to such termination and after giving
effect to any subsequent assignments made pursuant to the terms hereof) and (c)
for all other purposes, a fraction (expressed as a percentage, carried out to
the ninth decimal place), the numerator of which is the aggregate amount of the
Term Loans, and if applicable, Term Commitments, of each Class, and of the
Revolving Credit Commitments of each Class, in each case held by such Lender at
such time and the denominator of which is the aggregate amount of all Term
Loans, and if applicable, all Term Commitments, of each Class, and of all
Revolving Credit Commitments of each Class at such time (provided that if the
Commitments of any Class have been terminated, then the Pro Rata Share of such
Lender shall be determined based on the Pro Rata Share of such Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof). During any period in which there
is a Defaulting Lender, for purposes of the defined term “L/C Advance” and
Sections 2.05(a), 2.26(d)(ii) and 2.27(d)(ii), each Participating Revolving
Credit Lender’s Pro Rata Share shall be adjusted to give effect to any
reallocation effected in accordance with Section 2.25(c).
“Public Lender” shall have the meaning assigned to such term in Section 9.01.
“Qualifying Term Lender” shall have the meaning assigned to such term in Section
2.12(c)(iv)(C).
“Quotation Day” shall mean, in relation to any period for which interest is to
be determined, two Business Days before the first day of that period.
“Real Estate” shall mean all right, title, and interest (including any
leasehold, fee, mineral or other estate) in and to any and all parcels of or
interests in real property owned, leased or operated by the Borrower, any Group
Member or any of their Subsidiaries, whether by lease, license or other means,
and the buildings, structures, parking areas and other improvements thereon, now
or hereafter owned by the Borrower, any Group Member or any of their
Subsidiaries, including all fixtures, easements, hereditaments, appurtenances,
rights-of-way and similar rights relating thereto and all leases, tenancies and
occupancies thereof now or hereafter owned by the Borrower, any Group Member or
any of their Subsidiaries.
“Refinanced Debt” shall have the meaning assigned to such term in Section
2.24(a).
“Refinancing Amendment” shall have the meaning assigned to such term in Section
2.24(f).
“Refinancing Commitments” shall have the meaning assigned to such term in
Section 2.24(a).
“Refinancing Facility Closing Date” shall have the meaning assigned to such term
in Section 2.24(d).
31




--------------------------------------------------------------------------------





“Refinancing Lenders” shall have the meaning assigned to such term in Section
2.24(c).
“Refinancing Loan” shall mean any Refinancing Term LoanLoans and/or any
Refinancing Revolving Loans, as the context may require.
“Refinancing Loan Request” shall have the meaning assigned to such term in
Section 2.24(a).
“Refinancing Revolving Credit Commitments” shall have the meaning assigned to
such term in Section 2.24(a).
“Refinancing Revolving Credit Lender” shall have the meaning assigned to such
term in Section 2.24(c).
“Refinancing Revolving Loan” shall have the meaning assigned to such term in
Section 2.24(b).
“Refinancing Term Commitments” shall have the meaning assigned to such term in
Section 2.24(a).
“Refinancing Term Lender” shall have the meaning assigned to such term in
Section 2.24(c).
“Refinancing Term Loan” shall have the meaning assigned to such term in Section
2.24(b).
“Register” shall have the meaning assigned to such term in Section 9.04(d).
“Registered Public Accounting Firm” shall have the meaning specified by the
Securities Laws and shall be independent of the Borrower, any Group Member and
their Subsidiaries as prescribed by the Securities Laws.
“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Rejection Notice” shall have the meaning assigned to such term in Section
2.13(h).
“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans, any other fund that
invests in bank loans and is managed or advised by the same investment advisor
as such Lender or by an Affiliate of such investment advisor.
32




--------------------------------------------------------------------------------





“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, members, controlling persons, directors, officers,
employees, agents, advisors, representatives and successors and assigns of such
Person and of such Person’s Affiliates.
“Release” shall have the meaning assigned to such term in Section 101(22) of
CERCLA.
““Rejection Notice” shall have the meaning assigned to such term in Section
2.13(h).
“Repayment Date” shall have the meaning given such term in Section 2.11(a).
“Repricing Transaction” shall mean (a) the prepayment, refinancing, substitution
or replacement of all or a portion of the Initial Term Loans with the incurrence
by the Borrower or any Subsidiary of any senior secured loan financing, the
primary purpose of which (as determined in good faith by the Borrower) is to
reduce the All-In Yield of such debt financing relative to the Initial Term
Loans so repaid, refinanced, substituted or replaced and (b) any amendment to
this Agreement the primary purpose of which is to reduce the All-In Yield
applicable to the Loans; provided that any refinancing or repricing of Initial
Term Loans in connection with (i) any Public Offering, (ii) any acquisition the
aggregate consideration with respect to which equals or exceeds $50,000,000 or
(c) a transaction that would result in a Change of Control shall not constitute
a Repricing Transaction.
“Request for Credit Extension” shall mean (a) with respect to a Borrowing,
continuation or conversion of Term Loans, Revolving Credit Loans or Swing Line
Loans, a Borrowing Request, and (b) with respect to an L/C Credit Extension, a
Letter of Credit Application.
“Required Class Lenders” shall mean, as of any date of determination, with
respect to one or more Classes, Lenders having more than 50% of the sum of the
(a) Total Outstandings under such Class or Classes (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans, if applicable, under such Class or Classes being deemed “held”
by such Lender for purposes of this definition) and (b) aggregate unused
Commitments under such Class or Classes; provided that the unused Commitment of,
and the portion of the Total Outstandings held under such Class or Classes, or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Class Lenders.
“Required Lenders” shall mean, as of any date of determination, Lenders having
more than 50% of the sum of the (a) Total Outstandings (with the aggregate
amount of each Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans being deemed “held” by such Lender for purposes
of this definition), (b) aggregate unused Term Commitments and (c) aggregate
unused Revolving Credit Commitments; provided that the unused Term Commitment
and unused Revolving Credit Commitment of, and the portion of the Total
Outstandings held, or deemed held by, any Defaulting Lender shall be excluded
for purposes of making a determination of Required Lenders.
“Required Revolving Credit Lenders” shall mean, as of any date of determination,
Revolving Credit Lenders under the Revolving Credit Commitments (including, for
purposes of this definition of “Required Revolving Credit Lenders” (x) any
Extended Revolving Credit Commitments in respect thereof, and (y) Incremental
Revolving Credit Commitments and (z) Refinancing Revolving Credit Commitments in
respect thereof) having more than 50% of the
33




--------------------------------------------------------------------------------





sum of the (a) Outstanding Amount of all Revolving Credit Loans, Swing Line
Loans and all L/C Obligations (with the aggregate amount of each Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Lender for purposes of this definition) under the
Initial Revolving Credit Commitments and (b) aggregate unused Revolving Credit
Commitments; provided that unused Revolving Credit Commitments of, and the
portion of the Outstanding Amount of all Revolving Credit Loans, Swing Line
Loans and all L/C Obligations held, or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Credit Lenders.
“Responsible Officer” shall mean the chief executive officer, chief financial
officer, vice president of tax, controller, treasurer, assistant treasurer,
secretary, assistant secretary of a Loan Party or, with the consent of the
Administrative Agent, any of the other individuals designated in writing to the
Administrative Agent by an existing Responsible Officer of a Loan Party as an
authorized signatory of any certificate or other document to be delivered
hereunder.
“Restricted Subsidiary” shall mean any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.
“Revolving Credit Borrowing” shall mean a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Loans,
having the same Interest Period, made by each of the Revolving Credit Lenders
pursuant to Section 2.01(b).
“Revolving Credit Commitment” shall mean, as to each Revolving Credit Lender,
its obligation to (a) make Revolving Credit Loans to the Borrower, (b) purchase
participations in L/C Obligations in respect of Letters of Credit and (c)
purchase participations in Swing Line Loans, as such commitment may be (x)
reduced from time to time pursuant to Section 2.09 and (y) reduced or increased
from time to time pursuant to (i) assignments by or to such Revolving Credit
Lender pursuant to an Assignment and Acceptance, (ii) an Incremental Loan
Assumption Agreement, (iii) a Refinancing Amendment or (iv) an Extension
Amendment. The amount of each Revolving Credit Lender’s Commitment as of the
Funding Date is its Initial Revolving Credit Commitment, as may be amended
pursuant to any Incremental Loan Assumption Agreement, Extension Amendment or
Refinancing Amendment pursuant to which such Lender shall have assumed,
increased or decreased its Revolving Credit Commitment, as the case may be.
“Revolving Credit Exposure” shall mean, as to each Revolving Credit Lender, the
sum of the Outstanding Amount of such Revolving Credit Lender’s Revolving Credit
Loans, its L/C Exposure and its Swing Line Exposure at such time; provided that
in the case of each of Section 2.26(a)(i) and Section 2.27(a) when a Defaulting
Lender shall exist, the Revolving Credit Exposure of any Revolving Credit Lender
shall be adjusted to give effect to any reallocation effected in accordance with
Section 2.25(c).
“Revolving Credit Facilities” shall mean the revolving loan facilities provided
for by this Agreement.
“Revolving Credit Lender” shall mean, at any time, any Lender that has a
Revolving Credit Commitment at such time or, if Revolving Credit Commitments
have terminated, Revolving Credit Exposure.
34




--------------------------------------------------------------------------------





“Revolving Credit Loans” shall mean any loan made pursuant to the Initial
Revolving Credit Commitments, any Incremental Revolving Loan, any Refinancing
Revolving Loan or any loan under any Extended Revolving Credit Commitments, as
the context may require.
“S&P” shall mean Standard & Poor’s Financial Services LLC.
“Sanctioned Country” shall mean a country or territory which is subject to: (a)
general trade, economic or financial sanctions embargoes imposed, administered
or enforced by: (i) the US government and administered by OFAC, (ii) the United
Nations Security Council, (iii) the European Union or (iv) Her Majesty’s
Treasury of the United Kingdom, or (b) general economic or financial sanctions
embargoes imposed by the US government and administered by the US State
Department, the US Department of Commerce or the US Department of the Treasury.
“Sanctions” shall mean (a) economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by: (i) the US government
and administered by OFAC, (ii) the United Nations Security Council, (iii) the
European Union or (iv) Her Majesty’s Treasury of the United Kingdom, or (b)
economic or financial sanctions imposed, administered or enforced from time to
time by the US State Department, the US Department of Commerce or the US
Department of the Treasury.
“Sanctions List” shall mean the lists of specifically designated nationals or
designated persons or entities (or equivalent) held by: (a) the US government
and administered by OFAC, the US State Department, the US Department of Commerce
or the US Department of the Treasury, (b) the United Nations Security Council,
(c) the European Union or (d) Her Majesty’s Treasury of the United Kingdom, each
as amended, supplemented or substituted from time to time.
“Screen Rate” shall mean in relation to LIBOR, the London interbank offered rate
administered by ICE Benchmark Administration Limited (or any other person which
takes over the administration of that rate) for the relevant period displayed on
page LIBOR01 or LIBOR02 of the Reuters screen (or any replacement Reuters page
which displays that rate); or, on the appropriate pages of such other
information service which publishes LIBOR, from time to time in place of
Reuters. If such page or service ceases to be available, the Administrative
Agent may specify another page or service displaying the relevant rate after
consultation with the Borrower.
“Second Amendment” shall mean that certain Amendment, dated as of September 9,
2016, by and among, inter alios, Target Opco, the other Loan Parties party
thereto, the Administrative Agent and the lenders party thereto.
“Second Incremental Assumption Agreement” shall mean that certain Incremental
Loan Assumption Agreement, dated as of July 21, 2016, by and among, inter alios,
Target Opco (as successor by merger to Merger Sub), the other Loan Parties party
thereto, the Administrative Agent and Credit Suisse AG, London Branch.
“Section 2.23 Additional Agreement” shall have the meaning assigned to such term
in Section 2.23(d).
“Secured Parties” shall mean the collective reference to (a) the Administrative
Agent, (b) the Security Agent, (c) the Lenders, (d) the beneficiaries of each
indemnification
35




--------------------------------------------------------------------------------





or reimbursement obligation undertaken by any Loan Party under any Loan
Document, (e) the Hedge Counterparties, (f) the Treasury Services Providers and
(g) the successors and assigns of each of the foregoing.
“Securities Laws” shall mean the Securities Act of 1933, the Securities Exchange
Act of 1934, Sarbanes-Oxley, and the applicable accounting and auditing
principles, rules, standards and practices promulgated, approved or incorporated
by the SEC or the PCAOB.
“Security Agent” shall have the meaning assigned to such term in the
introductory statement to this Agreement.
“Security Documents” shall mean the Pledge Agreement and any other document
entered into by any person granting a Lien over all or any part of its assets in
respect of the Obligations, in each case as amended, restated, supplemented or
otherwise modified from time to time.
“Seventh Incremental Assumption and Refinancing Agreement” shall mean that
certain Seventh Amendment to Credit Agreement (Incremental Loan Assumption
Agreement and Refinancing Amendment), dated as of January 24, 2019, by and
among, inter alios, the Borrower, the 2019 Revolving Credit Lenders (as defined
therein) and the Administrative Agent (as defined therein).
“Sixth Incremental Assumption Agreement” shall mean that certain Sixth Amendment
to Credit Agreement (Incremental Loan Assumption Agreement), dated as of October
15, 2018, by and among, inter alios, the Borrower, the Additional Lenders (as
defined therein) and the Administrative Agent (as defined therein).
“Solicited Discount Proration” shall have the meaning assigned to such term in
Section 2.12(c)(iv)(C).
“Solicited Discounted Prepayment Amount” shall have the meaning assigned to such
term in Section 2.12(c)(iv)(A).
“Solicited Discounted Prepayment Offers” shall have the meaning assigned to such
term in the definition of Borrower Solicitation of Discounted Prepayment Offers.
“Solicited Discounted Prepayment Response Date” shall have the meaning assigned
to such term in Section 2.12(c)(iv)(A).
“Solvent” shall mean, in respect of any Loan Party, that as of the date of
determination: (a) the sum of such Loan Party’s debt (including contingent
liabilities) does not exceed the present fair saleable value of such Loan
Party’s present assets; or (b) such Loan Party’s capital is not unreasonably
small in relation to its business as contemplated on such date of determination
or with respect to any transaction contemplated or undertaken after such date of
determination; or (c) such Person has not incurred and does not intend to incur,
or believe (nor should it reasonably believe) that it will incur, debts beyond
its ability to pay such debts as they become due (whether at maturity or
otherwise). For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective
36




--------------------------------------------------------------------------------





of whether such contingent liabilities meet the criteria for accrual under
Statement of Financial Accounting Standard No. 5).
“Special Mandatory Repayment Amount” shall mean an amount equal to the Issue
Price for the Initial Term Loan plus accrued but unpaid interest to, but
excluding, the Escrow Termination Date.
“Specified Discount” shall have the meaning assigned to such term in Section
2.12(c)(ii)(A).
“Specified Discount Prepayment Response” shall have the meaning assigned to such
term in Section 2.12(c)(ii)(A).
“Specified Discount Prepayment Response Date” shall have the meaning assigned to
such term in Section 2.12(c)(ii)(A).
“Specified Discount Proration” shall have the meaning assigned to such term in
Section 2.12(c)(ii)(C).
“Specified Event of Default” shall mean the occurrence of (a) any Event of
Default described in Sections 7.01(a), 7.01(f) or 7.01(g) or (b) the Lender’s
exercise of any of its remedies pursuant to the paragraph immediately following
Section 7.01(j), following any other Event of Default.
“SPV” shall have the meaning assigned to such term in Section 9.04(i).
“SPV Register” shall have the meaning assigned to such term in Section 9.04(i).
“Submitted Amount” shall have the meaning assigned to such term in Section
2.12(c)(iii)(A).
“Submitted Discount” shall have the meaning assigned to such term in Section
2.12(c)(iii)(A).
“Swap Contract” shall mean (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” shall mean, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement
37




--------------------------------------------------------------------------------





relating to such Swap Contracts, (a) for any date on or after the date such Swap
Contracts have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Borrowing” shall mean a borrowing of a Swing Line Loan pursuant to
Section 2.27.
“Swing Line Exposure” shall mean, at any time, the sum of the aggregate amount
of all outstanding Swing Line Loans at such time. The Swing Line Exposure of any
Revolving Credit Lender at any time shall be the sum of (a) its Pro Rata Share
of the total Swing Line Exposure at such time related to Swing Line Loans other
than any Swing Line Loans made by such Lender in its capacity as a Swing Line
Lender and (b) if such Lender shall be a Swing Line Lender, the principal amount
of all Swing Line Loans made by such Lender outstanding at such time (to the
extent that the other Revolving Credit Lenders shall not have funded their
participations in such Swing Line Loans); provided that in the case of Section
2.01(b), clause (y) of the proviso to Section 2.26(a)(i) and clause (iii) of the
proviso to Section 2.27(a) when a Defaulting Lender shall exist, the Swing Line
Exposure of any Revolving Credit Lender shall be adjusted to give effect to any
reallocation effected in accordance with Section 2.25(c).
“Swing Line Lender” shall mean JPM, Barclays Bank PLC and BNP Paribas, in its
capacity as a provider of Swing Line Loans or any successor swing line lender
hereunder.
“Swing Line Loan” shall have the meaning assigned to such term in Section
2.27(a).
“Swing Line Loan Notice” shall have the meaning assigned to such term in Section
2.27(b).
“Swing Line Obligations” shall mean, as at any date of determination, the
aggregate Outstanding Amount of all Swing Line Loans.
“Swing Line Sublimit” shall mean an amount equal to the lesser of (a) $50
million (as may be adjusted pursuant to Section 2.27) and (b) the aggregate
amount of the Participating Revolving Credit Commitments. The Swing Line
Sublimit is part of, and not in addition to, the Participating Revolving Credit
Commitments.
“Target” shall mean Cablevision Corporation Systems, a Delaware corporation.
“Target Group” shall mean the Target and its subsidiaries.
“Target Opco” shall mean CSC Holdings, LLC, a Delaware limited liability
company.
“Target Group” shall mean the Target and its subsidiaries.
“Tax Deduction” shall mean a deduction or withholding for or on account of
Indemnified Taxes or Other Taxes from a payment under a Loan Document.
38




--------------------------------------------------------------------------------





“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholdings),
assessments, fees or other charges imposed by any Governmental Authority,
including any interest, penalties and additions to tax related thereto.
“Term Facilities” shall mean the term loan facilities provided for by this
Agreement.
“Term Borrowing” shall mean a borrowing consisting of simultaneous Term Loans of
the same Type and, in the case of Eurodollar Loans, having the same Interest
Period, made by each of the Term Lenders pursuant to Section 2.01(a).
“Term Commitment” shall mean, as to each Term Lender, its obligation to make
Term Loans to the Borrower as such commitment may be (a) reduced from time to
time pursuant to Section 2.09 and (b) reduced or increased from time to time
pursuant to (i) assignments by or to such Term Lender pursuant to an Assignment
and Assumption, (ii) an Incremental Loan Assumption Agreement, (iii) a
Refinancing Amendment or (iv) an Extension Amendment. The amount of each Term
Lender’s Commitment is set forth in Schedule 2.01 or in the Assignment and
Assumption, Incremental Loan Assumption Agreement, Extension Amendment or
Refinancing Amendment pursuant to which such Lender shall have assumed,
increased or decreased its Term Commitment, as the case may be.
“Term Facilities” shall mean the term loan facilities provided for by this
Agreement.
“Term Lender” shall mean, at any time, any Lender that has a Term Commitment or
a Term Loan at such time.
“Term Loans” shall mean any Initial Term Loans, Other Term Loans, Incremental
Term Loans, Extended Term Loans, or Refinancing Term Loans, as the context may
require.
“Test Period” shall mean for any date of determination under this Agreement, the
four consecutive fiscal quarters of the Borrower most recently ended as of such
date of determination for which the financial statements set forth in Section
4.10(a)(1) and (2) of Annex I shall have been delivered (or were required to be
delivered) to the Administrative Agent.
“Third Extension Amendment” shall mean that certain Third Amendment to Credit
Agreement (Extension Amendment), dated as of December 9, 2016, by and among,
inter alios, the Borrower, the Additional Lenders (as defined therein) and the
Administrative Agent (as defined therein).
“Total Assets” means the consolidated total assets of the Borrower and the
Restricted Subsidiaries as shown on the most recent consolidated balance sheet
of the Borrower or such other Person, prepared on the basis of GAAP on or prior
to the relevant date of determination (and in the case of any determination
relating to any Disposition or acquisition, on a pro forma basis including any
property or assets being transferred or acquired in connection therewith).
“Total Outstandings” shall mean the aggregate Outstanding Amount of all Loans
and all L/C Obligations.
39




--------------------------------------------------------------------------------





“Treasury Services Agreement” shall mean any agreement between the Borrower or
any Restricted Subsidiary and any Treasury Services Provider relating to
treasury, depository, credit card, debit card and cash management services or
automated clearinghouse transfer of funds or any similar services.
“Treasury Services Provider” shall mean (a) until the date that is 12 months
after the Closing Date, each Person that is a counterparty to any Treasury
Services Agreement as of the Closing Date and/or (b) each Person that is an
Agent or Lender or any Affiliate of an Agent or Lender counterparty to a
Treasury Services Agreement (including any Person who was an Agent or Lender (or
any Affiliate thereof) as of the Closing Date or the date it enters into such
Treasury Services Agreement but subsequently ceases to be an Agent or Lender (or
Affiliate thereof)).
“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall mean the
Adjusted LIBO Rate, and the Alternate Base Rate.
“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section 2.20.
“Unreimbursed Amount” shall have the meaning assigned to such term in Section
2.26(c)(i).
“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section 2.20.
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (a) the then outstanding
principal amount of such Indebtedness by (b) the total of the product of (i) the
amount of each then remaining installment, sinking fund, serial maturity or
other required payments of principal, including payment at final maturity, in
respect thereof multiplied by (ii) the number of years (calculated to the
nearest one-twelfth) that will elapse between such date and the making of such
payment; provided that for purposes of determining the Weighted Average Life to
Maturity of any Indebtedness (the “Applicable Indebtedness”), the effects of any
amortization or prepayments made on such Applicable Indebtedness prior to the
date of determination will be disregarded.
SECTION 1.02.    Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning
40




--------------------------------------------------------------------------------





and effect as the word “shall”; and the words “asset” and “property” shall be
construed as having the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. Any reference to any law, code, statute, treaty,
rule, guideline, regulation or ordinance of a Governmental Authority shall,
unless otherwise specified, refer to such law, code, statute, treaty, rule,
guideline, regulation or ordinance as amended, supplemented or otherwise
modified from time to time. Any reference to any IRS form shall be construed to
include any successor form. All references herein to Articles, Sections,
Exhibits and Schedules shall be deemed references to Articles and Sections of,
and Exhibits and Schedules to, this Agreement unless the context shall otherwise
require. Except as otherwise expressly provided herein, (a) any reference in
this Agreement to any Loan Document or other agreement, document or instrument
shall mean such agreement, document or instrument as amended, restated,
supplemented, replaced, refinanced or otherwise modified from time to time, in
each case, (if applicable) in accordance with the express terms of this
Agreement, and (b) all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided,
however, that if the Borrower notifies the Administrative Agent that the
Borrower wishes to amend any calculation or any related definition to eliminate
the effect of any change in GAAP (it being understood that for purposes of this
proviso, any change in GAAP includes the application of IFRS in lieu of GAAP
pursuant to the definition of “GAAP’ in Section 1.01) occurring after the date
of this Agreement on the operation of such covenant (or if the Administrative
Agent notifies the Borrower that the Required Lenders wish to amend any
calculation or any related definition), then the Borrower’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant or definition is amended in a manner satisfactory to
the Borrower and the Required Lenders. Neither this Agreement, nor any other
Loan Document nor any other agreement, document or instrument referred to herein
or executed and delivered in connection herewith shall be construed against any
Person as the principal draftsperson hereof or thereof. For purposes of
determining any financial ratio or making any financial calculation for any
fiscal quarter (or portion thereof) ending prior to the Closing Date, the
components of such financial ratio or financial calculation shall be determined
on a pro forma basis to give effect to the Existing Transactions as if they had
occurred at the beginning of such four-quarter period; and each Person that is a
Restricted Subsidiary upon giving effect to the Existing Transactions shall be
deemed to be a Restricted Subsidiary for purposes of the components of such
financial ratio or financial calculation as of the beginning of such
four-quarter period. For purposes of the definition of “Excess Cash Flow”, the
principal component of payments in respect of Capitalized Lease Obligations will
be, at the time any determination is to be made, the amount of such obligation
that would have been required to be capitalized on a balance sheet (excluding
any notes thereto) prepared in accordance with GAAP.
SECTION 1.03.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., an “Other
Term Loan”) or by Class and Type (e.g., a “Eurodollar Other Term Loan” or “ABR
Loan”). Borrowings also may be classified and referred to by Class (e.g., an
“Other Borrowing”) or by Class and Type (e.g., an “Other Eurodollar Borrowing”
“ABR Borrowing”).
SECTION 1.04.    Cashless Roll. Notwithstanding anything to the contrary
contained in this Agreement, any Lender may exchange, continue or rollover all
or a portion of its Loans in connection with any refinancing, extension, loan
modification or similar
41




--------------------------------------------------------------------------------





transaction permitted by the terms of this Agreement, pursuant to a cashless
settlement mechanism approved by the Borrower, the Administrative Agent and such
Lender.
SECTION 1.05.    Limited Condition Transaction. (a) In connection with any
action being taken in connection with a Limited Condition Transaction, for
purposes of determining compliance with any provision of this Agreement which
requires that no Default, Event of Default or Specified Event of Default, as
applicable, has occurred, is continuing or would result from any such action, as
applicable, such condition shall, at the option of the Borrower, be deemed
satisfied, so long as no Default, Event of Default or Specified Event of
Default, as applicable, exists on the date the definitive agreements or
irrevocable notice, as applicable, for such Limited Condition Transaction are
entered into or has been delivered, as applicable. For the avoidance of doubt,
if the Borrower has exercised its option under the first sentence of this clause
(a), and any Default, Event of Default or Specified Event of Default occurs
following the date the definitive agreements or irrevocable notice, as
applicable, for the applicable Limited Condition Transaction were entered into
or has been delivered, as applicable, and prior to the consummation of such
Limited Condition Transaction, any such Default, Event of Default or Specified
Event of Default shall be deemed to not have occurred or be continuing for
purposes of determining whether any action being taken in connection with such
Limited Condition Transaction is permitted hereunder.
(b)    In connection with any action being taken in connection with a Limited
Condition Transaction, for purposes of (x) determining compliance with any
provision of this Agreement which requires the calculation of the Consolidated
Net Senior Secured Leverage Ratio, Consolidated Net Leverage Ratio or Guarantor
Indebtedness Ratio; or (y) testing baskets set forth in this Agreement
(including baskets measured as a percentage of L2QA Pro Forma EBITDA); in each
case, at the option of the Borrower (the Borrower’s election to exercise such
option in connection with any Limited Condition Transaction, an “LCT Election”),
the date of determination of whether any such action is permitted hereunder,
shall be deemed to be the date the definitive agreements or irrevocable notice,
as applicable, for such Limited Condition Transaction are entered into or has
been delivered, as applicable (the “LCT Test Date”). If, after giving pro forma
effect to the Limited Condition Transaction and the other transactions to be
entered into in connection therewith (including any Incurrence of Indebtedness
and the use of proceeds thereof) as if they had occurred at the beginning of the
most recent four consecutive fiscal quarters ending prior to the LCT Test Date
for which consolidated financial statements of the Borrower are available, the
Borrower could have taken such action on the relevant LCT Test Date in
compliance with such ratio or basket, such ratio or basket shall be deemed to
have been complied with. For the avoidance of doubt, if the Borrower has made an
LCT Election and any of the ratios or baskets for which compliance was
determined or tested as of the LCT Test Date are exceeded as a result of
fluctuations in any such ratio or basket, including due to fluctuations in L2QA
Pro Forma EBITDA at or prior to the consummation of the relevant transaction or
action, such baskets or ratios will not be deemed to have been exceeded as a
result of such fluctuations. If the Borrower has made an LCT Election for any
Limited Condition Transaction, then in connection with any subsequent
calculation of any ratio or basket availability with respect to the Incurrence
of Indebtedness or Liens or the making of Asset Dispositions, mergers, the
conveyance, lease or other transfer of all or substantially all of the assets of
the Borrower or the designation of an Unrestricted Subsidiary or the making of
Investments or Restricted Payments on or following the relevant LCT Test Date
and prior to the earlier of the date on which such Limited Condition Transaction
is consummated or the definitive agreement or irrevocable notice, as applicable,
for such Limited Condition Transaction is terminated or
42




--------------------------------------------------------------------------------





expires without consummation of such Limited Condition Transaction, any such
ratio or basket shall be calculated on a pro forma basis assuming such Limited
Condition Transaction and other transactions in connection therewith (including
any Incurrence of Indebtedness and the use of proceeds thereof) have been
consummated.
SECTION 1.06.    Letters of Credit. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the amount of the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the amount of the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.
SECTION 1.07.    LIBOR Discontinuation. Notwithstanding anything to the contrary
contained in this Agreement or the other Loan Documents, if the LIBO Rate is not
available at any time for any reason (including that adequate and reasonable
means do not exist for ascertaining the LIBO Rate for any requested Interest
Period, including because the applicable screen rate is not available or
published on a current basis and such circumstances are unlikely to be
temporary), as reasonably determined by the Borrower and the Administrative
Agent, then the “LIBO Rate” for such Interest Period shall be (i) a successor or
alternative index rate as the Administrative Agent (but not, for the avoidance
of doubt, any other Lender) and the Borrower may reasonably determine or (ii)
absent such mutual selection by the Borrower and the Administrative Agent, a
comparable successor or alternative interbank rate for deposits in dollars that
is, at such time, broadly accepted as the prevailing market practice for
syndicated leveraged loans of this type in lieu of the “LIBO Rate” as reasonably
determined by the Administrative Agent, in each case pursuant to an amendment to
this Agreement and each other applicable Loan Document, in each case among the
Borrower and the Administrative Agent (but not, for the avoidance of doubt, any
Lender) that will become effective at 5:00 p.m., New York City time, on the
fifth Business Day after the Administrative Agent shall have posted such
proposed amendment to the Lenders in respect of the Loans or Commitments of all
similarly and directly affected Classes unless, prior to such time, the Required
Lenders in respect of all such affected Classes (acting together as one Class)
have delivered to the Administrative Agent written notice that such Lenders do
not accept such amendment (which such notice shall note with specificity the
particular provisions of the amendment to which such Lenders object); provided
that (i) any such successor or alternative rate shall be applied by the
Administrative Agent in a manner consistent with market practice and (ii) to the
extent such market practice is not administratively feasible for the
Administrative Agent, such successor or alternative rate shall be applied in a
manner as otherwise reasonably determined by the Administrative Agent in
consultation with the Borrower; provided further that, if no such successor LIBO
Rate is able to be reasonably determined in accordance with the foregoing
proviso (or pending the resolution of any such determination) and the
circumstances described in such proviso continue to exist, then the
Administrative Agent will promptly so notify the Borrower and the applicable
Lenders, after (or during, as applicable) which time the provisions of Section
2.08 shall control with respect to such applicable Classes of Loans and
Commitments.
SECTION 1.08.    Cured Defaults. With respect to any Default or Event of
Default, the words “exists,” “is continuing” or similar expressions with respect
thereto shall mean that the Default or Event of Default has occurred and has not
yet been cured or waived.
43




--------------------------------------------------------------------------------





If any Default or Event of Default occurs due to (a) the failure by any Loan
Party to take any action by a specified time, such Default or Event of Default
shall be deemed to have been cured at the time, if any, that the applicable Loan
Party takes such action or (b) the taking of any action by any Loan Party that
is not then permitted by the terms of this Agreement or any other Loan Document,
such Default or Event of Default shall be deemed to be cured on the earlier to
occur of (i) the date on which such action would be permitted at such time to be
taken under this Agreement and the other Loan Documents and (ii) the date on
which such action is unwound or otherwise modified to the extent necessary for
such revised action to be permitted at such time by this Agreement and the other
Loan Documents. If any Default or Event of Default occurs that is subsequently
cured (a “Cured Default”), any other Default or Event of Default resulting from
the making or deemed making of any representation or warranty by any Loan Party
or the taking of any action by any Loan Party or any Subsidiary of any Loan
Party, in each case which subsequent Default or Event of Default would not have
arisen had the Cured Default not occurred, shall be deemed to be cured
automatically upon, and simultaneously with, the cure of the Cured Default.
Notwithstanding anything to the contrary in this Section 1.08, a Default or
Event of Default (the “Initial Default”) may not be cured pursuant to this
Section 1.08:
(a)    in the case of an Initial Default described in clause (b) of the second
sentence of this Section 1.08, if a Responsible Officer of the applicable Loan
Party had Knowledge at the time of taking any such action that such Initial
Default had occurred and was continuing,
(b)    in the case of an Event of Default under Section 7.01(e) that directly
results in material impairment of the rights and remedies of the Lenders,
Security Agent and Administrative Agent under the Loan Documents,
(c)    in the case of an Event of Default arising due to the failure to perform
or observe Section 5.05(a) or Section 5.07 that results in a material adverse
effect on the ability of the Borrower and the other Loan Parties (taken as a
whole) to perform their respective payment obligations under any Loan Document
to which the Borrower or any of the other Loan Parties is a party; or
(d)    if the Administrative Agent shall have commenced any enforcement action
set forth in Article VII prior to the date such Initial Default would have been
deemed to be cured under this Section 1.08.
For purposes of this Section 1.08, “Knowledge” shall mean, with respect to a
Responsible Officer of the Borrower or other Loan Party, (i) the actual
knowledge of such individual or (ii) the knowledge that such individual would
have obtained if such individual had acted in good faith to discharge his or her
duties with the same level of diligence and care as would reasonably be expected
from an officer in a substantially similar position.
ARTICLE II
The Credits
SECTION 2.01.    Commitments. (a) (i) Subject to the terms and conditions set
forth herein and relying upon the representations and warranties set forth
herein, each Lender having an Initial Term Loan Commitment agrees, severally and
not jointly, to make Loans to the Borrower denominated in Dollars in a single
draw on the Funding Date in an aggregate
44




--------------------------------------------------------------------------------





principal amount not to exceed its Initial Term Loan Commitment (the Loans made
pursuant to this Section 2.01(a) being the “Initial Term Loans”). Amounts paid
or prepaid in respect of the Initial Term Loans may not be reborrowed.
(ii)    Subject to the terms and conditions set forth in any Incremental Loan
Assumption Agreement, each Lender having an Incremental Term Loan Commitment,
severally and not jointly, hereby agrees, subject to the terms and conditions
and relying upon the representations and warranties in the applicable
Incremental Loan Assumption Agreement, to make Incremental Term Loans to the
Borrower, in an aggregate principal amount not to exceed its Incremental Term
Loan Commitment. Amounts paid or prepaid in respect of Incremental Term Loans
may not be reborrowed.
(b)    (i)    Subject to the terms and conditions set forth herein, and relying
upon the representations and warranties set forth herein, each Lender having an
Initial Revolving Credit Commitment agrees, severally and not jointly, to make
Revolving Credit Loans denominated in Dollars to the Borrower from time to time,
on any Business Day during the period from and including the Funding Date until
the Initial Revolving Credit Commitment Maturity Date, in an aggregate
outstanding amount not to exceed at any time the amount of the Initial Revolving
Credit Commitment; provided that prior to the Closing Date the aggregate
Outstanding Amount of Revolving Credit Loans shall not exceed the Pre-Closing
Revolving Available Amount; provided, further, that after giving effect to any
Revolving Credit Borrowing (and the application of proceeds thereof pursuant to
Section 2.11(a)(iv)), the aggregate Outstanding Amount of the Revolving Credit
Loans of any Lender, plus such Lender’s L/C Exposure, plus such Lender’s Swing
Line Exposure, shall not exceed such Lender’s Revolving Credit Commitment (the
Revolving Credit Loans made pursuant to this Section 2.01(b)(i), being the
“Initial Revolving Credit Loans”). Within the limits of each Revolving Credit
Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow, prepay and reborrow Revolving Credit
Loans. Revolving Credit Loans may be ABR Loans or Eurodollar Loans as further
provided herein.
(ii)    Subject to the terms and conditions set forth in any Incremental Loan
Assumption Agreement, each Lender having an Incremental Revolving Loan
Commitment, severally and not jointly, hereby agrees, subject to the terms and
conditions and relying upon the representations and warranties set forth in the
applicable Incremental Loan Assumption Agreement, to make Incremental Revolving
Loans to the Borrower, in an aggregate principal amount not to exceed its
Incremental Revolving Loan Commitment. Amounts paid or prepaid in respect of
Incremental Loans may not be reborrowed.
SECTION 2.02.    Loans. Each Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
applicable Commitments; provided, however, that the failure of any Lender to
make any Loan shall not in itself relieve any other Lender of its obligation to
lend hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to make any Loan required to be
made by such other Lender). The Loans comprising any Borrowing shall be in an
aggregate principal amount that is (a) an integral multiple of $1,000,000 and
not less than $5,000,000 (except, with respect to any Borrowing made pursuant to
an Incremental Loan Commitment, to the extent otherwise provided in the related
Incremental Loan Assumption Agreement) or (b) equal to the remaining available
balance of the applicable Commitments.
45




--------------------------------------------------------------------------------





(a)    Each Lender may at its option make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement. The
Borrower shall not be entitled to request any Borrowing that, if made, would
result in more than eight Eurodollar Borrowings outstanding hereunder at any
time. For purposes of the foregoing, Borrowings having different Interest
Periods, regardless of whether they commence on the same date, shall be
considered separate Borrowings.
(b)    Each Lender shall make each Loan or Incremental Loan to be made by it
hereunder on the Funding Date or the proposed date of Borrowing thereof, as
applicable, by wire transfer of immediately available funds in Dollars, as the
case may be, to such account in London as the Administrative Agent may designate
not later than 2:00 p.m., New York City time, and the Administrative Agent shall
promptly wire transfer the amounts so received in accordance with instructions
received from the Borrower in the applicable Borrowing Request or, if a
Borrowing shall not occur on such date because any condition precedent herein
specified shall not have been met, return the amounts so received to the
respective Lenders.
(c)    Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
this Section 2.02(c) and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If the Administrative Agent shall have so made funds available then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower to but excluding the date such amount is repaid to the
Administrative Agent at (i) in the case of the Borrower, a rate per annum equal
to the interest rate applicable at the time to the Loans comprising such
Borrowing and (ii) in the case of such Lender, a rate determined by the
Administrative Agent to represent its cost of overnight or short-term funds
(which determination shall be conclusive absent manifest error). If such Lender
shall repay to the Administrative Agent such corresponding amount, such amount
shall constitute such Lender’s Loan as part of such Borrowing for purposes of
this Agreement.
SECTION 2.03    Borrowing Procedure. In order to request a Term Loan Borrowing
or a Revolving Credit Borrowing, the Borrower shall notify the Administrative
Agent of such request by telephone not later than 12:00 p.m., New York time,
three Business Days before a proposed Borrowing of Eurodollar Loans (or such
shorter period as may be agreed by the Administrative Agent) and no later than
12:00 p.m., New York time, on the Business Day before the date of a proposed
Borrowing in the case of a Borrowing of ABR Loans. Each such telephonic
Borrowing Request shall be irrevocable, and shall be confirmed promptly by hand
delivery, e-mail or fax to the Administrative Agent of a written Borrowing
Request and shall specify the following information: (a) whether the Borrowing
then being requested is to be a Borrowing of Term Loans, Revolving Credit Loans,
Incremental Term Loans or Incremental Revolving Credit Loans (provided that, the
Borrower shall not be permitted to request a Eurodollar Borrowing with an
Interest Period in excess of one month
46




--------------------------------------------------------------------------------





until the earlier of (x) the date the Administrative Agent shall have notified
the Borrower that the primary syndication of the Loans has been completed (which
notice shall be given as promptly as practicable) and (y) the date that is 30
days after the Closing Date); provided, however, that the initial Interest
Period of any Eurodollar Borrowing made on the Funding Date shall commence on
the Funding Date and end on a date reasonably satisfactory to the Administrative
Agent specified by the Borrower in such Borrowing Request; (b) the date of such
Borrowing (which shall be a Business Day); (c) the number and location of the
account to which funds are to be disbursed; (d) the amount of such Borrowing
(stated in the Available Currency); and (e) whether the Loans being made
pursuant to such Borrowings are to be initially maintained as ABR Loans or
Eurodollar Loans and, if Eurodollar Loans, the Interest Period with respect
thereto; provided, however, that, notwithstanding any contrary specification in
any Borrowing Request, each requested Borrowing shall comply with the
requirements set forth in Section 2.02. If no Interest Period with respect to
any Eurodollar Borrowing is specified in any such notice, then the Borrower
shall be deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall promptly advise the applicable Lenders of any notice
given pursuant to this Section 2.03 (and the contents thereof), and of each
Lender’s portion of the requested Borrowing.
SECTION 2.04    Evidence of Debt; Repayment of Loans. The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the principal amount of each Loan of such Lender as provided in
Section 2.11.
(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.
(b)    The Administrative Agent shall maintain the Register in which it will
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and, if applicable, the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower or any Guarantor and each
Lender’s share thereof.
(c)    In addition to the accounts and records referred to in Section 2.04(a)
and (b), each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records and, in the case of the
Administrative Agent, entries in the Register, evidencing the purchases and
sales by such Lender of participations in Letters of Credit and Swing Line
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the Register shall control in the absence of manifest
error.
(d)    The entries made in the Register maintained pursuant to Section 2.04(b)
and (c) shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrower to repay the Loans in
accordance with their terms.
(e)    Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note. In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in the form attached
47




--------------------------------------------------------------------------------





hereto as Exhibit G. Notwithstanding any other provision of this Agreement, in
the event any Lender shall request and receive such a promissory note, the
interests represented by such note shall at all times thereafter (including
after any assignment of all or part of such interests pursuant to Section 9.04)
be represented by one or more promissory notes payable to the payee named
therein or its registered assigns.
SECTION 2.05.    Fees.
(a)    The Borrower agrees to pay to the Administrative Agent, for its own
account, the administrative fees as are separately agreed by the Administrative
Agent (the “Administrative Agent Fees”) in accordance with the Agent Fee Letter
as amended from time to time.
(b)    The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Credit Lender under each Class of Revolving Credit Commitments in
accordance with its Pro Rata Share, a commitment fee equal to the Applicable
Revolving Commitment Fee Percentage times the actual daily amount by which the
aggregate Revolving Credit Commitment for the applicable Class of Revolving
Credit Commitments exceeds the sum of (i) the Outstanding Amount of Revolving
Credit Loans for such Class of Revolving Credit Commitments and (ii) the
Outstanding Amount of L/C Obligations for such Class of Revolving Credit
Commitments; provided that any commitment fee accrued with respect to any of the
Commitments of a Defaulting Lender during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrower so long as such Lender shall be a Defaulting Lender except to
the extent that such commitment fee shall otherwise have been due and payable by
the Borrower prior to such time; and provided, further, that no commitment fee
shall accrue on any of the Commitments of a Defaulting Lender so long as such
Lender shall be a Defaulting Lender. The commitment fee on each Class of
Revolving Credit Commitments shall accrue at all times from the Closing Date
until the Maturity Date for such Class of Revolving Credit Commitments,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable in arrears on the 15th day of each of
April, July, October and January, commencing with the first such date during the
first full fiscal quarter to occur after the Closing Date, and on the Maturity
Date for such Class of Revolving Credit Commitments provided that if such day is
not a Business Day, such commitment fee shall be payable on the next succeeding
Business Day. The commitment fee shall be calculated quarterly in arrears, and
if there is any change in the Applicable Revolving Commitment Fee Percentage
during any quarter, the actual daily amount shall be computed and multiplied by
the Applicable Revolving Commitment Fee Percentage separately for each period
during such quarter that such Applicable Revolving Commitment Fee Percentage was
in effect.
(c)    All fees under this Section 2.05 shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, if
and as appropriate, among the Lenders. Once paid, no such fees shall be
refundable under any circumstances.
SECTION 2.06.    Interest on Loans. (a) Subject to the provisions of Section
2.07, the Loans comprising each ABR Borrowing shall bear interest (computed on
the basis of the actual number of days elapsed over a year of 365 or 366 days,
as the case may be, when the Alternate Base Rate is determined by reference to
the Prime Rate and over a year of 360 days at all other times and calculated
from and including the date of such Borrowing to but excluding the date of
repayment thereof) at a rate per annum equal to the Alternate Base Rate plus the
Applicable Margin.
48




--------------------------------------------------------------------------------







(a)    (b) Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.
(b)    (c) [Reserved.]
(c)    (d) Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement. The
applicable Alternate Base Rate or Adjusted LIBO Rate for each Interest Period or
day within an Interest Period, as the case may be, shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error. Interest shall be paid in the same currency as the Loan to which such
interest relates.
SECTION 2.07.    Default Interest. If any Event of Default under Section 7.01(a)
or 7.01(g) hereof has occurred and is continuing then, until such defaulted
amount shall have been paid in full, to the extent permitted by law, such
defaulted amounts shall bear interest (after as well as before judgment),
payable on demand, (a) in the case of principal, at the rate otherwise
applicable to such Loan pursuant to Section 2.06 plus 2.00% per annum, (b) in
the case of interest payable on any Loan, at the rate otherwise applicable to an
ABR Loan of the applicable Class plus 2.00% per annum, and (c) in all other
cases, at a rate per annum (computed on the basis of the actual number of days
elapsed over a year of 365 or 366 days, as the case may be, when determined by
reference to the Prime Rate and over a year of 360 days at all other times)
equal to the rate that would be applicable to an ABR Loan that is an Initial
Revolving Credit Loan plus 2.00% per annum.
SECTION 2.08.    Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Administrative Agent shall have determined
(a) that Dollar deposits in the principal amounts of the Loans comprising such
Borrowing are not generally available in the London interbank market, (b) that
the rates at which such Dollar deposits are being offered will not adequately
and fairly reflect the cost to the Required Lenders of making or maintaining
Eurodollar Loans during such Interest Period or (c) that reasonable means do not
exist for ascertaining the Adjusted LIBO Rate, the Administrative Agent shall,
as soon as practicable thereafter, give written or fax notice of such
determination to the Borrower and the Lenders. In the event of any such
determination, until the Administrative Agent shall have advised the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, any request by the Borrower for a Eurodollar Borrowing pursuant to
Sections 2.03 or 2.10 shall be deemed to be a request for an ABR Borrowing. Each
determination by the Administrative Agent under this Section 2.08 shall be
conclusive absent manifest error.
SECTION 2.09.    Termination or Reduction of Commitments. (a) The Initial Term
Loan Commitments and the Initial Revolving Credit Commitments shall
automatically terminate upon the Commitment Termination Date and any Incremental
Loan Commitments shall terminate as provided in the related Incremental
Assumption Agreement. The Revolving Credit Commitment of each Revolving Credit
Lender shall automatically terminate on the Maturity Date for the applicable
Class of Revolving Credit Commitments; provided that (x) the foregoing shall not
release any Revolving Credit Lender from any liability it may have for its
failure to fund Revolving Credit Loans, L/C Advances or participations in Swing
Line Loans that were required to be funded by it on or prior to such
49




--------------------------------------------------------------------------------





Maturity Date and (y) the foregoing will not release any Revolving Credit Lender
from any obligation to fund its portion of L/C Advances or participations in
Swing Line Loans with respect to Letters of Credit issued or Swing Line Loans
made prior to such Maturity Date.
(b)    Upon at least three Business Days’ prior written or fax notice to the
Administrative Agent, the Borrower may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the unused
Commitments of any Class; provided, however, that (i) each partial reduction of
the Commitments shall be in an integral multiple of $1,000,000 and in a minimum
amount of $5,000,000 (or in such lower minimum amounts or multiples as agreed to
by the Administrative Agent in its reasonable discretion) and (ii) if, after
giving effect to any reduction of the Commitments, the Letter of Credit Sublimit
or the Swing Line Sublimit exceeds the amount of the Participating Revolving
Credit Commitments, such sublimit shall be automatically reduced by the amount
of such excess. Except as provided in the immediately preceding sentence, the
amount of any such Revolving Credit Commitment reduction shall not be applied to
the Letter of Credit Sublimit or the Swing Line Sublimit unless otherwise
specified by the Borrower. Any such notice of termination or reduction pursuant
to this Section 2.09(b) may state that it is conditioned upon the occurrence or
non-occurrence of any event specified therein (including the effectiveness of
other credit facilities), in which case such notice may be revoked by the
Borrower (or the Borrower may delay the date of prepayment identified therein to
a later date reasonably acceptable to the Administrative Agent (in each case by
written notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied or the satisfaction of such
condition is delayed.
(c)    EachUpon any reduction in theof unused Commitments hereunder shall be
made ratably among the Lenders in accordance with their respective applicable
Commitments.of any Class, the Commitment of each Lender of such Class shall be
reduced on a pro rata basis (determined on the basis of the aggregate
Commitments under such Class) (other than the termination of the Commitment of
any Lender as provided in Section 2.21). Any commitment fees accrued until the
effective date of any termination of the Revolving Credit Commitments shall be
paid on the effective date of such termination.
SECTION 2.10.    Conversion and Continuation of Borrowings. The Borrower shall
have the right at any time upon prior irrevocable notice (including by telephone
or e-mail, which in the case of telephonic notice, shall be promptly followed by
written notice) to the Administrative Agent (a) not later than 2:00 p.m., New
York City time, one Business Day prior to conversion, to convert any Eurodollar
Borrowing into an ABR Borrowing, (b) not later than 2:00 p.m., New York City
time, three Business Days prior to conversion or continuation (or such shorter
period as may be agreed by the Administrative Agent), to convert any ABR
Borrowing into a Eurodollar Borrowing or to continue any Eurodollar Borrowing as
a Eurodollar Borrowing for an additional Interest Period, and (c) not later than
2:00 p.m., New York City time, three Business Days prior to conversion (or such
shorter period as may be agreed by the Administrative Agent), to convert the
Interest Period with respect to any Eurodollar Borrowing to another permissible
Interest Period, subject in each case to the following:
(i)    [Reserved.]
(ii)    each conversion or continuation shall be made pro rata among the Lenders
in accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;
50






--------------------------------------------------------------------------------







(iii)    if less than all the outstanding principal amount of any Borrowing
shall be converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;
(iv)    each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Loan of such Lender
resulting from such conversion and reducing the Loan (or portion thereof) of
such Lender being converted by an equivalent principal amount; accrued interest
on any Eurodollar Loan (or portion thereof) being converted shall be paid by the
Borrower at the time of conversion;
(v)    if any Eurodollar Borrowing is converted at a time other than the end of
the Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.16;
(vi)    any portion of a Eurodollar or ABR Borrowing maturing or required to be
repaid in less than one month may not be converted into or continued as a
Eurodollar Borrowing;
(vii)    any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect into an ABR Borrowing;
(viii)    no Interest Period may be selected for any Eurodollar Borrowing that
would end later than a Repayment Date occurring on or after the first day of
such Interest Period if, after giving effect to such selection, the aggregate
outstanding amount of (A) the Eurodollar Borrowings comprised of Loans or Other
Loans, as applicable, with Interest Periods ending on or prior to such Repayment
Date and (B) the ABR Borrowings comprised of Loans or Other Loans, as
applicable, would not be at least equal to the principal amount of Borrowings to
be paid on such Repayment Date;
(ix)    upon notice to the Borrower from the Administrative Agent given at the
request of the Required Lenders, after the occurrence and during the continuance
of a Default or Event of Default, no outstanding Loan may be converted into, or
continued as, a Eurodollar Loan; and
(x)    all Eurodollar Loans comprising a Borrowing shall at all times have the
same Interest Period.
Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (A) the identity and amount of the Borrowing that
the Borrower requests be converted or continued, (B) whether such Borrowing is
to be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(C) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (D) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto.
If no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a Eurodollar Borrowing, the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall advise the Lenders of any notice given pursuant to
this Section 2.10 and of each Lender’s portion of any converted or continued
Borrowing. If the Borrower shall not have given
51




--------------------------------------------------------------------------------





notice in accordance with this Section 2.10 to continue any Borrowing into a
subsequent Interest Period (and shall not otherwise have given notice in
accordance with this Section 2.10 to convert such Borrowing), such Borrowing
shall, at the end of the Interest Period applicable thereto (unless repaid
pursuant to the terms hereof), if a Eurodollar Borrowing, automatically be
converted to an ABR Borrowing effective as of the expiration date of such
current Interest Period.
SECTION 2.11.    Repayment of Borrowings. (a) (i) The Borrower shall pay to the
Administrative Agent, for the account of the Lenders (A) on April 15th , July
15th, October 15th and January 15th of each year (each such date being called a
“Repayment Date”), commencing with the first such date occurring during the
first full fiscal quarter following the Closing Date, and on each such date
thereafter through the Initial Term Loan Maturity Date provided that if such day
is not a Business Day, the Repayment Date shall be the next succeeding Business
Day, amortization installments equal to 0.25% of the aggregate principal amount
of such Initial Term Loans extended to the Borrower on the drawing date thereof;
as adjusted from time to time pursuant to Sections 2.11(b), 2.12, 2.13(f) and
2.22(cd), and which payments shall be further reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.12 and (B) on the Initial Term Loan Maturity Date, the aggregate
unpaid principal amount of all Initial Term Loans on such date, together with
accrued and unpaid interest on the principal amount to be paid to but excluding
such date. For the avoidance of doubt the aggregate principal amount of the
Loans extended on the draw date thereof shall be the face amount of such Loans
without giving effect to any upfront fees or OID.
(ii)    The Borrower shall pay to the Administrative Agent, for the account of
the Incremental Term Lenders, on each Incremental Term Loan Repayment Date, a
principal amount of the Incremental Term Loans (as adjusted from time to time
pursuant to Sections 2.11(b), 2.12 and 2.13(f)) equal to the amount set forth
for such date in the applicable Incremental Loan Assumption Agreement, together
in each case with accrued and unpaid interest on the principal amount to be paid
to but excluding the date of such payment. The Repayment Dates of Loans of an
Extended Class and Refinancing Loans shall be set forth in the applicable
Extension Amendment or Refinancing Amendment.
(iii)    The Borrower shall repay to the Administrative Agent for the ratable
account of the Appropriate Lenders on the Maturity Date for any Class of
Revolving Credit Commitments the aggregate outstanding principal amount of all
Revolving Credit Loans made in respect of such Revolving Credit Commitments.
(iv)    The Borrower shall repay the aggregate principal amount of each Swing
Line Loan on the earlier to occur of (A) the date five (5) Business Days after
such Loan is made, (B) the Latest Maturity Date for the Participating Revolving
Credit Commitments and (C) the date a Revolving Credit Loan is made to the
Borrower pursuant to Section 2.01(b)(i); provided that such repayment may be
made from the proceeds of a Revolving Credit Borrowing.
(b)    In the event and on each occasion that the Incremental Term Loan
Commitments shall be reduced or shall expire or terminate other than as a result
of the making of an Incremental Term Loan, the installments payable on each
Incremental Term Repayment Date (to the extent such instalments were set forth
in the applicable Incremental Loan Assumption Agreement as a fixed dollar
amount) shall be reduced pro rata by an aggregate amount equal to the amount of
such reduction, expiration or termination.


52




--------------------------------------------------------------------------------





(c)    To the extent not previously paid, all Initial Loans, Incremental Loans
and Loans of an Extended Class shall be due and payable on their respective
Maturity Date, the Incremental Loan Maturity Date and the maturity date of the
Loans of such Extended Class, respectively, together with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of
payment.
(d)    All repayments pursuant to this Section 2.11 shall be subject to Section
2.16, but shall otherwise be without premium or penalty.
SECTION 2.12.    Voluntary Prepayments. (a) The Borrower shall have the right at
any time and from time to time to prepay any Borrowing, in whole or in part,
upon at least three Business Days’ prior written or fax notice (or telephone
notice promptly confirmed by written or fax notice) in the case of Eurodollar
Loans, or written or fax notice (or telephone notice promptly confirmed by
written or fax notice) at least one Business Day prior to the date of prepayment
in the case of ABR Loans, to the Administrative Agent before 12:00 noon, New
York City time; provided, however, that each partial prepayment shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
(or in such lower minimum amounts or multiples as agreed to by the
Administrative Agent in its reasonable discretion). All voluntary prepayments,
including all optional prepayments under this Section 2.12 shall be subject to
Section 2.16, but otherwise without premium (except as set forth in Section
2.12(d)) or penalty. Any such notice of prepayment pursuant to this Section
2.12(a) may state that it is conditioned upon the occurrence or non-occurrence
of any event specified therein (including the effectiveness of other credit
facilities), in which case such notice may be revoked by the Borrower (or the
Borrower may delay the date of prepayment identified therein to a later date
reasonably acceptable to the Administrative Agent (in each case by written
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied or the satisfaction of such condition is
delayed.
(b)    Voluntary prepayments of any Class of outstanding Loans shall be applied
to such Classes of Loans as the Borrower may direct, or in the absence of
direction, ratable among the Classes, and thereafter to the remaining
amortization payments under such Class, as the Borrower may direct, and in the
absence of such direction, in direct order of maturity thereof.
(c)    Notwithstanding anything in any Loan Document to the contrary, so long as
no Specified Event of Default has occurred and is continuing or would result
from such prepayment, the Borrower may prepay the outstanding Term Loans (which
shall, for the avoidance of doubt, be automatically and permanently cancelled
immediately upon such prepayment) on the following basis:
(i)    The Borrower shall have the right to make a voluntary prepayment of Term
Loans at a discount to par pursuant to a Borrower Offer of Specified Discount
Prepayment, Borrower Solicitation of Discount Range Prepayment Offers or
Borrower Solicitation of Discounted Prepayment Offers (any such prepayment, the
“Discounted Term Loan Prepayment”), in each case made in accordance with this
Section 2.12(c).
(ii)    (A)    The Borrower may from time to time offer to make a Discounted
Term Loan Prepayment by providing the Auction Manager with three (3) Business
Days’ notice in the form of a Specified Discount Prepayment Notice; provided
that (I) any such offer shall be made available, at the sole discretion of the
Borrower, to (x) each
53




--------------------------------------------------------------------------------





Term Lender and/or (y) each Term Lender with respect to any Class of Term Loans
on an individual Class basis (but in any event such prepayment need not be pro
rata among all Classes), (II) any such offer shall specify the aggregate
principal amount offered to be prepaid (the “Specified Discount Prepayment
Amount”) with respect to each applicable Class, the Class or Classes of Term
Loans subject to such offer and the specific percentage discount to par (the
“Specified Discount”) of such Term Loans to be prepaid (it being understood that
different Specified Discounts and/or Specified Discount Prepayment Amounts may
be offered with respect to different Classes of Term Loans and, in such event,
each such offer will be treated as a separate offer pursuant to the terms of
this Section 2.12(c)(ii)), (III) the Specified Discount Prepayment Amount shall
be in an aggregate amount not less than $10,000,000 and whole increments of
$1,000,000 in excess thereof (or in such lower minimum amounts or multiples as
agreed to by the Administrative Agent in its reasonable discretion) and (IV)
each such offer shall remain outstanding through the Specified Discount
Prepayment Response Date. The Auction Manager will promptly provide each
Appropriate Lender with a copy of such Specified Discount Prepayment Notice and
a form of the Specified Discount Prepayment Response (such form a “Specified
Discount Prepayment Response”) to be completed and returned by each such Term
Lender to the Auction Manager (or its delegate) by no later than 5:00 p.m., New
York City time, on the third Business Day after the date of delivery of such
notice to such Term Lenders (which date may be extended for a period not
exceeding three (3) Business Days upon notice by the Borrower to, and with the
consent of, the Auction Manager) (the “Specified Discount Prepayment Response
Date”).
(B)    Each Term Lender receiving such offer shall notify the Auction Manager
(or its delegate) by the Specified Discount Prepayment Response Date whether or
not it agrees to accept a prepayment of any of its applicable then outstanding
Term Loans at the Specified Discount and, if so (such accepting Term Lender, a
“Discount Prepayment Accepting Term Lender”), the amount and the Classes of such
Term Lender’s Term Loans to be prepaid at such offered discount. Each acceptance
of a Discounted Term Loan Prepayment by a Discount Prepayment Accepting Term
Lender shall be irrevocable. Any Term Lender whose Specified Discount Prepayment
Response is not received by the Auction Manager by the Specified Discount
Prepayment Response Date shall be deemed to have declined to accept the
applicable Borrower Offer of Specified Discount Prepayment.
(C)    If there is at least one Discount Prepayment Accepting Term Lender, the
Borrower will make a prepayment of outstanding Term Loans pursuant to this
paragraph (ii) to each Discount Prepayment Accepting Term Lender on the
Discounted Prepayment Effective Date in accordance with the respective
outstanding amount and Classes of Term Loans specified in such Term Lender’s
Specified Discount Prepayment Response given pursuant to subsection (ii)(B)
above; provided that, if the aggregate principal amount of Term Loans accepted
for prepayment by all Discount Prepayment Accepting Term Lenders exceeds the
Specified Discount Prepayment Amount, such prepayment shall be made pro rata
among the Discount Prepayment Accepting Term Lenders in accordance with the
respective principal amounts accepted to be prepaid by each such Discount
Prepayment Accepting Term Lender and the Auction Manager (in consultation with
the Borrower and subject to rounding requirements of the Auction Manager made in
its reasonable discretion) will calculate such proration (the “Specified
Discount Proration”). The Auction Manager shall promptly, and in any case within
three (3) Business Days following the Specified Discount Prepayment Response
Date, notify (I) the Borrower of the respective Term Lenders’ responses to such
offer, the Discounted Prepayment Effective Date and the
54




--------------------------------------------------------------------------------





aggregate principal amount of the Discounted Term Loan Prepayment and the
Classes to be prepaid, (II) each Term Lender of the Discounted Prepayment
Effective Date, and the aggregate principal amount and the Classes of Term Loans
to be prepaid at the Specified Discount on such date and (III) each Discount
Prepayment Accepting Term Lender of the Specified Discount Proration, if any,
and confirmation of the principal amount, Class and Type of Term Loans of such
Term Lender to be prepaid at the Specified Discount on such date. Each
determination by the Auction Manager of the amounts stated in the foregoing
notices to the Borrower and such Term Lenders shall be conclusive and binding
for all purposes absent manifest error. The payment amount specified in such
notice to the Borrower shall be due and payable by the Borrower on the
Discounted Prepayment Effective Date in accordance with subsection (vi) below
(subject to subsection (x) below).
(iii)    (A)    The Borrower may from time to time solicit Discount Range
Prepayment Offers by providing the Auction Manager with three (3) Business Days’
notice in the form of a Discount Range Prepayment Notice; provided that (I) any
such solicitation shall be extended, at the sole discretion of the Borrower, to
(x) each Term Lender and/or (y) each Term Lender with respect to any Class of
Term Loans on an individual Class basis, (II) any such notice shall specify the
maximum aggregate principal amount of the relevant Term Loans (the “Discount
Range Prepayment Amount”), the Class or Classes of Term Loans subject to such
offer and the maximum and minimum percentage discounts to par (the “Discount
Range”) of the principal amount of such Term Loans with respect to each relevant
Class of Term Loans willing to be prepaid by the Borrower (it being understood
that different Discount Ranges and/or Discount Range Prepayment Amounts may be
offered with respect to different Classes of Term Loans and, in such event, each
such offer will be treated as a separate offer pursuant to the terms of this
Section 2.12(c)(iii)), (III) the Discount Range Prepayment Amount shall be in an
aggregate amount not less than $10,000,000 and whole increments of $1,000,000 in
excess thereof (or in such lower minimum amounts or multiples as agreed to by
the Administrative Agent in its reasonable discretion) and (IV) each such
solicitation by the Borrower shall remain outstanding through the Discount Range
Prepayment Response Date. The Auction Manager will promptly provide each
Appropriate Lender with a copy of such Discount Range Prepayment Notice and a
form of the Discount Range Prepayment Offer to be submitted by a responding Term
Lender to the Auction Manager (or its delegate) by no later than 5:00 p.m., New
York City time, on the third Business Day after the date of delivery of such
notice to such Term Lenders (which date may be extended for a period not
exceeding three (3) Business Days upon notice by the Borrower to, and with the
consent of, the Auction Manager) (the “Discount Range Prepayment Response
Date”). Each Term Lender’s Discount Range Prepayment Offer shall be irrevocable
and shall specify a discount to par within the Discount Range (the “Submitted
Discount”) at which such Term Lender is willing to allow prepayment of any or
all of its then outstanding Term Loans of the applicable Class or Classes and
the maximum aggregate principal amount and Classes of such Term Lender’s Term
Loans (the “Submitted Amount”) such Term Lender is willing to have prepaid at
the Submitted Discount. Any Term Lender whose Discount Range Prepayment Offer is
not received by the Auction Manager by the Discount Range Prepayment Response
Date shall be deemed to have declined to accept a Discounted Term Loan
Prepayment of any of its Term Loans at any discount to their par value within
the Discount Range.
(B)    The Auction Manager shall review all Discount Range Prepayment Offers
received on or before the applicable Discount Range Prepayment Response Date and
shall determine (in consultation with the Borrower and subject to
55




--------------------------------------------------------------------------------





rounding requirements of the Auction Manager made in its sole reasonable
discretion) the Applicable Discount and Term Loans to be prepaid at such
Applicable Discount in accordance with this subsection (iii)(B). The Borrower
agrees to accept on the Discount Range Prepayment Response Date all Discount
Range Prepayment Offers received by the Auction Manager within the Discount
Range by the Discount Range Prepayment Response Date, in the order from the
Submitted Discount that is the largest discount to par to the Submitted Discount
that is the smallest discount to par, up to and including the Submitted Discount
that is the smallest discount to par within the Discount Range (such Submitted
Discount that is the smallest discount to par within the Discount Range being
referred to as the “Applicable Discount”) which yields a Discounted Term Loan
Prepayment in an aggregate principal amount equal to the lower of (I) the
Discount Range Prepayment Amount and (II) the sum of all Submitted Amounts. Each
Term Lender that has submitted a Discount Range Prepayment Offer to accept
prepayment at a discount to par that is larger than or equal to the Applicable
Discount shall be deemed to have irrevocably consented to prepayment of Term
Loans equal to its Submitted Amount (subject to any required proration pursuant
to the following subsection (3)) at the Applicable Discount (each such Term
Lender, a “Participating Term Lender”).
(C)    If there is at least one Participating Term Lender, the Borrower will
prepay the respective outstanding Term Loans of each Participating Term Lender
on the Discounted Prepayment Effective Date in the aggregate principal amount
and of the Classes specified in such Term Lender’s Discount Range Prepayment
Offer at the Applicable Discount; provided that if the Submitted Amount by all
Participating Term Lenders offered at a discount to par greater than the
Applicable Discount exceeds the Discount Range Prepayment Amount, prepayment of
the principal amount of the relevant Term Loans for those Participating Term
Lenders whose Submitted Discount is a discount to par greater than or equal to
the Applicable Discount (the “Identified Participating Term Lenders”) shall be
made pro rata among the Identified Participating Term Lenders in accordance with
the Submitted Amount of each such Identified Participating Term Lender and the
Auction Manager (in consultation with the Borrower and subject to rounding
requirements of the Auction Manager made in its sole reasonable discretion) will
calculate such proration (the “Discount Range Proration”). The Auction Manager
shall promptly, and in any case within five (5) Business Days following the
Discount Range Prepayment Response Date, notify (I) the Borrower of the
respective Term Lenders’ responses to such solicitation, the Discounted
Prepayment Effective Date, the Applicable Discount, and the aggregate principal
amount of the Discounted Term Loan Prepayment and the Classes to be prepaid,
(II) each Term Lender of the Discounted Prepayment Effective Date, the
Applicable Discount, and the aggregate principal amount and Classes of Term
Loans to be prepaid at the Applicable Discount on such date, (III) each
Participating Term Lender of the aggregate principal amount and Classes of such
Term Lender to be prepaid at the Applicable Discount on such date, and (IV) if
applicable, each Identified Participating Term Lender of the Discount Range
Proration. Each determination by the Auction Manager of the amounts stated in
the foregoing notices to the Borrower and Term Lenders shall be conclusive and
binding for all purposes absent manifest error. The payment amount specified in
such notice to the Borrower shall be due and payable by the Borrower on the
Discounted Prepayment Effective Date in accordance with subsection (vi) below
(subject to subsection (x) below).
(iv)    (A)    The Borrower may from time to time solicit Solicited Discounted
Prepayment Offers by providing the Auction Manager with three (3) Business Days’
notice in the form of a Solicited Discounted Prepayment Notice; provided that
(1) any
56




--------------------------------------------------------------------------------





such solicitation shall be extended, at the sole discretion of the Borrower, to
(x) each Term Lender and/or (y) each Term Lender with respect to any Class of
Term Loans on an individual Class basis, (II) any such notice shall specify the
maximum aggregate amount of the Term Loans (the “Solicited Discounted Prepayment
Amount”) and the Class or Classes of Term Loans the Borrower is willing to
prepay at a discount (it being understood that different Solicited Discounted
Prepayment Amounts may be offered with respect to different Classes of Term
Loans and, in such event, each such offer will be treated as a separate offer
pursuant to the terms of this Section 2.12(c)(iv)), (III) the Solicited
Discounted Prepayment Amount shall be in an aggregate amount not less than
$10,000,000 and whole increments of $1,000,000 in excess thereof (or in such
lower minimum amounts or multiples as agreed to by the Administrative Agent in
its reasonable discretion) and (IV) each such solicitation by the Borrower shall
remain outstanding through the Solicited Discounted Prepayment Response Date.
The Auction Manager will promptly provide each Appropriate Lender with a copy of
such Solicited Discounted Prepayment Notice and a form of the Solicited
Discounted Prepayment Offer to be submitted by a responding Term Lender to the
Auction Manager (or its delegate) by no later than 5:00 p.m., New York City
time, on the third Business Day after the date of delivery of such notice to
such Term Lenders (which date may be extended for a period not exceeding three
(3) Business Days upon notice by the Borrower to the Auction Manager) (the
“Solicited Discounted Prepayment Response Date”). Each Term Lender’s Solicited
Discounted Prepayment Offer shall (x) be irrevocable, (y) remain outstanding
until the Acceptance Date, and (z) specify both a discount to par (the “Offered
Discount”) at which such Term Lender is willing to allow prepayment of its then
outstanding Term Loan and the maximum aggregate principal amount and Classes of
such Term Loans (the “Offered Amount”) such Term Lender is willing to have
prepaid at the Offered Discount. Any Term Lender whose Solicited Discounted
Prepayment Offer is not received by the Auction Manager by the Solicited
Discounted Prepayment Response Date shall be deemed to have declined prepayment
of any of its Term Loans at any discount.
(B)    The Auction Manager shall promptly provide the Borrower with a copy of
all Solicited Discounted Prepayment Offers received on or before the Solicited
Discounted Prepayment Response Date. The Borrower shall review all such
Solicited Discounted Prepayment Offers and select the smallest of the Offered
Discounts specified by the relevant responding Term Lenders in the Solicited
Discounted Prepayment Offers that is acceptable to the Borrower in its sole
discretion (the “Acceptable Discount”), if any. If the Borrower elects, in its
sole discretion, to accept any Offered Discount as the Acceptable Discount, then
as soon as practicable after the determination of the Acceptable Discount, but
in no event later than by the third Business Day after the date of receipt by
the Borrower from the Auction Manager of a copy of all Solicited Discounted
Prepayment Offers pursuant to the first sentence of this subsection (B) (the
“Acceptance Date”), the Borrower shall submit an Acceptance and Prepayment
Notice to the Auction Manager setting forth the Acceptable Discount. If the
Auction Manager shall fail to receive an Acceptance and Prepayment Notice from
the Borrower by the Acceptance Date, the Borrower shall be deemed to have
rejected all Solicited Discounted Prepayment Offers.
(C)    Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by Auction Manager by the Solicited Discounted
Prepayment Response Date, within three (3) Business Days after receipt of an
Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Auction Manager will determine (in consultation with the Borrower
and subject to rounding requirements of the Auction Manager made in its sole
reasonable discretion) the aggregate
57




--------------------------------------------------------------------------------





principal amount and the Classes of Term Loans (the “Acceptable Prepayment
Amount”) to be prepaid by the Borrower at the Acceptable Discount in accordance
with this Section 2.12(c)(iv). If the Borrower elects to accept any Acceptable
Discount, then the Borrower agrees to accept all Solicited Discounted Prepayment
Offers received by Auction Manager by the Solicited Discounted Prepayment
Response Date, in the order from largest Offered Discount to smallest Offered
Discount, up to and including the Acceptable Discount. Each Term Lender that has
submitted a Solicited Discounted Prepayment Offer with an Offered Discount that
is greater than or equal to the Acceptable Discount shall be deemed to have
irrevocably consented to prepayment of Term Loans equal to its Offered Amount
(subject to any required pro-rata reduction pursuant to the following sentence)
at the Acceptable Discount (each such Term Lender, a “Qualifying Term Lender”).
The Borrower will prepay outstanding Term Loans pursuant to this subsection (iv)
to each Qualifying Term Lender in the aggregate principal amount and of the
Classes specified in such Term Lender’s Solicited Discounted Prepayment Offer at
the Acceptable Discount; provided that if the aggregate Offered Amount by all
Qualifying Term Lenders whose Offered Discount is greater than or equal to the
Acceptable Discount exceeds the Solicited Discounted Prepayment Amount,
prepayment of the principal amount of the Term Loans for those Qualifying Term
Lenders whose Offered Discount is greater than or equal to the Acceptable
Discount (the “Identified Qualifying Term Lenders”) shall be made pro rata among
the Identified Qualifying Term Lenders in accordance with the Offered Amount of
each such Identified Qualifying Term Lender and the Auction Manager (in
consultation with the Borrower and subject to rounding requirements of the
Auction Manager made in its sole reasonable discretion) will calculate such
proration (the “Solicited Discount Proration”). On or prior to the Discounted
Prepayment Determination Date, the Auction Manager shall promptly notify (I) the
Borrower of the Discounted Prepayment Effective Date and Acceptable Prepayment
Amount comprising the Discounted Term Loan Prepayment and the Classes to be
prepaid, (II) each Term Lender of the Discounted Prepayment Effective Date, the
Acceptable Discount, and the Acceptable Prepayment Amount of all Term Loans and
the Classes to be prepaid at the Applicable Discount on such date, (III) each
Qualifying Term Lender of the aggregate principal amount and the Classes of such
Term Lender to be prepaid at the Acceptable Discount on such date, and (IV) if
applicable, each Identified Qualifying Term Lender of the Solicited Discount
Proration. Each determination by the Auction Manager of the amounts stated in
the foregoing notices to the Borrower and Term Lenders shall be conclusive and
binding for all purposes absent manifest error. The payment amount specified in
such notice to the Borrower shall be due and payable by the Borrower on the
Discounted Prepayment Effective Date in accordance with subsection (vi) below
(subject to subsection (x) below).
(v)    In connection with any Discounted Term Loan Prepayment, the Group Members
and the Term Lenders acknowledge and agree that the Auction Manager may require
as a condition to any Discounted Term Loan Prepayment, the payment of customary
and documented fees and out-of-pocket expenses from the Borrower in connection
therewith.
(vi)    If any Term Loan is prepaid in accordance with paragraphs (ii) through
(iv) above, the Borrower shall prepay such Term Loans on the Discounted
Prepayment Effective Date without premium or penalty, except as set forth in
Section 2.12(d). The Borrower shall make such prepayment to the Administrative
Agent, for the account of the Discount Prepayment Accepting Lenders,
Participating Term Lenders, or Qualifying Term Lenders, as applicable, at the
Administrative Agent’s office in immediately available funds not later than 1:00
p.m., New York City time, on the Discounted Prepayment Effective Date and all
such prepayments shall be applied to the remaining scheduled installments
58




--------------------------------------------------------------------------------





of principal of the relevant Class of Term Loans pursuant to Section 2.11 on a
pro rata basis across the installments applicable to the Class of Term Loans so
prepaid. The Term Loans so prepaid shall be, as set forth in this Section
2.12(c), accompanied by all accrued and unpaid interest on the par principal
amount so prepaid up to, but not including, the Discounted Prepayment Effective
Date. Each prepayment of the outstanding Term Loans pursuant to this Section
2.12(c) shall be paid to the Discount Prepayment Accepting Lenders,
Participating Term Lenders, or Qualifying Term Lenders, as applicable, and shall
be applied to the relevant Borrowings of Term Loans of the applicable Class of
such Term Lenders ratably. The aggregate principal amount of the Classes and
installments of the relevant Term Loans outstanding shall be deemed reduced by
the full par value of the aggregate principal amount of the Classes of Term
Loans prepaid on the Discounted Prepayment Effective Date in any Discounted Term
Loan Prepayment.
(vii)    To the extent not expressly provided for herein, each Discounted Term
Loan Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.12(c), established by the Auction Manager acting in
its reasonable discretion and as reasonably agreed by the Borrower.
(viii)    Notwithstanding anything in any Loan Document to the contrary, for
purposes of this Section 2.12(c), each notice or other communication required to
be delivered or otherwise provided to the Auction Manager (or its delegate)
shall be deemed to have been given upon the Auction Manager’s (or its
delegate’s) actual receipt during normal business hours of such notice or
communication; provided that any notice or communication actually received
outside of normal business hours shall be deemed to have been given as of the
opening of business on the next Business Day.
(ix)    Each of the Group Members and the Term Lenders acknowledge and agree
that the Auction Manager may perform any and all of its duties under this
Section 2.12(c) by itself or through any Affiliate of the Auction Manager and
expressly consents to any such delegation of duties by the Auction Manager to
such Affiliate and the performance of such delegated duties by such Affiliate.
The exculpatory provisions pursuant to this Agreement shall apply to each
Affiliate of the Auction Manager and its respective activities in connection
with any Discounted Term Loan Prepayment provided for in this Section 2.12(c) as
well as activities of the Auction Manager.
(x)    The Borrower shall have the right, by written notice to the Auction
Manager, to revoke or modify its offer to make a Discounted Term Loan Prepayment
and rescind the applicable Specified Discount Prepayment Notice, Discount Range
Prepayment Notice or Solicited Discounted Prepayment Notice therefor at its
discretion at any time on or prior to the applicable Specified Discount
Prepayment Response Date (and if such offer is revoked pursuant to the preceding
clauses, any failure by the Borrower to make any prepayment to a Term Lender, as
applicable, pursuant to this Section 2.12(c) shall not constitute a Default or
Event of Default under Section 7.01 of this Agreement or otherwise).
Notwithstanding anything to the contrary contained in this Agreement, any
Borrower Offer of Specified Discount Prepayment, Borrower Solicitation of
Discount Range Prepayment Offers or Borrower Solicitation of Discounted
Prepayment Offers pursuant to this Section 2.12 may state that it is conditioned
upon the occurrence or non-occurrence of any event specified therein (including
the effectiveness of other credit facilities), in which case such notice may be
revoked by the Borrower or the Borrower may delay the date of Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
59




--------------------------------------------------------------------------------





Prepayment Offers or Borrower Solicitation of Discounted Prepayment Offers
identified therein (by written notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied or the
satisfaction of such condition is delayed.
(d)    In the event that on or prior to the date that is the first anniversary
of the Funding Date either (x) the Borrower makes any prepayment of Initial Term
Loans in connection with a Repricing Transaction (including by way of a
Refinancing Amendment) or (y) effects any amendment of this Agreement resulting
in a Repricing Transaction, the Borrower shall pay to the Administrative Agent
for the ratable account of the Lenders, in the case of clause (x) 1.00% of the
principal amount of the Initial Term Loans so repaid, or in the case of clause
(y) a payment equal to 1.00% of the aggregate amount of the Initial Term Loans
subject to such Repricing Transaction.
SECTION 2.13.    Mandatory Prepayments. (a) (i) Any Net Available Cash from
Asset Dispositions that is not applied or invested or committed to be applied or
invested as provided in Section 4.08(b) of Annex I hereof will be deemed to
constitute “Excess Proceeds”.
(ii)    On or prior to the 366th day (or the 546th day, in the case of any Net
Available Cash committed to be used pursuant to a definitive binding agreement
or commitment approved by the Board of Directors of the Borrower pursuant to
clauses (2) or (3) of Section 4.08(b) of Annex I hereof) after the later of (A)
the date of such Asset Disposition and (B) the receipt of such Net Available
Cash, if the aggregate amount of Excess Proceeds exceeds $100 million, the
Borrower shall (x) deliver a notice of prepayment to the Administrative Agent in
accordance with Section 2.13(g) and (y) to the extent the Borrower elects, or
the Borrower or a Guarantor is required by the terms of other outstanding Pari
Passu Indebtedness, deliver a notice of prepayment or redemption, or make an
offer, to all holders of such other outstanding Pari Passu Indebtedness, in each
case, to prepay or purchase the maximum principal amount of Term Loans and any
such Pari Passu Indebtedness to which such notice or offer apply that may be
prepaid or purchased out of the Excess Proceeds, on a pro rata basis, calculated
in accordance with Section 2.13(h).
(iii)    The Borrower shall (x) in the case of Term Loans, no earlier than
twenty (20) days and no later than thirty-five (35) days following the notice
referred to in Section 2.13(a)(ii)(x) above and subject to Section 2.13(h) and
(y) in the case of any Pari Passu Indebtedness, within the time periods required
by such Pari Passu Indebtedness and subject to any provisions under any
agreement or governing such Pari Passu Indebtedness that are analogous to
Section 2.13(h), prepay or purchase the Term Loans and such Pari Passu
Indebtedness in accordance with such notice or offer at an offer price equal to
(and, in the case of any Pari Passu Indebtedness, an offer price of no more
than) 100% of the principal amount of thereof, plus accrued and unpaid interest,
if any, to, but not including, the date of purchase, in accordance with the
procedures set forth in this Agreement or the agreements governing the Pari
Passu Indebtedness, as applicable.
(b)    [Reserved.]
(c)    No later than 10 days after the date on which the financial statements
are delivered pursuant to Section 4.10(a)(1) of Annex I hereof (such date the
“ECF Prepayment Date”), commencing with the financial statements delivered with
respect to the first full fiscal year of the Borrower ending after the Closing
Date, the Borrower shall prepay outstanding Term Loans in accordance with
Section 2.13(f) with the Pari Ratable Share of an amount
60




--------------------------------------------------------------------------------





equal to 50% of Excess Cash Flow for the fiscal year then ended; provided that
(x) in calculating such Pari Ratable Share, outstanding revolving indebtedness
that is Pari Passu Indebtedness shall not be included in the calculation of
outstanding Pari Passu Indebtedness except to the extent such revolving
indebtedness is prepaid or offered to be prepaid (with a permanent reduction of
corresponding commitments) no later than the ECF Prepayment Date with its Pari
Ratable Share of an amount equal to 50% of Excess Cash Flow for the fiscal year
then ended and (y) such Pari Ratable Share shall be reduced by (i) (without
duplication of prepayments contemplated in clause (x) above) (i) the aggregate
principal amount of any voluntary prepayments of Loans pursuant to Section 2.12
and any voluntary prepayments of Pari Passu Indebtedness pursuant to any
equivalent voluntary prepayment provision in the documentation governing such
other Pari Passu Indebtedness (and in the case of any revolving indebtedness,
solely to the extent the corresponding commitments are permanently reduced) and
(ii) the aggregateamount of any reductions in the outstanding principal amount
of any voluntary prepayments of Loans pursuant to Section 2.12Loans and Pari
Passu Indebtedness (and in the case of any revolving indebtedness, solely to the
extent the corresponding commitments are permanently reduced), in each case,
made resulting from any assignments made in accordance with Section 9.04(k) or
(l) (or any equivalent provision in the documentation governing such other Pari
Passu Indebtedness) made or effected during such fiscal year and on or after the
end of such fiscal year but prior to the ECF Prepayment Date, without
duplication of any such amounts already deducted pursuant to this Section
2.13(c) in any previous year; provided that, in each case, such prepayments are
not funded with proceeds of long-term Indebtedness (other than revolving
indebtedness) (the “ECF Payment Amount”); provided, further, that (x) a
prepayment of Term Loans pursuant to this Section 2.13(c) in respect of any
fiscal year shall only be required in the amount (if any) by which the ECF
Payment Amount for such fiscal year exceeds $15.0 million and (y) the Excess
Cash Flow percentage for any fiscal year with respect to which Excess Cash Flow
is measured shall be reduced to zero if the Consolidated Net Senior Secured
Leverage Ratio as of the last day of such fiscal year is less than or equal to
4.50 to 1.0. Notwithstanding anything to the contrary contained in this
Agreement, when calculating the Consolidated Net Senior Secured Leverage Ratio
for the purposes of this Section 2.13(c), Senior Secured Indebtedness shall be
determined after giving pro forma effect to any voluntary prepayments made
pursuant to Section 2.12 and any voluntary prepayments of Pari Passu
Indebtedness, in each case, after the end of the Borrower’s most recently ended
full fiscal year and prior to the ECF Prepayment Date and assuming such payments
had been made on the last day of such fiscal year. For purposes of this Section
2.13(c), any voluntary prepayments of Loans or other Pari Passu Indebtedness
shall include purchases of Loans or other Pari Passu Indebtedness by the
Borrower or any Restricted Subsidiary at or below par, in accordance with
Section 2.12(c) in the case of the Term Loans, or any equivalent provision in
the documentation governing such other Pari Passu Indebtedness, in which case
the amount of voluntary prepayments of Loans or other Pari Passu Indebtedness
shall be deemed not to exceed the actual purchase price of such Loans or other
Pari Passu Indebtedness below par.
(d)    Notwithstanding anything to the contrary in this Agreement, for purposes
of this Section 2.13, (i) to the extent that any or all of the Excess Proceeds
or Excess Cash Flow realized by a direct or indirect Subsidiary of the Borrower
that is not a U.S. Person are prohibited or delayed by applicable local law from
being repatriated to the United States, the portion of such Excess Proceeds or
Excess Cash Flow so affected will not be required to be applied to repay Term
Loans at the times provided in this Section 2.13(a) or (c), as applicable, but
may be retained by the applicable Subsidiary so long, but only so long, as the
applicable local law will not permit repatriation to the United States (the
Borrower hereby
61




--------------------------------------------------------------------------------





agreeing to cause the applicable Subsidiary to promptly take all actions
reasonably required by the applicable local law to permit such repatriation),
and once such repatriation of any of such affected Excess Proceeds or Excess
Cash Flow is permitted under the applicable local law, an amount equal to such
Excess Proceeds or Excess Cash Flow permitted to be repatriated will be promptly
(and in any event no later than two (2) Business Days after any such
repatriation) applied (net of additional taxes that are or would be payable or
reserved against as a result thereof) to the repayment of the Term Loans
pursuant to this Section 2.13 to the extent otherwise provided herein or (ii) to
the extent that the Borrower determines in good faith that repatriation of an
amount equal to any or all of the Excess Proceeds or Excess Cash Flow by such
Subsidiary that is not a U.S. person would have material adverse tax
consequences with respect to such Excess Proceeds or Excess Cash Flow, the
Excess Proceeds or Excess Cash Flow so affected shall not be required to be
applied to repay Loans at the times provided in accordance with Sections 2.13(a)
or (c), as applicable, and may be deducted from any amounts otherwise due under
Sections 2.13(a) or (c), as applicable, so long, but only so long, as the
Borrower believes in good faith that repatriation of such amount would have
material adverse tax consequences; provided that if repatriation of any affected
portion of the Excess Proceeds or Excess Cash Flow would no longer have material
adverse tax consequences, as determined by the Borrower in good faith, the
Borrower shall promptly (and in any event within five Business Days) prepay the
Loans in an amount equal to any such portion no longer affected.
(e)    In the event and on such occasion that (i) the Revolving Credit Exposure
of any Class exceeds the aggregate amount of the Revolving Credit Commitments of
such Class or (ii) the Revolving Credit Exposure under Participating Revolving
Credit Commitments exceeds the Participating Revolving Credit Commitments, the
Borrower shall promptly (and in any event within five Business Days) prepay (or
in the case of L/C Exposure, cash collateralize) the Revolving Credit Loans, L/C
Exposure and/or Swing Line Loans in an aggregate amount equal to such excess (it
being understood that the Borrower shall prepay Revolving Loans and/or Swing
Line Loans prior to cash collateralization of L/C Exposure).
(f)    Mandatory prepayments of outstanding Loans under this Agreement pursuant
to Section 2.13(a) and (c) shall be allocated to any Class of Term Loans
outstanding as directed by the Borrower, shall be applied pro rata to Term
Lenders within such Class of Term Loans, based upon the outstanding principal
amounts owing to each such Term Lender under such Class of Term Loans, and shall
be applied against the remaining scheduled installments of principal due in
respect of such Class of Term Loans as directed by the Borrower (and in the
absence of such direction, in direct order of maturity); provided that, unless
otherwise permitted under this Agreement, such prepayments may not be directed
to a later maturing Class of Term Loans without at least a pro rata repayment of
any earlier maturing Classes of Term Loans (except that any Class of Incremental
Term Loans, Extended Term Loans or Refinancing Term Loans may specify that one
or more other Classes of later maturing Term Loans may be prepaid prior to such
Class of earlier maturing Term Loans).
(g)    The Borrower shall deliver to the Administrative Agent, at the time of
each prepayment required under this Section 2.13 (other than Section 2.13(e)),
(i) a certificate signed by a Responsible Officer of the Borrower setting forth
in reasonable detail the calculation of the amount of such prepayment and (ii)
to the extent practicable (except in respect of prepayments required under
Section 2.13(a)), at least three Business Days prior written notice of such
prepayment. Any such notice of prepayment may state that such notice is
conditioned upon the occurrence or non-occurrence of any event specified therein
62




--------------------------------------------------------------------------------





(including the effectiveness of other credit facilities), in which case such
notice may be revoked by the Borrower or the Borrower may delay the date of
prepayment identified therein (by written notice to the Administrative Agent, on
or prior to the specified effective date) if such condition is not satisfied or
the satisfaction of such condition is delayed. Each notice of prepayment shall
specify the prepayment date, the Type of each Loan being prepaid and the
principal amount of each Loan (or portion thereof) to be prepaid. All
prepayments of Borrowings under this Section 2.13 shall be subject to Section
2.16, but shall otherwise be without premium or penalty, and shall be
accompanied by accrued and unpaid interest on the principal amount to be prepaid
to but excluding the date of payment.
(h)    The Administrative Agent shall promptly notify each Lender of the
contents of any prepayment notices delivered to the Administrative Agent
pursuant to clause (a) of this Section 2.13 and of such Lender’s Pro Rata Share
of the prepayment. Each Lender may reject all or a portion of its Pro Rata Share
of any mandatory prepayment (such declined amounts, the “Declined Proceeds”) of
Term Loans required to be made pursuant to clause (a) of this Section 2.13 by
providing written notice (each, a “Rejection Notice”) to the Administrative
Agent and the Borrower no later than 5:00 p.m., New York City time, on the date
that is three (3) Business Days (or such shorter period as may be agreed by the
Administrative Agent in its reasonable discretion) prior to the proposed
prepayment date. Each Rejection Notice from a given Lender shall specify the
principal amount of the mandatory repayment of Loans to be rejected by such
Lender. If a Lender fails to deliver a Rejection Notice to the Administrative
Agent within the time frame specified above or such Rejection Notice fails to
specify the principal amount of the Loans to be rejected, any such failure will
be deemed an acceptance of the total amount of such mandatory prepayment of
Loans. Any Declined Proceeds shall be retained by the Borrower. If the aggregate
principal amount of the Term Loans to be prepaid and other Pari Passu
Indebtedness required to be prepaid or redeemed or in respect of which the
Borrower is required to make an offer to purchase or redeem, collectively,
exceeds the amount of Excess Proceeds, the Excess Proceeds shall be allocated
among the Term Loans and Pari Passu Indebtedness to be purchased on a pro rata
basis on the basis of the aggregate principal amount of Loans and Pari Passu
Indebtedness to be prepaid or purchased. Upon making any prepayment required by
Section 2.122.13(a), subject to this clause (h), the amount of Excess Proceeds
shall be reset at zero.
(i)    In the event that any portion of the Initial Term Loans have funded into
the Loan Escrow Account and (a) the Closing Date does not take place on or prior
to the Longstop Date; (b) the Acquisition Agreement is terminated at any time
prior to the Longstop Date; or (c) there is an Event of Default under Section
7.01(g) with respect to the Borrower on or prior to the Longstop Date (the date
of any such event being the “Escrow Termination Date”), the Borrower will no
later than one Business Day following the Escrow Termination Date deliver notice
of the Escrow Termination Date to the Loan Escrow Agent and the Administrative
Agent and will provide that the Initial Term Loans outstanding at such time
shall be repaid at a price equal to the Special Mandatory Repayment Amount for
such Loans no later than the fifth Business Day after such notice is given by
the Borrower in accordance with the terms of the Loan Escrow Agreement.
Notwithstanding anything herein to the contrary, the Lenders hereby agree that
upon payment of the Special Mandatory Repayment Amount (which the Lenders
acknowledge and agree shall be less than the face value of the Initial Term
Loans), the full principal amount of such Loans will be deemed to have been paid
in full and discharged. Notwithstanding the foregoing, this Section 2.13(i)
shall not
63




--------------------------------------------------------------------------------





apply, and no such below par discharge shall be available if an Event of Default
under Section 7.01(g) has occurred and is continuing.
SECTION 2.14.    Reserve Requirements; Change in Circumstances. (a)
Notwithstanding any other provision of this Agreement, if any Change in Law
shall impose, modify or deem applicable any reserve, special deposit, liquidity
requirement, Tax (other than Indemnified Taxes and Other Taxes indemnified
pursuant to Section 2.20 and Excluded Taxes) or similar requirement against
assets of, deposits with or for the account of or credit extended by any Lender
or shall impose on such Lender or the London interbank market any other
condition affecting this Agreement, Eurodollar Loans made by such Lender, and
the result of any of the foregoing shall be to increase the cost to such Lender
of making or maintaining any Eurodollar Loan or increase the cost to any Lender
or to reduce the amount of any sum received or receivable by such Lender
hereunder (whether of principal, interest or otherwise) by an amount deemed by
such Lender to be material, then the Borrower will pay to such Lender upon
demand such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.
(b)    If any Lender shall have determined that any Change in Law (other than a
Change in Law relating to Taxes) regarding capital adequacy or liquidity has had
or would have the effect of reducing the rate of return on such Lender’s capital
or on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement or the Loans made by such Lender pursuant hereto to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy and
liquidity) by an amount deemed by such Lender to be material, then from time to
time the Borrower shall pay to such Lender upon demand such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.
(c)    A certificate of a Lender setting forth (i) the amount or amounts
necessary to compensate such Lender or its holding company, as applicable, and
(ii) the calculations supporting such amount or amounts, as specified in
Sections 2.14(a) or 2.14(b) shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate delivered by it within 10 days after its
receipt of the same.
(d)    Failure or delay on the part of any Lender to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be under any obligation
to compensate any Lender under Sections 2.14(a) or 2.14(b) with respect to
increased costs or reductions with respect to any period prior to the date that
is 180 days prior to such request if such Lender knew or would reasonably have
been expected to know of the circumstances giving rise to such increased costs
or reductions and of the fact that such circumstances would result in a claim
for increased compensation by reason of such increased costs or reductions;
provided, further, that the foregoing limitation shall not apply to any
increased costs or reductions arising out of the retroactive application of any
Change in Law within such 180-day period. The protection of this Section 2.14
shall be available to each Lender regardless of any possible contention of the
invalidity or inapplicability of the Change in Law that shall have occurred or
been imposed.
64




--------------------------------------------------------------------------------







SECTION 2.15.    Change in Legality. (a) Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:
(i)    such Lender may declare that Eurodollar Loans will not thereafter (for
the duration of such unlawfulness) be made by such Lender hereunder (or be
continued for additional Interest Periods) and ABR Loans will not thereafter
(for such duration) be converted into Eurodollar Loans, whereupon any request
for a Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar
Borrowing or to continue a Eurodollar Borrowing for an additional Interest
Period) shall, as to such Lender only be deemed in the event of Eurodollar
Borrowings, a request for an ABR Loan (or a request to continue an ABR Loan as
such for an additional Interest Period or to convert a Eurodollar Loan into an
ABR Loan, as the case may be); and
(ii)    such Lender may require that all outstanding Eurodollar Loans made by it
be converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in Section 2.15(b).
In the event any Lender shall exercise its rights under clauses (i) or (ii)
above, all payments and prepayments of principal that would otherwise have been
applied to repay the Eurodollar Loans that would have been made by such Lender
or the converted Eurodollar Loans of such Lender shall instead be applied to
repay the ABR Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurodollar Loans.
(b)    For purposes of this Section 2.15, a notice to the Borrower by any Lender
shall be effective as to each Eurodollar Loan made by such Lender, if lawful, on
the last day of the Interest Period then applicable to such Eurodollar Loan; in
all other cases such notice shall be effective on the date of receipt by the
Borrower.
SECTION 2.16.    Breakage. The Borrower shall indemnify each Lender against any
loss or expense that such Lender may sustain or incur as a consequence of (a)
any event, other than a default by such Lender in the performance of its
obligations hereunder, which results in (i) such Lender receiving or being
deemed to receive any amount on account of the principal of any Eurodollar Loan
prior to the end of the Interest Period in effect therefor, (ii) the conversion
of any Eurodollar Loan to an ABR Loan, or the conversion of the Interest Period
with respect to any Eurodollar Loan, in each case other than on the last day of
the Interest Period in effect therefor, or (iii) any Eurodollar Loan to be made
by such Lender (including any Eurodollar Loan to be made pursuant to a
conversion or continuation under Section 2.10) not being made after notice of
such Loan shall have been given by the Borrower hereunder (any of the events
referred to in this clause (a) being called a “Breakage Event”) or (b) any
default in the making of any payment or prepayment of any Eurodollar Loan
required to be made hereunder. In the case of any Breakage Event, such loss
shall include an amount equal to the excess, as reasonably determined by such
Lender, of (i) its cost of obtaining funds for the Eurodollar Loan that is the
subject of such Breakage Event for the period from the date of such Breakage
Event to the last day of the Interest Period in effect (or that would have been
in effect) for such Loan over (ii) the amount of interest likely to be realized
by such Lender in redeploying the funds released or not utilized by reason of
such Breakage Event for such period. Each Lender shall provide a certificate
setting forth any
65




--------------------------------------------------------------------------------





amount or amounts which such Lender is entitled to receive pursuant to this
Section 2.16 to the Borrower within 180 days after the Breakage Event and such
certificate shall be conclusive absent manifest error.
SECTION 2.17.    Pro Rata Treatment. Except as set forth in Section 2.12, as
required under Section 2.15 or otherwise stated herein, each Borrowing, each
payment or prepayment of principal of any Borrowing, each payment of interest on
the Loans and each conversion of any Borrowing to or continuation of any
Borrowing as a Borrowing of any Type shall be allocated pro rata among the
Lenders in accordance with their respective applicable Commitments (or, if such
Commitments shall have expired or been terminated, in accordance with the
respective principal amounts of their outstanding Loans). Each Lender agrees
that in computing such Lender’s portion of any Borrowing to be made hereunder,
the Administrative Agent may, in its discretion, round each Lender’s percentage
of such Borrowing to the next higher or lower whole Dollar amount.
SECTION 2.18.    Sharing of Setoffs. Each Lender agrees that if it shall,
through the exercise of a right of banker’s lien, setoff or counterclaim against
the Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, obtain payment (voluntary or involuntary) in respect of any
Loan or Loans, or participations in L/C Obligations and Swing Line Loans held by
it, as a result of which the unpaid principal portion of its Loans, or
participations in L/C Obligations and Swing Line Loans held by it, shall be
proportionately less than the unpaid principal portion of the Loans of any other
Lender, or participations in L/C Obligations and Swing Line Loans held by such
other Lender, it shall be deemed simultaneously to have purchased from such
other Lender at face value, and shall promptly pay to such other Lender the
purchase price for, a participation in the Loans of such other Lender (or a
sub-participation in the participations in L/C Obligations and Swing Line Loans
held by such other Lender), so that the aggregate unpaid principal amount of the
Loans and participations held by each Lender shall be in the same proportion to
the aggregate unpaid principal amount of all Loans and participations then
outstanding as the principal amount of its Loans and participations prior to
such exercise of banker’s lien, setoff or counterclaim or other event was to the
principal amount of all Loans and participations outstanding prior to such
exercise of banker’s lien, setoff or counterclaim or other event; provided,
however, that (a) if any such purchase or purchases or adjustments shall be made
pursuant to this Section 2.18 and the payment giving rise thereto shall
thereafter be recovered, such purchase or purchases or adjustments shall be
rescinded to the extent of such recovery and the purchase price or prices or
adjustment restored without interest, and (b) the provisions of this Section
2.18 shall not be construed to apply to any payment made by the Borrower
pursuant to and in accordance with the express terms of this Agreement or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
any Affiliates of the Borrower (as to which the provisions of this Section 2.18
shall apply); provided, further, that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.25 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as
66




--------------------------------------------------------------------------------





to which it exercised such right of setoff. The Borrower expressly consents to
the foregoing arrangements and agrees that any Lender holding a participation in
a Loan deemed to have been so purchased may exercise any and all rights of
banker’s lien, setoff or counterclaim with respect to any and all moneys owing
by the Borrower to such Lender by reason thereof as fully as if such Lender had
made a Loan directly to the Borrower in the amount of such participation.
SECTION 2.19.    Payments. (a) The Borrower shall make each payment (including
principal of or interest on any Borrowing or any Fees or other amounts)
hereunder and under any other Loan Document not later than 1:00 p.m., New York
City time, on the date when due in immediately available Dollars, without
setoff, defense or counterclaim. Each such payment shall be made to the
Administrative Agent at its offices described on Schedule 9.01(b) (or as
otherwise notified by the Administrative Agent in writing to the Borrower from
time to time). Any payments received by the Administrative Agent after 1:00
p.m., New York City time, may, in the Administrative Agent’s sole discretion, be
deemed received on the next succeeding Business Day. Subject to Article VIII,
the Administrative Agent shall promptly distribute to each Lender any payments
received by the Administrative Agent on behalf of such Lender.
(b)    Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.
Except as otherwise expressly provided herein, all fees referred to herein
(including in Sections 2.05, 2.26(h) and 2.26(i)) shall be calculated on the
basis of a 360-day year and the actual number of days elapsed.
SECTION 2.20.    Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party hereunder or under any other
Loan Document shall, except to the extent required by law, be made without any
Tax Deduction; provided that, if any Indemnified Taxes are required to be
deducted from such payments, then (i) the sum payable by the Borrower or other
Loan Party shall be increased as necessary so that after making all required
deductions, (including deductions applicable to additional sums payable under
this Section 2.20) the Administrative Agent and each Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Administrative Agent or such Loan Party shall
make such Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law and
(iii) the Administrative Agent or such Loan Party shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.
(b)    In addition, and without duplication of any other amounts hereunder, the
Borrower and any other Loan Party, as the case may be, shall pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable law or, at
the option of the Administrative Agent, timely reimburse it for the payment of,
any Other Taxes.
(c)    The Loan Parties shall jointly and severally indemnify the Administrative
Agent and each Lender, within 30 days after written demand therefor, for the
full amount of any Indemnified Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower or any
67
 




--------------------------------------------------------------------------------





other Loan Party hereunder or otherwise with respect to any Loan Document
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.20) and, to the extent not arising due to the gross
negligence or wilful neglect of the Administrative Agent or Lenders, any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender or by
the Administrative Agent on behalf of itself or a Lender shall be conclusive
absent manifest error. The Administrative Agent and each Lender shall not be
indemnified for any Indemnified Taxes that have already been compensated for by
an increased payment in accordance with paragraph 2.20(a) above.
(d)    Not later than 30 days after a Tax Deduction or any payment required in
connection with a Tax Deduction by the Borrower or any other Loan Party to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
evidence reasonably satisfactory that the Tax Deduction has been made or (as
applicable) that any appropriate payment to the Governmental Authority has been
paid.
(e)    (i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in clause (ii)(A) and (ii)(B) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender, (it being
understood that the completion, execution and submission of any documentation no
more burdensome than that required for U.S. federal income tax withholding will
not give rise to an exception from the preceding sentence or otherwise be
considered prejudicial to the position of a Lender).
(ii)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the
68




--------------------------------------------------------------------------------





reasonable request of the Borrower or the Administrative Agent), whichever of
the following is applicable:
(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Documents, IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(2)executed copies of IRS Form W-8ECI;
(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or W-8BEN-E; or
(4)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-BEN-E,
a U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.
(D)    Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification, provide any necessary successor form, or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
(f)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times
69




--------------------------------------------------------------------------------





reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent, as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (f), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(g)    On or before the date the Administrative Agent becomes a party to this
Agreement, the Administrative Agent shall provide to the Borrower, two duly
signed, properly completed copies of the documentation prescribed in clause (i)
or (ii) below, as applicable (together with all required attachments thereto):
(i) IRS Form W-9 or any successor thereto, or (ii) (A) IRS Form W-8ECI or any
successor thereto, and (B) with respect to payments received on account of any
Lender, a U.S. branch withholding certificate on IRS Form W-8IMY or any
successor thereto evidencing its agreement with the Borrower to be treated as a
U.S. Person for U.S. federal withholding purposes. At any time thereafter, the
Administrative Agent shall provide updated documentation previously provided
(or, a successor form thereto) when any documentation previously delivered has
expired or become obsolete or invalid or otherwise upon a reasonable request of
the Borrower.
(h)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.20 (including by the payment of additional amounts
pursuant to this Section 2.20 it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
to this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to paragraph (h) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph (h) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
SECTION 2.21.    Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate. (a) In the event (i) any Lender delivers a certificate requesting
compensation pursuant to Section 2.14, (ii) any Lender delivers a notice
described in Section 2.15, (iii) the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority on account of any Lender
pursuant to Section 2.20 or, (iv) any Lender refuses to consent to any
amendment, waiver or other modification of any Loan Document requested by the
Borrower including in connection with any Repricing Transaction that requires
the consent of a greater percentage of the Lenders than the Required
70




--------------------------------------------------------------------------------





Lenders and such amendment, waiver or other modification is consented to by the
Required Lendersis a Non-Consenting Lender or (v) any Lender becomes a
Defaulting Lender, then, in each case, the Borrower may, at its sole expense and
effort (including with respect to the processing and recordation fee referred to
in Section 9.04(b)), upon notice to such Lender and the Administrative Agent,
(a) require such Lender to transfer and assign, without recourse (in accordance
with and subject to the restrictions contained in Section 9.04), all of its
interests, rights and obligations under this Agreement (or, in the case of
clause (iv) above, all of its interests, rights and obligations with respect to
the Class of Loans or Commitments that is the subject of the related consent,
amendment, waiver or other modification) to an Eligible Assignee that shall
assume such assigned obligations and, with respect to clause (iv) above, shall
consent to such requested amendment, waiver or other modification of any Loan
Documents (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (x) such assignment shall not conflict with any law,
rule or regulation or order of any court or other Governmental Authority having
jurisdiction, (y) the Borrower shall have received the prior written consent of
the Administrative Agent, which consent shall not unreasonably be withheld or
delayed, and (z) the Borrower or such assignee shall have paid to the affected
Lender in immediately available funds an amount equal to the sum of the
principal of and interest accrued to the date of such payment on the outstanding
Loans of such Lender plus all Fees and other amounts accrued for the account of
such Lender hereunder with respect thereto (including any amounts under Sections
2.14 and 2.16 and, in the case of any such assignment occurring in connection
with a Repricing Transaction occurring prior to the first anniversary of the
Funding Date, the prepayment fee pursuant to Section 2.12(d) (with such
assignment being deemed to be a voluntary prepayment for purposes of determining
the applicability of Section 2.12(d), such amount to be payable by the
Borrower)), or (b) terminate the Commitment of such Lender and (x) in the case
of a Lender other than an L/C Issuer, repay all Obligations of the Borrower
owing to such Lender relating to the Loans and participations held by such
Lender as of such termination date and (y) in the case of an L/C Issuer, repay
all Obligations of the Borrower owing to such L/C Issuer relating to the Loans
and participations held by such L/C Issuer as of such termination date and Cash
Collateralize, cancel or backstop, or provide for the deemed reissuance under
another facility, on terms satisfactory to such L/C Issuer any Letters of Credit
issued by it; provided, further, that if prior to any such transfer and
assignment the circumstances or event that resulted in such Lender’s claim for
compensation under Section 2.14, notice under Section 2.15 or the amounts paid
pursuant to Section 2.20, as the case may be, cease to cause such Lender to
suffer increased costs or reductions in amounts received or receivable or
reduction in return on capital, or cease to have the consequences specified in
Section 2.15, or cease to result in amounts being payable under Section 2.20, as
the case may be (including as a result of any action taken by such Lender
pursuant to Section 2.21(b)), or if such Lender shall waive its right to claim
further compensation under Section 2.14 in respect of such circumstances or
event or shall withdraw its notice under Section 2.15 or shall waive its right
to further payments under Section 2.20 in respect of such circumstances or event
or shall consent to the proposed amendment, waiver, consent or other
modification, as the case may be, then such Lender shall not thereafter be
required to make any such transfer and assignment hereunder. Each Lender hereby
grants to the Administrative Agent an irrevocable power of attorney (which power
is coupled with an interest) to execute and deliver, on behalf of such Lender,
as assignor, any Assignment and Acceptance necessary to effectuate any
assignment of such Lender’s interests hereunder in the circumstances
contemplated by this Section 2.21(a).
71




--------------------------------------------------------------------------------







(b)    If (i) any Lender shall request compensation under Section 2.14, (ii) any
Lender delivers a notice described in Section 2.15 or (iii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority on account of any Lender pursuant to Section 2.20, then such Lender or
Administrative Agent shall use reasonable efforts (which shall not require such
Lender or Administrative Agent to incur an unreimbursed loss or unreimbursed
cost or expense or otherwise take any action inconsistent with its internal
policies or legal or regulatory restrictions or suffer any disadvantage or
burden deemed by it to be significant) (x) to file any certificate or document
reasonably requested in writing by the Borrower or (y) to assign its rights and
delegate and transfer its obligations hereunder to another of its offices,
branches or affiliates, if such filing or assignment would reduce its claims for
compensation under Section 2.14 or enable it to withdraw its notice pursuant to
Section 2.15 or would reduce amounts payable pursuant to Section 2.20, as the
case may be, in the future. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such filing or
assignment, delegation and transfer.
SECTION 2.22.    Incremental Loans. (a) The Borrower may, by written notice to
the Administrative Agent and the Person appointed by the Borrower to arrange an
Incremental FacilityLoan Commitments (such Person (who (i) may be the
Administrative Agent, if it so agrees, or (ii) any other Person appointed by the
Borrower after consultation with the Administrative Agent), the “Incremental
Arranger”) from time to time, request from one or more existing or additional
Lenders, all of which must be Eligible Assignees: (A) one or more new
commitments for new Term Loans which may be of the same Class as any outstanding
Class of Term Loans or a new Class of Term Loans (the “Incremental Term Loan
Commitments”) and/or (B) the establishment of one or more new revolving credit
commitments (any such new commitments, the “Incremental Revolving Credit
Commitments” and the Incremental Revolving Credit Commitments, collectively with
any Incremental Term Loan Commitments, the “Incremental Loan Commitments”), in
an amount not to exceed the Incremental Loan Amount (in the case of Incremental
Revolving Credit Commitments, assuming a borrowing of the maximum amount of
Incremental Revolving Credit Loans available); provided that Incremental Loan
Commitments may be incurred in the Available Currency or an alternative currency
pursuant to procedures and on terms to be agreed with the applicable Incremental
Arranger. The Incremental Arranger shall promptly deliver a copy of such notice
to each of the Lenders. Such notice shall set forth (i) the amount of the
Incremental Loan Commitments being requested (which shall be in minimum
increments of, $1,000,000 and a minimum amount of $5,000,000 (or in such lower
minimum amounts or multiples as agreed to by the Incremental Arranger in its
reasonable discretion), or such lesser amount equal to the Incremental Loan
Amount at such time), (ii) the date on which such Incremental Loan Commitments
are requested to become effective (which shall not be less than 10 Business Days
(or such shorter period as agreed by the Incremental Arranger) after the date of
such notice), and (iii) whether such Incremental Loan Commitments are
commitments to make additional Loans of the same Class which shall be extended
in a manner so as to be fungible with an existing Class of Loans hereunder or
commitments to make Loans with terms different from such Loans which shall
constitute a separate Class of Loans hereunder (“Other Loans”). On the
applicable date specified in any Incremental Loan Assumption Agreement (the
“Incremental Facility Closing Date”), subject only to the satisfaction of the
terms and conditions in this Section 2.22 and in the applicable Incremental Loan
Assumption Agreement, (A) (1) each Incremental Term Lender of such Class shall
make a Loan to the Borrower (an “Incremental Term Loan”) in an amount equal to
its Incremental Term Loan Commitment of such Class and (2) each Incremental Term
72




--------------------------------------------------------------------------------





Lender of such Class shall become a Lender hereunder with respect to the
Incremental Term Loan Commitment of such Class and the Incremental Term Loans of
such Class made pursuant thereto and (B) (1) each Incremental Revolving Credit
Lender of such Class shall make its Commitment available to the Borrower (when
borrowed, an “Incremental Revolving Loan” and collectively with any Incremental
Term Loan, an “Incremental Loan”) in an amount equal to its Incremental
Revolving Credit Commitment of such Class and (2) each Incremental Revolving
Credit Lender of such Class shall become a Lender hereunder with respect to the
Incremental Revolving Credit Commitment of such Class and the Incremental
Revolving Loans of such Class made pursuant thereto.
(a)    (b) The Borrower may seek Incremental Loan Commitments from existing
Lenders (each of which shall be entitled to agree or decline to participate in
its sole discretion) and additional banks, financial institutions and other
institutional lenders who will become Incremental Lenders in connection
therewith; provided that (i) the Borrower and the Administrative Agent shall
have consented to such additional banks, financial institutions and other
institutional lenders to the extent the consent of the Borrower or the
Administrative Agent, as applicable, would be required if such institution were
receiving an assignment of Loans pursuant to Section 9.04 (provided, further,
that the consent of the Administrative Agent shall not be required with respect
to an additional bank, financial institution, or other institutional lender that
is an Affiliate of a Lender or a Related Fund), (ii) with respect to Incremental
Term Loan Commitments, any Affiliated Lender providing an Incremental Term Loan
Commitment shall be subject to the same restrictions set forth in Section 9.04
as they would otherwise be subject to with respect to any purchase by or
assignment to such Affiliated Lender of Term Loans and (iii) Affiliated Lenders
may not provide Incremental Revolving Credit Commitments. The Borrower and each
Incremental Lender shall execute and deliver to the Administrative Agent and the
Incremental Arranger an Incremental Loan Assumption Agreement and such other
documentation as the Incremental Arranger shall reasonably specify to evidence
the Incremental Loan Commitment of each Incremental Lender. The Other Loans and
any Incremental Revolving Credit Commitments providing for Incremental Revolving
Credit Loans that are Other Loans (such commitments, “Other Revolving Credit
Loan Commitments” and such loans, “Other Revolving Credit Loans”) (i) shall have
fees and margin and/or interest rate determined by the Borrower and the
Incremental Lenders providing such Loans, (ii) shall rank pari passu in right of
payment with the Loans or Commitments existing prior the incurrence of such
Other Loans and Other Revolving Credit Loan Commitments and be secured by the
Collateral on a pari passu basis and (iii)(A) in the case of Incremental Term
Loans, (x) may participate on a pro rata basis, less than pro rata basis or
greater than pro rata basis in any mandatory prepayment of Term Loans (except
that, unless otherwise permitted under this Agreement, such Incremental Term
Loans may not participate on a greater than pro rata basis as compared to any
earlier maturing Class of Term Loans) and (y) may participate on a pro rata
basis, less than pro rata basis or greater than pro rata basis in any voluntary
prepayment of Term Loans and (B) in the case of Incremental Revolving Credit
Commitments and Incremental Revolving Loans, (x) shall provide that the
borrowing and repayment (except for (A) payments of interest and fees at
different rates on Incremental Revolving Credit Commitments (and related
outstandings), (B) repayments required upon the Maturity Date of the Incremental
Revolving Credit Commitments and (C) repayment made in connection with a
permanent repayment and termination of commitments (subject to clause (y)
below)) of Loans with respect to Incremental Revolving Credit Commitments after
the associated Incremental Facility Closing Date shall be made on a pro rata
basis or less than pro rata basis (but not more than a pro rata basis) with all
other Revolving Credit Commitments then existing on the Incremental
73




--------------------------------------------------------------------------------





Facility Closing Date and (y) may provide that the permanent repayment of
Revolving Credit Loans with respect to, and termination or reduction of,
Incremental Revolving Credit Commitments after the associated Incremental
Facility Closing Date be made on a pro rata basis, less than pro rata basis or
greater than pro rata basis with all other Revolving Credit Commitments. Without
the prior written consent of the Administrative Agent, (A) the final maturity
date of any Other Loans that are Term Loans (the “Other Term Loans”) shall be no
earlier than the Initial Term Loan Maturity Date, (B) the final maturity date of
any Other Revolving Credit Loans or Other Revolving Credit Loan Commitments
shall be no earlier than the Initial Revolving Credit Loan Maturity Date, (as
defined in the Seventh Incremental Assumption and Refinancing Agreement), (C)
the Weighted Average Life to Maturity of the Other Term Loans shall be no
shorter than the remaining Weighted Average Life to Maturity of the 2016
Extended Term Loans, (D) the All-In Yield applicable to the Other Loans shall be
determined by the Borrower and the applicable Incremental Lenders and shall be
set forth in each applicable Incremental Loan Assumption Agreement; provided,
however, that the All-In Yield applicable to such Other Term Loans of the same
currency as the 2016 Extended Term Loans (other than Other Term Loans (w)
Incurred pursuant to Section 4.04(b)(1)(ii) of Annex I, (x) established pursuant
to the second proviso to Section 4.04(b)(1) of Annex I, (y) having a maturity
date that is more than two years after the 2016 Extended Term Loan Maturity Date
or (z) Incurred in connection with an acquisition) shall not be greater than the
applicable All-In Yield payable pursuant to the terms of this Agreement as
amended through the date of such calculation with respect to the 2016 Extended
Term Loans plus 50 basis points per annum unless the interest rate (together
with, as provided in the proviso below, the Adjusted LIBO Rate floor) with
respect to such Loans is increased so as to cause the then applicable All-In
Yield under this Agreement on such Loans to equal the All-In Yield then
applicable to the Other Term Loans minus 50 basis points; provided that any
increase in All-In Yield to any Loan due to the application or imposition of an
Adjusted LIBO Rate floor or an Alternate Base Rate floor on any Other Term Loan
shall be effected, at the Borrower’s option, (x) through an increase in (or
implementation of, as applicable) any Adjusted LIBO Rate floor or Alternate Base
Rate floor, as applicable, applicable to such Loan, (y) through an increase in
the Applicable Margin for such Loan or (z) any combination of (x) and (y) above,
and (E) the other terms and documentation in respect of such Other Loans (except
for covenants or other provisions (i) conformed (or added) in the Loan Documents
pursuant to the related Incremental Loan Assumption Agreement for the benefit of
all of the Lenders; provided that (x) in the case of any Class of Incremental
Term Loans and Incremental Term Loan Commitments, “soft-call” provisions may be
added solely for the benefit of the Term Lenders and (y) in the case of any
Class of Incremental Revolving Loans and Incremental Revolving Credit
Commitments, financial maintenance covenants may be added solely for the benefit
of the Revolving Credit Lenders or (ii) applicable only to periods after the
Latest Maturity Date as of the Incremental Facility Closing Date (collectively
the “Additional Covenants”) which may be added without the consent of any other
party)), to the extent not consistent with the Term Facilities or the Revolving
Credit Facilities, as applicable, shall be reasonably satisfactory to the
Incremental Arranger; provided that such other terms and documentation shall be
deemed to be reasonably satisfactory to such Incremental Arranger if they
reflect market terms and conditions (taken as a whole) at the time of incurrence
of such Other Loans (as determined by the Borrower in good faith)). The
Incremental Arranger shall promptly notify each Lender and the Borrower as to
the effectiveness of each Incremental Loan Assumption Agreement. Notwithstanding
anything in Section 9.08 to the contrary, each of the parties hereto hereby
agrees that, upon the effectiveness of any Incremental Loan Assumption
Agreement, (i) this Agreement shall be deemed amended to the extent (but only to
the extent) necessary to reflect the existence and terms of the Incremental Loan
74




--------------------------------------------------------------------------------





Commitment and the Incremental Loans evidenced thereby including the Additional
Covenants, and the (ii) each Incremental Loan Assumption Agreement may, without
the consent of any other Loan Party, Agent or Lender, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the applicable Incremental Arranger and the
Borrower may revise this Agreement to evidence such amendments, to effect the
provisions of this Section 2.22, including to effect technical and corresponding
amendments to this Agreement and the other Loan Documents and (iii) at the
option of the Borrower in consultation with the applicable Incremental Arranger,
incorporate terms that would be favorable to existing Lenders of the applicable
Class or Classes for the benefit of such existing Lenders of the applicable
Class or Classes, in each case under this clause (ii), so long as the applicable
Incremental Arranger reasonably agrees that such modification is favorable to
the applicable Lenders. Incremental Loans and Other Loans shall have the same
guarantees as, and be secured on a pari passu basis with, the Loans.
(b)    (c) Notwithstanding the foregoing, no Incremental Loan Commitment shall
become effective under this Section 2.22 unless on the date of such
effectiveness (or earlier, as determined in accordance with Section 1.05, in the
case of an Incremental Loan Assumption Agreement the primary purpose of which is
to finance a Limited Condition AcquisitionTransaction), (i)(x) the
representations and warranties set forth in Article III and in each other Loan
Document shall be true and correct in all material respects (or in all respects
to the extent qualified by materiality or Material Adverse Effect) on and as of
such date with the same effect as though made on and as of such date, except to
the extent such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects (or in all respects to the extent qualified by
materiality or Material Adverse Effect) on and as of such earlier date; provided
that, with respect to any Incremental Loan Assumption Agreement the primary
purpose of which is to finance a Limited Condition Transaction, a Permitted
Investment or an acquisition not prohibited by this Agreement, the condition set
forth in this sub-clause (i)(x) shall only be required with respect to the
making of the Major Representations (conformed as reasonably necessary for such
Permitted Investment or such acquisition) and only to the extent requested by
(and thereafterto the extent included (and in the form set forth in) the
relevant Incremental Loan Assumption Agreement (and, if included, may be waived
by) Incremental Lenders holding more than 50% of the applicable aggregate
Incremental Loan Commitments (provided, further, that, in the case of an
acquisition or Permitted Investment with a purchase price in excess of 20% of
L2QA Pro Forma EBITDA (after giving pro forma effect to such acquisition or
Permitted Investment), the condition contained in this sub-clause (i)(x) with
respect to Major Representations shall be required whether or not requested by
such Persons, unless waived in accordance with Section 9.08); and (y) no Event
of Default shall have occurred and be continuing; provided that (other than in
the case of an Event of Default specified in Section 7.01(a) and (g)), the
condition in this sub-clause (i)(y) may be waived by the majority of Incremental
Lenders holding more than 50% of the applicable aggregate Incremental Loan
Commitments, and the Administrative Agent shall have received a certificate to
that effect dated such date and executed by a Responsible Officer of the
Borrower, (ii) all fees and expenses owing to the Administrative Agent, the
Incremental Arranger and the Incremental Lenders in respect of such increase
shall have been paid (iii) the Incremental Arranger shall have received legal
opinions addressed to the Incremental Lenders and the Incremental Arranger,
board resolutions and other closing certificates reasonably requested by the
Incremental Arranger and consistent with those delivered on the Funding Date
under Section 4.02, other than changes to such
75




--------------------------------------------------------------------------------





legal opinions resulting from a change in law, change in fact or change to
counsel’s form of opinion reasonably satisfactory to the Incremental Arranger
and (iv) the Incremental Arranger shall have received reaffirmation agreements
and/or such amendments to the Security Documents as may be reasonably requested
by the Incremental Arranger in order to ensure that such Incremental Lenders are
provided with the benefit of the applicable Loan Documents.
(c)    (d) Each of the parties hereto hereby agrees that the Administrative
Agent and the Incremental Arranger may, in consultation with the Borrower, take
any and all action as may be reasonably necessary to ensure that all Incremental
Loans (other than Other Loans), when originally made, are included in each
Borrowing of outstanding Loans of the same currency on a pro rata basis. This
may be accomplished by requiring each outstanding Eurodollar Borrowing to be
converted into an ABR Borrowing on the date of each Incremental Loan, or by
allocating a portion of each Incremental Loan to each outstanding Eurodollar
Borrowing on a pro rata basis. Any conversion of Eurodollar Loans to ABR Loans
required by the preceding sentence shall be subject to Section 2.16. If any
Incremental Loan is to be allocated to an existing Interest Period for a
Eurodollar Borrowing, then the interest rate thereon for such Interest Period
and the other economic consequences thereof shall be as set forth in the
applicable Incremental Loan Assumption Agreement. In addition, to the extent any
Incremental Loans are not Other Loans and are fungible with any other Class of
Term Loans, the scheduled amortization payments under Section 2.11(a)(i)
required to be made to such other Class after the making of such Incremental
Loans may be ratably increased by the aggregate principal amount of such
Incremental Loans and may be further increased for all Lenders of such other
Class on a pro rata basis to the extent necessary to avoid any reduction in the
amortization payments to which the Lenders of such other Class were entitled
before such recalculation.
(d)    (e) Upon any Incremental Facility Closing Date on which Incremental
Revolving Credit Commitments are effected through an increase of an existing
Loan pursuant to this Section 2.22, (i) each of the Revolving Credit Lenders
shall assign to each of the Incremental Revolving Credit Lenders, and each of
the Incremental Revolving Credit Lenders shall purchase from each of the
Revolving Credit Lenders, at the principal amount thereof, such interests in the
Incremental Revolving Loans outstanding on such Incremental Facility Closing
Date as shall be necessary in order that, after giving effect to all such
assignments and purchases, such Revolving Credit Loans will be held by existing
Revolving Credit Lenders and Incremental Revolving Credit Lenders ratably in
accordance with their Revolving Credit Commitments after giving effect to the
addition of such Incremental Revolving Credit Commitments to the Revolving
Credit Commitments, (ii) each Incremental Revolving Credit Commitment shall be
deemed for all purposes a Revolving Credit Commitment and each Loan made
thereunder shall be deemed, for all purposes, a Revolving Credit Loan and (iii)
each Incremental Revolving Credit Lender shall become a Lender with respect to
the Incremental Revolving Credit Commitments and all matters relating thereto.
The Administrative Agent and the Lenders hereby agree that the minimum borrowing
and prepayment requirements in Sections 2.02 and 2.09 of this Agreement shall
not apply to the transactions effected pursuant to the immediately preceding
sentence.
(e)    (f) Other Revolving Credit Loan Commitments may be elected to be included
as additional Participating Revolving Credit Commitments under the applicable
Incremental Loan Assumption Agreement, subject to the consent of each Swing Line
Lender and each L/C Issuer, and on the Incremental Facility Closing Date on
which such Incremental
76




--------------------------------------------------------------------------------





Revolving Credit Commitments are effected, all Swing Line Loans and Letters of
Credit shall be participated on a pro rata basis by all Participating Revolving
Credit Lenders in accordance with their percentage of the Participating
Revolving Credit Commitments existing after giving effect to such Incremental
Loan Assumption Amendment, provided, such election may be made conditional upon
the termination of one or more other Participating Revolving Credit Commitments.
(f)    This Section 2.22 shall supersede any provisions in Section 2.17 or 9.08
to the contrary.
SECTION 2.23.    Extension Amendments. (a) So long as no Event of Default has
occurred and is continuing (after giving effect to any amendments and/or waivers
that are or become effective on the date of the relevant conversion), the
Borrower may at any time and from time to time request that (i) all or a portion
of any Class of Term Loans then outstanding selected by the Borrower (the
“Original Term Loans”) and/or (ii) all or a portion of any Class of Revolving
Credit Commitments then outstanding selected by the Borrower (such Revolving
Credit Commitments, the “Original Revolving Credit Commitments”, collectively
with the Original Term Loans, an “Original Class”) be converted to extend the
maturity date thereof and to provide for other terms permitted by this Section
2.23 (any portion thereof that have been so extended, the “Extended Term Loans”
or “Extended Revolving Credit Commitments”, as the case may be, and
collectively, the “Extended Class” and the remainder not so extended, the
“Non-Extended Term Loans” or “Non-Extended Revolving Credit Commitments”, as the
case may be, and collectively, the “Non-Extended Class”); provided that, with
the consent of the Administrative Agent, the Extended Term Loans or Extended
Revolving Credit Commitments, as applicable, may be designated as part of an
existing Class of Loans. Prior to entering into any Extension Amendment with
respect to any Original Class, the Borrower shall provide a notice to the
Administrative Agent and any applicable Additional Arranger administering the
Original Class (who shall provide a copy of such notice to each Lender who has
Loans or Commitments of the Original Class) in such form as approved from time
to time by the Borrower and the applicable Additional Arranger (each, an
“Extension Request”) setting forth the terms of the proposed Extended Class, as
applicable, which terms shall be identical to those applicable to the Original
Class, except for Section 2.23 Additional Agreements or as otherwise permitted
by this Section 2.23 and except (w) the maturity date of the Extended Class may
be delayed to a date after the Maturity Date of the Original Class, (x) Extended
Term Loans may have different amortization payments than the Original Term
Loans; provided that the Weighted Average Life to Maturity of such Extended Term
Loans shall be no shorter than the Weighted Average Life to Maturity of the
Original Term Loans from which they were converted, (y) All-In Yield with
respect to any Loans or Commitments of the Extended Class may be higher or lower
than the All-In Yield with respect to any Loans or Commitments of the Original
Class and (z)(A) the Extended Term Loans (i) may participate on a pro rata
basis, less than pro rata basis or greater than pro rata basis in any mandatory
prepayment of Term Loans (except that, unless otherwise permitted under this
Agreement, such Extended Term Loans may not participate on a greater than pro
rata basis as compared to any earlier maturing Class of Term Loans) and (ii) may
participate on a pro rata basis, less than pro rata basis or greater than pro
rata basis in any voluntary prepayment of Term Loans, and (B) the Extended
Revolving Credit Commitments (i) shall provide that the borrowing and repayment
(except for (A) payments of interest and fees at different rates on Extended
Revolving Credit Commitments (and related outstandings), (B) repayments required
upon the Maturity Date of the Extended Revolving Credit Commitments and (C)
repayment made in connection with a permanent
77




--------------------------------------------------------------------------------





repayment and termination of commitments (subject to clause (ii) below)) of
Loans with respect to Extended Revolving Credit Commitments after the associated
Extended Facility Closing Date shall be made on a pro rata basis or less than
pro rata basis (but not more than a pro rata basis) with all other Revolving
Credit Commitments then existing on the Extended Facility Closing Date and (ii)
may provide that the permanent repayment of Revolving Credit Loans with respect
to, and termination or reduction of, Extended Revolving Credit Commitments after
the associated Extended Facility Closing Date be made on a pro rata basis, less
than pro rata basis or greater than pro rata basis with all other Revolving
Credit Commitments. In addition to any other terms and changes required or
permitted by this Section 2.23, each Extension Amendment establishing a Class of
Extended Term Loans shall amend the scheduled amortization payments provided
under Section 2.11 with respect to the related Non-Extended Term Loans to reduce
each scheduled installment for such Non-Extended Term Loans to an aggregate
amount equal to the product of (A) the original aggregate amount of such
installment with respect to the Original Term Loans, multiplied by (B) a
fraction, the numerator of which is the aggregate principal amount of such
related Non-Extended Term Loans and (y) the denominator of which is the
aggregate principal amount of such Original Term Loans prior to the
effectiveness of such Extension Amendment (it being understood that the amount
of any installment payable with respect to any individual Non-Extended Term Loan
shall not be reduced as a result thereof without the consent of the holder of
such individual Non-Extended Term Loan). No Lender shall have any obligation to
agree to have any of its Original Term Loans or Original Revolving Credit
Commitments converted into Extended Term Loans or Extended Revolving Credit
Commitments pursuant to any Extension Request.
(b)    The Borrower shall provide the applicable Extension Request at least five
Business Days prior to the date on which the applicable Lenders are requested to
respond (or such shorter date as the Administrative Agent or the applicable
Additional Arranger may agree). Any Lender (an “Extending Lender”) wishing to
have all or a portion of its Original Term Loans or Original Revolving Credit
Commitments converted into Extended Term Loans or Extended Revolving Credit
Commitments shall notify the Administrative Agent or the applicable Additional
Arranger (such notice to be in such form as approved from time to time by the
Borrower and the Administrative Agent) (each, an “Extension Election”) on or
prior to the date specified in such Extension Request (which shall in any event
be no less than three Business Days prior to the effectiveness of the applicable
Extension Amendment) of the amount of its Original Term Loans or Original
Revolving Credit Commitments that it has elected to convert into Extended Term
Loans or Extended Revolving Credit Commitments. In the event that the aggregate
amount of the applicable Original Term Loans or Original Revolving Credit
Commitments subject to Extension Elections exceeds the amount of the applicable
Extended Term Loans or Extended Revolving Credit Commitments requested pursuant
to the Extension Request, the applicable Original Term Loans or Original
Revolving Credit Commitments subject to such Extension Elections shall be
converted to Extended Term Loans or Extended Revolving Credit Commitments on a
pro rata basis based on the amount of the applicable Original Term Loans or
Original Revolving Credit Commitments included in each such Extension Election.
(c)    Subject to the requirements of this Section 2.23, an Extended Class may
be established pursuant to a supplement (which shall set forth the effective
date of such extension) to this Agreement (which, except to the extent otherwise
expressly contemplated by this Section 2.23(c), shall require the consent only
of the Lenders who elect to make the Extended Term Loans or Extended Revolving
Credit Commitments established thereby)
78




--------------------------------------------------------------------------------





in such form as approved from time to time by the Borrower and the
Administrative Agent or the applicable Additional Arranger in the reasonable
exercise of such applicable Person’s discretion (each, an “Extension Amendment”)
executed by the Loan Parties, the Administrative Agent, any applicable
Additional Arranger (or, if there is no applicable Additional Arranger, the
Administrative Agent) and the Extending Lenders, so long as (i) no Event of
Default or Default has occurred and is continuing (after giving effect to any
amendments and/or waivers that are or become effective on the date that such
Extended Term Loans are established) and (ii) the Administrative Agent or the
applicable Additional Arranger shall have received legal opinions addressed to
the Administrative Agent or the applicable Additional Arranger and the Extending
Lenders, board resolutions and other closing certificates reasonably requested
by the Administrative Agent or the applicable Additional Arranger and consistent
with those delivered on the Funding Date under Section 4.02, other than changes
to such legal opinions resulting from a change in law, change in fact or change
to counsel’s form of opinion reasonably satisfactory to the Administrative Agent
or the applicable Additional Arranger (the date on which such conditions,
together with any other conditions set forth in the Extension Amendment, are
satisfied shall be referred to as the “Extended Facility Closing Date”).
(d)    Any Extension Amendment may provide for additional terms, including
different covenants and call protection (other than those referred to or
contemplated in this Section 2.23) (each, a “Section 2.23 Additional Agreement”)
to this Agreement and the other Loan Documents; provided that no such Section
2.23 Additional Agreement shall become effective prior to the time that such
Section 2.23 Additional Agreement has been consented to by such of the Lenders,
Loan Parties and other parties (if any) as would be required (including under
the requirements of Section 9.08) if such Section 2.23 Additional Agreement were
a separate and independent amendment of this Agreement.
(e) The Lenders hereby irrevocably authorize the Administrative Agent or the
applicable Additional Arranger to enter into technical amendments to this
Agreement and the other Loan Documents with the applicable Loan Parties as may
be necessary or advisable in order to effectuate the transactions contemplated
by this Section 2.23.
(e)    Notwithstanding anything to the contrary in Section 9.08, (i) each
Extension Amendment may, without the consent of any other Loan Party, Agent or
Lender, effect such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the applicable
Additional Arranger and the Borrower, to effect the provisions of this Section
2.23, including to effect technical and corresponding amendments to this
Agreement and the other Loan Documents and (ii) at the option of the Borrower in
consultation with the applicable Additional Arranger incorporate terms that
would be favorable to existing Lenders of the applicable Class or Classes for
the benefit of such existing Lenders of the applicable Class or Classes, in each
case under this clause (ii), so long as the applicable Additional Arranger
reasonably agrees that such modification is favorable to the applicable Lenders.
(f)    This Section 2.23 shall supersede any provisions in Section 2.17 or 9.08
to the contrary.
SECTION 2.24    Refinancing Amendments. (a) Refinancing Commitments. The
Borrower may, at any time or from time to time, by notice to the Administrative
Agent and the Person appointed by the Borrower to arrange a Refinancing
FacilityCommitments (such Person (who (i) may be the Administrative Agent, if it
so agrees, or (ii) any other
79




--------------------------------------------------------------------------------





Person appointed by the Borrower after consultation with the Administrative
Agent, the “Refinancing Arranger”, and together with the Incremental Arranger,
the “Additional Arranger”) (a “Refinancing Loan Request”), request (i) a new
Class of term loans (any such commitment to make sure new Loans, “Refinancing
Term Commitments”) or (ii) the establishment of a new Class of revolving credit
commitments (any such new Class, “Refinancing Revolving Credit Commitments” and
collectively with any Refinancing Term Commitments, “Refinancing Commitments”),
in each case, established in exchange for, or to extend, renew, replace,
repurchase, retire or refinance, in whole or in part, any Class of existing
Loans or Commitments (with respect to a particular Refinancing Commitment or
Refinancing Loan, such existing Loans or Commitments, “Refinanced Debt”),
whereupon the Refinancing Arranger shall promptly deliver a copy to each of the
Lenders.
(b)    Refinancing Loans. Each Class of Refinancing Loans made on any
Refinancing Facility Closing Date shall be designated a separate Class of Loans
for all purposes of this Agreement; provided that, with the consent of the
Administrative Agent, Refinancing Loans may be designated as part of an existing
Class of Loans. On any Refinancing Facility Closing Date on which any
Refinancing Term Commitments of any Class are effected, subject to the
satisfaction of the terms and conditions in this Section 2.24, (i) each
Refinancing Term Lender of such Class shall make a Loan to the Borrower (a
“Refinancing Term Loan”) in an amount equal to its Refinancing Term Commitment
of such Class and (ii) each Refinancing Term Lender of such Class shall become a
Lender hereunder with respect to the Refinancing Term Commitment of such Class
and the Refinancing Term Loans of such Class made pursuant thereto. On any
Refinancing Facility Closing Date on which any Refinancing Revolving Credit
Commitments of any Class are effected, subject to the satisfaction of the terms
and conditions in this Section 2.24, (A) each Refinancing Revolving Credit
Lender of such Class shall make its Commitment available to the Borrower (when
borrowed, a “Refinancing Revolving Loan” and collectively with any Refinancing
Term Loan, a “Refinancing Loan”) in an amount equal to its Refinancing Revolving
Credit Commitment of such Class and (B) each Refinancing Revolving Credit Lender
of such Class shall become a Lender hereunder with respect to the Refinancing
Revolving Credit Commitment of such Class and the Refinancing Revolving Loans of
such Class made pursuant thereto.
(c)    Refinancing Loan Request. Each Refinancing Loan Request from the Borrower
pursuant to this Section 2.24 shall set forth the requested amount and proposed
terms of the relevant Refinancing Term Loans or Refinancing Revolving Credit
Commitments. Refinancing Term Loans may be made, and Refinancing Revolving
Credit Commitments may be provided, by any existing Lender (but no existing
Lender will have an obligation to make any Refinancing Commitment, nor will the
Borrower have any obligation to approach any existing Lender to provide any
Refinancing Commitment) or by any Additional Lender (each such existing Lender
or Additional Lender providing such Commitment or Loan, a “Refinancing Revolving
Credit Lender” or “Refinancing Term Lender” as applicable, and, collectively,
“Refinancing Lenders”); provided that (i) the Administrative Agent shall have
consented (not to be unreasonably withheld or delayed) to such Additional
Lender’s making such Refinancing Term Loans or providing such Refinancing
Revolving Credit Commitments, to the extent such consent, if any, would be
required under Section 9.04 for an assignment of Term Loans or Revolving Credit
Commitments, as applicable, to such Lender or Additional Lender, (ii) with
respect to Refinancing Term Commitments, any Affiliated Lender providing a
Refinancing Term Commitment shall be subject to the same restrictions set forth
in Section 9.04 as they would
80




--------------------------------------------------------------------------------





otherwise be subject to with respect to any purchase by or assignment to such
Affiliated Lender of Term Loans and (iii) Affiliated Lenders may not provide
Refinancing Revolving Credit Commitments.
(d)    Effectiveness of Refinancing Amendment. The effectiveness of any
Refinancing Amendment, and the Refinancing Commitments thereunder, shall be
subject to the satisfaction on the date thereof (a “Refinancing Facility Closing
Date”) of each of the following conditions, together with any other conditions
set forth in the Refinancing Amendment:
(i)    after giving effect to such Refinancing Commitments, the conditions of
Sections 4.03(a)(i) and (ii) shall be satisfied (it being understood that all
references to “the date of such Credit Extension” or similar language in such
Section 4.03 shall be deemed to refer to the effective date of such Refinancing
Amendment);
(ii)    Unless otherwise agreed by the Refinancing Arranger, each Refinancing
Commitment shall be in an aggregate principal amount that is not less than
$25,000,000 and shall be in an increment of $1,000,000 (provided that such
amount may be less than $25,000,000, and not in an increment of $1,000,000, if
such amount is equal to the entire outstanding principal amount of Refinanced
Debt); and
(iii)    to the extent reasonably requested by the Refinancing Arranger, receipt
by the Refinancing Arranger of (A) customary legal opinions, board resolutions
and officers’ certificates consistent with those delivered on the Funding Date
(conformed as appropriate) other than changes to such legal opinions resulting
from a change in law, change in fact or change to counsel’s form of opinion
reasonably satisfactory to the Refinancing Arranger and (B) reaffirmation
agreements and/or such amendments to the Security Documents as may be reasonably
requested by the Refinancing Arranger in order to ensure that such Refinancing
Lenders are provided with the benefit of the applicable Loan Documents.
(e)    Required Terms. The terms, provisions and documentation of the
Refinancing Term Loans and Refinancing Term Commitments or the Refinancing
Revolving Loans and Refinancing Revolving Credit Commitments, as the case may
be, of any Class shall be as agreed between the Borrower and the applicable
Refinancing Lenders providing such Refinancing Commitments, and except as
otherwise set forth herein, to the extent not identical to any Class of Term
Loans or Revolving Credit Commitments, as applicable, each existing on the
Refinancing Facility Closing Date, shall be consistent with clauses (i)-(vii)
below, as applicable, and (A) reflect market terms and conditions (taken as a
whole) at the time of incurrence of such Indebtedness (as determined by the
Borrower in good faith) or (B) otherwise reasonably satisfactory to the
Refinancing Arranger (except for covenants or other provisions (i) conformed (or
added) in the Loan Documents pursuant to the related Refinancing Amendment, (x)
in the case of any Class of Refinancing Term Loans and Refinancing Term
Commitments, for the benefit of the Term Lenders and (y) in the case of any
Class of Refinancing Revolving Loans and Refinancing Revolving Credit
Commitments, for the benefit of the Revolving Credit Lenders or (ii) applicable
only to periods after the Latest Maturity Date as of the Refinancing Facility
Closing Date) which may be added without the consent of any other party.
In any event, (A) the Refinancing Term Loans:
81




--------------------------------------------------------------------------------







(i)    as of the Refinancing Facility Closing Date, shall not have a final
scheduled maturity date earlier than the Maturity Date of the Refinanced Debt,
(ii)    as of the Refinancing Facility Closing Date, shall not have a Weighted
Average Life to Maturity shorter than the remaining Weighted Average Life to
Maturity of the Refinanced Debt,
(iii)    shall have an interest rate (which may be fixed or variable), margin
(if any) and interest rate floor (if any), and subject to clause (e)(ii) above,
amortization determined by the Borrower and the applicable Refinancing Term
Lenders,
(iv)    shall have fees determined by the Borrower and the applicable
Refinancing Loan arranger(s),
(v)    (A) may participate on a pro rata basis, less than pro rata basis or
greater than pro rata basis (except that, unless otherwise permitted under this
Agreement, such Refinancing Term Loans may not participate on a greater than a
pro rata basis as compared to any earlier maturing Class of Term Loans) in any
mandatory prepayments of Term Loans and (B) may participate on a pro rata basis,
less than pro rata basis or greater than pro rata basis in any voluntary
prepayment of Term Loans,
(vi)    shall not have a greater principal amount than the principal amount of
the Refinanced Debt plus accrued but unpaid interest, fees, premiums (if any)
and penalties thereon and reasonable fees, expenses, OID and upfront fees
associated with the refinancing, and
(vii)    shall have the same rank in right of payment with respect to the other
Obligations as the applicable Refinanced Debt and shall be secured by the
Collateral and shall have the same rank in right of security with respect to the
other Obligations as the applicable Refinanced Debt; and
(B)    (B) the Refinancing Revolving Credit Commitments and Refinancing
Revolving Loans:
(i)    shall have the same rank in right of payment with respect to the other
Obligations as the applicable Refinanced Debt and shall be secured by the
Collateral and shall have the same rank in right of security with respect to the
other Obligations as the applicable Refinanced Debt,
(ii)    shall not have a final scheduled maturity date or commitment reduction
date earlier than the Maturity Date or commitment reduction date, respectively,
with respect to the Refinanced Debt and shall not have any scheduled
amortization or mandatory Commitment reductions prior to the maturity date of
the Refinanced Debt,
(iii)    shall provide that the borrowing and repayment (except for (A) payments
of interest and fees at different rates on Refinancing Revolving Credit
Commitments (and related outstandings), (B) repayments required upon the
Maturity Date of the Refinancing Revolving Credit Commitments and (C) repayment
made in connection with a permanent repayment and termination of commitments
(subject to clause (v) below)) of Loans with respect to Refinancing Revolving
Credit Commitments after the associated Refinancing Facility Closing Date shall
be made on a pro rata basis or less than a pro rata basis
82




--------------------------------------------------------------------------------





(but not more than a pro rata basis) with all other Revolving Credit Commitments
then existing on the Refinancing Facility Closing Date,
(iv)    may be elected to be included as additional Participating Revolving
Credit Commitments under the Refinancing Amendment, subject to the consent of
each Swing Line Lender and each L/C Issuer, and on the Refinancing Facility
Closing Date all Swing Line Loans and Letters of Credit shall be participated on
a pro rata basis by all Participating Revolving Credit Lenders in accordance
with their percentage of the Participating Revolving Credit Commitments existing
after giving effect to such Refinancing Amendment, provided, such election may
be made conditional upon the termination of one or more other Participating
Revolving Credit Commitments,
(v)    may provide that the permanent repayment of Revolving Credit Loans with
respect to, and termination or reduction of, Refinancing Revolving Credit
Commitments after the associated Refinancing Facility Closing Date be made on a
pro rata basis, less than pro rata basis or greater than pro rata basis with all
other Revolving Credit Commitments,
(vi)    shall provide that assignments and participations of Refinancing
Revolving Credit Commitments and Refinancing Revolving Loans shall be governed
by the same assignment and participation provisions applicable to Revolving
Credit Commitments and Revolving Credit Loans then existing on the Refinancing
Facility Closing Date,
(vii)    shall have an interest rate (which may be fixed or variable), margin
(if any) and interest rate floor (if any), determined by the Borrower and the
applicable Refinancing Revolving Credit Lenders,
(viii)    shall have fees determined by the Borrower and the applicable
Refinancing Revolving Credit Commitment arranger(s), and
(ix)    shall not have a greater principal amount of Commitments than the
principal amount of the Commitments of the Refinanced Debt plus accrued but
unpaid interest, fees, premiums (if any) and penalties thereon and reasonable
fees, expenses, OID and upfront fees associated with the refinancing.
(f)    Refinancing Amendment. Commitments in respect of Refinancing Term Loans
and Refinancing Revolving Credit Commitments shall become additional Commitments
pursuant to an amendment (a “Refinancing Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each
Refinancing Lender providing such Commitments, the Administrative Agent and the
Refinancing Arranger. The Refinancing Amendment may, without the consent of
other Loan Party, Agent or Lender, (i) effect such amendments to this Agreement
and the other Loan Documents as may be necessary or appropriate, in the
reasonable opinion of the Refinancing Arranger and the Borrower, to effect the
provisions of this Section 2.24, including amendments as deemed necessary by the
Refinancing Arranger in consultation with the Administrative Agent in its
reasonable judgment to address technical issues relating to funding and
payments, including adjusting Interest Periods and other provisions to allow
such Refinancing Loans to be part of an Existing Class of Loans and (ii) at the
option of the Borrower in consultation with the applicable Refinancing Arranger
(or, if there is no applicable Refinancing Arranger, the Administrative Agent),
incorporate terms that would be favorable to existing Lenders of the applicable
Class or Classes for the benefit of such existing Lenders of the applicable
Class or Classes, in each case under this clause (ii), so long as the applicable
Refinancing Arranger
83




--------------------------------------------------------------------------------





(or, if there is no applicable Refinancing Arranger, the Administrative Agent)
reasonably agrees that such modification is favorable to the applicable Lenders.
The Borrower will use the proceeds of the Refinancing Term Loans and Refinancing
Revolving Credit Commitments to extend, renew, replace, repurchase, retire or
refinance, substantially concurrently, the applicable Refinanced Debt.
(g)    This Section 2.24 shall supersede any provisions in Section 2.17 or 9.08
to the contrary.
SECTION 2.25.    Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:
(a)    That Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in Section 9.08.
(b)    Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VII or otherwise),
shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Default or Event of Default has occurred and
is continuing), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; fourth, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Default or Event of Default has occurred and is continuing,
to the payment of any amounts owing to the Borrower as a result of any judgment
of a court of competent jurisdiction obtained by the Borrower against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and sixth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans in respect of
which that Defaulting Lender has not fully funded its appropriate share and (y)
such Loans were made at a time when the conditions set forth in Sections 4.02 or
4.03, as applicable, were satisfied or waived, such payment shall be applied
solely to pay the Loans of all Non-Defaulting Lenders on a pro rata basis prior
to being applied to the payment of any Loans of that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender shall be
deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.
(c)    During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each Non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swing Line Loans
pursuant to Sections 2.26 and 2.27, the Pro Rata Share of each Non-Defaulting
Lender’s Revolving Credit Loans and L/C
84




--------------------------------------------------------------------------------





Obligations shall be computed without giving effect to the Participating
Revolving Credit Commitment of that Defaulting Lender; provided that the
aggregate obligation of each Non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swing Line Loans shall not exceed the
positive difference, if any, of (A) the Participating Revolving Credit
Commitment of that Non-Defaulting Lender minus (B) the sum of (1) the aggregate
Outstanding Amount of the Loans of that Non-Defaulting Lender under such
Participating Revolving Credit Commitments plus (2) such Non-Defaulting Lender’s
Pro Rata Share of the Outstanding Amount of L/C Obligations and Swing Line
Obligations at such time.
(d)    If the Borrower and the Administrative Agent agree in writing in their
sole discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, that Lender will, to the extent applicable,
purchase that portion of outstanding Loans of the other Lenders or take such
other actions as the Administrative Agent may determine to be necessary to cause
the Loans to be held on a pro rata basis by the Lenders in accordance with their
Pro Rata Share of Commitments, whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.
SECTION 2.26.    Letters of Credit. (a) The Letter of Credit Commitment. (i)
Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the other Revolving Credit Lenders
set forth in this Section 2.26, (1) from time to time on any Business Day during
the period from and including the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit at sight denominated in Dollars for
the account of the Borrower (provided that any Letter of Credit may be for the
benefit of any Subsidiary of the Borrower and may be issued for the joint and
several account of the Borrower and a Restricted Subsidiary to the extent
otherwise permitted by this Agreement) and to amend or renew Letters of Credit
previously issued by it, in accordance with Section 2.26(b), and (2) to honor
drafts under the Letters of Credit and (B) the Participating Revolving Credit
Lenders severally agree to participate in Letters of Credit issued pursuant to
this Section 2.26; provided that no L/C Issuer shall be obligated to make any
L/C Credit Extension with respect to any Letter of Credit, and no Lender shall
be obligated to participate in any Letter of Credit if as of the date of such
L/C Credit Extension, (x) the Revolving Credit Exposure of any Revolving Credit
Lender under its Participating Revolving Credit Commitments would exceed its
Participating Revolving Credit Commitments (it being understood that with
respect to a Swing Line Lender, its Swing Line Exposure for purposes of this
clause (x) shall be deemed to be its Pro Rata Share (after giving effect when a
Defaulting Lender shall exist to any reallocation effected in accordance with
Section 2.25(c)) of the total Swing Line Exposure), (y) with respect to any
Swing Line Lender that is a Participating Revolving Credit Lender, the aggregate
of its Swing Line Exposure (in its capacity as a Swing Line Lender and a
Revolving Credit Lender), plus the aggregate principal amount of its outstanding
Revolving Credit Loans (in its capacity as a Revolving Credit Lender), plus its
L/C Exposure would exceed its Revolving Credit Commitment or (z) the Outstanding
Amount of the L/C Obligations would exceed the Letter of Credit Sublimit
provided further that no L/C Issuer shall be obligated to make any L/C Credit
Extension with respect to any Letter of Credit if as of the date of such L/C
Credit
85




--------------------------------------------------------------------------------





Extension, after such L/C Credit Extension, the Outstanding Amount of the L/C
Obligations in respect of Letters of Credit issued by such L/C Issuer would
exceed such L/C Issuer’s Letter of Credit Issuer Sublimit. Within the foregoing
limits, and subject to the terms and conditions hereof, the Borrower’s ability
to obtain Letters of Credit shall be fully revolving, and accordingly the
Borrower may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and reimbursed.
(ii)    An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the
Effective Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost
or expense which was not applicable on the Effective Date (for which such L/C
Issuer is not otherwise compensated hereunder);
(B)    subject to Section 2.26(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve (12) months after the date of issuance or
last renewal unless (1) each Appropriate Lender has approved of such expiration
date or (2) the Outstanding Amount of L/C Obligations in respect of such
requested Letter of Credit has been Cash Collateralized or back-stopped by a
letter of credit reasonably satisfactory to such L/C Issuer;
(C)    (i) the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless (1) each Appropriate Lender has
approved such expiry date or (2) the Outstanding Amount of L/C Obligations in
respect of such requested Letter of Credit has been Cash Collateralized or
back-stopped by a letter of credit reasonably satisfactory to such L/C Issuer
and the Administrative Agent or (ii) at any time when there is more than one
Maturity Date in effect in respect of Revolving Credit Commitments, there are
not sufficient Participating Revolving Credit Commitments maturing more than
five Business Days after the expiry date of such requested Letter of Credit to
cover the L/C Obligations in respect of such Letter of Credit (after taking into
account all other outstanding Letters of Credit and their respective expiry
dates), unless (1) each Appropriate Lender has approved such expiry date or (2)
the Outstanding Amount of L/C Obligations in respect of such requested Letter of
Credit has been Cash Collateralized or back-stopped by a letter of credit
reasonably satisfactory to such L/C Issuer and the Administrative Agent;
(D)    the issuance of such Letter of Credit would violate any policies of the
L/C Issuer applicable to letters of credit generally;
(E)    any Participating Revolving Credit Lender is at that time a Defaulting
Lender, unless such L/C Issuer has entered into arrangements reasonably
satisfactory to it and the Borrower to eliminate such L/C Issuer’s actual or
potential Fronting Exposure (after giving effect to Section 2.25(c)) with
respect to the participation in Letters of
86




--------------------------------------------------------------------------------





Credit by such Defaulting Lender, including by cash collateralizing such
Defaulting Lender’s Pro Rata Share of the L/C Obligations;
(F)    such Letter of Credit is denominated in a currency other than an
Available Currency; or
(G)    such Letter of Credit is a trade letter of credit or a bank guarantee.
(iii)    An L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit. (i) Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to an
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Borrower. Such Letter of Credit Application must be received by the
relevant L/C Issuer and the Administrative Agent not later than 12:30 p.m., New
York City time, at least two (2) Business Days prior to the proposed issuance
date or date of amendment, as the case may be; or, in each case, such later date
and time as the relevant L/C Issuer may agree in a particular instance in its
sole discretion. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the relevant L/C Issuer: (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the
Available Currency in which the requested Letter of Credit is to be issued will
be denominated; and (H) such other matters as the relevant L/C Issuer may
reasonably request. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail reasonably satisfactory to the relevant L/C Issuer (1) the Letter of
Credit to be amended; (2) the proposed date of amendment thereof (which shall be
a Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the relevant L/C Issuer may reasonably request.
(ii)    Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Upon receipt by the relevant L/C
Issuer of confirmation from the Administrative Agent that the requested issuance
or amendment is permitted in accordance with the terms hereof, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower (and, if applicable,
its applicable Subsidiary) or enter into the applicable amendment, as the case
may be. Immediately upon the issuance of each Letter of Credit, each
Participating Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the relevant L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Pro Rata Share times the stated amount of such Letter of Credit.
87




--------------------------------------------------------------------------------







(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer shall agree to issue a Letter of Credit
that has automatic extension provisions (each, an “Auto-Extension Letter of
Credit”); provided that any such Auto-Extension Letter of Credit must permit the
relevant L/C Issuer to prevent any such extension at least once in each twelve
(12) month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-extension Notice Date”) in each such twelve (12) month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the relevant L/C Issuer, the Borrower shall not be required to make
a specific request to the relevant L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the relevant L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date that is, unless
the Outstanding Amount of L/C Obligations in respect of such requested Letter of
Credit has been Cash Collateralized or back-stopped by a letter of credit
reasonably satisfactory to the relevant L/C Issuer, not later than the Letter of
Credit Expiration Date; provided that the relevant L/C Issuer shall not permit
any such extension if (A) the relevant L/C Issuer has determined that it would
have no obligation at such time to issue such Letter of Credit in its extended
form under the terms hereof (by reason of the provisions of Section 2.26(a)(ii)
or otherwise), or (B) it has received notice on or before the day that is seven
(7) Business Days before the Non-extension Notice Date from the Administrative
Agent, any Participating Revolving Credit Lender or the Borrower that one or
more of the applicable conditions specified in Section 4.03 is not then
satisfied.
(iv)    Promptly after issuance of any Letter of Credit or any amendment to a
Letter of Credit, the relevant L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c)    Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the relevant L/C Issuer shall notify promptly the
Borrower and the Administrative Agent thereof. Not later than 12:00 noon, New
York City time, on the second Business Day following any payment by an L/C
Issuer under a Letter of Credit with notice to the Borrower (each such date, an
“Honor Date”), the Borrower shall reimburse such L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing in Dollars
provided that if such reimbursement is not made on the date of drawing, the
Borrower shall pay interest to the relevant L/C Issuer on such amount at the
rate applicable to ABR Loans under the applicable Participating Revolving Credit
Commitments (without duplication of interest payable on L/C Borrowings). The L/C
Issuer shall notify the Borrower of the amount of the drawing promptly following
the determination or revaluation thereof. If the Borrower fails to so reimburse
such L/C Issuer by such time, the Administrative Agent shall promptly notify
each Appropriate Lender of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and the amount of such Appropriate Lender’s
Pro Rata Share or other applicable share provided for under this Agreement
thereof. In such event, the Borrower shall be deemed to have requested a
Revolving Credit Borrowing of ABR Loans under the Participating Revolving Credit
Commitments to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of ABR Loans or Eurodollar Loans, as the
case may be, but subject to the amount of the unutilized portion of the
Participating Revolving Credit Commitments of the Appropriate Lenders and the
conditions set forth in Section 4.03 (other than the delivery of a Borrowing
Request). Any notice given by an L/C
88




--------------------------------------------------------------------------------





Issuer or the Administrative Agent pursuant to this Section 2.26(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.
(ii)    Each Appropriate Lender (including any Lender acting as an L/C Issuer)
shall upon any notice pursuant to Section 2.26(c)(i) make funds available to the
Administrative Agent for the account of the relevant L/C Issuer in Dollars, at
the Administrative Agent’s office for payments in an amount equal to its Pro
Rata Share of the Unreimbursed Amount not later than 1:00 p.m., New York City
time, on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.26(c)(iii), each Appropriate
Lender that so makes funds available shall be deemed to have made an ABR Loan
under the Participating Revolving Credit Commitments to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the
relevant L/C Issuer.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Credit Borrowing of ABR Loans because the conditions set forth in
Section 4.03 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the relevant L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the rate calculated pursuant to Section 2.07. In such event, each
Appropriate Lender’s payment to the Administrative Agent for the account of the
relevant L/C Issuer pursuant to Section 2.26(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.26.
(iv)    Until each Appropriate Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.26(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share of such amount shall be solely for the account of the
relevant L/C Issuer.
(v)    Each Participating Revolving Credit Lender’s obligation to make Revolving
Credit Loans or L/C Advances to reimburse an L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.26(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including (A)
any setoff, counterclaim, recoupment, defense or other right which such Lender
may have against the relevant L/C Issuer, the Borrower or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Default or an
Event of Default; (C) any adverse change in the condition (financial or
otherwise) of the Loan Parties; (D) any breach of this Agreement or any other
Loan Document by the Borrower, any other Loan Party or any other L/C Issuer; or
(E) any other circumstance, occurrence, event or condition, whether or not
similar to any of the foregoing; provided that each Participating Revolving
Credit Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.26(c) is subject to the conditions set forth in Section 4.03 (other
than delivery by the Borrower of a Borrowing Notice). No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the Borrower to
reimburse the relevant L/C Issuer for the amount of any payment made by such L/C
Issuer under any Letter of Credit, together with interest as provided herein.
(vi)    If any Participating Revolving Credit Lender fails to make available to
the Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.26(c) by the
89




--------------------------------------------------------------------------------





time specified in Section 2.26(c)(ii), such L/C Issuer shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such L/C
Issuer at the Bank Rate. A certificate of the relevant L/C Issuer submitted to
any Participating Revolving Credit Lender (through the Administrative Agent)
with respect to any amounts owing under this Section 2.26(c)(vi) shall be
conclusive absent manifest error.
(d)    Repayment of Participations. (i) If, at any time after an L/C Issuer has
made a payment under any Letter of Credit and has received from any
Participating Revolving Credit Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.26(c), the Administrative Agent
receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Pro Rata Share thereof (appropriately adjusted to reflect (x) any
reallocation effected in accordance with Section 2.25(c) and (y) in the case of
interest payments, the period of time during which such Lender’s L/C Advance was
outstanding) in the amount received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
an L/C Issuer pursuant to Section 2.26(c)(i) is required to be returned under
any of the circumstances described in Section 9.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Appropriate
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at the Bank Rate.
(e)    Obligations Absolute. The obligation of the Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
90




--------------------------------------------------------------------------------





(iv)    any payment by the relevant L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the relevant L/C
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit;
(v)    any exchange, release or non-perfection of any Collateral, or any release
or amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of any Loan Party in respect of
such Letter of Credit; or
(vi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;
provided that the foregoing shall not excuse any L/C Issuer from liability to
Borrower to the extent of any direct damages (as opposed to consequential,
punitive, special or exemplary damages, claims in respect of which are waived by
the Borrower to the extent permitted by applicable Law) suffered by the Borrower
that are caused by such L/C Issuer’s gross negligence or willful misconduct as
determined in a final and non-appealable judgment by a court of competent
jurisdiction when determining whether drafts and other documents presented under
a Letter of Credit comply with the terms thereof.
(f)    Role of L/C Issuers. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
nor any of the respective correspondents, participants or assignees of any L/C
Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Lenders holding a majority of the Participating Revolving Credit Commitments, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct as determined in a final and non-appealable judgment by a
court of competent jurisdiction; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Letter of Credit Application. The Borrower hereby assumes all risks
of the acts or omissions of any beneficiary or transferee with respect to its
use of any Letter of Credit; provided that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuers, nor any of the respective correspondents,
participants or assignees of any L/C Issuer, shall be liable or responsible for
any of the matters described in clauses (i) through (vi) of Section 2.26(e);
provided that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against an L/C Issuer, and such L/C Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential, punitive or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by such L/C Issuer’s willful
misconduct or gross negligence or such L/C Issuer’s willful or grossly negligent
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit, in each case as determined in a
final and non-appealable judgment by a court of
91




--------------------------------------------------------------------------------





competent jurisdiction. In furtherance and not in limitation of the foregoing,
each L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and no L/C Issuer shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
(g)    Cash Collateral. (i) If, as of any Letter of Credit Expiration Date, any
applicable Letter of Credit for any reason remains outstanding and partially or
wholly undrawn, (ii) if any Event of Default occurs and is continuing and the
Administrative Agent or the Lenders holding a majority of the Participating
Revolving Credit Commitments, as applicable, require the Borrower to Cash
Collateralize the L/C Obligations pursuant to Section 7.01 or (iii) if an Event
of Default set forth under Section 7.01(g) occurs and is continuing, the
Borrower shall Cash Collateralize the then Outstanding Amount of all of its (or,
in the case of clause (i), the applicable) L/C Obligations (in an amount equal
to such Outstanding Amount determined as of the date of such Event of Default or
the applicable Letter of Credit Expiration Date, as the case may be), and shall
do so not later than 2:00 p.m., New York City time, on (x) in the case of the
immediately preceding clauses (i) or (ii), (A) the Business Day that the
Borrower receives notice thereof, if such notice is received on such day prior
to 12:00 noon, New York City time, or (B) if clause (A) above does not apply,
the Business Day immediately following the day that the Borrower receives such
notice and (y) in the case of the immediately preceding clause (iii), the
Business Day on which an Event of Default set forth under Section 7.01(g) occurs
or, if such day is not a Business Day, the Business Day immediately succeeding
such day. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent, the L/C Issuer or the Swing Line
Lender, the Borrower shall deliver to the Administrative Agent Cash Collateral
in an amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.25 and any Cash Collateral provided by the Defaulting Lender). For
purposes hereof, “Cash Collateralize” means to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of the relevant L/C Issuer
and the Appropriate Lenders, as collateral for the relevant L/C Obligations,
cash or deposit account balances (“Cash Collateral”) pursuant to documentation
in form, amount and substance reasonably satisfactory to the Administrative
Agent and the relevant L/C Issuer (which documents are hereby consented to by
the Appropriate Lenders). Derivatives of such term have corresponding meanings.
The Borrower hereby grants to the Administrative Agent, for the benefit of the
L/C Issuers and the Participating Revolving Credit Lenders, a security interest
in all such cash, deposit accounts and all balances therein and all proceeds of
the foregoing. Cash Collateral shall be maintained in blocked accounts at the
Administrative Agent and may be invested in readily available Cash Equivalents.
If at any time the Administrative Agent determines that any funds held as Cash
Collateral are expressly subject to any right or claim of any Person other than
the Administrative Agent (on behalf of the Secured Parties) or that the total
amount of such funds is less than the aggregate Outstanding Amount of all
relevant L/C Obligations, the Borrower will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited and held in the deposit accounts at the Administrative Agent as
aforesaid, an amount equal to the excess of (1) such aggregate Outstanding
Amount over (2) the total amount of funds, if any, then held as Cash Collateral
that the Administrative Agent reasonably determines to be free and clear of any
such right and claim. Upon the drawing of any Letter of Credit for which funds
are on deposit as Cash Collateral, such funds shall be applied, to the extent
permitted under
92




--------------------------------------------------------------------------------





applicable Law, to reimburse the relevant L/C Issuer. To the extent the amount
of any Cash Collateral exceeds the then Outstanding Amount of such L/C
Obligations and so long as no Event of Default has occurred and is continuing,
the excess shall be refunded to the Borrower. To the extent any Event of Default
giving rise to the requirement to Cash Collateralize any Letter of Credit
pursuant to this Section 2.26(g) is cured or otherwise waived, then so long as
no other Event of Default has occurred and is continuing, all Cash Collateral
pledged to Cash Collateralize such Letter of Credit shall be refunded to the
Borrower. If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Borrower or the relevant Defaulting Lender will, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency. In addition, the Administrative Agent may request at any time and
from time to time after the initial deposit of Cash Collateral that additional
Cash Collateral be provided by the Borrower in order to protect against the
results of exchange rate fluctuations with respect to Letters of Credit
denominated in currencies other than Dollars.
(h)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Participating Revolving Credit Lender in accordance with
its Pro Rata Share a Letter of Credit fee for each Letter of Credit issued
pursuant to this Agreement equal to the Applicable Margin then in effect for
Eurodollar Loans that are Revolving Credit Loans times the daily maximum amount
then available to be drawn under such Letter of Credit (whether or not such
maximum amount is then in effect under such Letter of Credit if such maximum
amount increases periodically pursuant to the terms of such Letter of Credit);
provided, however, any Letter of Credit fees otherwise payable for the account
of a Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to this Section 2.26 shall be payable, to the maximum extent
permitted by applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Pro Rata Share allocable to such Letter of
Credit pursuant to Section 2.25, with the balance of such fee, if any, payable
to the L/C Issuer for its own account. Such Letter of Credit fees shall be
computed on a quarterly basis in arrears. Such Letter of Credit fees shall be
due and payable in Dollars on the 15th day of each of April, July, October and
January, commencing with the first such date to occur after the issuance of such
Letter of Credit, on the applicable Letter of Credit Expiration Date and
thereafter on demand provided that if any such day is not a Business Day,
payment shall be due on the next succeeding Business Day. If there is any change
in the applicable Rate during any quarter, the daily maximum amount of each
Letter of Credit shall be computed and multiplied by the applicable Rate
separately for each period during such quarter that such applicable Rate was in
effect.
(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. The Borrower shall pay directly to each L/C Issuer for its own account
a fronting fee with respect to each Letter of Credit issued by it equal to
0.125% per annum of the maximum amount available to be drawn under such Letter
of Credit (whether or not such maximum amount is then in effect under such
Letter of Credit if such maximum amount increases periodically pursuant to the
terms of such Letter of Credit). Such fronting fees shall be computed on a
quarterly basis in arrears. Such fronting fees shall be due and payable in
Dollars on the 15th day of each of April, July, October and January, commencing
with the first such date to occur after the issuance of such Letter of Credit,
on the Letter of Credit
93




--------------------------------------------------------------------------------





Expiration Date and thereafter on demand, provided that if any such day is not a
Business Day, payment shall be due on the next succeeding Business Day. In
addition, the Borrower shall pay directly to each L/C Issuer for its own account
with respect to each Letter of Credit the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
such L/C Issuer relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable within
ten (10) Business Days of demand and are nonrefundable.
(j)    Conflict with Letter of Credit Application. Notwithstanding anything else
to the contrary in this Agreement or any Letter of Credit Application, in the
event of any conflict between the terms hereof and the terms of any Letter of
Credit Application, the terms hereof shall control.
(k)    Addition or Replacement of an L/C Issuer.
(i)    (i) A Revolving Credit Lender reasonably acceptable to the Borrower and
the Administrative Agent may become an additional L/C Issuer hereunder pursuant
to a written agreement among the Borrower, the Administrative Agent and such
Revolving Credit Lender. The Administrative Agent shall notify the Participating
Revolving Credit Lenders of any such additional L/C Issuer.
(ii)    (ii)     Any L/C Issuer may resign in its capacity as an L/C Issuer
hereunder solely with the consent of the Borrower (not to be unreasonably
withheld or delayed), and any L/C Issuer may be replaced at any time by written
agreement among the Borrower, the Administrative Agent, the replaced L/C Issuer
and the successor L/C Issuer. The Administrative Agent shall notify the
Participating Revolving Credit Lenders of any such resignation or replacement.
At the time any such resignation or replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the resigning or
replaced L/C Issuer, as applicable, pursuant to Section 2.26(h). In the case of
the replacement of an L/C Issuer, from and after the effective date of any such
replacement, (A) the successor L/C Issuer shall have all the rights and
obligations of an L/C Issuer under this Agreement with respect to Letters of
Credit to be issued thereafter and (B) references herein to the term “L/C
Issuer” shall be deemed to refer to such successor L/C Issuer or to such
replaced L/C Issuer, or to such successor L/C Issuer and such replaced L/C
Issuer, as the context shall require. After the resignation or replacement of an
L/C Issuer hereunder, the resigned or replaced L/C Issuer, as applicable, shall
remain a party hereto and shall continue to have all the rights and obligations
of an L/C Issuer under this Agreement with respect to Letters of Credit issued
by it prior to such resignation or replacement, but shall not be required to
issue additional Letters of Credit.
(l)    Provisions Related to Extended Revolving Credit Commitments. If the
Maturity Date in respect of any Participating Revolving Credit Commitments
occurs prior to the expiry date of any Letter of Credit, then (i) if one or more
other Participating Revolving Credit Commitments are then in effect (or will
automatically be in effect upon such maturity), such Letters of Credit shall
automatically be deemed to have been issued (including for purposes of the
obligations of the Participating Revolving Credit Lenders to purchase
participations therein and to make Revolving Credit Loans and payments in
respect thereof pursuant to Sections 2.26(c) and (d)) under (and ratably
participated in by Participating Revolving Credit Lenders pursuant to) the
non-terminating Participating Revolving Credit Commitments up to an aggregate
94




--------------------------------------------------------------------------------





amount not to exceed the aggregate principal amount of the unutilized
Participating Revolving Credit Commitments continuing at such time (it being
understood that no partial face amount of any Letter of Credit may be so
reallocated) and (ii) to the extent not reallocated pursuant to immediately
preceding clause (i) and unless provisions reasonably satisfactory to the
applicable L/C Issuer for the treatment of such Letter of Credit as a letter of
credit under a successor credit facility have been agreed upon, the Borrower
shall, on or prior to the applicable Maturity Date, cause all such Letters of
Credit to be replaced and returned to the applicable L/C Issuer undrawn and
marked “cancelled” or to the extent that the Borrower is unable to so replace
and return any Letter(s) of Credit, such Letter(s) of Credit shall be secured by
a “back to back” letter of credit reasonably satisfactory to the applicable L/C
Issuer or the Borrower shall Cash Collateralize any such Letter of Credit in
accordance with Section 2.26(g). Commencing with the Maturity Date of any Class
of Revolving Credit Commitments, the Letter of Credit Sublimit shall be in an
amount agreed solely with the L/C Issuer.
(m)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.
SECTION 2.27.    Swing Line Loans. (a) The Swing Line. Subject to the terms and
conditions set forth herein, each Swing Line Lender severally agrees to make
loans in Dollars to the Borrower (each such loan, a “Swing Line Loan”), from
time to time on any Business Day during the period beginning on the Business Day
after the Closing Date until the date which is one Business Day prior to the
Maturity Date of the Participating Revolving Credit Commitments (taking into
account the Maturity Date of any Participating Revolving Credit Commitment that
will automatically come into effect on such Maturity Date) in an aggregate
amount not to exceed at any time outstanding the amount of the Swing Line
Sublimit; provided that, after giving effect to any Swing Line Loan (i) with
respect to any Revolving Credit Lender, the Revolving Credit Exposure under its
Participating Revolving Credit Commitments shall not exceed its aggregate
Participating Revolving Credit Commitments (it being understood that with
respect to a Swing Line Lender, its Swing Line Exposure for purposes of this
clause (i) shall be deemed to be its Pro Rata Share (after giving effect when a
Defaulting Lender shall exist to any reallocation effected in accordance with
Section 2.25(c)) of the total Swing Line Exposure), (ii) with respect to any
Revolving Credit Lender, the aggregate Outstanding Amount of the Revolving
Credit Loans of such Lender, plus such Lender’s L/C Exposure, plus such Lender’s
Pro Rata Share (after giving effect when a Defaulting Lender shall exist to any
reallocation effected in accordance with Section 2.25(c)) of the Outstanding
Amount of the Swing Line Loans shall not exceed such Lender’s Revolving Credit
Commitment then in effect and (iii) with respect to any Swing Line Lender, the
aggregate of its Swing Line Exposure (in its capacity as a Swing Line Lender and
a Revolving Credit Lender), plus the aggregate principal amount of its
outstanding Revolving Credit Loans (in its capacity as a Revolving Credit
Lender), plus its L/C Exposure shall not exceed its Revolving Credit Commitment;
provided, further, that the Borrower shall not use the proceeds of any Swing
Line Loan to refinance any outstanding Swing Line Loan. Within the foregoing
limits, and subject to the other terms and conditions hereof, the Borrower may
borrow, prepay and reborrow Swing Line Loans. Each Swing Line Loan shall be an
ABR Loan. Immediately upon the making of a Swing Line Loan by any Swing Line
Lender, each
95




--------------------------------------------------------------------------------





Participating Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from such Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Pro Rata Share times the amount of such Swing Line Loan.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable written notice (such notice a “Swing Line Loan Notice”)
to the Swing Line Lenders and the Administrative Agent. Each such notice must be
appropriately completed and signed by a Responsible Officer of the Borrower and
received by the Swing Line Lenders and the Administrative Agent not later than
1:00 p.m., New York City time, on the requested borrowing date and shall specify
(i) the amount to be borrowed, which shall be a minimum of $500,000 (and any
amount in excess of $500,000 shall be an integral multiple of $100,000) and (ii)
the requested borrowing date, which shall be a Business Day. Promptly after
receipt by any Swing Line Lender of any Swing Line Loan Notice, such Swing Line
Lender will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has also received such Swing Line Loan Notice and
such Swing Line Lender’s ratable portion of the amount of the Swing Line Loan to
be made (and if the Administrative Agent has not received such Swing Line Loan
Notice, such Swing Line Lender will notify the Administrative Agent (by
telephone or in writing) of the contents thereof). Unless a Swing Line Lender
has received notice (by telephone (if such Swing Line Lender agrees to accept
telephonic notice) or in writing) from the Administrative Agent (including at
the request of any Revolving Credit Lender) prior to 2:00 p.m., New York City
time, on the date of the proposed Swing Line Borrowing (A) directing the Swing
Line Lenders not to make such Swing Line Loan as a result of the limitations set
forth in the first proviso to the first sentence of Section 2.27(a), or (B) that
one or more of the applicable conditions specified in Section 4.03 is not then
satisfied, then, subject to the terms and conditions hereof, such Swing Line
Lender will, not later than 4:00 p.m., New York City time, on the borrowing date
specified in such Swing Line Loan Notice, make its ratable portion of the amount
of the Swing Line Loan available to the Borrower (such ratable portion to be
calculated based upon such Swing Line Lender’s Revolving Credit Commitment (in
its capacity as a Revolving Credit Lender) to the total Revolving Credit
Commitments of all of the Swing Line Lenders (in their respective capacities as
Revolving Credit Lenders)). Notwithstanding anything to the contrary contained
in this Section 2.27 or elsewhere in this Agreement, no Swing Line Lender shall
be obligated to make any Swing Line Loan at a time when a Participating
Revolving Credit Lender is a Defaulting Lender unless such Swing Line Lender has
entered into arrangements reasonably satisfactory to it and the Borrower to
eliminate such Swing Line Lender’s Fronting Exposure (after giving effect to
Section 2.25) with respect to the Defaulting Lender’s or Defaulting Lenders’
participation in such Swing Line Loans, including by Cash Collateralizing, or
obtaining a backstop letter of credit from an issuer reasonably satisfactory to
such Swing Line Lender to support, such Defaulting Lender’s or Defaulting
Lenders’ Pro Rata Share of the outstanding Swing Line Loans or other applicable
share provided for under this Agreement. The Borrower shall repay to the Swing
Line Lenders each Defaulting Lender’s portion (after giving effect to Section
2.25) of each Swing Line Loan promptly following demand by any Swing Line
Lender.
(c)    Refinancing of Swing Line Loans.
(i)    Each Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lenders to so request on its behalf), that each Participating
Revolving Credit Lender make an
96




--------------------------------------------------------------------------------





ABR Loan in an amount equal to such Lender’s Pro Rata Share of the amount of
Swing Line Loans of the Borrower then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Borrowing Request for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of ABR Loans, but subject to the unutilized portion of the aggregate
Participating Revolving Credit Commitments and the conditions set forth in
Section 4.03. Such Swing Line Lender shall furnish the Borrower with a copy of
the applicable Borrowing Request promptly after delivering such notice to the
Administrative Agent. Each Participating Revolving Credit Lender shall make an
amount equal to its Pro Rata Share of the amount specified in such Borrowing
Request available to the Administrative Agent in Same Day Funds for the account
of the Swing Line Lenders at the Administrative Agent’s office not later than
1:00 p.m., New York City time, on the day specified in such Borrowing Request,
whereupon, subject to Section 2.27(c)(ii), each Participating Revolving Credit
Lender that so makes funds available shall be deemed to have made an ABR Loan,
as applicable, to the Borrower in such amount. The Administrative Agent shall
remit the funds so received ratably to the Swing Line Lenders in accordance with
their outstanding Swing Line Loans. Upon the remission by the Administrative
Agent to the Swing Line Lenders of the full amount specified in such Borrowing
Request, the Borrower shall be deemed to have repaid the applicable Swing Line
Loan.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.27(c)(i), the request
for ABR Loans submitted by a Swing Line Lender as set forth herein shall be
deemed to be a request by such Swing Line Lender that each of the Participating
Revolving Credit Lenders fund its risk participation in the relevant Swing Line
Loan and each Participating Revolving Credit Lender’s payment to the
Administrative Agent for the account of the Swing Line Lenders pursuant to
Section 2.27(c)(i) shall be deemed payment in respect of such participation.
(iii)    If any Participating Revolving Credit Lender fails to make available to
the Administrative Agent for the account of the Swing Line Lenders any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.27(c) by the time specified in Section 2.27(c)(i), the Swing Line
Lenders shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lenders at the Bank Rate. If such
Participating Revolving Credit Lender pays such amount, the amount so paid shall
constitute such Lender’s Revolving Credit Loan included in the relevant
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of any Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.
(iv)    Each Participating Revolving Credit Lender’s obligation to make
Revolving Credit Loans or to purchase and fund risk participations in Swing Line
Loans pursuant to this Section 2.27(c) shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against any Swing Line Lender, the Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default or the failure to
satisfy any condition in Article IV, (C) any adverse change in the condition
(financial or otherwise) of the Loan Parties, (D) any breach of this Agreement,
or (E) any other occurrence, event or condition, whether or not similar to any
of the foregoing; provided
97




--------------------------------------------------------------------------------





that each Participating Revolving Credit Lender’s obligation to make Revolving
Credit Loans pursuant to this Section 2.27(c) (but not to purchase and fund risk
participations in Swing Line Loans) is subject to the conditions set forth in
Section 4.03. No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay the applicable Swing Line Loans,
together with interest as provided herein.
(d)    Repayment of Participations. (i) At any time after any Participating
Revolving Credit Lender has purchased and funded a risk participation in a Swing
Line Loan, if any Swing Line Lender receives any payment on account of such
Swing Line Loan, such Swing Line Lender will distribute to such Lender its Pro
Rata Share of such payment (appropriately adjusted to reflect (x) any
reallocation effected in accordance with Section 2.25(c) and (y) in the case of
interest payments, to reflect the period of time during which such Lender’s risk
participation was funded) in the same funds as those received by such Swing Line
Lender.
(ii)    If any payment received by any Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by such Swing Line
Lender under any of the circumstances described in Section 9.06 (including
pursuant to any settlement entered into by such Swing Line Lender in its
discretion), each Participating Revolving Credit Lender shall pay to such Swing
Line Lender its Pro Rata Share thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Bank Rate. The Administrative Agent
will make such demand upon the request of any Swing Line Lender.
(e)    Interest for Account of Swing Line Lenders. Each Swing Line Lender shall
be responsible for invoicing the Borrower for interest on the Swing Line Loans
made by it. Until each Participating Revolving Credit Lender funds its ABR Loan
or risk participation pursuant to this Section 2.27 to refinance such Lender’s
Pro Rata Share of any Swing Line Loan, interest in respect of such Pro Rata
Share shall be solely for the ratable account of the Swing Line Lenders.
(f)    Payments Directly to Swing Line Lenders. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lenders.
(g)    Provisions Related to Extended Revolving Credit Commitments. If the
Maturity Date shall have occurred in respect of any Participating Revolving
Credit Commitments (the “Expiring Credit Commitment”) at a time when other
Participating Revolving Credit Commitments are in effect (or will automatically
be in effect upon such maturity) with a longer maturity date (each a
“Non-Expiring Credit Commitment” and collectively, the “Non-Expiring Credit
Commitments”), then each outstanding Swing Line Loan on the earliest occurring
Maturity Date shall be deemed reallocated to the Non-Expiring Credit Commitments
on a pro rata basis; provided that (x) to the extent that the amount of such
reallocation would cause the aggregate credit exposure to exceed the aggregate
amount of such Non-Expiring Credit Commitments, immediately prior to such
reallocation (after giving effect to any repayments of Revolving Credit Loans
and any reallocation of Letter of Credit participations as contemplated in
Section 2.26(m)) the amount of Swing Line Loans to be reallocated equal to such
excess shall be repaid or cash collateralized in a manner reasonably
satisfactory to the Swing Line Lender and (y) notwithstanding the foregoing, if
a Default or Event of Default has occurred and is continuing, the Borrower shall
still be obligated to pay Swing Line Loans allocated to the Participating
Revolving Credit Lenders
98




--------------------------------------------------------------------------------





holding the Expiring Credit Commitments at the Maturity Date of the Expiring
Credit Commitment or if the Loans have been accelerated prior to the Maturity
Date of the Expiring Credit Commitment.
ARTICLE III
Representations and Warranties
To induce the Secured Parties to enter into this Agreement and to make Credit
Extensions hereunder, each Loan Party represents and warrants to the
Administrative Agent and the other Secured Parties on the date of each Credit
Extension hereunder that:
SECTION 3.01.    Existence, Qualification and Power.
Each Loan Party and each Restricted Subsidiary (a) is a corporation, limited
liability company, trust, partnership or limited partnership, duly incorporated,
organized or formed, validly existing and, where applicable, in good standing
under the Laws of the jurisdiction of its incorporation, organization, or
formation; (b) has all requisite power and authority to (x) own or lease its
assets and carry on its business and (y) execute, deliver and perform its
obligations under the Loan Documents to which it is a party; (c) has all
requisite governmental licenses, permits, authorizations, consents and approvals
to carry on its business and (d) is duly qualified and is licensed and, where
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clauses (a) and (b) (other than with respect to the Borrower), (c) and (d), to
the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect. As of the Effective Date, Schedule 3.01 annexed hereto
sets forth each Loan Party’s name as it appears in official filings, state of
incorporation or organization, organization type, organization number, if any,
issued by its state of incorporation or organization, and its federal employer
identification number, if any.
SECTION 3.02.    Authorization; No Contravention.
(a)    The execution, delivery and performance by each Loan Party of each Loan
Document to which such Person is a party, have been duly authorized by all
necessary corporate or other organizational action, and do not and will not (i)
contravene the terms of any of such Person’s Organization Documents; (ii)
conflict with or result in any breach, termination, or contravention of, or
constitute a default under or require any payment to be made under (x) any
Material Contract or any Material Indebtedness to which such Person is a party
or affecting such Person or the properties of such Person or any of its
Subsidiaries or (y) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject,
in each case under this clause (ii), which has had or would reasonably be
expected to have a Material Adverse Effect; (iii) result in or require the
creation of any Lien upon any asset of any Loan Party or any guarantee by any
Loan Party (other than Liens in favor of the Security Agent under the Security
Documents and guarantees in favor of the Security Agent); (iv) violate any
applicable Law where such violation has had or would reasonably be expected to
have a Material Adverse Effect; (v) result in any “change of control” offer or
similar offer being required to be made under any Material Indebtedness to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries; or (vi) result in the application of any of the
consolidation, merger, conveyance, transfer or lease of assets (however so
denominated)
99




--------------------------------------------------------------------------------





provisions of any Material Indebtedness to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries, where in case of clauses (v) and (vi), any such requirement or the
application of any such provision has had or would reasonably be expected to
have a Material Adverse Effect.
(b)    The consummation of the Existing Transactions does not and will not (i)
contravene the terms of the Organization Documents of the Loan Parties or any
Restricted Subsidiary; (ii) conflict with or result in any breach, termination,
or contravention of, or constitute a default under or require any payment to be
made under (x) any Material Contract or any Material Indebtedness to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Subsidiaries that are Restricted Subsidiaries or (y) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject, in each case under this clause
(ii), which has had or would reasonably be expected to have a Material Adverse
Effect; (iii) result in or require the creation of any Lien upon any asset of a
Loan Party or any of their Subsidiaries that are Restricted Subsidiaries or any
guarantee by any such Person (other than Liens in favor of the Security Agent
under the Security Documents and guarantees in favor of the Administrative
Agent); (iv) violate any applicable Law where such violation has had or would
reasonably be expected to have a Material Adverse Effect; (v) result in any
“change of control” offer or similar offer being required to be made under any
Material Indebtedness to which the Loan Parties or any of their Subsidiaries is
a party or affecting any such Person or the properties of any such Person or any
of its Subsidiaries; or (vi) result in the application of any of the
consolidation, merger, conveyance, transfer or lease of assets (however so
denominated) provisions of any Material Indebtedness to which the Loan Parties
or any of their Subsidiaries is a party or affecting any such Person or the
properties of any such Person or any of its Subsidiaries.
SECTION 3.03.    Governmental Authorization; Other Consents. No approval,
consent (including, the consent of equity holders or creditors of any Loan Party
or a Restricted Subsidiary), exemption, authorization, license or other action
by, or notice to, or filing with, any Governmental Authority or regulatory body
or any other Person is necessary or required for the grant of the security
interest by such Loan Party or such Restricted Subsidiary of the Collateral
pledged by it pursuant to the Security Documents or for the execution, delivery
or performance by, or enforcement against, any Loan Party or any Restricted
Subsidiary of this Agreement or any other Loan Document, except for (a) the
perfection or maintenance of the Liens created under the Security Documents
(including the first priority (subject to the Intercreditor Agreement (on and
after the execution thereof)) nature thereof), (b) such consents which have been
obtained or made prior to the date of such pledge, execution, delivery or
performance and are in full force and effect and (c) such approval, consent,
exemption, authorization, license or other action by the failure of which to
obtain or make has not had or would not reasonably be expected to have a
Material Adverse Effect.
SECTION 3.04.    Binding Effect. This Agreement has been, and each other Loan
Document, when delivered, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting
100




--------------------------------------------------------------------------------





creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
SECTION 3.05.    Financial Statements; No Material Adverse Effect. (a) The
Effective Date Financial Statements delivered to the Lead Arrangers as of the
Effective Date (i) were prepared in accordance with GAAP, as applicable,
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
entities therein (prior to giving effect to the Existing Transactions) as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP, as applicable, consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, subject to, with
respect to financial statements that are not Audited Financial Statements, the
absence of footnotes and to normal year-end audit adjustments; provided¸
however, that this representation is made only to the knowledge of the Borrower
with respect to financial statements of entities that were not Subsidiaries of
the Borrower as of the date of such financial statements.
(b)    Since December 31, 2014, there has not occurred any Material Adverse
Effect or any event, condition, change or effect that would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
(c)    As of the Funding Date, to the best knowledge of the Borrower, no
Internal Control Event exists or has occurred since the date of the Audited
Financial Statements that has resulted in or would reasonably be expected to
result in a misstatement in any material respect, in any financial information
contained in the Audited Financial Statements delivered or to be delivered to
the Administrative Agent or the Lenders, of the assets, liabilities, financial
condition or results of operations of the Group Members on a Consolidated basis.
SECTION 3.06.    Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Loan Parties after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any of its
Subsidiaries or against any of its properties, rights or revenues that (a)
purport to materially and adversely affect or pertain to this Agreement or any
other Loan Document, or any of the transactions contemplated hereby, or (b)
either individually or in the aggregate would reasonably be expected to have a
Material Adverse Effect.
SECTION 3.07.    No Default. No Loan Party or Restricted Subsidiary is in
default under or with respect to any Material Indebtedness. No Event of Default
has occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document. Since
December 31, 2014, no Loan Party nor any of their Restricted Subsidiaries is a
party to any agreement or instrument or subject to any corporate restriction
that has had or would reasonably be expected to have a Material Adverse Effect.
SECTION 3.08.    Ownership of Properties; Liens; Debt. (a) Each Loan Party and
each Restricted Subsidiary has good and marketable title in fee simple to or
valid leasehold interests in, or easements or other limited property interests
in, all Real Estate necessary or used in the ordinary conduct of its business,
free and clear of all Liens except for minor defects in title that do not
materially interfere with its ability to conduct its business or to utilize such
assets for their intended purposes and Liens permitted by Section 4.06 of
101




--------------------------------------------------------------------------------





Annex I and except as does not have and would not reasonably be expected to have
a Material Adverse Effect.
(b)    There are no Liens on property or assets material to the conduct of the
business of each Loan Party and each Restricted Subsidiary, other than Liens
permitted pursuant to Section 4.06 of Annex I.
(c)    As of the Effective Date, Schedule 3.08(c) sets forth a complete and
accurate list of all Indebtedness of each Loan Party and its Restricted
Subsidiaries, in each case in excess of $25 million, showing the amount, obligor
or issuer and maturity thereof and whether such Indebtedness is secured by a
Lien. As of the Closing Date, no Loan Party has incurred any Indebtedness since
the Effective Date, except as would have been permitted pursuant to Section 4.04
of Annex I or pursuant to the Existing Target Opco Credit Agreement.
SECTION 3.09.    Environmental Compliance.(a) No Loan Party or Restricted
Subsidiary (i) has failed to comply in all material respects with applicable
Environmental Law or to obtain, maintain or comply with any Environmental
Permit, (ii) has become subject to any Environmental Liability, (iii) has
received notice of any claim with respect to any material Environmental
Liability or (iv) has a Responsible Officer with knowledge of any basis for any
material Environmental Liability, except, in each case, as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(b)    (i)    None of the properties currently or formerly owned or operated by
any Loan Party or Restricted Subsidiary is or was listed or, to the knowledge of
any Responsible Officer was proposed for listing on the NPL or on the CERCLIS or
any analogous state or local list at any time while such property was owned by
such Loan Party or, to the knowledge of any Responsible Officer, at any time
prior to or after such property was owned by such Loan Party, and, to the
knowledge of any Responsible Officer, no property currently owned or operated by
any Loan Party or Restricted Subsidiary is adjacent to any such property, in
each case in connection with any matter for which any Loan Party or Restricted
Subsidiary would have any material Environmental Liability; (ii) there are no,
or, to the knowledge of any Responsible Officer, never have been any underground
or above-ground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed on any property currently owned or operated by any Loan Party
or Restricted Subsidiary in violation of any Environmental Laws or, to the
knowledge of any Responsible Officer, on any property formerly owned or operated
by any Loan Party or Restricted Subsidiary; (iii) there is no friable asbestos
or friable asbestos-containing material on any property currently owned or
operated by any Loan Party or Restricted Subsidiary; (iv) Hazardous Materials
have not been Released, discharged or disposed of on any property currently or
formerly owned or operated by any Loan Party or Restricted Subsidiary in
violation of any Environmental Laws; and (v) to the knowledge of any Responsible
Officer, there are no pending or threatened Liens under or pursuant to any
applicable Environmental Laws on any real property or other assets owned or
leased by any Loan Party or Restricted Subsidiary, and to the knowledge of any
Responsible Officer, no actions by any Governmental Authority have been taken or
are in process which would subject any of such properties or assets to such
Liens, except, in the case of clauses (i) through (v) above, as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
102




--------------------------------------------------------------------------------







(c)    No Loan Party or Restricted Subsidiary is undertaking, and no Loan Party
or Restricted Subsidiary has completed, either individually or together with
other potentially responsible parties, any investigation or assessment or
remedial or response action relating to any actual or threatened Release,
discharge or disposal of Hazardous Materials at any site, location or operation,
either voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law that has or would reasonably be expected
to have a Material Adverse Effect; and all Hazardous Materials generated, used,
treated, handled or stored at, or transported to or from, any property currently
or formerly owned or operated by any Loan Party or Restricted Subsidiary have
been disposed of in a manner not reasonably expected, individually or in the
aggregate, to have a Material Adverse Effect.
SECTION 3.10.    Insurance. The properties of the Loan Parties and the
Restricted Subsidiaries are insured with financially sound and reputable
insurance companies (including any Captive Insurance Affiliate) in such amounts
(after giving effect to any self-insurance), with such deductibles and covering
such risks (including workers’ compensation, public liability, business
interruption and property damage insurance) as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where the applicable Loan Party or Restricted Subsidiary operates. As
of the Closing Date, each material insurance policy required to be maintained
pursuant to Section 5.07 is in full force and effect and all premiums in respect
thereof that are due and payable have been paid.
SECTION 3.11.    Taxes. Except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, the Loan Parties and
the Restricted Subsidiaries have filed all US federal, state and other tax
returns and reports (collectively, the “Tax Returns”) required to be filed, and
all such Tax Returns are true, correct and complete in all respects, and have
paid when due and payable (subject to any grace periods) all US federal, state
and other Taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings being diligently conducted, for which adequate reserves have been
provided in accordance with GAAP, as to which Taxes no Lien has been filed and
which contest effectively suspends the collection of the contested obligation
and the enforcement of any Lien securing such obligation. There is no proposed
tax assessment against any Loan Party or any Restricted Subsidiary that would,
if made, have a Material Adverse Effect.
SECTION 3.12.    Benefit Plans. Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, (a) each
benefit, pension and compensation plan, agreement, policy and arrangement that
is maintained, administered or contributed to by any Loan Party or any of their
Restricted Subsidiaries for current or former employees or directors of, or
independent contractors with respect to, the Loan Parties or any of their
Restricted Subsidiaries, or with respect to which any of such entities would
reasonably be expected to have any current, future or contingent liability or
responsibility, has been maintained in compliance with its terms and the
requirements of any applicable statutes, orders, rules and regulations and (b)
each Loan Party and each of their Restricted Subsidiaries and each of their
respective Affiliates, to the extent such person maintains any such plans,
agreements, policies and arrangements, have complied with all applicable
statutes, orders, rules and regulations in regard to such plans, agreements,
policies and arrangements.
103




--------------------------------------------------------------------------------







SECTION 3.13.    Subsidiaries; Capital Stock. As of the Effective Date, (a) the
Loan Parties have no Subsidiaries other than those specifically disclosed in
Part (a) of Schedule 3.13, which Schedule sets forth the legal name,
jurisdiction of incorporation or formation and the percentage interest of such
Loan Party therein; (b) the outstanding Capital Stock in such Subsidiaries
described on Part (a) of Schedule 3.13 as owned by a Loan Party (or a Subsidiary
of a Loan Party) have been validly issued, are fully paid and non-assessable and
are owned by a Loan Party (or a Subsidiary of a Loan Party) free and clear of
all Liens, other than Permitted Liens; (c) except as set forth in Schedule 3.13,
there are no outstanding rights to purchase any Capital Stock in any Restricted
Subsidiary and (d) all of the outstanding Capital Stock in the Loan Parties have
been validly issued, and are fully paid and non-assessable and, with respect to
the Loan Parties and their direct Subsidiaries, are owned in the amounts
specified on Part (c) of Schedule 3.13 free and clear of all Liens other than
Permitted Liens; in each of the foregoing clauses (a) through (d), including
such modifications or supplements to Schedule 3.13 as have been delivered by the
Borrower to the Administrative Agent from time to time. As of the Funding Date,
the copies of the Organization Documents of each Loan Party and each amendment
thereto provided pursuant to Section 4.02 are true and correct copies of each
such document, each of which is valid and in full force and effect.
SECTION 3.14.    Margin Regulations; Investment Company Act. (a) No Loan Party
or Restricted Subsidiary is engaged or will be engaged, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U), or extending credit for the purpose of
purchasing or carrying margin stock. None of the proceeds of the Loans shall be
used directly or indirectly for the purpose of purchasing or carrying any margin
stock, for the purpose of reducing or retiring any Indebtedness that was
originally incurred to purchase or carry any margin stock or for any other
purpose that might cause any of the Loans to be considered a “purpose credit”
within the meaning of Regulations T, U or X.
(b)    None of the Loan Parties or any Restricted Subsidiary is or is required
to be registered as an “investment company” under the Investment Company Act of
1940.
SECTION 3.15.    Disclosure. No report, financial statement, certificate or
other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or any
other Loan Document or delivered hereunder or under any other Loan Document (in
each case, as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information and pro forma financial information,
the Loan Parties represent only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time furnished to the
Lenders, it being understood that such projections may vary from actual results
and that such variations may be material, and using due care in the preparation
of such information, report, financial statement or certificate; provided,
further that with respect to any such information regarding the Target Group and
its Restricted Subsidiaries prior to the Closing Date, the foregoing
representation and warranty shall be made to the knowledge of the Borrower.
SECTION 3.16.    Compliance with Laws. Each of the Loan Parties and the
Restricted Subsidiaries is in compliance in all material respects with the
requirements of all
104




--------------------------------------------------------------------------------





Laws and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which the failure to comply therewith,
either individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.
SECTION 3.17.    Intellectual Property; Licenses, Etc. The Loan Parties and the
Restricted Subsidiaries own, or possess the right to use, all of the
Intellectual Property, licenses, permits and other authorizations that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person. To the best of the knowledge of
the Loan Parties, no slogan or other advertising device, product, process,
method, substance, part or other material now employed, or now contemplated to
be employed, by any Loan Party or Restricted Subsidiary infringes upon any
rights held by any other Person. No claim or litigation regarding any of the
foregoing is pending or, to the best of the knowledge of the Loan Parties,
threatened, which, either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.
SECTION 3.18.    Labor Matters. Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, there are
no strikes, lockouts, slowdowns or other material labor disputes against any
Loan Party or any Restricted Subsidiary pending or, to the knowledge of any Loan
Party, threatened. The hours worked by and payments made to employees of the
Loan Parties and the Restricted Subsidiaries have not been in violation of the
Fair Labor Standards Act and any other applicable federal, state, local or
foreign Law dealing with such matters in any material respect.
SECTION 3.19.    Security Documents. The Security Documents create or will
create when executed, to the extent purported to be created thereby, in favor of
the Security Agent, for the benefit of the Secured Parties referred to therein,
a legal, valid, continuing and enforceable security interest in the Collateral,
the enforceability of which is subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
SECTION 3.20.    Solvency. (a) As of the Funding Date, after giving effect to
the transactions consummated on such date, the Borrower is Solvent.
(b)    No transfer of property has been or will be made by any Loan Party and no
obligation has been or will be incurred by any Loan Party in connection with the
transactions contemplated by this Agreement or the other Loan Documents with the
intent to hinder, delay, or defraud either present or future creditors of any
Loan Party.
SECTION 3.21.    Employee Benefit Plans. Neither the Borrower nor any of its
Restricted Subsidiaries or any ERISA Affiliate thereof maintains, sponsors, or
participates in, contributes to or has any obligation, whether actual or
contingent, to any Multiemployer Plans. The Borrower and each of its Restricted
Subsidiaries are in material compliance with all applicable provisions and
requirements of applicable law, including ERISA and the Code and the regulations
and published interpretations thereunder with respect to each Employee Benefit
Plan, and have performed all their material obligations under each Employee
Benefit Plan, in each case, except to the extent such non-performance would not
reasonably be expected to result in liabilities to the Loan Parties in excess of
$30.0 million. Each Employee Benefit Plan which is intended to qualify under
Section 401(a) of the Code has received a favorable determination letter from
the Internal Revenue Service indicating that such
105




--------------------------------------------------------------------------------





Employee Benefit Plan is so qualified (or may rely on a determination letter
issued to the sponsor of a master or prototype plan) and, to the knowledge of
the Borrower and each of its Restricted Subsidiaries, nothing has occurred
subsequent to the issuance of such determination letter which would cause such
Employee Benefit Plan to lose its qualified status. No ERISA Event has occurred
or is reasonably expected to occur, which would reasonably be expected to cause
a liability of the Borrower or any of its Restricted Subsidiaries in excess of
$30.0 million. Except to the extent (i) set forth on Schedule 3.21, (ii)
required under Section 4980B of the Code or similar state laws or (iii) as would
not reasonably be expected to have a Material Adverse Effect, no Employee
Benefit Plan provides health or welfare benefits (through the purchase of
insurance or otherwise) for any retired or former employee of the Borrower any
of its Restricted Subsidiaries or any of their respective ERISA Affiliates.
SECTION 3.22.    Brokers. No broker or finder brought about the obtaining,
making or closing of the Loans or transactions contemplated by the Loan
Documents, and no Loan Party, Restricted Subsidiary or Affiliate thereof has any
obligation to any Person in respect of any finder’s or brokerage fees in
connection therewith.
SECTION 3.23.    Trade Relations. There exists no actual or, to the knowledge of
any Loan Party, threatened, termination or cancellation of, or any material
adverse modification or change in the business relationship of any Loan Party
with any supplier material to its operations.
SECTION 3.24.    Material Contracts. No Loan Party is in breach or in default in
any material respect of or under any Material Contract and has not received any
notice of the intention of any other party thereto to terminate any Material
Contract, in each case, that has had or would reasonably be expected to have a
Material Adverse Effect.
SECTION 3.25.    Financial Sanctions List. No member of the Borrower Group or
any of its Affiliates is on a Sanctions List.
SECTION 3.26.    Sanctions. (a) No Group Member is using or will use the
proceeds of this Agreement for the purpose of financing or making funds
available directly or indirectly to any person or entity which is listed on a
Sanctions List, or located in a Sanctioned Country, to the extent such financing
or provision of funds would be prohibited by Sanctions or would otherwise cause
any person to be in breach of Sanctions - including but not limited to OFAC
sanctions where such financing or provision of funds is or would be conducted by
a person in the United States of America.
(b)    No Group Member is contributing or will contribute or otherwise make
available the proceeds of this Agreement to any other person or entity for the
purpose of financing the activities of any person or entity which is listed on a
Sanctions List, or located (or ordinarily resident) in a Sanctioned Country, to
the extent such contribution or provision of proceeds would be prohibited by
Sanctions or would otherwise cause any person to be in breach of Sanctions
(including but not limited to OFAC sanctions where such contribution or
provision of proceeds is or would be conducted by a person in the United States
of America).
(c)    To the best of its knowledge and belief (having made due and careful
enquiry) no Group Member: (i) has been or is targeted under any Sanctions; or
(ii) has violated or is violating any applicable Sanctions.
106




--------------------------------------------------------------------------------







SECTION 3.27.    Anti-Terrorism; Anti-Corruption. To the extent applicable, each
of the Loan Parties and the Restricted Subsidiaries is in compliance in all
material respects with (a) the Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 C.F.R., Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) the USA PATRIOT Act;
and (c) anti-corruption laws and regulations, including the Bribery Act 2010
(the “BA”) and the United States Foreign Corrupt Practices Act of 1977 (the
“FCPA”). No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage or otherwise in violation of any
applicable anti-bribery laws and regulations, including the BA and FCPA. The
Borrower confirms to each Lender that any Loans made to it under this Agreement
will be made solely for its own account or for the account of a member of the
Borrower Group.
ARTICLE IV
Conditions of Lending
SECTION 4.01.    Conditions to Effectiveness.
The effectiveness of this Agreement and the Commitments of the Lenders to make
any Credit Extension on the Funding Date hereunder are subject to the
satisfaction of the following conditions:
(a)    The Administrative Agent shall have received this Agreement duly executed
and delivered (or counterparts hereof) by the Borrower.
(b)    The Agent Fee Letter shall have been duly executed by the Borrower and
the Administrative Agent.
SECTION 4.02.    Conditions to Funding.
The obligations of the Lenders to make any Credit Extension hereunder on the
Funding Date are subject to the satisfaction of the following conditions:
(a)    The Funding Date shall be a Business Day on or before the Long
StopLongstop Date.
(b)    The Administrative Agent shall have received, on behalf of itself and the
Lenders, a legal opinion of Ropes & Gray International LLP, New York counsel for
the Borrower, in form reasonably acceptable to the Administrative Agent (i)
dated the Funding Date, (ii) addressed to the Administrative Agent, the Security
Agent and the Lenders and (iii) covering such other matters relating to the Loan
Documents and the Existing Transactions as the Administrative Agent shall
reasonably request, and the Borrower hereby requests such counsel to deliver
such opinions.
(c)    The Administrative Agent shall have received:
(i)    A copy of the Organization Documents of each Loan Party.
107




--------------------------------------------------------------------------------







(ii)    In respect of each Loan Party incorporated or established and/or having
its registered office in the United States, a certificate of good standing in
respect of such Loan Party.
(iii)    A copy of a resolution of the board or, if applicable, a committee of
the board, of directors of each Loan Party (A) approving the terms of, and the
transactions contemplated by, the Loan Documents to which it is a party and
resolving that it execute, deliver and perform the Loan Documents to which it is
a party; (B) authorising a specified person or persons to execute the Loan
Documents to which it is a party on its behalf; and (C) authorising a specified
person or persons, on its behalf, to sign and/or deliver all documents and
notices (including, if relevant, any Borrowing Request) to be signed and/or
delivered by it under or in connection with the Loan Documents to which it is a
party.
(iv)    A specimen of the signature of each person authorised by the resolution
in relation to the Loan Documents and related documents.
(v)    A secretary’s certificate of each Loan Party in a form reasonably
satisfactory to the Administrative Agent.
(d)    [Reserved].
(e)    The Administrative Agent shall have received, at least three Business
Days prior to the Funding Date, all documentation and other information required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act, that has been
reasonably requested by the Initial Lenders at least ten days prior to the
Funding Date.
(f)    The Administrative Agent shall have received the Loan Escrow Agreement
duly executed and delivered (or counterparts hereof) by the Borrower.
(g)    A certificate from the chief financial officer (or other Responsible
Officer) of the Borrower, substantially in the form attached as Exhibit I
hereto, certifying that the Borrower is Solvent.
(h)    Each Major Representation is true in all material respects.
(i)    Solely if the Closing Date has not occurred on the Funding Date, the
Administrative Agent shall have received the Escrow Guarantee Agreement duly
executed and delivered (or counterparts thereof) by the Escrow Guarantor, the
Borrower and the other parties thereto.
SECTION 4.03.    Conditions to All Credit Extensions
The obligations of the Lenders to make Credit Extensions hereunder on any date
(each, a “Borrowing Date”) (other than on the Funding Date, or the Closing Date,
or on the Borrowing Date under any Incremental Facility Closing DateLoan
Assumption Agreement, Extension Amendment or Refinancing Amendment) are subject
to the satisfaction of the following conditions:
(a)    (i) (x) in the case of any Revolving Credit Borrowing proposed to be made
after the Funding Date but prior to the Closing Date, (1) the representations
and warranties made by (A) the Borrower set forth in Sections 3.14, 3.26(a) and
the second sentence of
108




--------------------------------------------------------------------------------





Section 3.27 (in the case of Section 3.26(a) and 3.27 solely with respect to the
use of the proceeds of such Revolving Credit Borrowing) and (B) the Escrow
Guarantor set forth in Section 2.5 of the Escrow Guarantee Agreement shall, in
each case, be true and correct in all material respects (except that this
materiality qualifier shall not be applicable to any representation or warranty
that is already qualified by materiality or “Material Adverse Effect”), on and
as of the date of such Borrowing with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects (except that this materiality
qualifier shall not be applicable to any representation or warranty that is
already qualified by materiality or “Material Adverse Effect”), on and as of
such earlier date, (2) the Escrow Guarantee Agreement remains in full force and
effect and (3) the condition set forth in Section 4.04(a) is satisfied on and as
of the date of such Borrowing and (y) in the case of any other Credit Extension,
the representations and warranties set forth in Article III and in each other
Loan Document shall be true and correct in all material respects (except that
this materiality qualifier shall not be applicable to any representation or
warranty that is already qualified by materiality or “Material Adverse Effect”),
on and as of the date of such Borrowing with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects (except that this
materiality qualifier shall not be applicable to any representation or warranty
that is already qualified by materiality or “Material Adverse Effect”), on and
as of such earlier date and (ii) other than in the case of any Revolving Credit
Borrowing proposed to be made after the Funding Date and prior to the Closing
Date, no Default shall exist or would result from such proposed Credit Extension
or the application of the proceeds therefrom.
(b)    The Administrative Agent shall have received a Request for Credit
Extension as required by Article II.
Each Request for Credit Extension (other than a Borrowing Request requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Loans) submitted by the Borrower after the Funding Date shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.03(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.
For avoidance of doubt, no condition contained in this Section 4.03 shall apply
to the release of Loan Escrowed Proceeds on the date upon which the conditions
contained in Section 4.04 are satisfied.
SECTION 4.04.    Conditions to Release from Escrow.
The following additional conditions shall be satisfied on the Closing Date to
effect the release of the Loan Escrowed Proceeds from the Loan Escrow Account
and to make any Credit Extension on the Closing Date:
(a)    (i) The Acquisition Agreement shall not have been (and shall not be)
modified, amended or waived in any respect that is material and adverse to the
Lead Arrangers or the Lenders (as reasonably determined by the Borrower in
consultation with the Lead Arranger Representative) without the prior consent of
the Lead Arrangers (it being understood and agreed that any increase or
reduction in the purchase price shall not be deemed to be materially adverse to
the Lenders; provided that any increase in the purchase
109




--------------------------------------------------------------------------------





price shall not be funded by Indebtedness of Neptune Merger Sub Corp. or any of
its Restricted Subsidiaries (including the Target Group)) and (ii) the
Acquisition Agreement remains in full force and effect.
In connection with any release from the Loan Escrow Account the conditions set
forth in Section 4.04 will be deemed to have been satisfied upon delivery to the
Loan Escrow Agent of a certificate signed by a Responsible Officer confirming
compliance therewith.
ARTICLE V
Covenants
The Borrower and each Guarantor covenant and agree with each Lender that from
and after the Closing Date, so long as this Agreement shall remain in effect,
and until the Commitments have been terminated and the principal of and interest
on each Loan and all Fees and all other expenses or amounts payable under any
Loan Document shall have been paid in full (other than contingent
indemnification obligations not then due and payable), or any Letter of Credit
shall remain outstanding (unless the Outstanding Amount of the L/C Obligations
related thereto has been Cash Collateralized or back-stopped by a letter of
credit reasonably satisfactory to the applicable L/C Issuer or such Letter of
Credit has been deemed reissued under another agreement reasonably acceptable to
the L/C issuer), or unless the Required Lenders shall otherwise consent in
writing, the Borrower and each Guarantor will, and will, to the extent provided
below, cause each of the Restricted Subsidiaries to comply with the covenants
set forth in Annex I to this Agreement and to:
SECTION 5.01.    Projections. Deliver to the Administrative Agent (for
distribution to each Lender), as soon as available, but in any event no more
than 90 days after the end of each fiscal year commencing with the fiscal year
during which the Closing Date occurs, forecasts prepared using fiscal periods
for any applicable fiscal years (including, if applicable, the fiscal year in
which the Maturity Date occurs) as customarily prepared by management of the
Borrower for its internal use (the “Projections”), which shall be accompanied by
a certificate of a Responsible Officer stating that such Projections have been
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were believed to be reasonable at the time of preparation of such
Projections, it being understood that actual results may vary from such
Projections and that such variations may be material.
SECTION 5.02.    Certificates; Other Information. (a) Deliver to the
Administrative Agent and, upon the Administrative Agent’s request each Lender,
in form and detail satisfactory to the Administrative Agent:
(i)    promptly after the receipt thereof by the Borrower and its Restricted
Subsidiaries, a copy of any “management letter” received by any such Person from
its certified public accountants and the management’s response thereto;
(ii)    promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act; and
(iii)    promptly, such additional information regarding the business affairs,
financial condition or operations of any Loan Party or any Subsidiary, or
compliance with the
110




--------------------------------------------------------------------------------





terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.
(b)    Documents required to be delivered pursuant to Section 4.10 of Annex I
may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (i) specified in Section 9.01 with respect to e-mail
communications, (ii) on which the Borrower posts such documents, or provides a
link thereto on the Borrower’s website on the Internet at the website address
listed on Schedule 9.01(a); or (3) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided,
that (x) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or e-mail) of the posting of any such documents and (y) if for any
reason the Administrative Agent is unable to obtain electronic versions of the
documents posted, promptly upon the Administrative Agent’s request provide to
the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the Loan
Parties with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
(c)    The Borrower hereby acknowledges and agrees that all financial statements
and certificates furnished pursuant to Section 4.10(a)(1) and Section 4.10(a)(2)
of Annex I are hereby deemed to be Borrower Materials suitable for distribution,
and to be made available, to Public Lenders, as contemplated by Section 9.01(f)
and may be treated by the Administrative Agent and the Lenders as if the same
has been marked “PUBLIC” in accordance with such paragraph.
SECTION 5.03.    Notices. Promptly notify the Administrative Agent of: (a) as
soon as possible after a Responsible Officer of the Borrower knows thereof, the
occurrence of any Default or Event of Default, specifying the nature and extent
thereof and the corrective action (if any) taken or proposed to be taken with
respect thereto;
(b)    as soon as possible after a Responsible Officer of the Borrower knows
thereof, any filing or commencement of, or any written threat or notice of
intention of any person to file or commence, any action, suit, litigation or
proceeding, whether at law or in equity by or before any Governmental Authority
against the Borrower or any of the Restricted Subsidiaries that could reasonably
be expected to result in a Material Adverse Effect; and
(c)    (i) promptly upon becoming aware of the occurrence of or forthcoming
occurrence of any ERISA Event, a written notice specifying the nature thereof,
what action the Borrower, any of its Restricted Subsidiaries or any of their
respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto; and
(ii) with reasonable promptness, copies of (A) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by the Borrower or
any of its Subsidiaries with the Internal Revenue Service with respect to each
Employee Benefit Plan; (B) all notices received by the Borrower or any of its
Restricted Subsidiaries from a Multiemployer Plan sponsor concerning the
occurrence of an actual or potential ERISA Event; and (C) copies of such other
documents or governmental reports or filings relating to any Employee Benefit
Plan as Administrative Agent shall reasonably request.
111




--------------------------------------------------------------------------------







Each notice pursuant to this Section 5.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 5.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
SECTION 5.04.    Payment of Obligations. Pay and discharge as the same shall
become due and payable, all its obligations and liabilities, including (a) all
material Taxes, assessments and governmental charges or levies upon it or its
properties, assets, income or profits before the same shall have become
delinquent or in default, (b) all lawful claims (including claims of landlords,
warehousemen, freight forwarders and carriers, and all claims for labor
materials and supplies or otherwise) which, if unpaid, would by law become a
Lien upon its property; and (c) all Indebtedness, as and when due and payable,
but subject to any subordination provisions contained in any instrument or
agreement evidencing such Indebtedness, except, in each case under clauses (a),
(b) or (c), where (i)(A) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (B) such Loan Party has set aside on its
books adequate reserves with respect thereto in accordance with GAAP and (C)
such contest effectively suspends collection of the contested obligation and
enforcement of any Lien securing such obligation or (ii) the failure to make
payment pending such contest would not reasonably be expected to result in a
Material Adverse Effect.
SECTION 5.05.    Preservation of Existence. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization or formation except in a transaction
permitted by Article V of Annex I if, other than in respect of the Borrower, the
failure to do so would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect; provided, however that in no event shall
the Borrower change its jurisdiction of organization to a jurisdiction other
than the United States of America, or any State of the United States or the
District of Columbia; (b) take all necessary action to maintain and keep in full
force and effect all rights, privileges, permits, licenses and franchises
material to the normal conduct of its business if the failure to do so would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect; and (c) preserve or renew all of its Intellectual Property,
except to the extent such Intellectual Property (i) is no longer used or useful
in the business of any Loan Party or Restricted Subsidiary and (ii) is not
otherwise material to the business of the Loan Parties and Restricted
Subsidiaries, taken as a whole, in any respect.
SECTION 5.06.    Maintenance of Properties. (a) Maintain, preserve and protect
all of its material properties and equipment material to the operation of its
business in good working order and condition, ordinary wear and tear excepted;
and (b) make all repairs thereto and renewals, improvements, additions and
replacements thereof necessary in order that the business carried on in
connection therewith may be properly conducted at all times except, in each
case, if the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
SECTION 5.07.    Maintenance of Insurance. Maintain with insurance companies
that the Borrower believes (in the good faith judgment of its management) are
financially sound and reputable insurance companies at the time the relevant
coverage is placed or renewed and that are not Affiliates of the Loan Parties,
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
112




--------------------------------------------------------------------------------





business and operating in the same or similar locations (after giving effect to
any self-insurance reasonable and customary for similarly situated Persons
engaged in a Similar Business).
SECTION 5.08.    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which the failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect.
SECTION 5.09.    Books and Records; Accountants; Maintenance of Ratings.(a)
Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP or local generally accepted accounting
principles, as the case may be, consistently applied shall be made of all
financial transactions and matters involving the assets and business of the Loan
Parties or such Subsidiary, as the case may be; and maintain such books of
record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over the Loan Parties
or such Subsidiary, as the case may be.
(b)    At all times retain a Registered Public Accounting Firm which is
reasonably satisfactory to the Administrative Agent and shall instruct such
Registered Public Accounting Firm to cooperate with, and be available to, the
Administrative Agent or its representatives to discuss, with a representative of
the Borrower present, the Loan Parties’ financial performance, financial
condition, operating results, controls, and such other matters, within the scope
of the retention of such Registered Public Accounting Firm, as may be raised by
the Administrative Agent.
(c)    Use commercially reasonable efforts to cause the Term Facility to be
continuously rated by S&P and Moody’s, and use commercially reasonable efforts
to maintain a corporate rating from S&P and a corporate family rating from
Moody’s, in each case in respect of the Borrower.
SECTION 5.10.    Inspection Rights. Subject to any applicable confidentiality
undertakings or stock exchange regulations, permit representatives and
independent contractors of the Administrative Agent to visit and inspect any of
its properties, to examine its corporate, financial and operating records, and
make copies thereof or abstracts therefrom, and to discuss its affairs, finances
and accounts with its directors, officers, and Registered Public Accounting Firm
at such reasonable times during normal business hours upon reasonable advance
notice to the Borrower; provided that the Administrative Agent shall not
exercise such rights more than twice in any calendar year and only one such
exercise will be at the expense of the Loan Parties; provided further that when
an Event of Default exists, the Administrative Agent (or any of its
representatives or independent contractors) may do any of the foregoing at the
expense of the Loan Parties at any time during normal business hours upon
reasonable advance notice to the Borrower.
SECTION 5.11.    Use of Proceeds. (a) Upon release from the Loan Escrow Account,
use all of the proceeds of the Initial Term Loans solely to consummate the
Existing Transactions.
(b)    The Borrower will not request any Borrowing, and the Borrower shall not
use, and shall procure that no Group Member will use the proceeds of any
Borrowing (i) for the purpose of funding, financing or facilitating any
activities, business or transaction of or with any person or
113




--------------------------------------------------------------------------------





entity which is listed on a Sanctions List or owned or controlled by a person or
entity listed on a Sanctions List, or in any Sanctioned Country, or (ii) in any
manner that would result in the violation of any Sanctions applicable to any
party hereto.
SECTION 5.12.    Information Regarding the Collateral. Furnish to the
Administrative Agent written notice of any change in any Loan Party’s name,
organizational structure, jurisdiction of incorporation or formation no later
than ten Business Days after the date of such change.
SECTION 5.13.    Further Assurances. Execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements and other
documents) which the Administrative Agent may reasonably request, to carry out
the terms and conditions of this Agreement and the other Loan Documents and to
establish, maintain, renew, preserve or protect the rights and remedies of
Administrative Agent and other Secured Parties hereunder and under the other
Loan Documents, or to grant, preserve, protect or perfect the Liens created or
intended to be created by the Security Documents or the validity or priority of
any such Lien, all at the expense of the Loan Parties. The Loan Parties agree to
provide to the Administrative Agent, from time to time upon its reasonable
request, evidence reasonably satisfactory to the Administrative Agent as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents.
SECTION 5.14.    Post-Closing Guarantee and Security Requirements. Shall, and
shall cause each applicable Restricted Subsidiary to:
(i)    (x) within two Business Days of the Closing Date (the “Post-Closing
Date”), with respect to each Subsidiary that Guaranteed the Target obligations
under the Existing Target Opco Credit Agreement as of the Closing Date (other
than Excluded Subsidiaries), (y) within 30 days of becoming a Material
Subsidiary, with respect to each Material Subsidiary (other than Excluded
Subsidiaries), and (z) substantially concurrently with the provision of such
Guarantee, with respect to each Excluded Subsidiary that Guarantees (including
each Restricted Subsidiary that ceases to be an Excluded Subsidiary as a result
of such Guarantee) any Public Debt or that Guarantees any syndicated credit
facilities of the Borrower or the Guarantors (other than any Guarantees of
Public Debt or syndicated credit facilities that exist at the time such entity
became a Subsidiary of the Borrower) in each case under this clause (z) in an
amount greater than $50 million, in each case (1) become a Guarantor by
executing and delivering to the Administrative Agent the Facility Guaranty and
(2) become a Pledgor by executing and delivering to the Administrative Agent the
Pledge Agreement; provided that (a) any Guarantee of the Obligations provided
pursuant to clause (z) of this paragraph shall be senior to, or pari passu with,
such Restricted Subsidiary’s Guarantee of such other Indebtedness and (b) to the
extent any security interest in any Collateral (other than to the extent a Lien
on such Collateral may be perfected by (x) the filing of a financing statement
under the Uniform Commercial Code or (y) the delivery of stock certificates of
the applicable Restricted Subsidiaries, except that such stock certificates of
such Restricted Subsidiaries will only be required to be delivered on the
Post-Closing Date to the extent delivered by Target on or prior to the
Post-Closing Date, provided that Borrower shall have used commercially
reasonable efforts to cause Target to do so) is not or cannot be provided and/or
perfected on the Post-Closing Date after the Borrower’s use of commercially
reasonable efforts to do so or without undue burden or expense, the provision
and/or perfection of security interests in such Collateral shall be required to
be delivered, provided, and/or perfected within 30 days after the Post-Closing
Date (or such later date as agreed by the Administrative Agent);
114




--------------------------------------------------------------------------------







(ii)    no later than the Post-Closing Date, with respect to the Borrower,
become a Pledgor by executing and delivering to the Administrative Agent the
Pledge Agreement subject to clause (b) of the proviso of Section 5.14(i); and
(iii)    concurrently with delivery of each of the Facility Guaranty, the Pledge
Agreement, each Joinder Agreement and each Pledge Supplement, (x) with respect
to each Loan Party party thereto, deliver to the Administrative Agent customary
legal opinions of Delaware and/or New York counsel (as applicable) to the
Borrower, in form reasonably acceptable to the Administrative Agent, addressed
to the Administrative Agent, the Security Agent and the Lenders and covering
substantially the same matters relating to the Loan Documents and the Existing
Transactions as the matters covered in any opinion provided pursuant to Section
4.02(b) (and the Borrower hereby requests such counsel to deliver such opinions)
and (y) with respect to each Loan Party party thereto (other than the Borrower),
execute and deliver the documents required by Section 4.02(c), substantially in
the same form as agreed to be provided with respect to the Borrower as of the
Funding Date.
SECTION 5.15.    [Reserved.]
SECTION 5.16.    [Reserved.]
SECTION 3.17.    Sanction.
(a)    Neither the Borrower nor any Guarantor shall (and the Borrower shall
procure that no member of the Borrower Group will):
(i)    contribute or otherwise make available the proceeds of this Agreement,
directly or indirectly, to any person or entity (whether or not related to any
member of the Borrower Group) for the purpose of financing the activities of any
person or entity which is listed on a Sanctions List, or owned or controlled by
a person or entity listed on a Sanctions List, or currently located in a
Sanctioned Country, to the extent such contribution or provision of proceeds
would be prohibited by Sanctions or would otherwise cause any person to be in
breach of Sanctions, including but not limited to OFAC sanctions where such
contribution or provision of proceeds is or would be conducted by a person in
the United States of America; or
(ii)    fund all or part of any repayment under this Agreement out of proceeds
derived from transactions which would be prohibited by Sanctions or would
otherwise cause any person to be in breach of Sanctions.
(b)    The Borrower and each Guarantor shall (and the Borrower shall ensure that
each member of the Borrower Group will) ensure that appropriate controls and
safeguards are in place designed to prevent any proceeds of this Agreement from
being used contrary to Section 5.17(a).
SECTION 5.18.    Financial Covenant. Not permit the Consolidated Net Senior
Secured Leverage Ratio to be greater than 5.00:1.00 as of any Compliance Date
(the “Financial Covenant”). The provisions of this Section 5.18 are for the
benefit of the Revolving Credit Lenders only and the Required Revolving Credit
Lenders may amend, waive or otherwise modify this Section 5.18 or the defined
terms used for purposes of this Section 5.18 or waive any Default or Event of
Default resulting from a breach of this Section 5.18 without the consent of any
Lenders other than the Required Revolving Credit Lenders in
115




--------------------------------------------------------------------------------





accordance with the provisions of Section 9.08. Notwithstanding anything to the
contrary herein, when calculating the Consolidated Net Senior Secured Leverage
Ratio for the purposes of this Section 5.18, the events described in clauses (a)
through (c) of the definition of “Pro Forma EBITDA” that occurred subsequent to
the end of the applicable Test Period shall not be given pro forma effect.
ARTICLE VI
[Reserved.]
ARTICLE VII
Events of Default
SECTION 7.01.    Events of Default. In case of the occurrence of any of the
following events (x) in the case of any of the events specified in Section
7.01(a), (d), (e), (f), (g), (h) or (i), from and after the Funding Date and (y)
in the case of any of the events specified in Section 7.01(b),(c) or (j), from
and after the Closing Date (“Events of Default”):
(a)    Non-Payment. Any Loan Party fails to pay when and as required to be paid
herein, whether at the due date thereof or at a date fixed for prepayment
thereof or by acceleration thereof or otherwise, (i) any amount of principal of
any Loan or (ii) any interest on any Loan, or any fee due hereunder, within five
Business Days of the due date or (iii) any other amount payable hereunder or
under any other Loan Document, within five Business Days of the due date; or
(b)    Specific Covenants. Any Loan Party or any Restricted Subsidiary fails to
perform or observe any term, covenant or agreement contained in any of Sections
5.03(a), 5.05(a), 5.11(a) or 5.18 or Article IV of Annex I to this Agreement
(other than Section 4.10 and 4.13 of Annex I); provided that the Financial
Covenant is subject to cure pursuant to Section 7.03; provided, further, that
the Borrower’s failure to comply with the Financial Covenant shall not
constitute an Event of Default with respect to any Term Loans or Term
Commitments unless and until the Required Revolving Credit Lenders shall have
terminated their Revolving Credit Commitments and declared all amounts
outstanding thereunder to be due and payable pursuant to the last paragraph of
this Section 7.01; or
(c)    Other Defaults. Any Loan Party or any Restricted Subsidiary fails to
perform or observe (i) any term, covenant or agreement set forth in Section 5.14
of this Agreement and such failure continues for 5 Business Days or (ii) any
other term, covenant or agreement (not specified in Sections 7.01(a) or 7.01(b)
above) contained in any Loan Document on its part to be performed or observed
and such failure continues for 30 days after the date written notice thereof
shall have been given to the Borrower by the Administrative Agent or the
Required Lenders; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any Restricted Subsidiary herein (excluding (solely in respect of
the Funding Date and any other date prior to the Closing Date on which any
extension of credit is made hereunder) those representations and warranties in
Article III hereof the accuracy of which is not a condition
116




--------------------------------------------------------------------------------





to the Funding Date set forth in Section 4.02 or the making of such extension of
credit), or in any other Loan Document, or in any document, report, certificate,
financial statement or other instrument required to be delivered in connection
herewith or therewith shall be incorrect or misleading in any material respect
when made or deemed made, except that such materiality qualifier shall not be
applicable to any representation or warranty that is already qualified by
materiality or “Material Adverse Effect”; or
(e)    Invalidity of Loan Documents. (i) Any provision of any Loan Document, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect (other than in accordance
with its terms) and as a result thereof, a Material Adverse Effect would occur
or would reasonably be expected to occur; or any Loan Party or any other Person
contests in writing the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies in writing that it has any or further
liability or obligation under any provision of any Loan Document (other than as
a result of the discharge of such Loan Party in accordance with the terms of the
applicable Loan Document), or purports in writing to revoke, terminate or
rescind any provision of any Loan Document; (ii) any security interest under the
Security Documents shall, at any time, cease to be in full force and effect
(other than in accordance with the terms of the relevant Security Document, the
Intercreditor Agreement (on and after the execution thereof), any Additional
Intercreditor Agreement (on and after the execution thereof) and this Agreement)
with respect to Collateral having a Fair Market Value in excess of $25 million
for any reason other than the satisfaction in full of all obligations under this
Agreement or the release of any such security interest in accordance with the
terms of this Agreement, the Intercreditor Agreement (on and after the execution
thereof), any Additional Intercreditor Agreement (on and after the execution
thereof) or the Security Documents or any such security interest created
thereunder shall be declared invalid or unenforceable and the Borrower shall
assert in writing that any such security interest is invalid or unenforceable
and any such Default continues for 10 days; or (iii) any Guarantee of the Loans
of a Guarantor that is a Significant Subsidiary or any group of Subsidiary
Guarantors that taken together would constitute a Significant Subsidiary ceases
to be in full force and effect (other than in accordance with the terms of such
Facility Guaranty or this Agreement) or is declared invalid or unenforceable in
a judicial proceeding or any Guarantor denies or disaffirms in writing its
obligations under its Facility Guaranty and any such Default continues for 10
days after the notice specified in this Agreement; or
(f)    Cross-Default. (i) Any Loan Party or Restricted Subsidiary (A) fails to
make any payment when due (regardless of amount and whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Material Indebtedness (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) prior to the expiration of any grace period provided in such
Indebtedness, or (B) fails to observe or perform any other agreement or
condition relating to any such Material Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Material Indebtedness or the beneficiary or
beneficiaries of any Guarantee thereof (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with or without the
giving of notice, lapse of time or both, such Indebtedness to be demanded,
accelerated or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
117




--------------------------------------------------------------------------------





redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; provided that this clause (f)(B) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder; provided, further, that the failure referred to in clause
(f)(B) is unremedied and is not waived by the holders of such Indebtedness prior
to any termination of the Commitments or acceleration of such Indebtedness or of
the Loans pursuant to this Section 7.01 or (ii) there occurs under any Swap
Contract an Early Termination Date (as defined in such Swap Contract) resulting
from (A) any event of default under such Swap Contract as to which a Loan Party
or any Subsidiary thereof is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as defined in such Swap Contract) under
such Swap Contract as to which a Loan Party or any Subsidiary thereof is an
Affected Party (as defined in such Swap Contract) and, in either event, the Swap
Termination Value owed by the Loan Party or such Subsidiary as a result thereof
is greater than $25 million; or
(g)    in relation to the Borrower, a Guarantor or a Significant Subsidiary or
any group of Restricted Subsidiaries that, taken together, would constitute a
Significant Subsidiary pursuant to or within the meaning of Bankruptcy Law (i)
any corporate action, legal proceedings or other procedure or step is taken in
relation to: (A) a voluntary case; (B) the entry of an order for relief against
it in an involuntary case; (C) the appointment of a custodian of it or for a
substantial part of its property; (D) general assignment for the benefit of its
creditors; or (E) admission in writing of its inability to pay its debts
generally as they become due; or (ii) a court of competent jurisdiction enters
an order or decree under any Bankruptcy Law that: (A) is for relief against the
Borrower, any Guarantor or any Significant Subsidiary or any group of Restricted
Subsidiaries that, taken together, would constitute a Significant Subsidiary in
an involuntary case; (B) appoints a custodian or administrator of the Borrower,
any Guarantor or any Significant Subsidiary or any group of Restricted
Subsidiaries that, taken together, would constitute a Significant Subsidiary or
for a substantial part of the property of the Borrower, any Guarantor or any
Significant Subsidiary or any group of Restricted Subsidiaries that, taken
together, would constitute a Significant Subsidiary; or (C) orders the
liquidation or winding up of the Borrower, any Guarantor or any Significant
Subsidiary or any group of Restricted Subsidiaries that, taken together, would
constitute a Significant Subsidiary, and the order or decree remains unstayed
and in effect for 60 consecutive days;
(h)    Judgments. Failure by the Borrower, a Guarantor or any Significant
Subsidiary or any group of Restricted Subsidiaries that, taken together, would
constitute a Significant Subsidiary to pay final judgments aggregating in excess
of $25 million (to the extent not covered by independent third-party insurance
as to which the insurer has been notified of such judgment and has not denied
coverage), which judgments are not paid, discharged or stayed for a period of 60
days after the judgment becomes final; or
(i)    Change of Control. There occurs a Change of Control;
(j)    Employee Benefit Plans. (i) There shall occur one or more ERISA Events
which individually or in the aggregate results in or would reasonably be
expected to result in a Material Adverse Effect; or (ii) there exists any fact
or circumstance that would reasonably be expected to result in the imposition of
a Lien or security interest under Section 430(k) of the Code or under ERISA;
then, and in every such event (other than an event with respect to the Borrower
described in clause (g)), and at any time thereafter during the continuance of
such event, the
118




--------------------------------------------------------------------------------





Administrative Agent may, and at the request of the Required Lenders shall, by
notice to the Borrower, take eitherany or bothall of the following actions, at
the same or different times:
(i)    terminate forthwith the Commitments and any obligation of the L/C Issuers
to make L/C Credit Extensions; (ii) declare the Loans then outstanding to be
forthwith due and payable in whole or in part, whereupon the principal of the
Loans so declared to be due and payable, together with accrued interest thereon
and any unpaid accrued Fees and all other liabilities of the Borrower accrued
hereunder and under any other Loan Document, shall become forthwith due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by the Borrower, anything contained
herein or in any other Loan Document to the contrary notwithstanding; and (iii)
require that the Borrower Cash Collateralize the L/C Obligations (in an amount
equal to the then Outstanding Amount thereof); and in any event with respect to
the Borrower described in clause (g), the Commitments and any obligation of the
L/C Issuers to make L/C Credit Extensions shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and any unpaid accrued Fees and all other liabilities of the Borrower accrued
hereunder and under any other Loan Document, shall automatically become due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by the Borrower, anything contained
herein or in any other Loan Document to the contrary notwithstanding and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective; and (iv) the Administrative
Agent and the Security Agent shall have the right to take all or any actions and
exercise any remedies available under the Loan Documents or applicable law or in
equity.
Notwithstanding anything to the contrary, if a Default occurs for a failure to
deliver a required certificate in connection with another Default (such other
default, an “Initial Default”) then at the time such Initial Default is cured,
such Default for a failure to report or deliver a required certificate in
connection with the Initial Default will also be cured without any further
action and (ii) any Default or Event of Default for the failure to comply with
the time periods prescribed in Section 4.10 of Annex I or otherwise to deliver
any notice or certificate pursuant to any other provision of this Agreement
shall be deemed to be cured upon the delivery of any such report required by
such covenant or notice or certificate, as applicable, even though such delivery
is not within the prescribed period specified in this Agreement.
Notwithstanding anything to the contrary, if the only Events of Default then
having occurred and continuing are pursuant to a failure to observe the
Financial Covenant, the Administrative Agent shall only take the actions set
forth in this Section 7.01 at the request of the Required Revolving Credit
Lenders (as opposed to Required Lenders).
SECTION 7.02.    Application of Funds. After the exercise of remedies provided
for in this Article VII (or after the Loans have automatically become
immediately due and payable or the L/C Obligations have automatically been
required to be Cash Collateralized as set forth in this Article VII), any
amounts received on account of the Obligations shall (subject to the
Intercreditor Agreement (on and after the execution thereof)) be applied by the
Administrative Agent in the following order:
first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of
119




--------------------------------------------------------------------------------





counsel to the Administrative Agent and amounts payable under Section 2.20)
payable to the Administrative Agent, in its capacity as such;
second, to payment of that portion of the Obligations constituting indemnities,
expenses, and other amounts (other than principal, interest and fees) payable to
the Lenders (including fees, charges and disbursements of counsel to the
respective Lenders and amounts payable under Section 2.20), ratably among them
in proportion to the amounts described in this clause second payable to them;
third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, L/C Borrowings and other Obligations, and fees,
ratably among the Lenders in proportion to the respective amounts described in
this clause third payable to them;
fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings (including to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit) and any breakage, termination or other payments under Treasury
Services Agreements or Swap Contracts, ratably among the Secured Parties in
proportion to the respective amounts described in this clause fourth held by
them;
fifth, to payment of all other Obligations ratably among the Secured Parties in
proportion to the respective amounts described in this clause fifth held by
them; and
last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by Law.
Subject to Section 2.26(g), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower.
SECTION 7.03.    Borrower’s Right to Cure. Notwithstanding anything to the
contrary contained in Section 7.01 or Section 7.02:
(a)    For the purpose of determining whether an Event of Default under the
Financial Covenant has occurred, the Borrower may on one or more occasions
(i)    designate any portion of the net cash proceeds from a sale or issuance of
Capital Stock, other than any Disqualified Stock of the Borrower or any
contribution to the common capital of the Borrower (or from any other
contribution to capital or sale or issuance of any other Capital Stock on terms
reasonably satisfactory to the Administrative Agent) (the “Cure Amount”) as an
increase to Consolidated EBITDA for the applicable fiscal quarter; provided that
(i) such amounts to be designated are actually received by the Borrower on or
after the first day of such applicable fiscal quarter and on or prior to the
tenth (10th) Business Day after the date on which financial statements are
required to be delivered with respect to such applicable fiscal quarter (the
“Cure Expiration Date”), (ii) such amounts do not exceed the aggregate amount
necessary to cure any Event of Default under the Financial Covenant as of such
date and (iii) the Borrower shall have provided notice to the Administrative
Agent on
120




--------------------------------------------------------------------------------





the date such amounts are designated as a “Cure Amount” (it being understood
that to the extent any such notice is provided in advance of delivery of a
Compliance Certificate for the applicable period, the amount of such net cash
proceeds that is designated as the Cure Amount may be different than the amount
necessary to cure any Event of Default under the Financial Covenant and may be
modified, as necessary, in a subsequent corrected notice delivered on or before
the Cure Expiration Date (it being understood that in any event the final
designation of the Cure Amount shall continue to be subject to the requirements
set forth in clauses (i) and (ii) above)).; provided, further, that the Cure
Amount used to calculate Consolidated EBITDA for one fiscal quarter shall be
used and included when calculating Consolidated EBITDA for each Test Period that
includes such fiscal quarter.
(b)    The parties hereby acknowledge that this Section 7.03 may not be relied
on for purposes of calculating any financial ratios other than for determining
actual compliance with Section 5.18 (and not pro forma compliance with Section
5.18 that is required by any other provision of this Agreement) and shall not
result in any adjustment to any amounts (including the amount of Indebtedness)
or increase in cash (and shall not be included for purposes of determining
pricing, mandatory prepayments and the availability or amount permitted pursuant
to any covenant under Article IV of Annex I) with respect to the quarter with
respect to which such Cure Amount was made other than the amount of the
Consolidated EBITDA referred to in the immediately preceding sentence.
(c)    In furtherance of clause (a) above, (i) upon actual receipt and
designation of the Cure Amount by the Borrower, the Financial Covenant shall be
deemed satisfied and complied with as of the end of the relevant fiscal quarter
with the same effect as though there had been no failure to comply with the
Financial Covenant and any Event of Default under the Financial Covenant (and
any other Default arising solely as a result thereof) shall be deemed not to
have occurred for purposes of the Loan Documents, and (ii) upon delivery to the
Administrative Agent prior to the Cure Expiration Date of a notice from the
Borrower stating its good faith intention to exercise its right set forth in
this Section 7.03, neither the Administrative Agent on or after the last day of
the applicable quarter nor any Lender may exercise any rights or remedies under
Section 7.02 (or under any other Loan Document) on the basis of any actual or
purported Event of Default under the Financial Covenant (and any other Default
as a result thereof) until and unless the Cure Expiration Date has occurred
without the Cure Amount having been received and designated.
(d)    (i) In each period of four consecutive fiscal quarters, there shall be at
least two (2) fiscal quarters in which no cure right set forth in this Section
7.03 is exercised and (ii) there shall be no pro forma reduction in Indebtedness
(directly or by way of netting) with the Cure Amount for determining compliance
with the Financial Covenant for the fiscal quarter with respect to which such
Cure Amount was made.
(e)    There can be no more than five (5) fiscal quarters in which the cure
rights set forth in this Section 7.03 are exercised during the term of the
Initial Revolving Credit Commitments.
ARTICLE VIII
The Administrative Agent; Etc.
(a)    Each Lender hereby irrevocably designates and appoints the Administrative
Agent and the Security Agent as its agent hereunder and under the other Loan
Documents.
121




--------------------------------------------------------------------------------





Each Lender hereby authorizes the Administrative Agent and the Security Agent
(for purposes of this Article VIII, the Administrative Agent and the Security
Agent are referred to collectively as the “Agents”) to take such actions on its
behalf and to exercise such powers and perform such duties as are delegated to
such Agent by the terms hereof and thereof, together with such other actions and
powers as are reasonably incidental thereto. The provisions of this Article VIII
(except for paragraphs (f) and (g)) are solely for the benefit of the Agents and
the Lenders, and neither the Borrower, nor any other Loan Party shall have
rights as a third-party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
or Security Agent, as applicable, is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties. Without limiting the generality of the foregoing, the
Agents are hereby expressly authorized to negotiate, enforce or settle any
claim, action or proceeding affecting the Lenders in their capacity as such, at
the direction of the Required Lenders, which negotiation, enforcement or
settlement will be binding upon each Lender.
(b)    Each Secured Party hereby further authorizes the Administrative Agent or
Security Agent, as applicable, on behalf of and for the benefit of the Secured
Parties, to be the agent for and representative of the Secured Parties with
respect to the Collateral, the Security Documents, the Intercreditor Agreement
and any Additional Intercreditor Agreement and to enter into the same at any
time and from time to time. Subject to Section 9.08, without further written
consent or authorization from any Lender, the Administrative Agent or Security
Agent, as applicable, may execute any documents or instruments necessary to in
connection with a sale or disposition of assets permitted by this Agreement, (i)
release any lien encumbering any item of Collateral that is the subject of such
sale or other disposition of assets, or with respect to which Required Lenders
(or such other Lenders as may be required to give such consent under Section
9.08) have otherwise consented or (ii) release any Guarantor from the Guarantee,
or with respect to which Required Lenders (or such other Lenders as may be
required to give such consent under Section 9.08) have otherwise consented.
(c)    The Person serving as the Administrative Agent and/or the Security Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as an Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for, and generally engage in any kind of business
with the Borrower or any Subsidiary or other Affiliate thereof (subject to
securities law and other requirements of applicable law) as if it were not an
Agent hereunder and without any duty to account therefor to the Lenders. The
Borrower agrees to pay to the Administrative Agent all fees and expenses in
accordance with any separate agreement between the Borrower and the
Administrative Agent.
(d)    Neither Agent shall have any duties or obligations except those expressly
set forth herein and in the Loan Documents, and its duties hereunder and
thereunder shall be administrative in nature. Without limiting the generality of
the foregoing, (i) neither Agent shall be subject to any fiduciary or other
implied duties, regardless of whether a Default or
122




--------------------------------------------------------------------------------





Event of Default has occurred and is continuing, (ii) neither Agent shall have
any duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby that such
Agent is instructed in writing to exercise by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided for herein or in the other Loan Documents); provided
that neither Agent shall be required to take any action that, in its opinion or
the opinion of its counsel, may expose such Agent to liability or that is
contrary to any Loan Document or applicable law and (iii) except as expressly
set forth herein and in the other Loan Documents, neither Agent shall have any
duty to disclose, nor shall it be liable for the failure to disclose, any
information relating to the Borrower or any of the Subsidiaries that is
communicated to or obtained by the Person serving as the Administrative Agent
and/or the Security Agent or any of its Affiliates in any capacity. Without
limiting the foregoing, neither Agent shall be liable for any action taken or
not taken by it in accordance with the Intercreditor Agreement. Neither Agent
(nor any of their respective Related Parties) shall be liable for any action
taken or not taken by it with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as such Agent shall believe in good faith shall be necessary,
under the circumstances as provided in Article VII or Section 9.08), or for any
action lawfully taken or omitted to be taken by such Agent or otherwise
hereunder or under any Loan Document in the absence of its own gross negligence
or willful misconduct as determined by a court of competent jurisdiction by a
final non-appealable judgment. Neither Agent (nor any of their respective
Related Parties) shall be deemed to have knowledge of any Default or Event of
Default unless and until written notice thereof is actually received by such
Agent from the Borrower or a Lender and stating that such notice is a notice of
default. Neither Agent shall be responsible for or have any duty to ascertain or
inquire into (A) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (B) the contents of
any certificate, report or other document delivered thereunder or in connection
therewith, (C) the performance or observance of any of the covenants, agreements
or other terms or conditions set forth in any Loan Document or the occurrence of
any Default or Event of Default, (D) the validity, enforceability, effectiveness
or genuineness of any Loan Document or any other agreement, instrument or
document, (E) the satisfaction of any condition set forth in Article IV or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to such Agent or (F) the perfection or priority of any
security interest created or purported to be created under the Security
Documents. The Agents shall have the right to request instructions from the
Required Lenders at any time. If any Agent shall request instructions from the
Required Lenders with respect to any act or action (including failure to act) in
connection with this Agreement or any other Loan Document, such Agent shall be
entitled to refrain from such act or taking such action unless and until such
Agent shall have received instructions from the Required Lenders; and such Agent
shall not incur liability to any Lender by reason of so refraining. Without
limiting the foregoing, no Lender shall have any right of action whatsoever
against any Agent or any of its Related Parties as a result of such Agent or
such other person acting or refraining from acting hereunder or under any other
Loan Document in accordance with the instructions of the Required Lenders. No
Agent shall be under any obligation to any Lender to ascertain or to inquire as
to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Documents, or to inspect the
properties, books or records of any Loan Party. The Security Agent shall not be
under any obligation to the Administrative Agent or any Lender to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Documents, or
to inspect the properties, books or records of any Loan Party.
123




--------------------------------------------------------------------------------







(e)    Each Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. Each Agent may also rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan that by its terms must be
fulfilled to the satisfaction of a Lender, each Agent may presume that such
condition is satisfactory to such Lender unless such Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. Each
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
(f)    Each Agent may perform any and all its duties and exercise its rights and
powers hereunder or under any other Loan Document or any other instrument or
agreements referred herein or therein by or through any one or more sub-agents
appointed by it provided, however, that solely in the case where an Agent no
longer serves as the applicable withholding agent, if a sub-agent has been
appointed to serve as withholding agent, any such sub-agent that such Agent may
appoint to receive payments shall be a U.S. Person and a “Financial Institution”
within the meaning of Treasury Regulations Section 1.1441-1 or a non-U.S.
Affiliate of any such entity that has agreed to take “Primary Withholding
Responsibility” within the meaning of Treasury Regulations Section 1.1441-1 for
all payments under the Loan Documents (it being understood and agreed, for
avoidance of doubt and without limiting the generality of this Section, that the
Agent may perform any and all of its duties and exercise its rights and powers
hereunder and thereunder, by or through one of more of its Affiliates). Each
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers by or through their respective Related Parties. The
exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of each Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the Term Facility as well as activities as Agent. Neither Agent shall be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that such Agent acted with gross negligence or willful
misconduct in the selection of such sub-agents.
(g)    Each Agent may resign at any time by notifying the Lenders and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
with the consent of the Borrower (prior to the occurrence of a Specified Event
of Default), to appoint a successor. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 60 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may, on behalf of the Lenders, appoint a successor Agent
which, in the case of the resignation of the Administrative Agent, shall be (1)
a financial institution with an office in New York, New York, or an Affiliate of
any such financial institution and (2) a U.S. person and a “Financial
Institution” within the meaning of Treasury Regulations Section 1.1441-1 or a
non-U.S. Affiliate of such entity that has agreed to take “Primary Withholding
Responsibility” within the meaning of Treasury Regulations 1.1441-1 for all
payments under the Loan Documents. If no successor Agent has been appointed
pursuant to the immediately preceding sentence by the 60th day after the date
such notice of
124




--------------------------------------------------------------------------------





resignation was given by such Agent, such Agent’s resignation shall become
effective (and such Agent shall be discharged from its duties and obligations
hereunder) and the Required Lenders shall thereafter perform all the duties of
such Agent hereunder and/or under any other Loan Document until such time, if
any, as the Required Lenders appoint a successor Agent with the consent of the
Borrower (prior to the occurrence of a Specified Event of Default). Upon the
acceptance of its appointment as Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder (if not already discharged
therefrom as provided above). The fees payable by the Borrower to a successor
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article VIII and Section 9.05
shall continue in effect for the benefit of the retiring Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while acting as Agent.
(h)    Each Lender acknowledges that it has, independently and without reliance
upon the Agents or any other Lender or any of their Related Parties and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agents or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document, any related agreement or any document furnished
hereunder or thereunder.
(i)    Notwithstanding any other provision of this Agreement or any provision of
any other Loan Document, each Lead Arranger is named as such for recognition
purposes only, and in its respective capacities as such shall have no duties,
responsibilities or liabilities with respect to this Agreement or any other Loan
Document; it being understood and agreed that the Lead Arrangers shall be
entitled to all indemnification and reimbursement rights in favor of the Agents
provided herein and in the other Loan Documents. Without limitation of the
foregoing, the Lead Arrangers in their respective capacities as such shall not,
by reason of this Agreement or any other Loan Document, have any fiduciary
relationship in respect of any Lender, Loan Party or any other Person.
(j)    In case of the pendency of any proceeding under any Bankruptcy Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise to instruct the Security Agent, in accordance with the Intercreditor
Agreement, or as otherwise provided thereby (i) to file and prove a claim for
the whole amount of the principal and interest owing and unpaid in respect of
the Loans and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders and the Agents (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Agents and their
respective agents and counsel and all other amounts due the Lenders and Agents
under Section 9.05) allowed in such judicial proceeding and (ii) to collect and
receive any monies or other property payable or deliverable on any such claims
125




--------------------------------------------------------------------------------





and to distribute the same and, in either case, any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and each other
Secured Party to make such payments to such Agent and, in the event that such
Agent shall consent to the making of such payments directly to the Lenders, to
pay to such Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of such Agent and its agents and counsel, and any
other amounts due such Agent under Section 9.05.
(k)    To the extent required by any applicable law, the Administrative Agent
may withhold from any payment to any Lender an amount equivalent to any
applicable withholding Tax. If any payment has been made to any Lender by the
Administrative Agent without the applicable withholding Tax being withheld from
such payment and the Administrative Agent has paid over the applicable
withholding Tax to the IRS or any other Governmental Authority, or the IRS or
any other Governmental Authority asserts a claim that the Administrative Agent
did not properly withhold Tax from amounts paid to or for the account of any
Lender because the appropriate form was not delivered or was not properly
executed or because such Lender failed to notify the Administrative Agent of a
change in circumstance which rendered the exemption from, or reduction of,
withholding Tax ineffective or for any other reason, such Lender shall indemnify
the Administrative Agent fully for all amounts paid, directly or indirectly, by
the Administrative Agent as Tax or otherwise, including any penalties or
interest and together with all expenses (including legal expenses, allocated
internal costs and out-of-pocket expenses) incurred whether or not such Tax was
correctly or legally imposed or asserted by the relevant Governmental Authority.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
Article VIII(k).
(l)    Any Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document (except actions expressly
required to be taken by it hereunder or under the Loan Documents) unless it
shall first be indemnified and secured to its satisfaction (including by way of
pre-funding) by the Lenders pro rata against any and all liability, cost and
expense that it may incur by reason of taking or continuing to take any such
action.
(m)    The agreements in this Article VIII shall survive the payment of all
Obligations.
(n)    Except as otherwise expressly set forth herein or in the Facility
Guaranty or any Security Document, no Hedge Counterparty or Treasury Services
Provider that obtains the benefits of Section 7.02, the Facility Guaranty or any
Collateral by virtue of the provisions hereof or of the Facility Guaranty or any
Security Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article VIII to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Treasury
Services Agreements and Swap Contracts unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Hedge
Counterparty or Treasury Services Provider. The Hedge Counterparties and
Treasury
126




--------------------------------------------------------------------------------





Services Providers hereby authorize the Administrative Agent to enter into any
Intercreditor Agreement, the Additional Intercreditor Agreement or other
intercreditor agreement or arrangement permitted under this Agreement and the
Hedge Counterparty or Treasury Services Providers acknowledge that any such
intercreditor agreement is binding upon the Hedge Counterparty or Treasury
Services Providers.
(o)    None of the Lead Arrangers, the Co-Syndication Agents or the
Co-Documentation Agents shall have any duties or responsibilities hereunder in
their respective capacities as such.
(p)    In the event that the Borrower appoints or designates any Additional
Arranger pursuant to Sections 2.22 and 2.24, as applicable, unless otherwise set
forth herein, (i) each and every right, power, privilege or duty expressed or
intended by this Agreement or any of the other Loan Documents to be exercised by
or vested in or conveyed to an agent or arranger with respect to Incremental
Loan Commitments or Refinancing Commitments, as applicable, shall be exercisable
by and vest in such Additional Arranger, to the extent, and only to the extent,
necessary to enable such Additional Arranger to exercise such rights, powers and
privileges with respect to the Incremental Loan Commitments or Refinancing
Commitments, as applicable, and to perform such duties with respect to such
Incremental Loan Commitments or Refinancing Commitments, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Additional Arranger shall run to and be enforceable
by either the Administrative Agent or such Additional Arranger, and (ii) the
provisions of this Article VIII and of Section 9.05 (obligating the Borrowers to
pay the Administrative Agent’s and the Security Agent’s expenses and to
indemnify the Administrative Agent and the Security Agent) that refer to the
Administrative Agent and/or the Security Agent shall inure to the benefit of
such Additional Arranger, and all references therein to the Administrative Agent
and/or Security Agent shall be deemed to be references to the Administrative
Agent and/or Security Agent and/or such Additional Arranger, as the context may
require. Each Lender hereby irrevocably appoints any Additional Arranger to act
on its behalf hereunder and under the other Loan Documents pursuant to Sections
2.22, 2.24, as applicable, and designates and authorizes such Additional
Arranger to take such actions on its behalf under the provisions of this
Agreement and each other Loan Document and to exercise such powers and perform
such duties as are expressly delegated to such Additional Arranger by the terms
of this Agreement or any other Loan Document, together with such actions and
powers as are reasonably incidental thereto.
ARTICLE IX
Miscellaneous
SECTION 9.01.    Notices; Electronic Communications.
(a)    Notices and other communications provided for herein shall be in writing
and shall be delivered by hand or overnight courier service, mailed by certified
or registered mail or sent by fax, as follows:
(i)    if to the Borrower, to it at:
David Connolly
Executive Vice President & General Counsel
Altice USA




127




--------------------------------------------------------------------------------





1111 Stewart Avenue
Bethpage, NY 11714
United States
Jeremie Bonnin
3 Boulevard Royal
L-2449 Luxembourg
Tel: +352 27380 800
Fax: +352 24611 094
E-mail: jeremie.bonnin@altice.netdavid.connolly@alticeusa.com
(ii)    if to the Administrative Agent, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 9.01(b); and
(iii)    if to a Lender, to such Lender at its address (or fax number) set forth
on Schedule 2.01 or in the Assignment and Acceptance pursuant to which such
Lender shall have become a party hereto or as otherwise communicated in writing
from time to time by such Lender to the Borrower and the Administrative Agent.
(b)    All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt if delivered by hand or overnight courier service
or sent by fax or on the date five Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 9.01 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 9.01.
(c)    As agreed to among the Borrower, the Administrative Agent and the
applicable Lenders from time to time, notices and other communications may also
be delivered by e-mail to the e-mail address of a representative of the
applicable Person provided from time to time by such Person. Notices and other
communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent that it is incapable of
receiving notices under Article II by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
(d)    Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
intended recipient’s receipt of the notice or communication, which shall be
evidenced by an acknowledgment from the intended recipient (such as by the
“delivery receipt” function, as available, return e-mail or other written
acknowledgement); provided that, if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient; provided, further, that if the sender
receives an “out-of-office” reply e-mail containing instructions regarding
notification to another person in the
128




--------------------------------------------------------------------------------





intended recipient’s absence, such notice or other communication shall be deemed
received upon the sender’s compliance with such instructions, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
(e)    The Borrower hereby agrees, unless directed otherwise by the
Administrative Agent or unless the e-mail address referred to below has not been
provided by the Administrative Agent to the Borrower, that it will, or will
cause its Subsidiaries to, provide to the Administrative Agent all information,
documents and other materials that it is obligated to furnish to the
Administrative Agent pursuant to the Loan Documents or to the Lenders under
Article IV of Annex I hereof or under Article V hereof, including all notices,
requests, financial statements, financial and other reports, certificates and
other information materials, but excluding any such communication that (i) is or
relates to a Borrowing Request, a notice pursuant to Section 2.10, (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default or Event of
Default under this Agreement or any other Loan Document or (iv) is required to
be delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any Borrowing or other extension of credit hereunder (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium that is properly identified in a format acceptable to the Administrative
Agent to an e-mail address as directed by the Administrative Agent. In addition,
the Borrower agrees, and agrees to cause its Subsidiaries, to continue to
provide the Communications to the Administrative Agent or the Lenders, as the
case may be, in the manner specified in the Loan Documents but only to the
extent requested by the Administrative Agent.
(f)    The Borrower hereby acknowledges that (i) the Administrative Agent will
make available to the Lenders materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, the “Borrower Materials”) by
posting the Borrower Materials on IntraLinks or another similar electronic
system (the “Platform”) and (ii) certain of the Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to the Borrower, its Subsidiaries or their respective
securities for purposes of United States federal and state securities laws)
(each, a “Public Lender”). The Borrower hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower, its
Subsidiaries or their respective securities for purposes of United States
federal and state securities laws (provided, however, that to the extent the
Borrower Materials constitute Information, they shall be treated as set forth in
Section 9.16); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated as “Public
Investor;” and (z) the Administrative Agent shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public Investor.”
Notwithstanding the foregoing, the following Borrower Materials shall be marked
“PUBLIC” and the Borrower agrees that the following documents may be distributed
to all Lenders (including Public Lenders) unless,
129




--------------------------------------------------------------------------------





solely with respect to the documents described in clauses (B) and (C) below, the
Borrower advises the Administrative Agent in writing (including by e-mail)
within a reasonable time prior to their intended distribution that such material
should only be distributed to Lenders other than Public Lenders (it being agreed
that the Borrower and its counsel shall have been given a reasonable opportunity
to review such documents and comply with applicable securities law disclosure
obligations): (A) the Loan Documents; (B) administrative materials prepared by
the Administrative Agent for prospective Lenders; (C) term sheets and
notification of changes in the terms of the Term Facility; and (D) the Audited
Financial Statements and the financial statements and certificates furnished
pursuant to Section 4.10 of Annex I.
(g)    Each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
United States Federal and state securities laws, to make reference to
Communications that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.
(h)    THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR
COMPLETENESS OF THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH
EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE
ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR
ANY OF ITS RELATED PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR
ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT
LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS
FOUND IN A FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
(i)    The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by
130




--------------------------------------------------------------------------------





electronic communication) from time to time of such Lender’s e-mail address to
which the foregoing notice may be sent by electronic transmission and that the
foregoing notice may be sent to such e-mail address.
SECTION 9.02.     Survival of Agreement. Nothing herein shall prejudice the
right of the Administrative Agent or any Lender to give any notice or other
communication pursuant to any Loan Document in any other manner specified in
such Loan Document. All covenants, agreements, representations and warranties
made by the Borrower herein and in the certificates or other instruments
prepared or delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the Lenders
and shall survive the making by the Lenders of the Loans, regardless of any
investigation made by the Lenders or on their behalf, and shall continue in full
force and effect as long as the principal of or any accrued interest on any Loan
or any Fee or any other amount payable under this Agreement or any other Loan
Document is outstanding and unpaid and so long as the Commitments have not been
terminated. The provisions of Sections 2.14, 2.16, 2.20 and 9.05 shall remain
operative and in full force and effect regardless of the expiration of the term
of this Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of the Commitments, the invalidity
or unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent,
the Security Agent or any Lender.
SECTION 9.03.    Binding Effect. This Agreement shall become effective when the
Administrative Agent shall have received executed counterparts hereof from each
of the Borrower, the other Loan Parties, the Administrative Agent, the Security
Agent and each Person who is a Lender on the Effective Date.
SECTION 9.04.    Successors and Assigns. (a) Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrower, the other Loan Parties, the
Administrative Agent, the Security Agent or the Lenders that are contained in
this Agreement shall bind and inure to the benefit of their respective
successors and assigns.
(b)    Each Lender may assign to one or more Eligible Assignees all or a portion
of its interests, rights and obligations under this Agreement (including all or
a portion of its Commitment and the Loans (including for purposes of this
Section 9.04(b), participations in L/C Obligations and in Swing Line Loans) at
the time owing to it), with the prior written consent of the Administrative
Agent, each applicable L/C Issuer at the time of such assignment and each Swing
Line Lender (not to be unreasonably withheld or delayed) and the Borrower (not
to be unreasonably withheld or delayed); provided, however, that (i) the consent
of the Borrower shall not be required to any assignment made (x) to a Lender, an
Affiliate of a Lender or a Related Fund, (y) in connection with the initial
syndication of the Term Facility to Persons identified in writing by the Lead
Arrangers to the Borrower during the initial syndication of the Term Facility or
(z) after the occurrence and during the continuance of any Specified Event of
Default (provided, further, that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten Business Days after having received notice
thereof), (ii) the consent of the Administrative Agent shall not be required to
any assignment (w) in connection with the initial syndication of the Term
Facility, (x) made by an assigning Lender to a Related Fund of such Lender or
(y) of an amount less than $1,000,000, by an
131




--------------------------------------------------------------------------------





assigning Lender to a Related Fund of such Lender, (iii) the consent of the
applicable L/C Issuers or the Swing Line Lenders shall be not required for any
assignment of a Term Loan or a Term Commitment ; (iv) the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall be in an integral
multiple of, and not less than (unless otherwise consented to by the
Administrative Agent), $1,000,000 (or, if less, the entire remaining amount of
such Lender’s Commitment or Loans); provided that simultaneous assignments by
two or more Related Funds shall be combined for purposes of determining whether
the minimum assignment requirement is met, (v) the parties to each assignment
shall (A) execute and deliver to the Administrative Agent an Assignment and
Acceptance via an electronic settlement system acceptable to the Administrative
Agent or (B) if previously agreed with the Administrative Agent, manually
execute and deliver to the Administrative Agent an Assignment and Acceptance,
and, in each case, shall pay to the Administrative Agent a processing and
recordation fee of $3,500 (which fee may be waived or reduced, in whole or in
part, in the sole discretion of the Administrative Agent); provided that only
one such fee shall be payable in the event of simultaneous assignments to or
from two or more Related Funds by a single Lender and no fee shall be payable
for assignments among Related Funds of an existing Lender and (vi) the assignee,
if it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire (in which the assignee shall designate one or more
credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Loan Parties and their Related Parties
or their respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws) and all applicable
tax forms. Upon acceptance and recording pursuant to Section 9.04(e), from and
after the effective date specified in each Assignment and Acceptance, (A) the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Acceptance, have the rights and obligations of a
Lender under this Agreement and (B) the assigning Lender thereunder shall, to
the extent of the interest assigned by such Assignment and Acceptance, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.14, 2.16, 2.20 and 9.05, as well as to any Fees accrued for its account and
not yet paid).
(c)    By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Commitment and the outstanding balances of its Loans, in each case without
giving effect to assignments thereof which have not become effective, are as set
forth in such Assignment and Acceptance, (ii) except as set forth in clause (i)
above, such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of the Borrower or any Subsidiary or the
performance or observance by the Borrower or any Subsidiary of any of its
obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is an Eligible Assignee
132




--------------------------------------------------------------------------------





legally authorized to enter into such Assignment and Acceptance; (iv) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the most recent financial statements referred to in Section 3.05(a) or
delivered pursuant to Section 4.10 of Annex I and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (v) such assignee will
independently and without reliance upon the Administrative Agent, the Security
Agent, such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (vi) such
assignee appoints and authorizes the Administrative Agent and the Security Agent
to take such action as agent on its behalf and to exercise such powers under
this Agreement as are delegated to the Administrative Agent and the Security
Agent, respectively, by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all the obligations which by the terms of
this Agreement are required to be performed by it as a Lender.
(d)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in New
York City a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount of the Loans, Swing Line Loans and L/C
Borrowings (and stated interest) owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error and the Borrower, the Administrative Agent, the
Security Agent and the Lenders shall treat each Person whose name is recorded in
the Register pursuant to the terms hereof as the owner of the amounts owing to
it under the Loan Documents as reflected in the Register for all purposes of the
Loan Documents, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Security Agent, any Lender (solely
with respect to any entry relating to such Lender’s Loans and Commitments), any
L/C Issuer (solely with respect to any entry relating to Participating Revolving
Credit Commitments) and any Swing Line Lender (solely with respect to any entry
relating to Participating Revolving Credit Commitments), at any reasonable time
and from time to time upon reasonable prior notice.
(e)    Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in Section 9.04(b), if applicable, and the written consent of the Administrative
Agent and, if required, the Borrower to such assignment and any applicable tax
forms, the Administrative Agent shall (i) accept such Assignment and Acceptance
and (ii) record the information contained therein in the Register.
Notwithstanding anything to the contrary in the Agreement to the contrary, no
assignment shall be effective unless it has been recorded in the Register as
provided in this Section 9.04(e).
(f)    Each Lender may, without the consent of, or notice to, the Borrower or
the Administrative Agent, sell participations to one or more banks or other
Persons (other than a Defaulting Lender, provided that the Administrative Agent
has posted the name of such Defaulting Lender to both the “Public Lender” and
“Non-Public Lender” portions of the Platform) in all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided, however, that (i) no
133




--------------------------------------------------------------------------------





Lender shall, without the written consent of the Borrower, sell participations
in Loans or Commitments to any Disqualified Person, (ii) such Lender’s
obligations under this Agreement shall remain unchanged, (iii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iv) the participating banks or other Persons shall be
entitled to the benefit of the cost protection provisions contained in Sections
2.14, 2.16 and 2.20 to the same extent as if they were Lenders (but, with
respect to any particular participant, to no greater extent than the Lender that
sold the participation to such participant unless a greater payment results from
a Change in Law occurring after such particular participant acquired the
applicable participation or the sale of such participation was approved in
writing by the Borrower), (v) the Borrower, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, and
such Lender shall retain the sole right to enforce the obligations of the
Borrower relating to the Loans and to approve any amendment, modification or
waiver of any provision of this Agreement (other than amendments, modifications
or waivers decreasing any fees payable to such participating bank or Person
hereunder or the amount of principal of or the rate at which interest is payable
on the Loans in which such participating bank or Person has an interest,
extending any scheduled principal payment date or date fixed for the payment of
interest on the Loans in which such participating bank or Person has an
interest, increasing or extending the Commitments in which such participating
bank or Person has an interest or releasing all or substantially all of the
value of the Facility Guaranty or all or substantially all of the Collateral)
and (vi) such Lender shall maintain a register on which it records the name and
address of each participant and the principal amounts (and stated interest) of
each participant’s participating interest with respect to the Loans, Commitments
or other interests hereunder, which entries shall be conclusive absent manifest
error (the “Participant Register”); provided, further, that no Lender shall have
any obligation to disclose any portion of such register to any Person except to
the extent disclosure is necessary to establish that the Loans, Commitments or
other interests hereunder are in registered form for United States federal
income tax purposes under Treasury Regulations Section 5f.103-1(c) or is
otherwise required thereunder. To the extent permitted by law, each
participating bank or other Person also shall be entitled to the benefits of
Section 9.06 as though it were a Lender, provided such participating bank or
other Person agrees to be subject to Section 2.18 as though it were a Lender.
(g)    Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.04, disclose to
the assignee or participant or proposed assignee or participant any information
relating to the Borrower furnished to such Lender by or on behalf of the
Borrower; provided that, prior to any such disclosure of information designated
by the Borrower as confidential, each such assignee or participant or proposed
assignee or participant shall execute an agreement with such Lender whereby such
assignee or participant shall agree (subject to customary exceptions) to
preserve the confidentiality of such confidential information on terms no less
restrictive than those applicable to the Lenders pursuant to Section 9.16.
(h)    Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank or
other “central” bank, and Section 9.04(b) shall not apply to any such pledge or
assignment of a security interest, provided that no such
134




--------------------------------------------------------------------------------





pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
(i)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPV to make any Loan and (ii) if an
SPV elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof, and (iii) such assignment will be reflected in the
Participant Register. The making of a Loan by an SPV hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender. Each party hereto hereby agrees that no SPV shall
be liable for any indemnity or similar payment obligation under this Agreement
(all liability for which shall remain with the Granting Lender). In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPV, it will not institute against, or join any other
Person in instituting against, such SPV any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof. In addition, notwithstanding anything to the
contrary contained in this Section 9.04, any SPV may (i) with notice to, but
without the prior written consent of, the Borrower and the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Lender or to any financial institutions
(consented to by the Borrower and Administrative Agent) providing liquidity
and/or credit support to or for the account of such SPV to support the funding
or maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPV. If a Granting Lender grants an option to an SPV as described herein and
such grant is not reflected in the Register, the Granting Lender shall maintain
a separate register on which it records the name and address of each SPV and the
principal amounts (and stated interest) of each SPV’s interest with respect to
the Loans, Commitments or other interests hereunder, which entries shall be
conclusive absent manifest error (the “SPV Register”); provided, further, that
no Lender shall have any obligation to disclose any portion of such register to
any Person except to the extent disclosure is necessary to establish that the
Loans, Commitments or other interests hereunder are in registered form for
United States federal income tax purposes under Treasury Regulations Section
5f.103-1(c) or is otherwise required thereunder.
(j)    Neither the Borrower nor any Guarantor shall assign or delegate any of
its rights or duties hereunder or any other Loan Document (other than as
permitted by Article V of Annex I) without the prior written consent of the
Administrative Agent and each Lender, and any attempted assignment without such
consent shall be null and void.
(k)    Notwithstanding anything to the contrary contained in this Section 9.04
or any other provision of this Agreement, so long as no Specified Event of
Default has occurred and is continuing or would result therefrom, each Lender
shall have the right at any time to sell, assign or transfer all or a portion of
its Loans or Commitments owing to it to the Borrower
135




--------------------------------------------------------------------------------





through (x) Dutch auctions or other offers to purchase open to all Lenders on a
pro rata basis consistent with the procedures set forth in Section 2.12(c) or
(y) notwithstanding any other provision in this Agreement, open market purchase
on a non-pro rata basis; provided the aggregate consideration paid by the
Borrower pursuant to this clause (y) in respect of any Class of Loans shall not
exceed 10% of the principal amount of such Class of Loans as of the original
date of incurrence of such Class of Loans; provided further, and the Borrower
shall have the right to require a Lender to sell, assign or transfer to it all
or a portion of such Lender’s Loans or Commitments in accordance with Section
2.21; provided that, in connection with assignments pursuant to clause (y)
above:
(i)    the assigning Lender and the Borrower shall execute and deliver to the
Administrative Agent an Affiliated Lender/Borrower Assignment and Acceptance;
(ii)    no proceeds from any Borrowing under any Revolving Credit Facility may
be used to make any such purchase or effect any such assignment or transfer; and
(iii)    (a) the principal amount of such Loans, along with all accrued and
unpaid interest thereon, sold, assigned or transferred to the Borrower shall be
deemed automatically cancelled and extinguished on the date of such sale,
assignment or transfer and (b) the aggregate outstanding principal amount of
Loans of the remaining Lenders shall reflect such cancellation and extinguishing
of the Loans then held by the Borrower.
(l)    Any Lender may at any time, assign all or a portion of its rights and
obligations with respect to Loans under this Agreement to a Person who is or
will become, after such assignment, an Affiliated Lender through (x) Dutch
auctions or other offers to purchase open to all Lenders on a pro rata basis
consistent with the procedures set forth in Section 2.12(c) or (y) open market
purchase on a non-pro rata basis, in each case subject to the following
limitations:
(i)    the assigning Lender and the Affiliated Lender purchasing such Lender’s
Loans shall execute and deliver to the Administrative Agent an Affiliated
Lender/Borrower Assignment and Acceptance;
(ii)    Affiliated Lenders will not receive information provided solely to
Lenders by the Administrative Agent or any Lender and will not be permitted to
attend or participate in conference calls or meetings attended solely by the
Lenders and the Administrative Agent, other than the right to receive notices of
prepayments and other administrative notices in respect of its Loans or
Commitments required to be delivered to Lenders pursuant to Article II;
(iii)    [Reserved.]
(iv)    the aggregate principal amount of Loans held at any one time by
Affiliated Lenders shall not exceed 25% of the original principal amount of all
Loans at such time outstanding; (such percentage, the “Affiliated Lender Cap”);
provided that to the extent any assignment to an Affiliated Lender would result
in the aggregate principal amount of all Loans held by Affiliated Lenders
exceeding the Affiliated Lender Cap, the assignment of such excess amount will
be void ab initio.
Notwithstanding anything to the contrary contained herein, any Affiliated Lender
that has purchased Loans pursuant to this subsection (l) may, in its sole
discretion,
136




--------------------------------------------------------------------------------





contribute, directly or indirectly, the principal amount of such Loans, plus all
accrued and unpaid interest thereon, to the Borrower for the purpose of
cancelling and extinguished such Loans. Upon the date of such contribution,
assignment or transfer, (x) the aggregate outstanding principal amount of Loans
shall reflect such cancellation and extinguishing of the Loans then held by the
Borrower and (y) the Borrower shall promptly provide notice to the
Administrative Agent of such contribution of such Loans, and the Administrative
Agent, upon receipt of such notice, shall reflect the cancellation of the
applicable Loans in the Register.
In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable Pro Rata
Share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full Pro
Rata Share of all Loans. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
SECTION 9.05.    Expenses; Indemnity. (a) The Borrower agrees to pay (i) all
reasonable out-of-pocket expenses incurred by the Lead Arrangers, the
Administrative Agent and the Security Agent in connection with the syndication
of the Term Facility and the preparation, execution and delivery of this
Agreement and the other Loan Documents (other than fees, charges and
disbursements of any counsel to the Lead Arrangers) and (ii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and the Security
Agent in connection with the administration of this Agreement and the other Loan
Documents or in connection with any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions hereby or thereby
contemplated shall be consummated) or incurred by the Lead Arrangers, the
Administrative Agent, the Security Agent or any Lender in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents or in connection with the Loans made hereunder,
including in case of this clause (ii) the fees, charges and disbursements of one
primary counsel for such Persons taken as a whole (and, to the extent deemed
reasonably necessary by the Administrative Agent in its good faith discretion,
one local counsel in each relevant jurisdiction to the Lead Arrangers, the
Administrative Agent, the Security Agent and the Lenders, taken as a whole, and
one special or regulatory counsel in each relevant specialty), and, solely in
the case of a conflict of interest or a potential conflict of interest, one
additional primary counsel (and, to the extent deemed reasonably necessary or
advisable by the affected persons in their good faith discretion, one local
counsel in each relevant jurisdiction and one special or regulatory counsel in
each relevant specialty) to the affected persons, taken as a whole.
137




--------------------------------------------------------------------------------







(b)    The Borrower agrees to indemnify the Lead Arrangers, the Administrative
Agent, the Security Agent, each Lender and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
to hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including reasonable counsel fees, charges and
disbursements, incurred by or asserted against any Indemnitee arising out of, in
any way connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
thereby, the performance by the parties thereto of their respective obligations
thereunder or the consummation of the Existing Transactions and the other
transactions contemplated thereby (including the Term Facility and the
syndication thereof), (ii) the use of the proceeds of the Loans, (iii) any
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto (and regardless of whether such
matter is initiated by a third party or by the Borrower, any other Loan Party or
any of their respective Affiliates or equity holders) or (iv) any actual or
alleged presence or Release of Hazardous Materials on any property currently or
formerly owned or operated by the Borrower or any of the Subsidiaries, or any
Environmental Liability related in any way to the Borrower or the Subsidiaries;
provided that such indemnity shall not, as to any Indemnitee, be available (A)
to the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted primarily from (1) the bad faith, gross negligence or
willful misconduct of such Indemnitee, (2) disputes solely among Indemnitees (or
their Related Persons) (other than claims against any Indemnitee (x) in its
capacity or in fulfilling its role as agent or arranger or any similar role
under the Credit Agreement or (y) arising out of any act or omission on the part
of the Borrower or any of its Subsidiaries or Affiliates) or (B) in respect of
legal fees or expenses of the Indemnitees, other than the reasonable invoiced
fees, expenses and charges of one primary counsel for all Indemnitees taken as a
whole (and to the extent deemed reasonably necessary by the Administrative Agent
in its good faith discretion, one local counsel in each relevant jurisdiction
and one special or regulatory counsel in each relevant specialty), and solely in
the case of a conflict of interest or a potential conflict of interest, one
additional primary counsel (and, to the extent deemed reasonably necessary by
the Administrative Agent in its good faith discretion, one local counsel in each
relevant jurisdiction and one special or regulatory counsel in each relevant
specialty) to the affected Indemnitees, taken as a whole. This Section 9.05(b)
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim. Payments under
this Section shall be made by the Borrower to the Administrative Agent for the
benefit of the relevant Indemnitee.
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to any Agent (or Affiliate thereof) under Sections 9.05(a) or
9.05(b), each Lender severally agrees to pay to such Agent, as the case may be,
such Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Agent (or Affiliate thereof) in its capacity as such. For purposes
hereof, a Lender’s Pro Rata Share shall be determined based upon its share of
the sum of the outstanding Loans at the time.
(d)    To the extent permitted by applicable law, no Loan Party shall assert,
and hereby waives, any claim against any Indemnitee, and no Indemnitee shall
assert, and hereby waives, any claim against any Loan Party, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in
138




--------------------------------------------------------------------------------





connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Existing Transactions, any Loan or the use
of the proceeds thereof; provided that nothing contained in this sentence will
limit the indemnity obligations of any Loan Party to the extent indirect,
special, punitive or consequential damages are included in any third party claim
in connection with which such Indemnitee is entitled to indemnification
hereunder.
(e)    No Indemnitee seeking indemnification or reimbursement under this
Agreement will, without the Borrower’s prior written consent (not to be
unreasonably withheld, delayed or conditioned), settle, compromise, consent to
the entry of any judgment in or otherwise seek to terminate any claim,
litigation, action, investigation or proceeding referred to herein; provided
that the foregoing indemnity will apply to any such settlement in the event that
(i) the Borrower was offered the ability to assume the defense of the action
that was the subject matter of such settlement and elected not to so assume or
(ii) such settlement is entered into more than seventy-five (75) days after
receipt by the Borrower of a request by the applicable Indemnitee for
reimbursement of its legal or other expenses incurred in connection with such
claim, litigation, action, investigation or proceeding and the Borrower not
having reimbursed such Indemnitee in accordance with such request prior to the
date of such settlement (provided that the foregoing indemnity will not apply to
any settlement made in accordance with this clause (ii) if the Borrower is
disputing such expenses in good faith in accordance with paragraph (b) of this
Section 9.05), and the foregoing indemnity will also apply to any settlement
with the Borrower’s written consent or if there is a final judgment for the
plaintiff against an Indemnitee in any such proceeding.
(f)    Notwithstanding the foregoing, each Indemnitee (and its Related Persons)
shall be obligated to refund and return promptly any and all amounts paid by the
Loan Parties under Section 9.05(b) to such Indemnitee (or such Related Person)
for any such fees, expenses or damages to the extent such Indemnitee (or such
Related Person) is not entitled to payment of such amounts in accordance with
the terms hereof, as determined by a final non-appealable judgment of a court of
competent jurisdiction.
(g)    The provisions of this Section 9.05 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the invalidity or unenforceability
of any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, the Security
Agent or any Lender. All amounts due under this Section 9.05 shall be payable on
written demand therefor. This Section 9.05 shall not apply with respect to Taxes
other than Taxes that represent losses, claims or damages arising from any
non-Tax claim.
SECTION 9.06.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower against any of and all the obligations of
the Borrower now or hereafter existing under this Agreement and other Loan
Documents held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement or such other Loan Document and
although such obligations may be unmatured; provided that any Lender exercising
such right of setoff shall promptly notify the Administrative Agent thereof. The
rights of each Lender under this
139




--------------------------------------------------------------------------------





Section 9.06 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.
SECTION 9.07.    Applicable Law.THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.
SECTION 9.08.    Waivers; Amendment. (a) No failure or delay of the
Administrative Agent, the Security Agent or any Lender in exercising any power
or right hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the
Security Agent and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower or any other Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
Section 9.08(b) or, with respect to any Security Documents, Section 4.12 of
Annex I, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on the
Borrower in any case shall entitle the Borrower to any other or further notice
or demand in similar or other circumstances.
(b)    Except as otherwise set forth in this Agreement, neither this Agreement
nor any provision hereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by the Borrower and the
Required Lenders (other than any amendment contemplated in clauses (i)-(vvi) and
(viiviii)-(xixii) below which shall only require the consent of the Lenders
specified therein); provided, however, that no such agreement shall (i) decrease
the principal amount of, or extend the maturity of or any scheduled principal
payment date or date for the payment of any interest on any Loan or L/C
Borrowing, or waive or excuse any such payment or any part thereof, or decrease
the rate of interest on any Loan, without the prior written consent of each
Lender directly adversely affected thereby, (ii) increase or extend the
Commitment or decrease or extend the date for payment of any fees therein of any
Lender without the prior written consent of such Lender, (iii) amend or modify
the pro rata requirements of Section 2.17, the provisions of Section 9.04(l) or
the provisions of this Section 9.08 or release all or substantially all of the
value of the Facility Guaranty or all or substantially all of the Collateral,
without the prior written consent of each Lender, (iv) change the provisions of
any Loan Document in a manner that by its terms directly affects the rights in
respect of payments due to Lenders holding Loans of one Class differently from
the rights of Lenders holding Loans of any other Class without the prior written
consent of the Required Class Lenders of each such affected Class (and in the
case of multiple Classes directly affected in the same or substantially the same
way, the Lenders under such Classes shall consent together as one Class) (it
being understood that any amendment to the conditions of effectiveness of
Incremental Loan Commitments set forth in Section 2.22 shall be subject to
clause (v) below)); (v) amend, waive or otherwise modify any
140




--------------------------------------------------------------------------------





term or provision (including the availability and conditions to funding under
Section 2.22 with respect to Incremental Loan Commitments and, Section 2.23 with
respect to any Extended Class, Section 2.24 with respect to any Refinancing
Commitments and in each case the rate of interest applicable thereto) which
directly affects Lenders of one or more Classes of Incremental Loans or
Incremental Loan Commitments, Refinancing Loans or Refinancing Commitments, or
Extended Term Loans or Extended Revolving Credit Commitments (the “Affected
Facilities”) and does not directly affect Lenders under any other Class of
Loans, in each case, without the written consent of the Required Class Lenders
under such applicable Affected Facilities (and in the case of multiple Classes
directly affected in the same or substantially the same way with respect to the
Affected Facilities, such Required Class Lenders shall consent together as one
Class); (vi) amend, waive or otherwise modify any term or provision (including
the waiver of any conditions set forth in Section 4.03 as to any Credit
Extension under one or more Revolving Credit Facilities) which directly affects
Lenders under one or more Classes of Revolving Credit Commitments and does not
directly affect Lenders under any other Class of Loans, in each case, without
the written consent of the Required Class Lenders under such applicable Class of
Revolving Credit Commitments (and in the case of multiple Classes which are
affected, such Required Class Lenders shall consent together as one Class);
(vii) modify the protections afforded to an SPV pursuant to the provisions of
Section 9.04(i) without the written consent of such SPV,; (viiviii) reduce the
percentage contained in the definition of “Required Lenders”, “Required Class
Lenders” or “Required Revolving Credit Lenders” or change the definition of “Pro
Rata Share” without the prior written consent of each Lender directly affected
thereby,; (viiiix) change the currency in which any Loan is permitted to be made
or is payable (including interest with respect to such Loan) without the prior
written consent of each Lender,; (ixx) waive, amend or modify the proviso to
Section 5.05(a) without the prior written consent of each Lender; (xxi) amend or
otherwise modify the Financial Covenant and Section 7.03, and in each case any
definition related thereto (as any such definition is used therein but not as
otherwise used in this Agreement or any other Loan Document) or waive any
Default or Event of Default resulting from a failure to perform or observe the
Financial Covenant or Section 7.03 without the written consent of the Required
Revolving Credit Lenders; provided, that, the waivers described in this clause
(x) shall not require the consent of any Lenders other than the Required
Revolving Credit Lenders; or (xixii) modify any other provision, if any, of this
Agreement that expressly requires the consent of each Lender or each directly
affected Lender without the prior written consent of each Lender; provided,
further, that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent or the Security Agent hereunder or
under any other Loan Document without the prior written consent of the
Administrative Agent or the Security Agent; and provided, further, that (x) no
amendment, waiver or consent shall, unless in writing and signed by each L/C
Issuer in addition to the Lenders required above, adversely affect the rights or
duties of, or any fees or other amounts payable to, such L/C Issuer under this
Agreement, any other Loan Document or any Letter of Credit Application relating
to any Letter of Credit issued or to be issued by it; provided, however, that
this Agreement may be amended to adjust the mechanics related to the issuance of
Letters of Credit, including mechanical changes relating to the existence of
multiple L/C Issuers, with only the written consent of the Administrative Agent,
the applicable L/C Issuer and the Borrower so long as the obligations of the
Revolving Credit Lenders, if any, who have not executed such amendment, and if
applicable the other L/C Issuers, if any who have not executed such amendment,
are not adversely affected thereby and (y) no amendment, waiver or consent
shall, unless in writing and signed by the Swing Line Lenders in addition to the
Lenders required above, adversely affect the rights or duties
141




--------------------------------------------------------------------------------





of, or any fees or other amounts payable to, the Swing Line Lenders under this
Agreement or any other Loan Document.
(c)    Without prejudice to the Administrative Agent’s right to seek instruction
from the Lenders from time to time, the Administrative Agent and the Borrower
may amend this Agreement or any other Loan Document (including, for the
avoidance of doubt, any exhibit, schedule or other attachment to any Loan
Document) to correct an obvious error or omission jointly identified by the
Borrower and the Administrative Agent or other errors or omissions of a
technical or immaterial nature (including, but not limited to, an incorrect
cross-reference). Notwithstanding anything to the contrary contained herein,
such amendment shall become effective without any further consent of any other
party to such Loan Document.
(d)    Notwithstanding anything to the contrary herein, (i) no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any such Defaulting Lender may not be increased or extended
without the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
materially and adversely affects any Defaulting Lender to a greater extent than
other affected Lenders shall require the consent of such Defaulting Lender, (ii)
this Agreement may be amended (or amended and restated) with the written consent
of the Required Lenders, the Administrative Agent and the Borrower (x) to add
one or more additional credit facilities to this Agreement and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Term Loans, Revolving Credit
Loans, Swing Line Loans and L/C Obligations and the accrued interest and fees in
respect thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders, and (iii) Annex I and
Annex II of this Agreement may be amended with the written consent of the
Administrative Agent and the Borrower, but without the consent of any other
Person, to conform the text of Annex I and/or Annex II to any provision of the
“Description of Senior Notes” section of the Offering Memorandum to correct an
obvious error or omission.
SECTION 9.09.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 9.09 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or participations or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.
SECTION 9.10.    Entire Agreement. This Agreement and the other Loan Documents
constitute the entire contract between the parties relative to the subject
matter
142




--------------------------------------------------------------------------------





hereof. Any other previous agreement among the parties with respect to the
subject matter hereof (other than the arranger fee letter dated September 16,
2015, among Altice N.V., Neptune Merger Sub Corp., the Lead Arrangers and the
Initial Lenders) is superseded by this Agreement and the other Loan Documents.
Nothing in this Agreement or in the other Loan Documents, expressed or implied,
is intended to confer upon any Person (other than the parties hereto and
thereto, their respective successors and assigns permitted hereunder and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Security Agent and the Lenders) any rights, remedies,
obligations or liabilities under or by reason of this Agreement or the other
Loan Documents.
SECTION 9.11.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.
SECTION 9.12.    Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
SECTION 9.13.    Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by facsimile
transmission or by other electronic transmission (including “.pdf’ or “.tif’)
shall be as effective as delivery of a manually signed counterpart of this
Agreement.
SECTION 9.14.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
SECTION 9.15.    Jurisdiction; Consent to Service of Process. (a) Each party
hereto hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any New York State court or Federal
court of the United States of America sitting in New York County, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents (other
143




--------------------------------------------------------------------------------





than any Loan Documents governed by any law other than New York law), or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Security Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against the Borrower or its properties in the courts of
any jurisdiction if required to realize upon the Collateral as determined in
good faith by the Person bringing such action or proceeding.
(b)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or Federal court sitting in New York County. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01 excluding service of process
by mail. Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
SECTION 9.16.    Confidentiality. Each of the Administrative Agent, the Security
Agent and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ officers, directors, employees and agents, including accountants,
legal counsel, numbering, administration and settlement service providers and
other advisors (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
or required by any regulatory authority or quasi-regulatory authority (such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(d) in connection with the exercise of any remedies hereunder or under the other
Loan Documents or any suit, action or proceeding relating to the enforcement of
its rights hereunder or thereunder, (e) subject to an agreement containing
provisions substantially the same as or no less restrictive than those of this
Section 9.16, to any actual or prospective assignee of or participant in any of
its rights or obligations under this Agreement and the other Loan Documents, (f)
with the consent of the Borrower, (g) to the extent such Information becomes
publicly available other than as a result of a breach of this Section 9.16, (h)
subject to an agreement containing provisions substantially the same as or no
less restrictive than those of this Section 9.16, to actual or proposed direct
or indirect counterparties in connection with any Swap Contract relating to the
Loan Parties or their obligations or (i) disclosure to any rating agency when
required by it, provided that, prior to any disclosure, such rating agency shall
undertake in writing to preserve the confidentiality of any confidential
information relating to Loan Parties received by it from any Agent or any
Lender. In addition, each Agent and each Lender may disclose the existence of
this Agreement and the information about this Agreement to market data
144




--------------------------------------------------------------------------------





collectors, similar services providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement and the other Loan Documents. For the purposes
of this Section 9.16, “Information” shall mean all information received from the
Borrower and related to the Borrower or its business, other than any such
information that was available to the Administrative Agent, the Security Agent
or any Lender on a nonconfidential basis prior to its disclosure by the
Borrower. Any Person required to maintain the confidentiality of Information as
provided in this Section 9.16 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord its
own confidential information.
SECTION 9.17.    Lender Action; Intercreditor Agreement. (a) Each Lender agrees
that it shall not take or institute any actions or proceedings, judicial or
otherwise, for any right or remedy against any Loan Party or any other obligor
under any of the Loan Documents (including the exercise of any right of setoff,
rights on account of any banker’s lien or similar claim or other rights of
self-help), or institute any actions or proceedings, or otherwise commence any
remedial procedures, with respect to any Collateral or any other property of any
such Loan Party, unless expressly provided for herein or in any other Loan
Document, without the prior written consent of the Administrative Agent. The
provisions of this Section 9.17 are for the sole benefit of the Lenders and
shall not afford any right to, or constitute a defense available to, any Loan
Party.
(b)    Each Lender that has signed this Agreement shall be deemed to have
consented to and hereby irrevocably authorizes the Administrative Agent and the
Security Agent to enter into the Intercreditor Agreement as such Lender’s
“Authorized Representative” (or equivalent defined term) and “Collateral Agent”
(or equivalent defined term), as applicable (as such terms are defined in the
Intercreditor Agreement) (and including any and all amendments, amendments and
restatements, modifications, supplements and acknowledgments thereto) from time
to time, and agrees to be bound by the provisions thereof.
(c)    Notwithstanding anything herein to the contrary, each Lender and the
Agents acknowledge that the Lien and security interest granted to the Security
Agent pursuant to the Security Documents and the exercise of any right or remedy
by the Security Agent thereunder, shall be subject to the provisions of the
Intercreditor Agreement (on and after the execution thereof). In the event of a
conflict or any inconsistency between the terms of the Intercreditor Agreement
and the Security Documents, the terms of the Intercreditor Agreement shall
prevail.
SECTION 9.18.    USA PATRIOT Act Notice. Each Lender and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies the Borrower
and the Guarantors that pursuant to the requirements of the USA PATRIOT Act, it
is required to obtain, verify and record information that identifies the
Borrower and the Guarantors, which information includes the name and address of
the Borrower and the Guarantors and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrower and
the Guarantors in accordance with the USA PATRIOT Act.
SECTION 9.19.    No Fiduciary Duty. The parties hereto hereby acknowledge that
each Agent, the Lead Arrangers, each Lender and their respective Affiliates
(collectively,
145




--------------------------------------------------------------------------------





solely for purposes of this paragraph, the “Lenders”), may have economic
interests that conflict with those of any Loan Party, its stockholders and/or
their respective Affiliates. The Borrower agrees, on behalf of itself and each
other Loan Party, that nothing in the Loan Documents or otherwise will be deemed
to create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between any Lender, on the one hand, and any Loan Party, its
stockholders or their respective Affiliates on the other hand. The Borrower
acknowledges and agrees, on behalf of itself and each other Loan Party, that (a)
the transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Loan Parties, on the
other hand, and (b) in connection therewith and with the process leading
thereto, (i) no Lender has assumed an advisory or fiduciary responsibility in
favor of any Loan Party, with respect to the transactions contemplated hereby
(or the exercise of rights or remedies with respect thereto) or the process
leading thereto (irrespective of whether any Lender has advised, is currently
advising or will advise any Loan Party, on other matters) or any other
obligation to any Loan Party except the obligations expressly set forth in the
Loan Documents and (ii) each Lender is acting solely as principal and not as the
agent or fiduciary of any Loan Party.
The Borrower acknowledges and agrees, on behalf of itself and each other Loan
Party, that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. The
Borrower agrees, on behalf of itself and each other Loan Party, that it will not
claim that any Lender has rendered advisory services of any nature or respect,
or owes a fiduciary or similar duty to any Loan Party, in connection with such
transaction or the process leading thereto.
SECTION 9.20.    Release of Liens. The Borrower and the Guarantors will be
entitled to release the security interests in respect of the Collateral securing
the Obligations under any one or more of the following circumstances:
(a)    in connection with any sale or other disposition of the Collateral to a
Person that is not the Borrower or a Guarantor (but excluding any transaction
subject to Article V of Annex I hereof), if such sale or other disposition does
not violate Section 4.08 of Annex I hereof, but only in respect of the
Collateral sold or otherwise disposed of;
(b)    in connection with the release of a Guarantor from its Loan Guarantee
pursuant to the terms of this Agreement, the release of the property and assets
of such Guarantor;
(c)    if the Borrower designates any Restricted Subsidiary to be an
Unrestricted Subsidiary in accordance with the applicable provisions of this
Agreement, the release of the property, assets and Capital Stock of such
Unrestricted Subsidiary;
(d)    in accordance with the Intercreditor Agreement or any Additional
Intercreditor Agreement;
(e)    as provided under Section 9.08, Section 4.06(b) of Annex I (in which
case, for the avoidance of doubt, such release shall be automatic and
unconditional) and Section 4.12 of Annex I hereof;
146




--------------------------------------------------------------------------------







(f)    upon termination of the Commitments and payment in full of all
Obligations (other than (i) contingent indemnification obligations as to which
no claim has been asserted and (ii) obligations and liabilities under Treasury
Services Agreements and Swap Contracts not due and payable) and the expiration
or termination of all Letters of Credit (other than Letters of Credit that are
Cash Collateralized or back-stopped by a letter of credit in form, amount and
substance reasonably satisfactory to the applicable L/C Issuer or a deemed
reissuance under another facility as to which other arrangements satisfactory to
the Administrative Agent and the L/C Issuer shall have been made);
(g)    to release and re-take any Lien on any Collateral to the extent not
otherwise prohibited by the terms of this Agreement, the Security Documents or
the Intercreditor Agreement or any Additional Intercreditor Agreement;
(h)    in connection with a transaction permitted by Article V of Annex I
hereof; or
(i)    with respect to any Collateral that is transferred to a Receivables
Subsidiary pursuant to a Qualified Receivables Financing, and with respect to
any Securitization Obligation that is transferred in one or more transactions,
to a Receivables Subsidiary.
The Security Agent and the Administrative Agent will take all necessary action
required to effectuate any release of the Collateral securing the Loans and the
Loan Guarantees, in accordance with the provisions of this Agreement, the
Intercreditor Agreement (on and after the execution thereof) or any Additional
Intercreditor Agreement (on and after the execution thereof) and the relevant
Security Document. Each of the releases set forth above shall be effected by the
Security Agent without the consent of the Lenders or any action on the part of
the Administrative Agent.
The Security Agent and the Administrative Agent will agree to any release of the
security interest in respect of the Collateral that is in accordance with this
Agreement, the Intercreditor Agreement (on and after the execution thereof) or
any Additional Intercreditor Agreement (on and after the execution thereof) and
the relevant Security Document, without requiring any Lender consent or any
action on the part of the Administrative Agent. Upon request of the Borrower and
upon receipt of an Officer’s Certificate stating that all conditions precedent
in respect of such release have been satisfied, the Security Agent shall
execute, deliver or acknowledge any necessary or proper instruments of
termination, satisfaction or release to evidence the release of Collateral
permitted to be released pursuant to this Agreement, the Intercreditor
Agreement, any Additional Intercreditor Agreement and the Security Documents. At
the request of the Borrower, the Security Agent shall execute and deliver an
appropriate instrument evidencing such release (in the form provided by the
Borrower).
SECTION 9.21.    Judgment Currency. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of any Loan
Party in respect of any such sum due from it to the Administrative Agent or the
Lenders hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent
147




--------------------------------------------------------------------------------





that on the Business Day following receipt by the Administrative Agent of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent may
in accordance with normal banking procedures purchase the Agreement Currency
with the Judgment Currency. If the amount of the Agreement Currency so purchased
is less than the sum originally due to the Administrative Agent from a Loan
Party in the Agreement Currency, such Loan Party agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or the Person to whom such obligation was owing against
such loss. If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent in such currency, the
Administrative Agent agrees to return the amount of any excess to such Loan
Party (or to any other Person who may be entitled thereto under applicable Law).


[Signature Pages Omitted]








--------------------------------------------------------------------------------








SCHEDULE 25
to FifthEleventh Amendment




ANNEX I
COVENANTS
Save where specified to the contrary or where defined in Section 1.01 of the
Credit Agreement to which this Annex I is attached (the “Credit Agreement” or
this “Agreement”), defined terms used in this Annex I shall have the meaning
given to them in Annex II.


Save where specified to the contrary, references in this Annex to sections of
Articles IV or V are to those sections of this Annex.


ARTICLE IV


Section 4.01.    [Reserved]
Section 4.02.    [Reserved]
Section 4.03.    [Reserved]
Section 4.04.    Limitation on Indebtedness
(a)    The Borrower will not and will not permit any of its Restricted
Subsidiaries to, Incur any Indebtedness (including Acquired Indebtedness);
provided, however, that the Borrower and any Guarantorthe Guarantors may Incur
Indebtedness if on the date on which such Indebtedness is Incurred, the
Consolidated Net Leverage Ratio would have been no greater than 5.5 to 1.0
determined on a pro forma basis (including a pro forma application of the net
proceeds therefrom), as if such Indebtedness had been incurred at the beginning
of the relevant period.
(b)    Section 4.04(a) above will not prohibit the Incurrence of the following
items of Indebtedness:
(1)    Indebtedness Incurred pursuant to any Credit Facility (including in
respect of letters of credit or bankers’ acceptances issued or created
thereunder), Indebtedness represented by the Existing Senior Guaranteed Notes
and the Guarantees thereof, Indebtedness represented by the New Senior
Guaranteed Notes expected to be issued on or about the Issue Date and the
Guarantees thereof, and, in each case, any Refinancing Indebtedness in respect
thereof, in a maximum aggregate principal amount at any time outstanding not to
exceed the greater of (i) (x) $7.07.35 billion reduced by (y) the amount of any
Indebtedness Incurred pursuant to this Section 4.04(b)(1) on the Original Notes
Issue Date or the aggregate principal amount of any Existing Senior Guaranteed
Notes issued on September 23, 2016 that is subsequently reclassified (other than
pursuant to the second proviso of Section 4.04(c)(1)) subject to the limitations
on reclassification in Section 4.04(c)(1) and (ii) provided that after giving
effect to any Incurrence of Indebtedness hereunder, together with any Incurrence
of Indebtedness pursuant to Section 4.04(b)(5) and Section 4.04(b)(14) on the
date on which Indebtedness pursuant to this Section 4.04(b)(1)(ii) is Incurred,
the Borrower could Incur at least $1.00 of additional Indebtedness under Section
4.04(a), an amount such that, after giving effect thereto on a pro forma basis
as if such Indebtedness had been incurred on the first day of the relevant
period, the Consolidated Net Senior Secured Leverage Ratio is not greater than
4.0 to 1.0; provided, further, that any Indebtedness incurred




--------------------------------------------------------------------------------





under this Section 4.04(b)(1) may be refinanced with additional Indebtedness in
an amount equal to the principal of the Indebtedness so refinanced, plus any
additional amount to pay premiums (including tender premiums), accrued and
unpaid interest, expenses, defeasance costs and fees in connection therewith;
provided, further, that solely for the purpose of calculating the Consolidated
Net Senior Secured Leverage Ratio under this Section 4.04(b)(1), any outstanding
Indebtedness incurred under this Section 4.04(b)(1) that is unsecured or secured
on a junior basis (in whole or in part) shall nevertheless be deemed to be
secured by a pari passu Lien;
(2)    (a) Guarantees by the Borrower or any Restricted Subsidiary of
Indebtedness of the Borrower or any Restricted Subsidiary to the extent such
guaranteed Indebtedness was permitted to be incurred by another provision of
this Section 4.04; provided that (i) if such Indebtedness is subordinated in
right of payment to, or pari passu in right of payment with, the Loans or a Loan
Guarantee, as applicable, then the Guarantee of such Indebtedness shall be
subordinated in right of payment to, or pari passu in right of payment with, the
Loans or such Loan Guarantee, as applicable, substantially to the same extent as
such guaranteed Indebtedness and (ii) if such Guarantee is of Indebtedness of
the Borrower or a Guarantor, such Restricted Subsidiary complies with Section
4.165.14(ai)(z) of the Credit Agreement or (b) without limiting Section 4.06,
Indebtedness arising by reason of any Lien granted by or applicable to the
Borrower or any Restricted Subsidiary securing Indebtedness of the Borrower or
any Restricted Subsidiary so long as the Incurrence of such Indebtedness is not
prohibited by the terms of this Agreement;
(3)    Indebtedness of the Borrower owing to and held by any Restricted
Subsidiary, or Indebtedness of a Restricted Subsidiary owing to and held by the
Borrower or any other Restricted Subsidiary; provided, however, that if the
Borrower or any Guarantor is the obligor on such Indebtedness and the payee is
not the Borrower or a Guarantor, such Indebtedness must be unsecured and ((i)
except in respect of intercompany current liabilities incurred in connection
with cash management positions of the Borrower and the Restricted Subsidiaries
and (ii) only to the extent legally permitted (the Borrower and the Restricted
Subsidiaries having completed all procedures required in the reasonable judgment
of directors or officers of the obligee or obligor to protect such Persons from
any penalty or civil or criminal liability in connection with the subordination
of such Indebtedness)) expressly subordinated to the prior payment in full in
cash of all obligations then due with respect to the Loans, in the case of the
Borrower, or the Loan Guarantees, in the case of a Guarantor; provided that:
(i)
any subsequent issuance or transfer of Capital Stock or any other event which
results in any such Indebtedness being beneficially held by a Person other than
the Borrower or a Restricted Subsidiary; and

(ii)
any sale or other transfer of any such Indebtedness to a Person other than the
Borrower or a Restricted Subsidiary,

shall be deemed, in each case, to constitute an Incurrence of such Indebtedness
not permitted by this Section 4.04(b)(3) by the Borrower or such Restricted
Subsidiary, as the case may be;
(4)    (a) any Indebtedness (other than Indebtedness described in Section
4.04(b)(1) and Section 4.04(b)(3)) outstanding on the Effective Date, after
giving effect to the Transactions, excluding for the avoidance of doubt the New
Senior Guaranteed Notes and the Existing Senior Guaranteed Notes Incurred in
reliance on Section 4.04(b)(1), subject to Section 4.04(c)(1), (b) Refinancing
Indebtedness Incurred in exchange for, or the net proceeds of which are used to
renew, refund, refinance, replace, defease or discharge any, or otherwise
Incurred in respect of any, Indebtedness described in sub-clauses (a) or (b) of
this Section 4.04(b)(4) or Section 4.04(b)(5) or Incurred pursuant to Section
4.04(a) and (c) Management Advances;
(5)    Indebtedness of (i) any Person Incurred or outstanding on the date on
which such Person becomes a Restricted Subsidiary or is merged, consolidated,
amalgamated or otherwise combined with the Borrower or any Restricted Subsidiary
or pursuant to any acquisition of assets and assumption of related




--------------------------------------------------------------------------------





liabilities by the Borrower or a Restricted Subsidiary (including in
contemplation of such transaction) or (ii) the Borrower or any Guarantor
Incurred to provide all or any portion of the funds utilized to consummate the
transaction or series of related transactions pursuant to which a Person became
a Restricted Subsidiary or was otherwise acquired by the Borrower or a
Restricted Subsidiary or pursuant to any Investment or acquisition of assets and
assumption of related liabilities by the Borrower or a Restricted Subsidiary or
otherwise in connection with or contemplation of such acquisition or other
transactionstransaction; provided, however, with respect to each of clause
(5)(i) and (5)(ii),that the Indebtedness Incurred pursuant to this Section
4.04(b)(5) is in an aggregate amount not to exceed (a) the greater of (i) $1,040
million and (ii) 25.0% of L2QA Pro Forma EBITDA at any time outstanding plus (b)
an unlimited amount of additional Indebtedness to the extent that immediately
following the consummation of such acquisition or other transaction and without
giving effect to any Indebtedness Incurred pursuant to clause 5(a) on the date
of determination, (x) the Borrower would have been able to incur $1.00 of
additional Indebtedness pursuant to Section 4.04(a) after giving effect to the
Incurrence of such Indebtedness pursuant to this Section 4.04(b)(5)(b) or, (y)
the Consolidated Net Leverage Ratio would not be greater than it was immediately
prior to giving effect to such acquisition or other transaction; (it being
understood that any Indebtedness incurred pursuant to Section 4.04(b)(5)(a)
shall cease to be deemed Incurred or outstanding for purposes of Section
4.04(b)(5)(a) but shall be deemed Incurred under Section 4.04(b)(5)(b)(x) from
and after the first date on which the Borrower or such Restricted Subsidiary
could have incurred such Indebtedness under Section 4.04(b)(5)(b)(x) without
reliance on Section 4.04(b)(5)(a));
(6)    [Reserved];
(7)    (a) Indebtedness under Currency Agreements (other than Currency
Agreements described in (b) below), Interest Rate Agreements and Commodity
Hedging Agreements and (b) Indebtedness under Currency Agreements entered into
in order to hedge any operating expenses and capital expenditures Incurred in
the ordinary course of business; in each case with respect to clauses (a) and
(b) hereof, entered into for bona fide hedging purposes of the Borrower or the
Restricted Subsidiaries or (in respect of Currency Agreements and Interest Rate
Agreements related to Indebtedness of Cablevision), Cablevision and not for
speculative purposes (as determined in good faith by an Officer or the Board of
Directors of the Borrower);
(8)    Indebtedness consisting of (A) mortgage financings, Purchase Money
Obligations or other financings Incurred for the purpose of financing all or any
part of the purchase price or cost of design, construction, installation or
improvement of property (real or personal), plant or equipment or other assets
(including Capital Stock) used or useful in a Similar Business or (B)
Indebtedness otherwise Incurred to finance the purchase, lease, rental or cost
of design, construction, installation or improvement of property (real or
personal), plant or equipment that is used or useful in a Similar Business,
whether through the direct purchase of assets or the Capital Stock of any Person
owning such assets, in an aggregate outstanding principal amount which, when
taken together with the principal amount of all other Indebtedness Incurred
pursuant to this Section 4.04(b)(8) and then outstanding, will not exceed at any
time outstanding the greater of $250375 million and 9% of L2QA Pro Forma EBITDA;
provided that any Indebtedness incurred under this Section 4.04(b)(8) may be
refinanced with additional Indebtedness in an amount equal to the principal of
the Indebtedness so refinanced, plus any additional amount to pay premiums
(including tender premiums), accrued and unpaid interest, expenses, defeasance
costs and fees in connection therewith;
(9)    Indebtedness in respect of (a) workers’ compensation claims,
self-insurance obligations, performance, indemnity, surety, judgment, appeal,
advance payment, customs, VAT or other tax or other guarantees or other similar
bonds, instruments or obligations and completion guarantees and warranties
provided by the Borrower or a Restricted Subsidiary or relating to liabilities,
obligations or guarantees Incurred in the ordinary course of business or in
respect of any governmental requirement, including in relation to a governmental
requirement to provide a guarantee or bond, (b) letters of credit, bankers’
acceptances, guarantees or other similar instruments or obligations issued or
relating to liabilities or




--------------------------------------------------------------------------------





obligations Incurred in the ordinary course of business, provided, however, that
upon the drawing of such letters of credit or other instrument, such obligations
are reimbursed within 30 days following such drawing; (c) the financing of
insurance premiums in the ordinary course of business; and (d) any customary
cash management, cash pooling or netting or setting off arrangements in the
ordinary course of business;
(10)    Indebtedness arising from agreements providing for customary guarantees,
indemnification, obligations in respect of earnouts or other adjustments of
purchase price or, in each case, similar obligations, in each case, Incurred or
assumed in connection with the acquisition or disposition of any business or
assets or Person or any Capital Stock of a Subsidiary (other than Guarantees of
Indebtedness Incurred by any Person acquiring or disposing of such business or
assets or such Subsidiary for the purpose of financing such acquisition or
disposition);
(11)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided, however, that such
Indebtedness is extinguished within 30 Business Days of Incurrence;
(12)    Indebtedness under daylight borrowing facilities incurred in connection
with any refinancing of Indebtedness (including by way of set-off or exchange);
provided that such Indebtedness does not exceed the principal amount of the
Indebtedness being refinanced and the aggregate amount of fees, underwriting
discounts, premiums and other costs and expenses Incurred in connection with
such refinancing, so long as any such Indebtedness is repaid within three days
of the date on which such Indebtedness is Incurred;
(13)    Indebtedness Incurred by a Receivables Subsidiary in a Qualified
Receivables Financing;
(14)    Indebtedness Incurred by the Borrower or a Guarantor or Disqualified
Stock of the Borrower in an aggregate outstanding principal amount which, when
taken together with the principal amount of all other Indebtedness Incurred
pursuant to this Section 4.04(b)(14) and then outstanding, will not exceed 100%
of the Net Cash Proceeds received by the Borrower and the Restricted
Subsidiaries from the issuance or sale (other than to the Borrower or a
Restricted Subsidiary) of its Subordinated Shareholder Funding or Capital Stock
(other than Disqualified Stock, Designated Preference Shares or an Excluded
Contribution) or otherwise contributed to the equity (other than through the
issuance of Disqualified Stock, Designated Preference Shares or an Excluded
Contribution) of the Borrower, in each case, subsequent to the Closing Date;
provided, however, that (i) any such Net Cash Proceeds that are so received or
contributed shall be excluded for purposes of making Restricted Payments under
Section 4.05(a), Section 4.05(b)(1), Section 4.05(b)(6) and Section 4.05(b)(10)
to the extent the Borrower or a Guarantor incurs Indebtedness in reliance
thereon and (ii) any Net Cash Proceeds that are so received or contributed shall
be excluded for purposes of Incurring Indebtedness pursuant to this Section
4.04(b)(14) to the extent the Borrower or any Restricted Subsidiary makes a
Restricted Payment under Section 4.05(b)(1), Section 4.05(b)(6) and Section
4.05(b)(10) in reliance thereon; provided that any Indebtedness incurred under
this Section 4.04(b)(14) may be refinanced with additional Indebtedness in an
amount equal to the principal of the Indebtedness so refinanced, plus any
additional amount to pay premiums (including tender premiums), accrued and
unpaid interest, expenses, defeasance costs and fees in connection therewith;
(15)    Indebtedness of the Borrower or any of its Restricted Subsidiaries
arising pursuant to any Permitted Reorganization; and
(16)    Indebtedness Incurred (including any Refinancing Indebtedness in respect
thereof) in an aggregate outstanding principal amount which, when taken together
with the principal amount of all other Indebtedness Incurred pursuant to this
Section 4.04(b)(16) and then outstanding, will not exceed the greater of
$1,4002,080 million and 50% of L2QA Pro Forma EBITDA; provided that any
Indebtedness incurred under this Section 4.04(b)(16) may be refinanced with
additional Indebtedness in an amount equal to the principal of the Indebtedness
so refinanced, plus any additional amount to pay premiums (including tender
premiums), accrued and unpaid interest, expenses, defeasance costs and fees in
connection therewith.




--------------------------------------------------------------------------------





Notwithstanding any other provisions of this Section 4.04, the Borrower will not
permit any Guarantor to Incur any Ratio Guarantor Indebtedness unless on the
date on which such Ratio Guarantor Indebtedness is Incurred or Guaranteed, the
Guarantor Indebtedness Ratio would not have been greater than 4.0 to 1.0 or
solely with respect to any Ratio Guarantor Indebtedness Incurred pursuant to
Section 4.04(b)(5) (or any Guarantee Incurred pursuant to Section 4.04(b)(2) in
respect thereof) the Guarantor Indebtedness Ratio would not be greater than it
was prior to such Incurrence, in each case, determined on a pro forma basis
(including a pro forma application of the net proceeds therefrom), after giving
pro forma effect to the Incurrence and application of the proceeds from such
Indebtedness; provided that this paragraph shall not apply to (x) revolving
Indebtedness Incurred pursuant to Section 4.04(b)(1) for working capital
purposes or to finance capital expenditures, Permitted Investments (other than
Permitted Investments permitted by clause (b) of the definition thereof as to
which this paragraph shall apply) or Restricted Payments (other than Restricted
Payments made pursuant to clauses (2), (15)(b), (17) or (18) (with respect to
clause (18), in excess of $100 million) of Section 4.05(b) as to which this
paragraph shall apply); (y) any Indebtedness Incurred pursuant to Section
4.04(b)(5)(i) to the extent not Incurred in contemplation of the applicable
transaction (provided that the foregoing shall apply to any Guarantee to be
Incurred by any Guarantor in respect of such Indebtedness (that is Pari Passu
Indebtedness) that did not Guarantee such Indebtedness prior to the applicable
transaction) (and any Refinancing Indebtedness in respect thereof); and (z) any
Refinancing Indebtedness of any Ratio Guarantor Indebtedness that was not
Incurred in violation of this paragraph.
(c)    For purposes of determining compliance with, and the outstanding
principal amount of any particular Indebtedness Incurred pursuant to and in
compliance with, this Section 4.04:
(1)    in the event that Indebtedness meets the criteria of more than one of the
types of Indebtedness described in Section 4.04(a) and Section 4.04(b), the
Borrower, in its sole discretion, will classify, and may from time to time
reclassify, such item of Indebtedness and only be required to include the amount
and type of such Indebtedness in one of the clauses of Section 4.04(a) or
Section 4.04(b); provided that Indebtedness Incurred (or deemed Incurred) on the
Original Notes Issue Date or any Refinancing Indebtedness in respect thereof
under Section 4.04(b)(1) cannot be reclassified; provided, further, that if the
New Senior Guaranteed Notes, the Existing Senior Guaranteed Notes or any
Refinancing Indebtedness in respect thereof, shall on any date (including the
date of Incurrence of such Refinancing Indebtedness) not be Guaranteed by any of
the Restricted Subsidiaries of the Borrower, the New Senior Guaranteed Notes,
the Existing Senior Guaranteed Notes, or such Refinancing Indebtedness shall
automatically be reclassified and from such date be deemed to have been Incurred
under Section 4.04(b)(4)(a) and not Section 4.04(b)(1);
(2)    subject to clause (1) above, all Indebtedness (x) outstanding on the
Original Notes Issue Date under the Term Facilities and the Existing Senior
Guaranteed Notes and (y) outstanding on the Closing Date under the Revolving
Credit Facilities shall be deemed Incurred on the Effective Date under Section
4.04(b)(1) and not Section 4.04(a) or Section 4.04(b)(4)(a);
(3)    Guarantees of, or obligations in respect of letters of credit, bankers’
acceptances or other similar instruments relating to, or Liens securing,
Indebtedness that is otherwise included in the determination of a particular
amount of Indebtedness shall not be included;
(4)    if obligations in respect of letters of credit, bankers’ acceptances or
other similar instruments are Incurred pursuant to any Credit Facility and are
being treated as Incurred pursuant to Section 4.04(b)(1), Section 4.04(b)(8),
Section 4.04(b)(14) or Section 4.04(b)(16) or Section 4.04(a) and the letters of
credit, bankers’ acceptances or other similar instruments relate to other
Indebtedness, then such other Indebtedness shall not be included;
(5)    the principal amount of any Disqualified Stock of the Borrower or a
Restricted Subsidiary, or Preferred Stock of a Restricted Subsidiary, will be
equal to the greater of the maximum mandatory




--------------------------------------------------------------------------------





redemption or repurchase price (not including, in either case, any redemption or
repurchase premium) or the liquidation preference thereof;
(6)    Indebtedness permitted by this Section 4.04 need not be permitted solely
by reference to one provision permitting such Indebtedness but may be permitted
in part by one such provision and in part by one or more other provisions of
this Section 4.04 permitting such Indebtedness; and
(7)    the amount of Indebtedness issued at a price that is less than the
principal amount thereof will be equal to the amount of the liability in respect
thereof determined on the basis of GAAP.
(d)    Accrual of interest, accrual of dividends, the accretion of accreted
value, the accretion or amortization of original issue discount, the payment of
interest in the form of additional Indebtedness, the payment of dividends in the
form of additional shares of Preferred Stock or Disqualified Stock or the
reclassification of commitments or obligations not treated as Indebtedness due
to a change in GAAP will not be deemed to be an Incurrence of Indebtedness for
purposes of this Section 4.04. The amount of any Indebtedness outstanding as of
any date shall be (a) the accreted value thereof in the case of any Indebtedness
issued with original issue discount and (b) the principal amount, or liquidation
preference thereof, in the case of any other Indebtedness.
(e)    If at any time an Unrestricted Subsidiary becomes a Restricted
Subsidiary, any Indebtedness of such Subsidiary shall be deemed to be Incurred
by a Restricted Subsidiary as of such date (and, if such Indebtedness is not
permitted to be Incurred as of such date under this Section 4.04, the Borrower
shall be in Default of this Section 4.04).
(f)    For purposes of determining compliance with any dollar-denominated
restriction on the Incurrence of Indebtedness, the Dollar Equivalent of the
principal amount of Indebtedness denominated in another currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was Incurred or at the option of the Borrower, on the date
first committed; provided that (a) if such Indebtedness is Incurred to refinance
other Indebtedness denominated in a currency other than dollars, and such
refinancing would cause the applicable dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such refinancing, such dollar-denominated restriction shall be deemed
not to have been exceeded so long as the principal amount of such Refinancing
Indebtedness does not exceed the principal amount of such Indebtedness being
refinanced plus any amount to pay premiums (including tender premiums), accrued
and unpaid interest, expenses, defeasance costs and fees in connection
therewith; (b) the Dollar Equivalent of the principal amount of any such
Indebtedness outstanding on the Effective Date shall be calculated based on the
relevant currency exchange rate in effect on the Effective Date; and (c) if any
such Indebtedness that is denominated in a currency other than dollars is
subject to a Currency Agreement with respect to the currency in which such
Indebtedness is denominated covering principal amount and interest payable on
such Indebtedness, the amount of such Indebtedness will be the Dollar Equivalent
of the principal payment required to be made under such Currency Agreement plus
the Dollar Equivalent of any premium which is at such time due and payable but
is not covered by such Currency Agreement.
(g)    For purposes of determining compliance with the Consolidated Net Leverage
Ratio, the Consolidated Net Senior Secured Leverage Ratio, or the Guarantor
Indebtedness Ratio on the Incurrence of Indebtedness, the Dollar Equivalent of
the principal amount of Indebtedness denominated in another currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was Incurred, or at the option of the Borrower, the date first
committed; provided that (a) if such Indebtedness is Incurred to refinance other
Indebtedness denominated in a currency other than dollars, and such refinancing
would cause the applicable dollar-denominated restriction to be exceeded if
calculated at the relevant currency exchange rate in effect on the date of such
refinancing, such dollar-denominated restriction shall be deemed not to have
been exceeded so long as the principal amount of such Refinancing Indebtedness
does not exceed




--------------------------------------------------------------------------------





the principal amount of such Indebtedness being refinanced plus any amount to
pay premiums (including tender premiums), accrued and unpaid interest, expenses,
defeasance costs and fees in connection therewith; and (b) the Dollar Equivalent
of the principal amount of any such Indebtedness outstanding on the Effective
Date shall be calculated based on the relevant currency exchange rate in effect
on the Effective Date.
(h)    In addition, for purposes of calculating the Consolidated Net Senior
Secured Leverage Ratio, the Consolidated Net Leverage Ratio or the Guarantor
Indebtedness Ratio to test compliance with any covenant in this Agreement, in
determining the amount of Indebtedness outstanding in dollars on any date of
determination, with respect to any Indebtedness denominated in a currency other
than dollars (the “Foreign Currency”):
(1)    subject to a currency swap arrangement or contract, the aggregate
principal amount of such Foreign Currency Indebtedness on any such date of
determination shall be the dollar amount of the aggregate principal amount to be
paid by the Borrower or a Restricted Subsidiary on the maturity date of such
currency swap arrangement or contract pursuant to the terms thereof; or
(2)    subject to a currency forward arrangement, forward accretion curve or
contract, the aggregate principal amount of such Foreign Currency Indebtedness
shall be converted into dollars at the exchange rate specified under the terms
of such currency forward arrangement, forward accretion curve or contract as
applicable to such Foreign Currency Indebtedness on such date of determination.
(i)    For the avoidance of doubt, notwithstanding a Group Member entering into
any such arrangement or contract hedging foreign exchange exposure of any
Foreign Currency Indebtedness, for the purposes of calculating the Consolidated
Net Leverage Ratio, the Consolidated Net Senior Secured Leverage Ratio or the
Guarantor Indebtedness Ratio, the aggregate principal amount of Indebtedness
subject to any such arrangement or contract shall be attributed to the total
Indebtedness of the Person that originally Incurred such Indebtedness.
(j)    Notwithstanding any other provision of this Section 4.04, the maximum
amount of Indebtedness that the Borrower or a Restricted Subsidiary may Incur
pursuant to this Section 4.04 shall not be deemed to be exceeded solely as a
result of fluctuations in the exchange rate of currencies.
(k)    Neither the Borrower nor any Guarantor will incur any Indebtedness
(including any Indebtedness permitted to be Incurred pursuant to Section
4.04(b)) that is contractually subordinated in right of payment to any other
Indebtedness of the Borrower or such Guarantor unless such Indebtedness is also
contractually subordinated in right of payment to the Loans and the applicable
Loan Guarantee on substantially identical terms (as determined in good faith by
the Borrower); provided, however, that no Indebtedness will be deemed to be
contractually subordinated in right of payment to any other Indebtedness of the
Borrower or any Guarantor solely by virtue of being unsecured, by virtue of
being secured with different collateral, by virtue of being secured on a junior
priority basis, by virtue of not being guaranteed by one or more of the
Borrower’s Subsidiaries or by virtue of the application of waterfall or other
payment-ordering provisions affecting different tranches of Indebtedness under
Credit Facilities.
Section 4.05.    Limitation on Restricted Payments
(a)    The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly:
(1)    declare or pay any dividend or make any other payment or distribution on
account of or in respect of the Borrower’s or any Restricted Subsidiary’s
Capital Stock (including, without limitation, any payment in connection with any
merger or consolidation involving the Borrower or any Restricted Subsidiary)
except:
(a)
dividends or distributions payable in Capital Stock of the Borrower (other than
Disqualified Stock) or in options, warrants or other rights to purchase such
Capital Stock





--------------------------------------------------------------------------------





of the Borrower (other than Disqualified Stock) or in Subordinated Shareholder
Funding; and
(b)
dividends or distributions payable to the Borrower or a Restricted Subsidiary
(and, in the case of any such Restricted Subsidiary making such dividend or
distribution, to holders of its Capital Stock other than the Borrower or another
Restricted Subsidiary on no more than a pro rata basis, measured by value);

(2)    purchase, redeem, retire or otherwise acquire for value (including,
without limitation, any payment in connection with any merger or consolidation
involving the Borrower, any Capital Stock of the Borrower or any direct or
indirect Parent of the Borrower held by Persons other than the Borrower or a
Restricted Subsidiary (other than in exchange for Capital Stock of the Borrower
(other than Disqualified Stock));
(3)    make any principal payment on, or purchase, repurchase, redeem, defease
or otherwise acquire or retire for value, prior to scheduled maturity, scheduled
repayment or scheduled sinking fund payment, any Subordinated Indebtedness
(other than (a) any such payment, purchase, repurchase, redemption, defeasance
or other acquisition or retirement or in anticipation of satisfying a sinking
fund obligation, principal installment or final maturity, in each case, due
within one year of the date of payment, purchase, repurchase, redemption,
defeasance or other acquisition or retirement; and (b) any Indebtedness Incurred
pursuant to Section 4.04(b)(3) hereof);
(4)    make any cash payment on or with respect to, or purchase, redeem, defease
or otherwise acquire or retire for value any Subordinated Shareholder Funding
(other than in exchange for Capital Stock of the Borrower (other than
Disqualified Stock) or for options, warrants or other rights to purchase such
Capital Stock of the Borrower (other than Disqualified Stock)); or
(5)    make any Restricted Investment in any Person;
(any such dividend, distribution, payment, purchase, redemption, repurchase,
defeasance, other acquisition, retirement or Restricted Investment referred to
in clauses (1) through (5) of this Section 4.05(a) are referred to herein as a
“Restricted Payment”), if at the time the Borrower or a Restricted Subsidiary
makes such Restricted Payment:
(a)
a Default or Event of Default (or in the case of a Restricted Investment, an
Event of Default under Section 7.01(a) or Section 7.01(g) of the Credit
Agreement) shall have occurred and be continuing (or would result immediately
thereafter therefrom);



(b)
except in the case of a Restricted Investment, if such Restricted Payment is
made in reliance on clause (c)(i) below, the Borrower is not able to Incur an
additional $1.00 of Indebtedness pursuant to Section 4.04(a) hereof after giving
effect, on a pro forma basis, to such Restricted Payment; or

(c)
the aggregate amount of such Restricted Payment and all other Restricted
Payments made by the Borrower and the Restricted Subsidiaries subsequent to the
Closing Date (and not returned or rescinded) (including Permitted Payments
permitted below by Section 4.05(b)(5) (without duplication of amounts paid
pursuant to any other clause of Section 4.05(b)), Section 4.05(b)(6), Section
4.05(b)(10), Section 4.05(b)(15), Section 4.05(b)(17), Section 4.05(b)(18), and
Section 4.05(b)(20) (to the extent it relates to Restricted Payments permitted
by Section 4.05(b)(5), or Section 4.05(b)(10), Section 4.05(b)(15), Section
4.05(b)(17) or Section 4.05(b)(18)), but excluding all other Restricted Payments
permitted by Section 4.05(b)) would exceed the sum of (without duplication):





--------------------------------------------------------------------------------





(i)    an amount equal to 100% of the Consolidated EBITDA for the period
beginning on the first day of the first full fiscal quarter commencing prior to
the Closing Date to the end of the Borrower’s most recently ended full fiscal
quarter ending prior to the date of such Restricted Payment for which internal
consolidated financial statements of the Borrower are available, taken as a
single accounting period, less the product of 1.3 times the Consolidated
Interest Expense for such period;
(ii)    100% of the aggregate Net Cash Proceeds, and the fair market value (as
determined in accordance with Section 4.05(c)) of property or assets or
marketable securities, received by the Borrower from the issue or sale of its
Capital Stock (other than Disqualified Stock or Designated Preference Shares) or
Subordinated Shareholder Funding subsequent to the Closing Date or otherwise
contributed to the equity (other than through the issuance of Disqualified Stock
or Designated Preference Shares) of the Borrower subsequent to the Closing Date
(other than (x) Net Cash Proceeds or property or assets or marketable securities
received from an issuance or sale of such Capital Stock to the Borrower or a
Restricted Subsidiary or an employee stock ownership plan or trust established
by the Borrower or any Subsidiary of the Borrower for the benefit of its
employees to the extent funded by the Borrower or any Restricted Subsidiary, (y)
Net Cash Proceeds or property or assets or marketable securities to the extent
that any Restricted Payment has been made from such proceeds in reliance on
Section 4.05(b)(6), and (z) Excluded Contributions);
(iii)    100% of the aggregate Net Cash Proceeds, and the fair market value (as
determined in accordance with Section 4.05(c)) of property or assets or
marketable securities, received by the Borrower or any Restricted Subsidiary
from the issuance or sale (other than to the Borrower or a Restricted Subsidiary
or an employee stock ownership plan or trust established by the Borrower or any
Subsidiary of the Borrower for the benefit of its employees to the extent funded
by the Borrower or any Restricted Subsidiary) by the Borrower or any Restricted
Subsidiary subsequent to the Closing Date of any Indebtedness that has been
converted into or exchanged for Capital Stock of the Borrower (other than
Disqualified Stock or Designated Preference Shares) or Subordinated Shareholder
Funding (plus the amount of any cash, and the fair market value (as determined
in accordance with Section 4.05(c)) of property or assets or marketable
securities, received by the Borrower or any Restricted Subsidiary upon such
conversion or exchange) but excluding (x) Net Cash Proceeds or property or
assets or marketable securities to the extent that any Restricted Payment has
been made from such proceeds in reliance on Section 4.05(b)(6), and (y) Excluded
Contributions;
(iv)    the amount equal to the net reduction in Restricted Investments made by
the Borrower or any of the Restricted Subsidiaries resulting from repurchases,
redemptions or other acquisitions or retirements of any such Restricted
Investment, proceeds realized upon the sale or other disposition to a Person
other than the Borrower or a Restricted Subsidiary of any such Restricted
Investment, repayments of loans or advances or other transfers of assets
(including by way of dividend, distribution, interest payments or returns of
capital) to the Borrower or any Restricted Subsidiary, which amount, in each
case under this clause (iv), constituted a Restricted Payment made after the
Closing Date; provided, however, that no amount will be included in Consolidated
EBITDA for purposes of Section 4.05(a)(c)(i) to the extent that it is (at the
Borrower’s option) included under this Section 4.05(a)(c)(iv);




--------------------------------------------------------------------------------





(v)    the amount of the cash and the fair market value (as determined in
accordance with Section 4.05(c)) of property, assets or marketable securities
received by the Borrower or any Restricted Subsidiary after the Closing Date in
connection with:
(A)    the sale or other disposition (other than to the Borrower or a Restricted
Subsidiary or an employee stock ownership plan or trust established by the
Borrower or any Subsidiary of the Borrower for the benefit of its employees to
the extent funded by the Borrower or any Restricted Subsidiary) of Capital Stock
of an Unrestricted Subsidiary of the Borrower; and
(B)    any dividend or distribution made by an Unrestricted Subsidiary to the
Borrower or a Restricted Subsidiary;
provided, however, that no amount will be included in Consolidated EBITDA for
purposes of Section 4.05(a)(c)(i) to the extent that it is (at the Borrower’s
option) included under this Section 4.05(a)(c)(v); and
(vi)    in the case of the designation of an Unrestricted Subsidiary as a
Restricted Subsidiary or all of the assets of such Unrestricted Subsidiary are
transferred to the Borrower or a Restricted Subsidiary, or the Unrestricted
Subsidiary is merged or consolidated into the Borrower or a Restricted
Subsidiary, in each case, after the Closing Date, 100% of such amount received
in cash and the fair market value (as determined in accordance with Section
4.05(c)) of any property, assets or marketable securities received by the
Borrower or a Restricted Subsidiary in respect of such redesignation, merger,
consolidation or transfer of assets, excluding any amount of any Investment in
such Unrestricted Subsidiary pursuant to clause (p) of the definition of
“Permitted Investment”, in each case of this Section 4.05(a)(c)(vi); provided
however, that no amount will be included in Consolidated EBITDA for purposes of
Section 4.05(a)(c)(i) to the extent that it is (at the Borrower’s option)
included under this Section 4.05(a)(c)(vi); provided further, however, that such
amount shall not exceed the amount included in the calculation of the amount of
Restricted Payments referred to in the first sentence of this Section
4.05(a)(c).
(b)    Section 4.05(a) will not prohibit any of the following (collectively,
“Permitted Payments”):
(1)    any Restricted Payment made in exchange (including any such exchange
pursuant to the exercise of a conversion right or privilege in connection with
which cash is paid in lieu of the issuance of fractional shares) for, or out of
the Net Cash Proceeds of the substantially concurrentwithin 120 days after the
sale (other than to the Borrower or a Subsidiary of the Borrower ) of, Capital
Stock of the Borrower (other than Disqualified Stock or Designated Preference
Shares or through an Excluded Contribution), Subordinated Shareholder Funding or
a substantially concurrentwithin 120 days after the contribution to the equity
(other than through the issuance of Disqualified Stock or Designated Preference
Shares or through an Excluded Contribution) of the Borrower;
(2)    any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Subordinated Indebtedness of the Borrower or anya Guarantor made
by exchange for, or out of the Net Cash Proceeds of the substantially
concurrentwithin 120 days after the Incurrence of, Refinancing Indebtedness
permitted to be Incurred pursuant to Section 4.04;
(3)    (a) any purchase, repurchase, redemption, defeasance or other acquisition
or retirement of Preferred Stock of the Borrower or a Restricted Subsidiary made
by exchange for or out of the Net Cash Proceeds of the substantially
concurrentwithin 120 days after the sale of Preferred Stock of the Borrower or a
Restricted Subsidiary, and (b) any purchase, repurchase, redemption, defeasance
or other acquisition or




--------------------------------------------------------------------------------





retirement of Disqualified Stock of the Borrower or a Restricted Subsidiary made
by exchange for or out of the Net Cash Proceeds of the substantially
concurrentwithin 120 days after the sale of Disqualified Stock of the Borrower
or a Restricted Subsidiary, as the case may be, that, in each case under (a) and
(b), is permitted to be Incurred pursuant to Section 4.04, and that in each case
(other than such sale of Preferred Stock of the Borrower that is not
Disqualified Stock) constitutes Refinancing Indebtedness;
(4)    any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Subordinated Indebtedness (or any loans, advances, dividends or
other distributions by the Borrower to any Parent to permit such Parent to
purchase, repurchase, redeem, defease or otherwise acquire or retire (i)(x) the
Existing Cablevision Notes and, or (y) any Indebtedness Incurred to refinance
the Existing Cablevision Notes in an amount equal to the principal of the
Existing Cablevision Notes so refinanced, plus any additional amount to pay
premiums (including tender premiums), accrued and unpaid interest, expenses,
defeasance costs and fees in connection therewith) and (ii) Indebtedness of any
Parent so long as the Net Cash Proceeds (or portion thereof) of such
Indebtedness has been received by the Borrower from the issue or sale of its
Capital Stock (other than Disqualified Stock or Designated Preference Shares) or
Subordinated Shareholder Funding subsequent to the Closing Date or otherwise
contributed to the equity (other than through the issuance of Disqualified Stock
or Designated Preference Shares) of the Borrower subsequent to the Closing
Date):
(a)
(i) from Net Available Cash to the extent permitted under Section 4.08 but only
if the Borrower shall have first complied with its obligations to prepay all
Term Loans to the extent required by Section 2.13(a) of the Credit Agreement,
prior to purchasing, repurchasing, redeeming, defeasing or otherwise acquiring
or retiring such Subordinated Indebtedness (or making of any such loans,
advances, dividends or other distributions to any Parent) and (ii) at a purchase
price not greater than 100% of the principal amount of such Subordinated
Indebtedness (or such Indebtedness of any Parent) plus accrued and unpaid
interest (and costs, expenses and fees incurred in connection therewith);

(b)
to the extent required by the agreement governing such Subordinated Indebtedness
(or such Indebtedness of any Parent), following the occurrence of a Change of
Control (or other similar event described therein as a “change of control”), but
only (i) if the Commitments shall have been terminated and all Obligations
(other than (A) contingent indemnification obligations as to which no claim has
been asserted and (B) obligations and liabilities under Treasury Services
Agreements and Swap Contracts not due and payable) shall have been paid in full
and all Letters of Credit (other than Letters of Credit that are Cash
Collateralized or back-stopped by a letter of credit in form, amount and
substance reasonably satisfactory to the applicable L/C Issuer) shall have
expired or been terminated (or any Event of Default under Section 7.01(i) of the
Credit Agreement shall have been waived), prior to purchasing, repurchasing,
redeeming, defeasing or otherwise acquiring or retiring such Subordinated
Indebtedness (or making any such loans, advances, dividends or other
distributions to any Parent) and (ii) at a purchase price not greater than 101%
of the principal amount of such Subordinated Indebtedness or such Indebtedness
of any Parent plus accrued and unpaid interest (and costs, expenses and fees
incurred in connection therewith); or

(c)
consisting of Acquired Indebtedness (other than Indebtedness Incurred (A) to
provide all or any portion of the funds utilized to consummate the transaction
or series of related transactions pursuant to which such Person became a
Restricted Subsidiary or was otherwise acquired by the Borrower or a Restricted
Subsidiary or (B) otherwise in connection with or contemplation of such
acquisition) and at a purchase price not greater than 100% of the principal
amount of such Acquired Indebtedness plus accrued and unpaid





--------------------------------------------------------------------------------





interest and any premium required by the terms of any Acquired Indebtedness (and
costs, expenses and fees incurred in connection therewith);
(5)    any dividends paid within 60 days after the date of declaration if at
such date of declaration such dividend would have complied with this Section
4.05;
(6)    the purchase, repurchase, redemption, defeasance or other acquisition,
cancellation or retirement for value of Capital Stock of the Borrower, any
Restricted Subsidiary or any Parent (including any options, warrants or other
rights in respect thereof) and loans, advances, dividends or distributions by
the Borrower to any Parent to permit any Parent to purchase, repurchase, redeem,
defease or otherwise acquire, cancel or retire for value Capital Stock of the
Borrower, any Restricted Subsidiary or any Parent (including any options,
warrants or other rights in respect thereof), or payments to purchase,
repurchase, redeem, defease or otherwise acquire, cancel or retire for value
Capital Stock of the Borrower, any Restricted Subsidiary or any Parent
(including any options, warrants or other rights in respect thereof), in each
case from Management Investors; provided that such payments, loans, advances,
dividends or distributions do not exceed an amount (net of repayments of any
such loans or advances) equal to (1) $40 million in any calendar year (with
unused amounts in any calendar year being carried over to the succeeding
calendar years; provided that the aggregate unused amounts carried over in any
calendar year shall not exceed $40 million in any calendar year), plus (2) the
Net Cash Proceeds received by the Borrower or the Restricted Subsidiaries since
the Closing Date (including through receipt of proceeds from the issuance or
sale of its Capital Stock or Subordinated Shareholder Funding to a Parent) from,
or as a contribution to the equity (in each case under this Section 4.05(b)(6),
other than through the issuance of Disqualified Stock or Designated Preference
Shares) of the Borrower from, the issuance or sale to Management Investors of
Capital Stock (including any options, warrants or other rights in respect
thereof), to the extent such Net Cash Proceeds are not included in any
calculation under Section 4.05(a)(c)(ii);
(7)    the declaration and payment of dividends to holders of any class or
series of Disqualified Stock, or of any Preferred Stock of a Restricted
Subsidiary, Incurred in accordance with the terms of Section 4.04;
(8)    purchases, repurchases, redemptions, defeasances or other acquisitions or
retirements of Capital Stock deemed to occur upon the exercise of stock options,
warrants or other rights in respect thereof if such Capital Stock represents a
portion of the exercise price thereof;
(9)    dividends, loans, advances or distributions to any Parent or other
payments by the Borrower or any Restricted Subsidiary in amounts equal to
(without duplication) the amounts required for any Parent to pay:
(a)
any Parent Expenses of a CVC Parent or any Related Taxes; and

(b)
amounts constituting or to be used for purposes of making payments to the extent
specified in Section 4.09(b)(2) (with respect to fees and expenses incurred in
connection with the transactions described therein), Section 4.09(b)(5) and
Section 4.09(b)(11);

(10)    the declaration and payment by the Borrower of, or loans, advances,
dividends or distributions to any Parent to pay, dividends on the common stock
or common equity interests of the Borrower or any Parent, or purchases,
repurchases or other acquisitions or retirements of common stock or common
equity interests of the Borrower or any Parent, in an amount not to exceed in
any fiscal year the greater of (a) 6% of the Net Cash Proceeds received by the
Borrower from a Public Offering or contributed to the equity (other than through
the issuance of Disqualified Stock or Designated Preference Shares or through an
Excluded Contribution) of the Borrower or contributed as Subordinated
Shareholder Funding to the Borrower and (b) an aggregate amount per annum not to
exceed 5% of Market Capitalization Attributable to Cablevision;




--------------------------------------------------------------------------------





(11)    payments by the Borrower or loans, advances, dividends or distributions
to any Parent to make payments, to holders of Capital Stock of the Borrower or
any Parent in lieu of the issuance of fractional shares of such Capital Stock;
provided, however, that any such payment, loan, advance, dividend or
distribution shall not be for the purpose of evading any limitation of this
Section 4.05 or otherwise to facilitate any dividend or other return of capital
to the holders of such Capital Stock (as determined in good faith by an Officer
or the Board of Directors of the Borrower );
(12)    Restricted Payments in an aggregate amount outstanding at any time not
to exceed the fair market value of Excluded Contributions, or Investments in
exchange for or using as consideration Investments previously made under this
Section 4.05(b)(12);
(13)    payment of any Receivables Fees and purchases of Receivables Assets
pursuant to a Receivables Repurchase Obligation in connection with a Qualified
Receivables Financing;
(14)    dividends or other distributions of Capital Stock, Indebtedness or other
securities of Unrestricted Subsidiaries;
(15)    so long as no Payment Block Event has occurred and is continuing,
Restricted Payments in an amount required by a CVC Parent to pay (a) regularly
scheduled interest as such amounts come due under (x) the Existing Cablevision
Notes and, (y) any Indebtedness Incurred to refinance the Existing Cablevision
Notes in an amount equal to the principal of the Existing Cablevision Notes so
refinanced, plus any additional amount to pay premiums (including tender
premiums), accrued and unpaid interest, expenses, defeasance costs and fees in
connection therewith; (b) dividends, loans advances or distributions to
Cablevision in an amount not to exceed the Net Cash Proceeds of Incurrence of
Indebtedness by the Borrower or its Restricted Subsidiaries which amount shall
be used to repay any Existing Cablevision Notes and any costs, expenses, fees,
interest or premiums in connection with such repayment and (c) interest and/or
principal (including AHYDO Catch Up Payments) on Indebtedness of any CVC Parent
so long as the Net Cash Proceeds (or portion thereof) of such Indebtedness has
been received by the Borrower from the issue or sale of its Capital Stock (other
than Disqualified Stock or Designated Preference Shares) or Subordinated
Shareholder Funding subsequent to the Closing Date or otherwise contributed to
the equity (other than through the issuance of Disqualified Stock or Designated
Preference Shares) of the Borrower subsequent to the Closing Date; provided,
that the principal amount of any Indebtedness able to be repaid pursuant to this
clause (c) is limited to the amount of Net Cash Proceeds received by the
Borrower plus fees and expenses related to the refinancing of such Indebtedness,
and, in the case of clause (c) above, any Refinancing Indebtedness in respect
thereof permitted to be Incurred pursuant to Section 4.04;
(16)    the declaration and payment of dividends to holders of any class or
series of Designated Preference Shares of the Borrower issued after the Closing
Date; provided, however, that the amount of all dividends declared or paid by
the Borrower pursuant to this Section 4.05(b)(16) shall not exceed the Net Cash
Proceeds received by the Borrower from the issuance or sale of such Designated
Preference Shares;
(17)    so long as no Event of Default has occurred and is continuing (or would
result therefrom), any Restricted Payment to the extent that, after giving pro
forma effect to any such Restricted Payment, the Consolidated Net Leverage Ratio
would be no greater than 5.5 to 1.0;
(18)    so long as no Event of Default has occurred and is continuing (or would
result therefrom), Restricted Payments in an aggregate amount outstanding at any
time not to exceed the greater of $5001,245 million and 2130% of L2QA Pro Forma
EBITDA;
(19)    Restricted Payments made in connection with the Transactions and the
Existing Transactions, or constituting any part of any Permitted Reorganization
and, in each case, fees and expenses relating thereto;
(20)    Restricted Payments to finance Investments or other acquisitions by a
Parent or any Affiliate (other than the Borrower or a Restricted Subsidiary)
which would be otherwise permitted to be made pursuant




--------------------------------------------------------------------------------





to this Section 4.05 if made by the Borrower or a Restricted Subsidiary;
provided, that (i) such Restricted Payment shall be made within 120 days of the
closing of such Investment or other acquisition, (ii) such Parent or Affiliate
of the Borrower shall, on or prior to the date such Restricted Payment is made
or if later, promptly following the closing of the Investment or the
acquisition, cause (1) all property acquired (whether assets or Capital Stock)
to be contributed to the Borrower or one of its Restricted Subsidiaries or (2)
the merger, amalgamation, consolidation, or sale of the Person formed or
acquired into the Borrower or one of its Restricted Subsidiaries (in a manner
not prohibited by Article V of this Annex I) in order to consummate such
Investment or other acquisition, (iii) such Parent or Affiliate of the Borrower
receives no consideration or other payment in connection with such transaction
except to the extent the Borrower or a Restricted Subsidiary could have given
such consideration or made such payment in compliance with this Section 4.05 or
Section 4.09 (without reference to this Section 4.05(b)(20)) and (iv) any
property received in connection with such transaction shall not constitute an
Excluded Contribution up to the amount of such Restricted Payment made under
this Section 4.05(b)(20);
(21)    any payments in cash or in kind relating to the settlement of any
future, forward or other derivative contract entered into for non-speculative
purposes; and
(22)    the declaration and payment of dividends or distributions by the
Borrower to, or the making of loans to, a CVC Parent in amounts required for a
CVC Parent to pay or cause to be paid, in each case without duplication, fees
and expenses related to any equity or debt offering (whether or not successful)
of such CVC Parent or incurred in connection with the Altice USA Distribution.
(c)    Except as otherwise specified, the amount of all Restricted Payments or
Permitted Investments (other than cash) shall be the fair market value on the
date of such Restricted Payment or Permitted Investment (or, at the option of
the Borrower, on the date of entry into of a commitment, contract or resolution
with respect to such Restricted Payment or Permitted Investment) of the asset(s)
or securities proposed to be paid, transferred or issued by the Borrower or such
Restricted Subsidiary, as the case may be, pursuant to such Restricted Payment
or Permitted Investment and without giving effect to subsequent changes in
value. The fair market value of any cash Restricted Payment or Permitted
Investment shall be its face amount, and the fair market value of any non-cash
Restricted Payment or Permitted Investment or any other property, assets or
securities required to be valued by this Section 4.05 shall be determined
conclusively by an Officer or the Board of Directors of the Borrower acting in
good faith.
(d)    For purposes of determining compliance with this Section 4.05 and the
definition of “Permitted Investments”, as applicable, in the event that a
Restricted Payment or a Permitted Investment meets the criteria of more than one
of the categories described in clauses  (1) through (22) of Section 4.05(b) or
in the definition of “Permitted Investments”, as applicable, or is permitted
pursuant to Section 4.05(a), the Borrower will be entitled to classify such
Restricted Payment (or portion thereof) or such Permitted Investment (or portion
thereof) on the date of its payment or later reclassify such Restricted Payment
(or portion thereof) or such Permitted Investment (or portion thereof) in any
manner that complies with this Section 4.05.
Section 4.06.    Limitation on Liens
(a)    The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, create, Incur or suffer to exist any
Lien upon any of their property or assets (including Capital Stock of a
Restricted Subsidiary), whether owned on the Effective Date or acquired after
that date, or any interest therein or any income or profits therefrom, which
Lien is securing any Indebtedness (such Lien, the “Initial Lien”), except (a) in
the case of any property or asset that does not constitute Collateral, (i)
Permitted Liens (other than Permitted Collateral Liens) or (ii) Liens on assets
that are not Permitted Liens if the Obligations (or a Loan Guarantee in the case
of Liens of a Guarantor) are directly secured equally and ratably with, or prior
to, in the case of Liens with respect to Subordinated Indebtedness, the
Indebtedness secured by such Initial




--------------------------------------------------------------------------------





Lien for so long as such Indebtedness is so secured and (b) in the case of any
property or assets that constitutes Collateral, Permitted Collateral Liens.
(b)    Any such Lien created in favor of the Secured Parties pursuant to Section
4.06(a)(ii) will be automatically and unconditionally released and discharged
upon (i) the release and discharge of the Initial Lien to which it relates,
andor (ii) as otherwise set forth under Section 9.20 of the Credit Agreement.
(c)    For purposes of determining compliance with this Section 4.06, (x) a Lien
need not to be Incurred solely by reference to one category of Permitted Liens
or Permitted Collateral Liens, as applicable, but may be Incurred under any
combination of such categories (including in part under one such category and in
part under any other such category and (y) in the event that a Lien (or any
portion thereof) meets the criteria of one or more of such categories of
“Permitted Liens” or “Permitted Collateral Liens”, as applicable, the Borrower
shall be entitled to, in its sole discretion, divide, classify or may
subsequently reclassify, in whole or in part, at any time, such Lien (or any
portion thereof) in any manner that complies with this Section 4.06 and the
definition of “Permitted Liens” or “Permitted Collateral Liens”, as applicable.
Section 4.07.    Limitation on Restrictions on Distributions from Restricted
Subsidiaries
(a)    The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, create or otherwise cause or permit to exist or become
effective any consensual encumbrance or consensual restriction on the ability of
any Restricted Subsidiary to:
(1)    pay dividends or make any other distributions in cash or otherwise on its
Capital Stock to the Borrower or any Restricted Subsidiary or pay any
Indebtedness or other obligations owed to the Borrower or any Restricted
Subsidiary;
(2)    make any loans or advances to the Borrower or any Restricted Subsidiary;
or
(3)    sell, lease or transfer any of its property or assets to the Borrower or
any Restricted Subsidiary,
provided that (x) the priority of any Preferred Stock in receiving dividends or
liquidating distributions prior to dividends or liquidating distributions being
paid on common stock and (y) the subordination of (including the application of
any standstill requirements to) loans or advances made to the Borrower or any
Restricted Subsidiary to other Indebtedness Incurred by the Borrower or any
Restricted Subsidiary, or any prohibition on securing such loans or advances
made to the Borrower or any Restricted Subsidiary, shall not be deemed to
constitute such an encumbrance or restriction.
(b)    Section 4.07(a) will not prohibit:
(1)    any encumbrance or restriction pursuant to any Credit Facility or any
other agreement or instrument, in each case, in effect at or entered into on the
Effective Date and any amendments, restatements, modifications, renewals,
supplements, refundings, replacements or refinancings of such agreements;
provided that the amendments, restatements, modifications, renewals,
supplements, refundings, replacements or refinancings are not materially more
restrictive, taken as a whole, with respect to such dividend and other payment
restrictions than those contained in those agreements on the Effective Date (as
determined in good faith by the Borrower);
(2)    [Reserved];
(3)    encumbrances or restrictions existing under or by reason of (i) any Loan
Documents, (ii) the New Senior Guaranteed Notes Indenture and the New Senior
Guaranteed Notes, (iii) the Existing Notes Indentures and the Existing Notes,
(iv) the Existing Cablevision Notes Indentures and the Existing Cablevision
Notes, and (v) the Intercreditor Agreement and any Additional Intercreditor
Agreement, including in each case, any related security documents, escrow
arrangements or other documents related to the foregoing;




--------------------------------------------------------------------------------





(4)    any encumbrance or restriction pursuant to an agreement or instrument of
a Person or relating to any Capital Stock or Indebtedness of a Person, entered
into on or before the date on which (i) such Person was acquired by or merged,
consolidated or otherwise combined with or into the Borrower or any Restricted
Subsidiary, (ii) such agreement or instrument is assumed by the Borrower or any
Restricted Subsidiary in connection with an acquisition of assets or (iii) such
Person became a Restricted Subsidiary (in each case, other than Capital Stock or
Indebtedness Incurred as consideration in, or to provide all or any portion of
the funds utilized to consummate, the transaction or series of related
transactions pursuant to which such Person became a Restricted Subsidiary or was
acquired by the Borrower or was merged, consolidated or otherwise combined with
or into the Borrower or any Restricted Subsidiary) and outstanding on such date;
provided that, for the purposes of this Section 4.07(b)(4), if another Person is
the Successor Company or any Subsidiary thereof, any agreement or instrument of
such Person or any such Subsidiary shall be deemed acquired or assumed by the
Borrower or any Restricted Subsidiary when such Person becomes the Successor
Company;
(5)    any encumbrance or restriction pursuant to an agreement or instrument
effecting a refunding, replacement or refinancing of Indebtedness Incurred
pursuant to, or that otherwise extends, renews, refunds, refinances or replaces,
an agreement or instrument referred to in Section 4.07(b)(1), Section 4.07(b)(3)
or Section 4.07(b)(4) or this Section 4.07(b)(5) (an “Initial Agreement”) or
contained in any amendment, supplement or other modification to an agreement
referred to in Section 4.07(b)(1), Section 4.07(b)(3) or Section 4.07(b)(4) or
this Section 4.07(b)(5); provided, however, that the encumbrances and
restrictions with respect to such Restricted Subsidiary contained in any such
agreement or instrument are no less favorable in any material respect to the
Lenders taken as a whole than the encumbrances and restrictions contained in the
Initial Agreement or Initial Agreements to which such refinancing or amendment,
supplement or other modification relates (as determined in good faith by the
Borrower);
(6)    any encumbrance or restriction:
(a)
that restricts in a customary manner the subletting, assignment or transfer of
any property or asset that is subject to a lease, license or similar contract,
or the assignment or transfer of any lease, license or other contract;

(b)
contained in mortgages, pledges or other security agreements permitted under
this Agreement or securing Indebtedness of the Borrower or a Restricted
Subsidiary permitted under this Agreement to the extent such encumbrances or
restrictions restrict the transfer of the property or assets subject to such
mortgages, pledges or other security agreements;

(c)
pursuant to customary provisions restricting dispositions of real property
interests set forth in any reciprocal easement agreements of the Borrower or any
Restricted Subsidiary; or

(d)
pursuant to the terms of any license, authorization, concession or permit;

(7)    any encumbrance or restriction pursuant to Purchase Money Obligations and
Capitalized Lease Obligations permitted under this Agreement, in each case, that
impose encumbrances or restrictions on the property so acquired or any
encumbrance or restriction pursuant to a joint venture agreement that imposes
restrictions on the transfer of the assets of the joint venture;
(8)    any encumbrance or restriction with respect to a Restricted Subsidiary
(or any of its property or assets) imposed pursuant to an agreement entered into
for the direct or indirect sale or disposition to a Person of all or
substantially all the Capital Stock or assets of such Restricted Subsidiary (or
the property or assets that are subject to such restriction) pending the closing
of such sale or disposition;
(9)    customary provisions in leases, licenses, joint venture agreements and
other similar agreements and instruments entered into in the ordinary course of
business;
(10)    encumbrances or restrictions arising or existing by reason of applicable
law or any applicable rule, regulation, governmental license or order, or
required by any regulatory authority or stock exchange;




--------------------------------------------------------------------------------





(11)    any encumbrance or restriction on cash or other deposits or net worth
imposed by customers under agreements entered into in the ordinary course of
business;
(12)    any encumbrance or restriction pursuant to Currency Agreements, Interest
Rate Agreements or Commodity Hedging Agreements;
(13)    any encumbrance or restriction arising pursuant to an agreement or
instrument relating to any Indebtedness permitted to be Incurred subsequent to
the Effective Date pursuant to Section 4.04 if the encumbrances and restrictions
contained in any such agreement or instrument taken as a whole are not
materially less favorable to the Lenders than (i) the encumbrances and
restrictions contained in this Agreement or any Loan Document on the Effective
Date, or (ii) is customary in comparable financings (as determined in good faith
by the Borrower) and where, in the case of clause (ii), the Borrower determines
at the time of issuance of such Indebtedness that such encumbrances or
restrictions (x) will not adversely affect, in any material respect, the
Borrower’s ability to make principal or interest payments under the Loan
Documents as and when they become due or (y) such encumbrances and restrictions
apply only if a default occurs in respect of a payment or financial covenant
relating to such Indebtedness;
(14)    any encumbrance or restrictions arising in connection with any Purchase
Money Note, other Indebtedness or a Qualified Receivables Financing that, in the
good faith determination of an Officer or the Board of Directors of the
Borrower, are necessary or advisable to effect such Qualified Receivables
Financing; or
(15)    any encumbrance or restriction existing by reason of any Lien permitted
under Section 4.06.
Section 4.08.    Limitation on Sales of Assets and Subsidiary Stock
(a)    The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, make any Asset Disposition unless:
(1)    the Borrower or such Restricted Subsidiary, as the case may be, receives
consideration (including by way of relief from, or by any other Person assuming
responsibility for, any liabilities, contingent or otherwise) at least equal to
the fair market value (such fair market value to be determined on the date of
contractually agreeing to such Asset Disposition), as determined in good faith
by an Officer or the Board of Directors of the Borrower, of the shares and
assets subject to such Asset Disposition (including, for the avoidance of doubt,
if such Asset Disposition is a Permitted Asset Swap); and
(2)    in any such Asset Disposition, or series of related Asset Dispositions
(except to the extent the Asset Disposition is a Permitted Asset Swap), at least
75% of the consideration from such Asset Disposition or such series of related
Asset Dispositions (excluding any consideration by way of relief from, or by any
other Person assuming responsibility for, any liabilities, contingent or
otherwise, other than Indebtedness), together with all other Asset Dispositions
since the Effective Date (except to the extent any such Asset Disposition was a
Permitted Asset Swap) on a cumulative basis received by the Borrower or such
Restricted Subsidiary, as the case may be, is in the form of cash, Cash
Equivalents or Temporary Cash Investments.
(b)    After the receipt of Net Available Cash from an Asset Disposition, the
Borrower or a Restricted Subsidiary, as the case may be, may apply such Net
Available Cash directly or indirectly (at the option of the Borrower or such
Restricted Subsidiary):
(1)    within 365 days from the later of (A) the date of such Asset Disposition
and (B) the receipt of such Net Available Cash (i) to prepay, repay, purchase or
redeem any Indebtedness incurred under Section 4.04(b)(1) or any Guarantor
Indebtedness; provided, however, that, in connection with any prepayment,
repayment or purchase of Indebtedness pursuant to this Section 4.08(b)(1), the
Borrower or such Restricted Subsidiary will retire such Indebtedness and will
cause the related commitment (if any) (except in the case of any revolving
Indebtedness) to be permanently reduced in an amount equal to the principal
amount so prepaid, repaid, purchased or redeemed; (ii) unless included in
Section 4.08(b)(1)(i), to prepay, repay, purchase




--------------------------------------------------------------------------------





or redeem any Pari Passu Indebtedness of the Borrower or any Guarantor, at a
price of no more than 100% of the principal amount of such Pari Passu
Indebtedness plus accrued and unpaid interest to the date of such prepayment,
repayment, purchase or redemption, provided that the Borrower or such Guarantor,
as applicable, shall prepay, redeem, repay or repurchase Pari Passu Indebtedness
that is Public Debt pursuant to this clause (ii) only if the Borrower delivers a
notice of prepayment with respect to the Pari Ratable Share of the Term Loans in
accordance with Section 2.13(a)(ii) within the time period specified by this
Section 4.08(b)(1) and thereafter complies with its obligations under Section
2.13(a)(iii); (iii) to prepay, repay, purchase or redeem any Indebtedness of a
Restricted Subsidiary that is not a Guarantor or any Indebtedness that is
secured on assets which do not constitute Collateral (in each case, other than
Subordinated Indebtedness of the Borrower or a Guarantor or Indebtedness owed to
the Borrower or any Restricted Subsidiary); or (iv) to prepay the Loans in full
pursuant to Section 2.12;
(2)    to the extent the Borrower or such Restricted Subsidiary elects, to
invest in or purchase or commit to invest in or purchase Additional Assets
(including by means of an investment in Additional Assets by a Restricted
Subsidiary with Net Available Cash received by the Borrower or another
Restricted Subsidiary) within 365 days from the later of (i) the date of such
Asset Disposition and (ii) the receipt of such Net Available Cash; provided,
however, that any such reinvestment in Additional Assets made pursuant to a
definitive binding agreement or a commitment approved by the Board of Directors
of the Borrower that is executed or approved within such time will satisfy this
requirement, so long as such investment or commitment to invest is consummated
within 180 days of such 365th day;
(3)    to make a capital expenditure within 365 days from the later of (A) the
date of such Asset Disposition and (B) the receipt of such Net Available Cash;
provided, however, that any such capital expenditure made pursuant to a
definitive binding agreement or a commitment approved by the Board of Directors
of the Borrower that is executed or approved within such time will satisfy this
requirement, so long as such investment is consummated within 180 days of such
365th day; or
(4)    any combination of clauses (1) - (3) of Section 4.08(b),
provided that, pending the final application of any such Net Available Cash in
accordance with clauses (1), (2), (3) or (4) of Section 4.08(b), the Borrower
and the Restricted Subsidiaries may temporarily reduce Indebtedness or otherwise
invest such Net Available Cash in any manner not prohibited by this Agreement.
(c)    For the purposes of Section 4.08(a)(2), the following will be deemed to
be cash:
(1)    the assumption by the transferee (or other extinguishment in connection
with the transactions relating to such Asset Dispositions) of Indebtedness and
any other liabilities (as recorded on the balance sheet of the Borrower or any
Restricted Subsidiary or in the footnotes thereto, or if incurred or accrued
subsequent to the date of such balance sheet, such liabilities that would have
been reflected on the Borrower’s or such Restricted Subsidiary’s balance sheet
or in the footnotes thereof if such incurrence or accrual had taken place on or
prior to the date of such balance sheet, as determined in good faith by the
Borrower) of the Borrower or any Restricted Subsidiary (other than Subordinated
Indebtedness of the Borrower or a Guarantor) and the release of the Borrower or
such Restricted Subsidiary from all liability on such Indebtedness in connection
with such Asset Disposition;
(2)    securities, notes or other obligations received by the Borrower or any
Restricted Subsidiary from the transferee that are converted by the Borrower or
such Restricted Subsidiary into cash or Cash Equivalents within 180 days
following the closing of such Asset Disposition;
(3)    Indebtedness of any Restricted Subsidiary that is no longer a Restricted
Subsidiary as a result of such Asset Disposition, to the extent that the
Borrower and each other Restricted Subsidiary (as applicable) are released from
any Guarantee of payment of such Indebtedness in connection with such Asset
Disposition;




--------------------------------------------------------------------------------





(4)    consideration consisting of Indebtedness of the Borrower or a Guarantor
(other than Subordinated Indebtedness) received after the Effective Date from
Persons who are not the Borrower or any Restricted Subsidiary; and
(5)    any Designated Non-Cash Consideration received by the Borrower or any
Restricted Subsidiary in such Asset Dispositions having an aggregate fair market
value, taken together with all other Designated Non-Cash Consideration received
pursuant to this Section 4.08 that is at that time outstanding, not to exceed
(at the time of the receipt of such Designated Non-Cash Consideration, or, at
the Borrower’s option, at the time of contractually agreeing to such Asset
Disposition) the greater of $3001,040 million and 1025% of L2QA Pro Forma EBITDA
(with the fair market value of each item of Designated Non-Cash Consideration
being measured at the time received or, at the option of the Borrower, on the
date of contractually agreeing to the relevant Asset Disposition and without
giving effect to subsequent changes in value).
Section 4.09.    Limitation on Affiliate Transactions
(a)    The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, enter into or conduct any transaction
or series of related transactions (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate of
the Borrower (any such transaction or series of related transactions being
“Affiliate Transactions”) involving aggregate value in excess of $50 million
unless:
(1)    the terms of such Affiliate Transaction taken as a whole are not
materially less favorable to the Borrower or such Restricted Subsidiary, as the
case may be, than those that could be obtained in a comparable transaction at
the time of such transaction or the execution of the agreement providing for
such transaction in arm’s‑length dealings with a Person who is not such an
Affiliate, or, if there are no comparable transactions involving non-Affiliates
to apply for comparative purposes, the transaction is otherwise on terms that,
taken as a whole, the Borrower has conclusively determined in good faith to be
fair to the Borrower or such Restricted Subsidiary; and
(2)    in the event such Affiliate Transaction involves an aggregate value in
excess of $100 million, the terms of such transaction or series of related
transactions have been approved by a resolution of the majority of the members
of the Board of Directors of the Borrower resolving that such transaction
complies with Section 4.09(a)(1). An Affiliate Transaction shall be deemed to
have satisfied the requirements set forth in this Section 4.09(a)(2) if either
(x) such Affiliate Transaction is approved by a majority of the Disinterested
Directors or (y) the Borrower or any of its Restricted Subsidiaries, as the case
may be, delivers to the Administrative Agent a letter from an Independent
Financial Advisor stating that such transaction is fair to the Borrower or such
Restricted Subsidiary from a financial point of view or stating that the terms
are not materially less favorable to the Borrower or its relevant Restricted
Subsidiary than those that would have been obtained in a comparable transaction
by the Borrower or such Restricted Subsidiary with an unrelated Person on arm’s
length basis.
(b)    The provisions of Section 4.09(a) will not apply to:
(1)    any Restricted Payment permitted to be made pursuant to Section 4.05, any
Permitted Payments (other than pursuant to Section 4.05(b)(9)(b) or Section
4.05(b)(20) or any Permitted Investment (other than as defined in sub-clauses
(a)(ii) or (b) of the definition of Permitted Investments);
(2)    any issuance or sale of Capital Stock, options, other equity-related
interests or other securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, or entering into, or
maintenance of, any employment, consulting, collective bargaining or benefit
plan, program, agreement or arrangement, related trust or other similar
agreement and other compensation arrangements, options, warrants or other rights
to purchase Capital Stock of the Borrower, any Restricted Subsidiary or any
Parent, restricted stock plans, long-term incentive plans, stock appreciation
rights plans, participation plans or similar employee benefits or consultants’
plans (including valuation, health, insurance, deferred




--------------------------------------------------------------------------------





compensation, severance, retirement, savings or similar plans, programs or
arrangements) or indemnities provided on behalf of officers, employees,
directors or consultants approved by the Board of Directors of the Borrower, in
each case in the ordinary course of business;
(3)    any Management Advances and any waiver or transaction with respect
thereto;
(4)    any transaction between or among the Borrower and any Restricted
Subsidiary (or entity that becomes a Restricted Subsidiary as a result of such
transaction), or between or among the Borrower, Restricted Subsidiaries or any
Receivables Subsidiary;
(5)    the payment of reasonable fees and reimbursement of expenses to, and
customary indemnities and employee benefit and pension expenses provided on
behalf of, directors, officers, consultants or employees of the Borrower, any
Restricted Subsidiary or any CVC Parent (whether directly or indirectly and
including through any Person owned or controlled by any of such directors,
officers or employees);
(6)    the Existing Transactions, the Transactions, any Permitted Reorganization
and the entry into and performance of obligations of the Borrower or any of its
Restricted Subsidiaries under the terms of any transaction arising out of, and
any payments pursuant to or for purposes of funding, any agreement or instrument
in effect as of or on the Effective Date or entered into after the Effective
Date in connection with the Altice USA Distribution (other than, for the
avoidance of doubt, any share repurchase program to take effect following the
Altice USA Distribution), in each case as these agreements and instruments may
be amended, modified, supplemented, extended, renewed or refinanced from time to
time (including, without limitation, to add additional Persons in connection
with any such Person becoming a Restricted Subsidiary) in accordance with the
other terms of this Section 4.09 or to the extent not more disadvantageous to
the Lenders in any material respect and the entry into and performance of any
registration rights or other listing agreement in connection with any Public
Offering;
(7)    execution, delivery and performance of any Tax Sharing Agreement or the
formation and maintenance of any consolidated group for tax, accounting or
management purposes in the ordinary course of business;
(8)    transactions with customers, clients, suppliers or purchasers or sellers
of goods or services and Associates, in each case in the ordinary course of
business (including, without limitation, pursuant to joint venture
arrangements), which are fair to the Borrower or the relevant Restricted
Subsidiary in the reasonable determination of the Board of Directors or an
officer of the Borrower or the relevant Restricted Subsidiary, or are on terms
no less favorable than those that could reasonably have been obtained at such
time from an unaffiliated party;
(9)    any transaction in the ordinary course of business between or among the
Borrower or any Restricted Subsidiary and any Affiliate of the Borrower or an
Associate or similar entity (in each case, other than an Unrestricted
Subsidiary) that would constitute an Affiliate Transaction solely because the
Borrower or a Restricted Subsidiary or any Affiliate of the Borrower or a
Restricted Subsidiary or any Affiliate of any Permitted Holder owns an equity
interest in or otherwise controls such Affiliate, Associate or similar entity;
(10)    (a) issuances or sales of Capital Stock (other than Disqualified Stock
or Designated Preference Shares) of the Borrower or options, warrants or other
rights to acquire such Capital Stock or Subordinated Shareholder Funding;
provided that the interest rate and other financial terms of such Subordinated
Shareholder Funding are approved by a majority of the members of the Board of
Directors of the Borrower in their reasonable determination and (b) any
amendment, waiver or other transaction with respect to any Subordinated
Shareholder Funding in compliance with the other provisions of this Agreement,
the Intercreditor Agreement or any Additional Intercreditor Agreement, as
applicable;
(11)    without duplication in respect of payments made pursuant to the
definition of Parent Expenses, (a) payments by the Borrower or any Restricted
Subsidiary to any Permitted Holder (whether directly or




--------------------------------------------------------------------------------





indirectly, including through any Parent) of annual management, consulting,
monitoring or advisory fees and related expenses in an aggregate amount not to
exceed an amount equal to the greater of $5065 million or 1.5% of L2QA Pro Forma
EBITDA per annum (with unused amounts in any calendar year being carried over to
the succeeding calendar years) and; (b) customary payments by the Borrower or
any Restricted Subsidiary to any Permitted Holder (whether directly or
indirectly, including through any Parent) for financial advisory, financing,
underwriting or placement services or in respect of other investment banking
activities, including in connection with acquisitions or divestitures, which
payments in respect of this Section 4.09(b)(11) are approved by a majority of
the Board of Directors of the Borrower in good faith; and (c) payments of all
fees and expenses related to the Existing Transactions, the Transactions, the
Altice USA Distribution and any Permitted Reorganization;
(12)    any transaction effected as part of a Qualified Receivables Financing,
and other Investments in Receivables Subsidiaries consisting of cash or
Securitization Assets;
(13)    any participation in a rights offer or public tender or exchange offers
for securities or debt instruments issued by the Borrower or any of its
Subsidiaries that are conducted on arm’s length terms and provide for the same
price or exchange ratio, as the case may be, to all holders accepting such
rights, tender or exchange offer;
(14)    transactions between the Borrower or any Restricted Subsidiary and any
other Person that would constitute an Affiliate Transaction solely because a
director of such other Person is also a director of the Borrower or any Parent;
provided, however, that such director abstains from voting as a director of the
Borrower or such Parent, as the case may be, at any board meeting approving such
transaction on any matter including such other Person;
(15)    payments to and from, and transactions with, any joint ventures entered
into in the ordinary course of business or consistent with past practices
(including, without limitation, any cash management activities related thereto);
and
(16)    commercial contracts (including franchising agreements, business
services related agreements or other similar arrangements) between an Affiliate
of the Borrower and the Borrower or any Restricted Subsidiary that are on arm’s
length terms or on a basis that senior management of the Borrower reasonably
believes allocates costs fairly.
Section 4.10.    Reports
(a)    The Borrower will provide to the Administrative Agent the following
reports:
(1)    within 120 days after the end of the Borrower’s (or, if the Borrower
elects to satisfy its obligation under this Section 4.10(a)(1) by delivering the
annual reports of a CVC Parent in accordance with the second succeeding
paragraph of this Section 4.10(a), of such CVC Parent) fiscal year beginning
with the fiscal year ending December 31, 20172018, annual reports containing, to
the extent applicable, and (subject to the next succeeding paragraph of this
Section 4.10(a)) in a level of detail that is comparable in all material
respects to the Borrower’s annual report for the year ended December 31,
20162017 (or a CVC Parent’s annual report for the year ended December 31, 2017,
if the Borrower elects to satisfy its obligation under this Section 4.10(a)(1)
by delivering the annual reports of a CVC Parent in accordance with the second
succeeding paragraph of this Section 4.10(a)), the following information: (a)
audited consolidated balance sheet of the Borrower as of the end of the most
recent fiscal year (and comparative information as of the end of the prior
fiscal year) and audited consolidated income statements and statements of cash
flow of the Borrower for the most recent fiscal year (and comparative
information as of the end of the prior fiscal year) including complete footnotes
to such financial statements and the report of the independent auditors on the
financial statements; (b) unaudited pro forma income statement information and
balance sheet information of the Borrower (which, for the avoidance of doubt,
shall not include the provision of a full income statement or balance sheet to
the extent not reasonably available), together with explanatory footnotes, for
(i) any




--------------------------------------------------------------------------------





acquisition or disposition by the Borrower or a Restricted Subsidiary that,
individually or in the aggregate when considered with all other acquisitions or
dispositions that have occurred since the beginning of the most recently
completed fiscal year as to which such annual report relates, represent greater
than 20% of the consolidated revenues, EBITDA and/or adjusted operating cash
flow, or assets of the Borrower on a pro forma consolidated basis or
(ii) recapitalizations by the Borrower or a Restricted Subsidiary, in each case,
that have occurred during the most recently completed fiscal year as to which
such annual report relates (unless such pro forma information has been provided
in a prior report pursuant to Section 4.10(a)(2) or Section 4.10(a)(3));
provided that such pro forma financial information will be provided only to the
extent available without unreasonable expense, and in the case pro forma
financial information is not provided, the Borrower will provide, in the case of
a material acquisition, financial statements of the acquired company for the
most recent fiscal year, and in the case of a material disposition, financial
statements of the business or assets comprising the disposition perimeter for
the most recent fiscal year which, in each case, may be unaudited; (c) an
operating and financial review of the audited financial statements, including a
discussion of the results of operations, financial condition, and liquidity and
capital resources of the Borrower, and a discussion of material commitments and
contingencies and critical accounting policies; (d) description of the business,
management and shareholders of the Borrower, all material affiliate transactions
and a description of all material contractual arrangements, including material
debt instruments; and (e) a description of material risk factors and material
recent developments (to the extent not previously reported pursuant to Section
4.10(a)(2) or Section 4.10(a)(3) below);
(2)    within 60 days following the end of the first three fiscal quarters in
each fiscal year of the Borrower (or, if the Borrower elects to satisfy its
obligation under this Section 4.10(a)(2) by delivering the quarterly reports of
a CVC Parent in accordance with the second succeeding paragraph of this Section
4.10(a), of such CVC Parent) beginning with the fiscal quarter ending March 31,
20182019, all quarterly reports of the Borrower containing, to the extent
applicable, the following information in a level of detail comparable in all
material respects to the quarterly report of the Borrower for the three months
ended September 30, 20172018 (or a CVC Parent’s quarterly report for the three
months ended September 30, 2018, if the Borrower elects to satisfy its
obligation under this Section 4.10(a)(2) by delivering the quarterly reports of
a CVC Parent in accordance with the second succeeding paragraph of this Section
4.10(a)): (a) an unaudited condensed consolidated balance sheet as of the end of
such quarter and unaudited condensed consolidated statements of income and cash
flow for the most recent quarter year-to-date period ending on the date of the
unaudited condensed balance sheet, and the comparable prior year periods,
together with condensed footnote disclosure; (b) unaudited pro forma income
statement information and balance sheet information (which, for the avoidance of
doubt, shall not include the provision of a full income statement or balance
sheet to the extent not reasonably available), together with explanatory
footnotes, for any acquisition or disposition by the Borrower or a Restricted
Subsidiary that, individually or in the aggregate when considered with all other
acquisitions or dispositions that have occurred since the beginning of the
relevant quarter, represent greater than 20% of the consolidated revenues,
EBITDA and/or adjusted operating cash flow, or assets of the Borrower on a pro
forma consolidated basis (unless such pro forma information has been provided in
a prior report pursuant to Section 4.10(a)(3)); provided that such pro forma
financial information will be provided only to the extent available without
unreasonable expense and in the case pro forma financial information is not
provided, the Borrower will provide, in the case of a material acquisition,
financial statements of the acquired company for the most recent fiscal year,
and in the case of a material disposition, financial statements of the business
or assets comprising the disposition perimeter for the most recent fiscal year
which, in each case, may be unaudited; (c) a summary operating and financial
review of the unaudited financial statements, including a discussion of
revenues, EBITDA and/or adjusted operating cash flow, capital expenditures,
operating cash flow and material changes in liquidity and capital resources, and
a discussion of material changes not in the ordinary course of business in
commitments and contingencies since the most recent




--------------------------------------------------------------------------------





report; and (d) material recent developments (to the extent not previously
reported pursuant to Section 4.10(a)(3)); and
(3)    promptly after the occurrence of such event, information with respect to
(a) any change in the independent public accountants of the Borrower, (b) any
material acquisition, disposal, merger or similar transaction or (c) any
development determined by an Officer of the Borrower to be material to the
business of the Borrower and its Restricted Subsidiaries (taken as a whole).
For the avoidance of doubt, in no event will any reports provided pursuant to
this Section 4.10(a):
(1)    be required to comply with:
(a)    Section 302, Section 404 or Section 906 of the Sarbanes-Oxley Act of
2002, or related Items 307 and 308 of Regulation S-K under the Securities Act
(“Regulation S-K”);
(b)    Rule 3-10 of Regulation S-X under the Securities Act (“Regulation S-X”)
or contain separate financial statements for the Borrower, the Guarantors or
other Subsidiaries the shares of which may be pledged to secure the Obligations
that would be required under Section 3-16 of Regulation S-X;
(c) Rule 11-01 of Regulation S-X, give pro forma effect to the Transactions or
the Existing Transactions, or contain all purchase accounting adjustments
relating to the Transactions or the Existing Transactions;
(d)    Regulation G under the Exchange Act or Item 10(e) of Regulation S-K with
respect to any non-GAAP financial measures contained therein; or
(2)
be required to include trade secrets and other confidential information that is
competitively sensitive in the good faith and reasonable determination of the
Borrower.

Notwithstanding the foregoing, the Borrower may satisfy its obligations under
clauses (1), (2) and (3) of Section 4.10(a) by delivering the corresponding
annual, quarterly or other reports of a CVC Parent; provided that to the extent
that the Borrower is not the reporting entity and material differences exist
between the management, business, assets, shareholding or results of operations
or financial condition of the Borrower and such CVC Parent, the annual and
quarterly reports shall give a reasonably detailed description of such
differences or shall include the consolidated balance sheet, income statements
and cash flow statement of the Borrower and its Subsidiaries. The Borrower will
be deemed to have furnished the reports referred to in clauses (1), (2) and (3)
of Section 4.10(a) if the Borrower or a CVC Parent has filed reports containing
such information with the SEC or posted such reports on its website.
(b)    All financial statement information shall be prepared in accordance with
GAAP as in effect on the date of such report or financial statement (or
otherwise on the basis of GAAP as then in effect) and on a consistent basis for
the periods presented; provided, however, that the reports set forth in
clauses (1), (2) and (3) of Section 4.10(a) may in the event of a change in
GAAP, present earlier periods on a basis that applied to such periods. Except as
provided in Section 4.10(c), no report need include separate financial
statements for the Borrower or Subsidiaries of the Borrower or any disclosure
with respect to the results of operations or any other financial or statistical
disclosure not of a type included in the New Senior Guaranteed Notes Offering
Memorandum and, subject to the Borrower’s election to apply IFRS, in no event
shall IFRS information or reconciliation to IFRS be required.
(c)    At any time if any Subsidiary of the Borrower is an Unrestricted
Subsidiary and any such Unrestricted Subsidiary or group of Unrestricted
Subsidiaries, if taken together as one Subsidiary, constitutes a Significant
Subsidiary, then the quarterly and annual financial information required by
Section 4.10(a) will include a reasonably detailed presentation, either on the
face of the financial statements or in the footnotes thereto, of




--------------------------------------------------------------------------------





the financial condition and results of operations of the Borrower and its
Restricted Subsidiaries separate from the financial condition and results of
operations of the Unrestricted Subsidiaries of the Borrower; provided that with
respect to the Effective Date Unrestricted Subsidiaries, the requirements of
this Section 4.10(c) shall be satisfied by the inclusion of information relating
to the Effective Date Unrestricted Subsidiaries substantially similar to that
provided in, or included by reference in, the New Senior Guaranteed Notes
Offering Memorandum.
(d)    Substantially concurrently with the issuance to the Administrative Agent
of the reports specified in clauses (1), (2) and (3) of Section 4.10(a), the
Borrower shall also (a) use its commercially reasonable efforts (i) to post
copies of such reports on such website as may be then maintained by the Borrower
and its Subsidiaries or any CVC Parent or (ii) otherwise to provide
substantially comparable public availability of such reports (as determined by
the Borrower in good faith) or (b) to the extent the Borrower determines in good
faith that such reports cannot be made available in the manner described in the
preceding clause (a) owing to applicable law or after the use of its
commercially reasonable efforts, furnish such reports to the Lenders and, upon
their request, prospective Lenders.
(e)    No later than 5 Business Days after each delivery of financial statements
of Borrower pursuant to Sections 4.10(a)(1) and (2), the Borrower will provide
to the Administrative Agent a duly executed and completed Compliance
Certificate.
Section 4.11.    [Reserved]
Section 4.12.    Impairment of Security Interests
(a)    The Borrower shall not, and shall not permit any Restricted Subsidiary
to, take or omit to take any action that would have the result of materially
impairing the security interest with respect to the Collateral (it being
understood that the Incurrence of Permitted Collateral Liens, subject to the
proviso in Section 4.12(b), shall under no circumstances be deemed to materially
impair the security interest with respect to the Collateral) for the benefit of
the Secured Parties, and the Borrower shall not, and shall not permit any
Restricted Subsidiary to, grant to any Person other than the Security Agent (or
its delegate), for the benefit of the Secured Parties, any Lien over any of the
Collateral; provided, that, subject to the proviso in the second sentence of
Section 4.12(b), (x) the Borrower, the Parent Guarantor and the Restricted
Subsidiaries may Incur Permitted Collateral Liens, (y) the Security Documents
and the Collateral may be discharged, amended, extended, renewed, restated,
supplemented, released, modified or replaced in accordance with this Agreement,
the Intercreditor Agreement, any Additional Intercreditor Agreement or the
applicable Security Documents and (z) the Borrower and its Restricted
Subsidiaries may consummate any other transaction permitted under Article V
hereunder.
(b)    Notwithstanding Section 4.12(a), nothing in this Section 4.12 shall
restrict the discharge and release of any Lien over Collateral in accordance
with this Agreement, the Security Documents, Intercreditor Agreement or any
Additional Intercreditor Agreement. Subject to the foregoing, the Security
Documents may be amended, extended, renewed, restated, supplemented or otherwise
modified or released (followed by an immediate retaking of a Lien of at least
equivalent ranking over the same assets) to (i) cure any ambiguity, omission,
defect or inconsistency therein; (ii) provide for Permitted Collateral Liens;
(iii) make any change reasonably necessary or desirable in the good faith
determination of the Borrower in order to implement transactions permitted under
Article V of this Annex I; (iv) add to the Collateral; (v) provide for the
release of any Lien on any properties or assets constituting Collateral from the
Lien of the Security Documents; provided that such release is followed by the
substantially concurrent re-taking of a Lien of at least equivalent priority
over the same properties and assets securing the Obligations or any Loan
Guarantee or (vi) make any other change thereto that does not adversely affect
the Secured Parties in any material respect; provided, however, that,
contemporaneously with any such action in clauses (ii), (iii), (iv), (v) and
(vi) of this Section 4.12(b), the Borrower delivers to the Administrative Agent,
either (1) a solvency opinion,




--------------------------------------------------------------------------------





in form and substance reasonably satisfactory to the Administrative Agent, from
an independent financial advisor or appraiser or investment bank of
international standing which confirms the solvency of the Borrower and its
Subsidiaries, taken as a whole, after giving effect to any transactions related
to such amendment, extension, renewal, restatement, supplement, modification or
replacement, (2) a certificate from the chief financial officer or the Board of
Directors of the relevant Person which confirms the solvency of the Person
granting the Lien, after giving effect to any transactions related to such
amendment, extension, renewal, restatement, supplement, modification or
replacement, or (3) an opinion of counsel (subject to any qualifications
customary for this type of opinion of counsel), in form and substance reasonably
satisfactory to the Administrative Agent, confirming that, after giving effect
to any transactions related to such amendment, extension, renewal, restatement,
supplement, modification or replacement, the Lien or Liens created under the
Security Documents so amended, extended, renewed, restated, supplemented,
modified or replaced are valid Liens not otherwise subject to any limitation,
imperfection or new hardening period, in equity or at law, that such Lien or
Liens were not otherwise subject to immediately prior to such amendment,
extension, renewal, restatement, supplement, modification or replacement.
(c)    In the event that the Borrower and the Restricted Subsidiaries comply
with the requirements of this Section 4.12, the Administrative Agent and the
Security Agent shall (subject to customary protections and indemnifications)
consent to such amendments without the need for instructions from the Secured
Parties.
Section 4.13.    Additional Intercreditor Agreements
(a)    At the request of the Borrower, in connection with the Incurrence by the
Borrower or a Restricted Subsidiary of any Indebtedness that is permitted to
share the Collateral pursuant to the definition of Permitted Collateral Liens,
the Borrower or a Restricted Subsidiary, the Administrative Agent and the
Security Agent shall enter into with the holders of such Indebtedness (or their
duly authorized Representatives) an intercreditor agreement (an “Additional
Intercreditor Agreement”) or a restatement, amendment or other modification of
the existing Intercreditor Agreement on substantially the same terms as the
Intercreditor Agreement (or terms not materially less favorable to the Lenders),
including containing substantially the same terms with respect to release of
Loan Guarantees and priority and release of the Liens over Collateral (or terms
not materially less favorable to the Lenders); provided that such Additional
Intercreditor Agreement will not impose any personal obligations on the
Administrative Agent or Security Agent or, in the opinion of the Administrative
Agent or Security Agent, as applicable, adversely affect the rights, duties,
liabilities or immunities of the Administrative Agent or Security Agent under
this Agreement or the Intercreditor Agreement. For the avoidance of doubt,
subject to the first sentence of this Section 4.13(a) and Section 4.13(b), any
such Additional Intercreditor Agreement may provide for pari passu or
subordinated security interests in respect of any such Indebtedness (to the
extent such Indebtedness is permitted to share the Collateral pursuant to the
definition of Permitted Collateral Lien).
(b)    At the direction of the Borrower and without the consent of Secured
Parties, the Administrative Agent and the Security Agent shall from time to time
enter into one or more amendments to any Intercreditor Agreement or Additional
Intercreditor Agreement to: (1) cure any ambiguity, omission, defect or
inconsistency of any such agreement, (2) increase the amount or types of
Indebtedness covered by any such agreement that may be Incurred by the Borrower
or a Guarantor that is subject to any such agreement (including with respect to
any Intercreditor Agreement or Additional Intercreditor Agreement, the addition
of provisions relating to new Indebtedness ranking junior in right of payment to
the Obligations), (3) add Restricted Subsidiaries to the Intercreditor Agreement
or an Additional Intercreditor Agreement, (4) further secure the Obligations,
(5) make provision for equal and ratable pledges of the Collateral to secure any
Incremental Loans, (6) implement any Permitted Collateral Liens, (7) amend the
Intercreditor Agreement or any Additional Intercreditor Agreement in accordance
with the terms thereof; (8) make any change reasonably necessary, in the good
faith determination of the Borrower in order to implement any transaction that
is subject to Article V of this Annex I; or (9) implement any transaction in
connection with the renewal extension,




--------------------------------------------------------------------------------





refinancing, replacement or increase of the Indebtedness that is not prohibited
by this Agreement or make any other change to any such agreement that does not
adversely affect the Lenders in any material respect; provided that no such
changes shall be permitted to the extent they affect the ranking of any
Obligation or Loan Guarantee, enforcement of Liens over the Collateral, the
application of proceeds from the enforcement of Collateral or the release of any
Loan Guarantees or Lien over Collateral in a manner than would adversely affect
the rights of the Lenders in any material respect except as otherwise permitted
by this Agreement, the Security Documents the Intercreditor Agreement or any
Additional Intercreditor Agreement immediately prior to such change. The
Borrower shall not otherwise direct the Administrative Agent or the Security
Agent to enter into any amendment to any Intercreditor Agreement without the
consent of the Required Lenders, except as otherwise permitted under Section
9.08 of the Credit Agreement, and the Borrower may only direct the
Administrative Agent and the Security Agent to enter into any amendment to the
extent such amendment does not impose any personal obligations on the
Administrative Agent or Security Agent or, in the opinion of the Administrative
Agent or Security Agent, adversely affect their respective rights, duties,
liabilities or immunities under this Agreement or the Intercreditor Agreement or
any Additional Intercreditor Agreement.
(c)    In relation to any Intercreditor Agreement or Additional Intercreditor
Agreement, at the request of the Borrower, the Administrative Agent (and
Security Agent, if applicable) shall consent on behalf of the Lenders to the
payment, repayment, purchase, repurchase, defeasance, acquisition, retirement or
redemption of any obligations subordinated to the Loans thereby; provided,
however, that such transaction would comply with Section 4.05 hereof.
(d)    Each Lender shall be deemed to have agreed to and accepted the terms and
conditions of the Intercreditor Agreement or any Additional Intercreditor
Agreement (whether then entered into or entered into in the future pursuant to
the provisions described herein), and to have directed the Administrative Agent
and the Security Agent to enter into the Intercreditor Agreement and any such
Additional Intercreditor Agreement.
Section 4.14.    Lines of Business
The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, engage in any business other than a Similar Business, except to such extent
as would not be material to the Borrower and the Restricted Subsidiaries, taken
as a whole.
Section 4.15.    [Reserved]
Section 4.16.    Additional Guarantors
(a)    [Reserved].
(b)    Loan Guarantees existing on or granted after the Effective Date pursuant
to Section 5.14 of the Credit Agreement shall be released as set forth in
Section 12 of the Facility Guaranty. Loan Guarantees existing on or granted
after the Effective Date pursuant to Section 5.14(i)(z) of the Credit Agreement
may be released at the option of the Borrower, if at the date of such release,
(i) the Indebtedness which required such Loan Guarantee has been released or
discharged in full, (ii) no Event of Default would arise as a result of such
release, and (iii) there is no other Indebtedness of such Guarantor outstanding
that was Incurred after the Effective Date and that could not have been Incurred
in compliance with this Agreement as of the date Incurred if such Guarantor were
not a Guarantor as at that date. Notwithstanding anything in this Agreement to
the contrary, the Borrower may elect, in its sole discretion, to cause any
Subsidiary that is not otherwise required to be a Guarantor to become a
Guarantor and such Loan Guarantee may be released at any time in the Borrower’s
sole discretion. The Administrative Agent and the Security Agent (to the extent
action is required by them) shall each take all necessary actions requested by
the Borrower, including the granting of releases or waivers under the
Intercreditor Agreement or any Additional Intercreditor Agreement, to effectuate
any release of a Loan Guarantee in accordance with this Section 4.16(b), subject
to customary protections and indemnifications.




--------------------------------------------------------------------------------





(c)    Notwithstanding the foregoing, the Borrower shall not be obligated to
cause an Excluded Subsidiary to provide a Loan Guarantee (for so long as such
entity is an Excluded Subsidiary), nor to cause any Restricted Subsidiary to
provide a Loan Guarantee to the extent and for so long as the Incurrence of such
Guarantee could reasonably be expected to give rise to or result in: (1) any
violation of applicable law or regulation; (2) any liability for the officers,
directors or (except in the case of a Restricted Subsidiary that is a
partnership) shareholders of such Restricted Subsidiary (or, in the case of a
Restricted Subsidiary that is a partnership, directors or shareholders of the
partners of such partnership); (3) any cost, expense, liability or obligation
(including with respect to any Taxes) other than reasonable out-of-pocket
expenses and other than reasonable expenses incurred in connection with any
governmental or regulatory filings required as a result of, or any measures
pursuant to this Section 4.16(c)(1) undertaken in connection with, such
Guarantee, which in any case under any of clauses (1), (2) and (3) of
Section 4.16(c) cannot be avoided through measures reasonably available to the
Borrower or such Restricted Subsidiary; or (4) such Restricted Subsidiary is
prohibited from Incurring such Guarantee by the terms of any Indebtedness of
such Restricted Subsidiary existing on the Effective Date that is not prepayable
without a prepayment premium (in each case, other than Indebtedness Incurred to
provide all or any portion of the funds utilized to consummate the transaction
or series of related transactions pursuant to which such Person became a
Restricted Subsidiary); provided that this Section 4.16(c)(4) applies only for
so long as such prepayment premium applies to such Indebtedness.
Notwithstanding anything to the contrary, the Borrower will not permit CSC TKR,
LLC and its Subsidiaries to Incur any Indebtedness not in the ordinary course of
business or Guarantee any Indebtedness unless such Subsidiary is or becomes a
Guarantor and Pledgor on the date on which the Guarantee is Incurred and, if
applicable, executes and delivers (x) a Joinder Agreement pursuant to which such
Restricted Subsidiary will provide a Loan Guarantee, which Guarantee will be
senior to or pari passu with such Subsidiary’s Guarantee of such other
Indebtedness and (y) a Pledge Supplement.
Section 4.17.    [Reserved]
Section 4.18.    Limitation on Transfer of Assets by Restricted Subsidiaries
The Borrower shall cause its Restricted Subsidiaries not to transfer to the
Borrower any material assets used or useful in the core line of business other
than cash, other current assets (including Cash Equivalents) and Investments.


Section 4.19.Reserved Indebtedness
For purposes of determining compliance with any provision of this Agreement
which requires the calculation of the Consolidated Net Senior Secured Leverage
Ratio, Consolidated Net Leverage Ratio or Guarantor Indebtedness Ratio, as
applicable, or testing baskets set forth in this Annex I of the Credit Agreement
(including baskets measured as a percentage of L2QA Pro Forma EBITDA) in
connection with (x) the Incurrence of any Indebtedness or (y) the Incurrence of
any Lien, the Borrower may elect, in its sole discretion, to treat all or any
portion of the committed amount of any Indebtedness (and the issuance and
creation of letters of credit and bankers’ acceptances thereunder) which is to
be Incurred (or any commitment in respect thereof) or secured by such Lien, as
the case may be (any such amount elected until revoked as described below, an
“Elected Amount”) as being Incurred as of such election date and (i) any
subsequent borrowing or re-borrowing of Indebtedness under such commitment (so
long as the total amount under such Indebtedness does not exceed the Elected
Amount) shall not be deemed, for purposes of this calculation, to be an
Incurrence of additional Indebtedness or an additional Lien at such subsequent
time, (ii) the Borrower may revoke an election of an Elected Amount at any time
after the election date, (iii) for purposes of all subsequent calculations of
Consolidated Net Leverage Ratio, Consolidated Net Senior Secured Leverage Ratio
or Guarantor Indebtedness Ratio, as applicable, the Elected Amount (if any)
shall be deemed to be outstanding (unless revoked in accordance with clause
(ii)), whether or not




--------------------------------------------------------------------------------





such amount is actually outstanding, so long as the applicable commitment
remains outstanding and (iv) for the purpose of Section 4.04(b) (8), Section
4.04(b) (16) and clause (dd) of the definition of Permitted Liens, solely to the
extent that the Elected Amount has been Incurred in reliance thereof (and has
not be reclassified), the Elected Amount (if any) shall be deemed to be
outstanding under such provisions (unless revoked in accordance with clause
(ii)), whether or not such amount is actually outstanding, so long as the
applicable commitment remains outstanding.


Section 4.20.    Delaware LLC Divisions
For purposes of this Annex I and Annex II, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Capital Stock at such time.


ARTICLE V
Section 5.01.    Merger and Consolidation of the Borrower
(a)    The Borrower will not consolidate with or merge with or into, or assign,
convey, transfer, lease or otherwise dispose all or substantially all its assets
as an entirety or substantially as an entirety, in one transaction or a series
of related transactions to, any Person, unless:
(1)    the resulting, surviving or transferee Person (the “Successor Company”)
(if not the Borrower) will be a Person organized and existing under the laws of
a Primary Jurisdiction, or, to the extent such merger would not result in
materially adverse tax, regulatory or legal consequences to the Lenders (as
determined by the Administrative Agent in its reasonable discretion), a
Secondary Jurisdiction and the Successor Company (if not the Borrower) will
expressly assume by way of a joinder, executed and delivered to the
Administrative Agent, in form reasonably satisfactory to the Administrative
Agent, all the obligations of the Borrower, under this Agreement, the
Intercreditor Agreement and the Security Documents (or, subject to Section 4.12
provided a Lien of at least equivalent ranking over the same assets), as
applicable;
(2)    immediately after giving effect to such transaction (and treating any
Indebtedness that becomes an obligation of the Successor Company or any
Subsidiary of the Successor Company as a result of such transaction as having
been Incurred by the Successor Company or such Subsidiary at the time of such
transaction), no Default or Event of Default shall have occurred and be
continuing;
(3)    immediately after giving pro forma effect to such transaction and any
related financing transactions, as if such transactions had occurred at the
beginning of the applicable two consecutive fiscal quarter period, either (a)
the Borrower or the Successor Company would have been able to Incur at least
$1.00 of additional Indebtedness pursuant to Section 4.04(a); or (b) the
Consolidated Net Leverage Ratio would not be greater than it was immediately
prior to giving effect to such transaction; and
(4)    the Borrower shall have delivered to the Administrative Agent an
Officer’s Certificate and an Opinion of Counsel, each to the effect that such
consolidation, merger or transfer and such joinder (if any) comply with the
terms of this Agreement and an Opinion of Counsel to the effect that such
joinder (if any) has been duly authorized, executed and delivered and is a
legal, valid and binding agreement enforceable against the Successor Company (in
each case, in form and substance reasonably satisfactory to the Administrative
Agent); provided that in giving an Opinion of Counsel, counsel may rely on an
Officer’s Certificate as to any matters of fact.




--------------------------------------------------------------------------------





(b)    For purposes of this Section 5.01, the sale, lease, conveyance,
assignment, transfer, or other disposition of all or substantially all of the
properties and assets of one or more Subsidiaries of the Borrower, which
properties and assets, if held by the Borrower instead of such Subsidiaries,
would constitute all or substantially all of the properties and assets of the
Borrower on a consolidated basis, shall be deemed to be the transfer of all or
substantially all of the properties and assets of the Borrower.
(c)    The Successor Company will succeed to, and be substituted for, and may
exercise every right and power of, the Borrower under this Agreement but in the
case of a lease of all or substantially all its assets, the predecessor company
will not be released from its obligations under this Agreement.
(d)    Notwithstanding Section 5.01(a)(2) and Section 5.01(a)(3) (which do not
apply to transactions referred to in this sentence) and Section 5.01(a)(4)
(which does not apply to transactions referred to in this sentence in which the
Borrower is the Successor Company), (a) any Restricted Subsidiary may
consolidate or otherwise combine with, merge into or transfer all or part of its
properties and assets to the Borrower, (b) any Restricted Subsidiary that is not
a Guarantor may consolidate or otherwise combine with, merge into or transfer
all or part of its properties and assets to any other Restricted Subsidiary or
the Borrower and (c) the Borrower and the Restricted Subsidiaries may effect any
Permitted Reorganization. Notwithstanding Section 5.02(a)(3) (which does not
apply to the transactions referred to in this sentence), the Borrower may
consolidate or otherwise combine with or merge into an Affiliate incorporated or
organized for the purpose of changing the legal domicile of the Borrower,
reincorporating the Borrower in another jurisdiction or changing the legal form
of the Borrower.
(e)    The foregoing provisions (other than the requirements of Section
5.01(a)(2)) shall not apply to the creation of a new Subsidiary as a Restricted
Subsidiary.
Section 5.02.    Merger and Consolidation of the Subsidiary Guarantors
(a)    None of the Guarantors (other than a Guarantor whose Loan Guarantee is to
be released in accordance with the terms of this Agreement or the Intercreditor
Agreement) may:
(1)    consolidate with or merge with or into any Person (whether or not such
Guarantor is the surviving Person);
(2)    sell, assign, convey, transfer, lease or otherwise dispose of, all or
substantially all its assets as an entirety or substantially as an entirety, in
one transaction or a series of related transactions, to any Person; or
(3)    permit any Person to merge with or into it,
unless:
(a)
the other Person is the Borrower or a Restricted Subsidiary that is a Guarantor
or becomes a Guarantor as a result of such transaction; or

(b)
(1) either (x) a Guarantor is the surviving Person or (y) the resulting,
surviving or transferee Person expressly assumes all of the obligations of the
Guarantor under its Loan Guarantee and this Agreement (pursuant to a Joinder
Agreement) and all obligations of the Guarantor under the Intercreditor
Agreement and the Security Documents, as applicable; and (2) immediately after
giving effect to the transaction, no Default or Event of Default shall have
occurred and is continuing; or

(c)
the transaction constitutes a sale or other disposition (including by way of
consolidation or merger) of a Guarantor or the sale or disposition of all or
substantially all the assets of a Guarantor (in each case other than to the
Borrower or a Restricted Subsidiary) otherwise permitted by this Agreement and
the proceeds therefrom are applied as required by this Agreement; or





--------------------------------------------------------------------------------





(d)
the transaction constitutes a Permitted Reorganization.

(b)    Notwithstanding Section 5.02(a)(3)(b)(2) (which does not apply to
transactions referred to in this sentence), (a) any Restricted Subsidiary may
consolidate or otherwise combine with, merge into or transfer all or part of its
properties and assets to a Guarantor and (b) any Guarantor may consolidate or
otherwise combine with, merge into or transfer all or part of its properties and
assets to any other Guarantor or the Borrower. Notwithstanding Section
5.02(a)(3)(b)(2) (which does not apply to the transactions referred to in this
sub-section (b)), a Guarantor may consolidate or otherwise combine with or merge
into an Affiliate incorporated or organized for the purpose of changing the
legal domicile of the Guarantor, reincorporating the Guarantor in another
jurisdiction, or changing the legal form of the Guarantor.








--------------------------------------------------------------------------------





ANNEX II
ADDITIONAL DEFINITIONS
Save where specified to the contrary, references in this Annex II to sections of
Articles IV or V are to those sections of Annex I.
“2023 Senior Notes” refers to the Borrower’s $1,800 million aggregate principal
amount of U.S. dollar-denominated 10.125% senior notes due 2023, issued on the
Original Notes Issue Date.
“2025 Senior Notes” refers to the Borrower’s $2,000 million aggregate principal
amount of U.S. dollar-denominated 10.875% senior notes due 2025, issued on the
Original Notes Issue Date.
“Acquired Indebtedness” means Indebtedness (1) of a Person or any of its
Subsidiaries existing at the time such Person becomes a Restricted Subsidiary,
(2) assumed in connection with the acquisition of assets from such Person, in
each case whether or not Incurred by such Person in connection with such Person
becoming a Restricted Subsidiary or such acquisition or (3) of a Person at the
time such Person merges with or into or consolidates or otherwise combines with
the Borrower or any Restricted Subsidiary. Subject to Section 1.05 of the Credit
Agreement, Acquired Indebtedness shall be deemed to have been Incurred, with
respect to clause (1) of this definition, on the date such Person becomes a
Restricted Subsidiary and, with respect to clause (2) of this definition, on the
date of consummation of such acquisition of assets and, with respect to clause
(3) of this definition, on the date of the relevant merger, consolidation or
other combination.
“Acquisition” means the acquisition of all of the outstanding equity interests
in Cablevision by Altice Europe, BCP and CPPIB, which occurred on the Closing
Date.
“Additional Assets” means:
(a)
any property or assets (other than Indebtedness and Capital Stock) not
classified as current assets under GAAP used or to be used by the Borrower or a
Restricted Subsidiary or otherwise useful in a Similar Business (it being
understood that capital expenditures on property or assets already used in a
Similar Business or to replace any property or assets that are the subject of an
Asset Disposition shall be deemed an investment in Additional Assets);

(b)
the Capital Stock of a Person that is engaged in a Similar Business and becomes
a Restricted Subsidiary as a result of the acquisition of such Capital Stock by
the Borrower or a Restricted Subsidiary; or

(c)
Capital Stock constituting a minority interest in any Person that at such time
is a Restricted Subsidiary.

“Affiliate” of any specified Person means any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.
“AHYDO Catch Up Payment” means any payment on any Indebtedness that would be
necessary to avoid such Indebtedness being characterized as an “applicable high
yield discount obligation” under Section 163(i) of the Code.
“Altice Europe” means Altice Europe N.V., a public limited liability company
incorporated under the laws of the Netherlands, and its successors.
“Altice USA” refers to Altice USA, Inc., a Delaware corporation listed on the
New York Stock Exchange under the symbol “ATUS”.
“Altice USA Distribution” has the meaning ascribed to the term “Distribution” in
“Summary-The Distribution” in the New Senior Guaranteed Notes Offering
Memorandummeans the separation of Altice USA from Altice Europe which was
implemented on June 8, 2018.




--------------------------------------------------------------------------------





“Asset Disposition” means, with respect to the Borrower and the Restricted
Subsidiaries, any direct or indirect sale, lease (other than an operating lease
entered into in the ordinary course of business), transfer, issuance or other
disposition, or a series of related sales, leases (other than operating leases
entered into in the ordinary course of business), transfers, issuances or
dispositions that are part of a common plan, of shares of Capital Stock of a
Subsidiary (other than directors’ qualifying shares), property or other assets
(each referred to for the purposes of this definition as a “disposition”) by the
Borrower or any of the Restricted Subsidiaries, including any disposition by
means of a merger, consolidation or similar transaction; provided that the sale,
lease, transfer, issuance or other disposition of all or substantially all of
the assets of the Borrower (or any successor company) and its Restricted
Subsidiaries taken as a whole will be governed by the provisions of Section
7.01(i) of the Credit Agreement and Article V of Annex I and not by the
provisions of Section 4.08 of Annex I. Notwithstanding the preceding provisions
of this definition, the following items shall not be deemed to be Asset
Dispositions:
(a)
a sale, lease, transfer, issuance or other disposition, or a series of related
sales, leases, transfers, issuances or dispositions that are part of a common
plan, by a Restricted Subsidiary to the Borrower or by the Borrower or a
Restricted Subsidiary to a Restricted Subsidiary;

(b)
a sale, lease, transfer, issuance or other disposition, or a series of related
sales, leases, transfers, issuances or dispositions that are part of a common
plan, of cash, Cash Equivalents, Temporary Cash Investments or Investment Grade
Securities;

(c)
a sale, lease, transfer, issuance or other disposition, or a series of related
sales, leases, transfers, issuances or dispositions that are part of a common
plan, of inventory, consumer equipment, trading stock, communications capacity
or other assets in the ordinary course of business;

(d)
a sale, lease, transfer, issuance or other disposition, or a series of related
sales, leases, transfers, issuances or dispositions that are part of a common
plan, of obsolete, surplus or worn out equipment or other assets or equipment or
other similar assets that are no longer useful in the conduct of the business
(as determined in good faith by the Borrower) of the Borrower and its Restricted
Subsidiaries;

(e)
transactions permitted under Article V of Annex I (other than as permitted under
Section 5.02(a)(3)(c) or a transaction that constitutes a Change of Control;

(f)
an issuance of Capital Stock by a Restricted Subsidiary to the Borrower or to
another Restricted Subsidiary or as part of or pursuant to an equity incentive
or compensation plan approved by the Board of Directors of the Borrower;

(g)
any sale, lease, transfer, issuance or other disposition, or any series of
related sales, leases, transfers, issuances or dispositions that are part of a
common plan, of Capital Stock, properties or assets in a single transaction or
series of related transactions with a fair market value (as determined in good
faith by the Borrower at the time of such sale, lease, transfer, issuance or
other disposition or, at the option of the Borrower, on the date of
contractually agreeing to such sale, lease, transfer, issuance or other
disposition) not to exceed the greater of $300415 million and 10.0% of L2QA Pro
Forma EBITDA;

(h)
(i) any Restricted Payment that is permitted to be made under Section 4.05, any
transaction specifically excluded from the definition of Restricted Payment and
the making of any Permitted Payment and Permitted Investment and (ii) solely for
the purposes of Section 4.08(b), a disposition, the proceeds of which are used
to make such Restricted Payments permitted to be made under Section 4.05,
Permitted Payments or Permitted Investments;

(i)
the granting of Liens not prohibited by Section 4.06;

(j)
a sale, lease, transfer, issuance or other disposition, or a series of related
sales, leases, transfers, issuances or dispositions that are part of a common
plan, of receivables or related assets in connection





--------------------------------------------------------------------------------





with the compromise, settlement or collection thereof in the ordinary course of
business or in bankruptcy or similar proceedings and exclusive of factoring or
similar arrangements;
(k)
the licensing or sublicensing of intellectual property or other general
intangibles and licenses, sublicenses, leases, subleases of other property, in
each case, in the ordinary course of business;

(l)
foreclosure, condemnation, eminent domain or any similar action with respect to
any property or other assets;

(m)
the sale or discount (with or without recourse, and on customary or commercially
reasonable terms) of tax receivables and factoring accounts receivable or notes
receivable arising in the ordinary course of business, or the conversion or
exchange of accounts receivable for notes receivable;

(n)
sales, transfers or dispositions of receivables and related assets in connection
with any Qualified Receivables Financing or any factoring transaction or in the
ordinary course of business, and Investments in Receivables Subsidiaries
consisting of cash or Securitization Assets;

(o)
any sale, lease, transfer, issuance or other disposition, or any series of
related sales, leases, transfers, issuances or dispositions that are part of a
common plan, of Capital Stock, Indebtedness or other securities of an
Unrestricted Subsidiary;

(p)
any sale, lease, transfer, issuance or other disposition, or any series of
related sales, leases, transfers, issuances or dispositions that are part of a
common plan, of Capital Stock of a Restricted Subsidiary pursuant to an
agreement or other obligation with or to a Person (other than the Borrower or a
Restricted Subsidiary) from whom such Restricted Subsidiary was acquired, or
from whom such Restricted Subsidiary acquired its business and assets (having
been newly formed in connection with such acquisition), made as part of such
acquisition and in each case comprising all or a portion of the consideration in
respect of such sale or acquisition;

(q)
any surrender or waiver of contract rights or the settlement, release or
surrender of contract, tort or other claims of any kind;

(r)
any sale, lease, transfer, issuance or other disposition, or any series of
related sales, leases, transfers, issuances or dispositions that are part of a
common plan, of assets to a Person who is providing services related to such
assets, the provision of which have been or are to be outsourced by the Borrower
or any Restricted Subsidiary to such Person; provided, however, that the Board
of Directors of the Borrower shall certify that in the opinion of the Board of
Directors, the outsourcing transaction will be economically beneficial to the
Borrower and the Restricted Subsidiaries (considered as a whole);

(s)
any sale, lease, transfer, issuance or other disposition, or any series of
related sales, leases, transfers, issuances or dispositions that are part of a
common plan, with respect to property built, owned or otherwise acquired by the
Borrower or any Restricted Subsidiary pursuant to customary sale and lease-back
transactions, asset securitizations and other similar financings permitted by
this Agreement; provided that network assets of the Borrower or any Restricted
Subsidiary shall be excluded from this clause (s) unless the Net Cash Proceeds
of such sale and leaseback transaction are applied in accordance with Section
4.08(b);

(t)
any sale, lease, transfer, conveyance or other disposition in one or a series of
related transactions of any assets (including Capital Stock) of the Borrower and
its Subsidiaries or of any Person that becomes a Restricted Subsidiary (i)
acquired in a transaction permitted under this Agreement, which assets are not
used or useful in the core or principal business of the Borrower and its
Restricted Subsidiaries, or (ii) made in connection with the approval of any
applicable antitrust authority or pursuant to Competition Laws or otherwise
necessary or advisable in the good faith determination of the Borrower to
consummate any acquisition permitted under this Agreement;





--------------------------------------------------------------------------------





(u)
dispositions of property to the extent that (i) such property is exchanged for
credit against the purchase price of similar replacement property that is
purchased within 270 days thereof or (ii) an amount equal to the Net Available
Cash of such disposition are promptly applied to the purchase price of such
replacement property (which replacement property is purchased within 270 days
thereof) ;

(v)
the lapse, abandonment or other disposition of intellectual property rights in
the ordinary course of business, which in the reasonable good faith
determination of the Borrower are no longer commercially reasonable to maintain
or are not material to the conduct of the business of the Borrower and its
Restricted Subsidiaries taken as a whole;

(w)
any sales, leases, transfers, issuances or other dispositions of Capital Stock,
properties or assets with an aggregate fair market value (as determined in good
faith by the Borrower at the time of any such sales, lease, transfer, issuance
or other disposition or, at the option of the Borrower, on the date of
contractually agreeing to any such sale, lease, transfer, issuance or other
disposition) not to exceed the greater of $415 million and 10.0% of L2QA Pro
Forma EBITDA;

(x)
(w) to the extent allowable under Section 1031 of the Code, or any comparable or
successor provision, any exchange of like property (excluding any boot thereon)
for use in a Similar Business;

(y)
(x) sales, transfers and other dispositions of Investments in joint ventures to
the extent required by, or made pursuant to, customary buy/sell arrangements
between the joint venture parties set forth in joint venture arrangements and
similar binding arrangements;

(z)
(y) contractual arrangements under long-term contracts with customers entered
into by the Borrower or a Restricted Subsidiary in the ordinary course of
business which are treated as sales for accounting purposes; provided that there
is no transfer of title in connection with such contractual arrangement; and

(aa)
(z) a sale, lease, transfer, issuance or other disposition, or a series of
related sales, leases, transfers, issuances or dispositions in connection with
the Existing Transactions, the Transactions or any Permitted Reorganization.

In the event that a transaction (or a portion thereof) meets the criteria of
more than one of the categories described in clauses (a) through (aa) above or
such transaction (or a portion thereof) would also be a permitted Restricted
Payment or Permitted Investment, the Borrower, in its sole discretion, will be
entitled to divide and classify such transaction (or a portion thereof), and
from time to time reclassify such transaction (or a portion thereof), into one
or more such categories and/or one or more of the types of permitted Restricted
Payments or Permitted Investments.


“Associate” means (i) any Person engaged in a Similar Business of which the
Borrower or a Restricted Subsidiary are the legal and beneficial owners of
between 20% and 50% of all outstanding Voting Stock and (ii) any joint venture
engaged in a Similar Business entered into by the Borrower or any Restricted
Subsidiary.
“BCP” means BC Partners, Ltd.
“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning.
“Board of Directors” means (1) with respect to any corporation, the board of
directors or managers, as applicable, of the corporation, or any duly authorized
committee thereof; (2) with respect to any partnership,




--------------------------------------------------------------------------------





the board of directors or other governing body of the general partner of the
partnership or any duly authorized committee thereof; and (3) with respect to
any other Person, the board or any duly authorized committee of such Person
serving a similar function. Unless otherwise specified in this Agreement,
whenever any provision of this Agreement requires any action or determination to
be made by, or any approval of, a Board of Directors, such action, determination
or approval shall be deemed to have been taken or made if approved by a majority
of the directors on any such Board of Directors (whether or not such action or
approval is taken as part of a formal board meeting or as a formal board
approval); provided that any action required to be taken under this Agreement by
the Board of Directors of the Borrower can, in the alternative, at the option of
the Borrower, be taken (x) prior to the completion of the Altice USA
Distribution, by the Board of Directors of Altice or any Subsidiary thereof that
is a Parent of the Borrower and (y) on or following the completion of the Altice
USA Distribution,by Altice USA and its successors or any Subsidiary thereof that
is a Parent of the Borrower.
“Cablevision” means Cablevision Systems Corporation or its successors.
“Capital Stock” of any Person means any and all shares of, interests, rights to
purchase, warrants or options for, participation or other equivalents of, or
partnership or other interests in (however designated), equity of such Person,
including any Preferred Stock, but excluding any debt securities convertible
into such equity.
“Capitalized Lease Obligations” means an obligation that is required to be
classified and accounted for as a capitalized lease for financial reporting
purposes on the basis of GAAP. For the avoidance of doubt, operating leases will
not be deemed Capitalized Lease Obligations.
“Cash Equivalents” means:
(a)
securities issued or directly and fully Guaranteed or insured by the United
States Government, Canada, the United Kingdom, Switzerland or any member state
of the European Union, in each case, any agency or instrumentality of thereof
(provided that the full faith and credit of such country or such member state is
pledged in support thereof), having maturities of not more than two years from
the date of acquisition;

(b)
certificates of deposit, time deposits, eurodollar time deposits, overnight bank
deposits or bankers’ acceptances having maturities of not more than one year
from the date of acquisition thereof issued by a bank or trust company (a) whose
commercial paper is rated at least “A-1” or the equivalent thereof by S&P or at
least “P-1” or the equivalent thereof by Moody’s (or if at the time neither is
issuing comparable ratings, then a comparable rating of another Nationally
Recognized Statistical Rating Organization) or (b) (in the event that such bank
or trust company does not have commercial paper which is rated) having combined
capital and surplus in excess of $500 million;

(c)
repurchase obligations with a term of not more than 30 days for underlying
securities of the types described in clauses (a) and (b) above entered into with
any bank meeting the qualifications specified in clause (b) above;

(d)
commercial paper rated at the time of acquisition thereof at least “A-2” or the
equivalent thereof by S&P or “P-2” or the equivalent thereof by Moody’s or
carrying an equivalent rating by a Nationally Recognized Statistical Rating
Organization, if both of the two named rating agencies cease publishing ratings
of investments or, if no rating is available in respect of the commercial paper,
the issuer of which has an equivalent rating in respect of its long-term debt,
and in any case maturing within one year after the date of acquisition thereof;

(e)
readily marketable direct obligations issued by any state of the United States
of America, the United Kingdom, Switzerland, Canada, any member of the European
Union or any political subdivision thereof, in each case, having one of the two
highest rating categories obtainable from either Moody’s or S&P (or, if at the
time, neither is issuing comparable ratings, then a comparable rating of another





--------------------------------------------------------------------------------





Nationally Recognized Statistical Rating Organization) with maturities of not
more than two years from the date of acquisition;
(f)
Indebtedness or Preferred Stock issued by Persons with a rating of “BBB” or
higher from S&P or “Baa3” or higher from Moody’s (or, if at the time, neither is
issuing comparable ratings, then a comparable rating of another Nationally
Recognized Statistical Rating Organization) with maturities of 12 months or less
from the date of acquisition;

(g)
bills of exchange issued in the United States, Canada, a member state of the
European Union, Switzerland or the United Kingdom, eligible for rediscount at
the relevant central bank and accepted by a bank (or any dematerialized
equivalent); and

(h)
interests in any investment company, money market or enhanced high yield fund
which invests 95% or more of its assets in instruments of the type specified in
clauses (a) tothrough (g) above.

“CFC” means a “controlled foreign corporation” within the meaning of Section
957(a) of the Internal Revenue Code of 1986, as amended.
“CFC Holdco” means a Subsidiary that has no material assets other than equity
interests in and/or indebtedness of, each as determined for U.S. federal income
tax purposes, one or more Foreign Subsidiaries that are CFCs, including the
indirect ownership of such equity interests or indebtedness through one or more
CFC Holdcos that have no other material assets.
“Change of Control” means the occurrence of any of the following:
(a)
the consummation of any transaction (including, without limitation, any merger
or consolidation), the result of which is that any Person (including any
“person” (as that term is used in Section 13(d)(3) of the Exchange Act)) other
than one or more Permitted Holders (or a group controlled by one or more
Permitted Holders) becomes the Beneficial Owner, directly or indirectly, of more
than 50% of the issued and outstanding Voting Stock of the Borrower (or any
Successor Company), measured by voting power rather than number of shares;

(b)
during any period of two consecutive years, individuals who at the beginning of
such period constituted the majority of the directors on the Board of Directors
of the Listed Entity (together with any new directors whose election by the
majority of such directors on such Board of Directors of the Listed Entity or
whose nomination for election by shareholders of the Listed Entity, as
applicable, was approved by a vote of the majority of such directors on the
Board of Directors of the Listed Entity then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) ceased for any reason to constitute the
majority of the directors on the Board of Directors of the Listed Entity, then
in office; or

(c)
the direct or indirect sale, lease, transfer, conveyance or other disposition
(other than by way of merger, consolidation or other business combination
transaction), in one or a series of related transactions, of all or
substantially all of the assets of the Borrower (or any Successor Company) and
its Restricted Subsidiaries, taken as a whole, to a Person (including any
“person” as defined above), other than a Permitted Holder (or a group controlled
by one or more Permitted Holders).

“Closing Date” means June 21, 2016, the date on which the Acquisition was
consummated.
“Combination” has the meaning ascribed to it under “Summary-Recent Developments”
in the New Senior Guaranteed Notes Offering Memorandum.
“Combination Date” means November 27, 2018, the date on which the Combination
was consummated.
“Combination Date Senior Notes” refers to, collectively, the (i) $744,821,000
aggregate principal amount of 5⅛% Senior Notes due 2021, (ii) $495,941,000
aggregate principal amount of 5⅛% Senior Notes due




--------------------------------------------------------------------------------





2021; (iii) $617,881,000 aggregate principal amount of 7¾% Senior Notes due 2025
and (iv) $1,045,882,000 aggregate principal amount of 7½% Senior Notes due 2028,
issued by the Borrower, as issuer on the Combination Date.
“Combination Date Senior Notes Indenture” means the indenture dated as of the
Combination Date, as amended, among, inter alios, the Borrower, as issuer and
Deutsche Bank Trust Company Americas, as trustee, governing the Combination Date
Senior Notes.
“Combination Date Senior Guaranteed Notes” refers collectively to the Borrower’s
(i) $1,095,825,000 aggregate principal amount of U.S. dollar-denominated 5.375%
senior guaranteed notes due 2023, issued on the Combination Date and (ii)
$1,498,806,000 aggregate principal amount of U.S. dollar-denominated 5.500%
senior guaranteed notes due 2026, issued on the Combination Date.
“Combination Date Senior Guaranteed Notes Indenture” means the indenture dated
as of the Combination Date, as amended, among, inter alios, the Borrower, as
issuer and Deutsche Bank Trust Company Americas, as trustee, governing the
Combination Date Senior Guaranteed Notes.


“Combination Transactions” means all of the transactions described under
“Summary-Recent Developments-The Combination” in the New Senior Guaranteed Notes
Offering Memorandum.
“Commodity Hedging Agreements” means, in respect of a Person, any commodity
purchase contract, commodity futures or forward contract, commodities option
contract or other similar contract (including commodities derivative agreements
or arrangements), to which such Person is a party or a beneficiary.
“Competition Laws” means any federal, state, foreign, multinational or
supranational antitrust, competition or trade regulation statutes, rules,
regulations, orders, decrees, administrative and judicial doctrines and other
laws that are designed or intended to prohibit, restrict or regulate actions or
transactions having the purpose or effect of monopolization or restraint of
trade or lessening of competition through merger or acquisition or effectuating
foreign investment.
“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit J to this Agreement.
“Consolidated EBITDA” for any period means, without duplication, the
Consolidated Net Income for such period, plus the following to the extent
deducted in calculating such Consolidated Net Income:
(a)
Consolidated Interest Expense and Receivables Fees;

(b)
Consolidated Income Taxes;

(c)
consolidated depreciation expense;

(d)
consolidated amortization and impairment expense;

(e)
Parent Expenses of a CVC Parent;

(f)
any expenses, charges or other costs related to any Equity Offering (including
of a CVC Parent), Investment, acquisition (including amounts paid in connection
with the acquisition or retention of one or more individuals comprising part of
a management team retained to manage the acquired business; provided that such
payments are made in connection with such acquisition and are consistent with
the customary practice in the industry at the time of such acquisition),
disposition, recapitalization or the Incurrence of any Indebtedness permitted by
this Agreement (whether or not successful) (including any such fees, expenses or
charges related to the Existing Transactions, and the Transactions and the
Altice USA Distribution (including of a CVC Parent), in each case, as determined
in good faith by the Borrower);





--------------------------------------------------------------------------------





(g)
any minority interest expense (whether paid or not) consisting of income
attributable to minority equity interests of third parties in such period or any
prior period or any net earnings, income or share of profit of any Associates,
associated company or undertaking;

(h)
the amount of management, monitoring, consultancy and advisory fees and related
expenses or any payments for financial advisory, financing, underwriting or
placement services or any payments pursuant to franchising agreements, business
service related agreements or other similar arrangements paid in such period (or
accruals relating to such fees and related expenses) to any Permitted Holder
(whether directly or indirectly, through any Parent) to the extent permitted by
Section 4.09; provided that any payments for such fees and related expense shall
not be included in Consolidated EBITDA for any period to the extent they were
accrued for in such period or any prior period and added back to Consolidated
EBITDA in such period or any such prior period;

(i)
other non-cash charges, write-downs or items reducing Consolidated Net Income
(excluding any such non-cash charge, write-down or item to the extent it
represents an accrual of or reserve for cash charges in any future period) or
other non-cash items classified by the Borrower as special items less other
non-cash items of income increasing Consolidated Net Income (other than any
non-cash items increasing such Consolidated Net Income pursuant to clauses (a)
through (m) of the definition of Consolidated Net Income and excluding any such
non-cash item of income to the extent it represents a receipt of cash in any
future period); and

(j)
x) any loss from discontinued operations (but if such operations are classified
as discontinued due to the fact that they are subject to an agreement to dispose
of such operations, only when and to the extent such operations are actually
disposed of), reduced by (y) any income from discontinued operations (but if
such operations are classified as discontinued due to the fact that they are
subject to an agreement to dispose of such operations, only when and to the
extent such operations are actually disposed of).

“Consolidated Income Taxes” means taxes or other payments, including deferred
Taxes, based on income, profits or capital of the Borrower and the Restricted
Subsidiaries whether or not paid, estimated, accrued or required to be remitted
to any governmental authority.
“Consolidated Interest Expense” means, for any period (in each case, determined
on the basis of GAAP), the consolidated net interest income/expense of the
Borrower and the Restricted Subsidiaries, whether paid or accrued, plus or
including (without duplication) any interest, costs and charges consisting of:
(a)
interest expense attributable to Capitalized Lease Obligations;

(b)
amortization of debt discount, but excluding amortization of debt issuance
costs, fees and expenses and the expensing of any bridge or other financing
fees;

(c)
non-cash interest expense;

(d)
dividends or other distributions in respect of all Disqualified Stock of the
Borrower and all Preferred Stock of any Restricted Subsidiary, to the extent
held by Persons other than the Borrower or a Subsidiary of the Borrower;

(e)
the consolidated interest expense that was capitalized during such period
(without duplication);

(f)
net payments and receipts (if any) pursuant to Hedging Obligations (other than
Currency Agreements) (excluding unrealized mark-to-market gains and losses
attributable to Hedging Obligations (other than Currency Agreements));

(g)
any interest actually paid by the Borrower or any Restricted Subsidiary on
Indebtedness of another Person that is guaranteed by the Borrower or any
Restricted Subsidiary or secured by a Lien on assets of the Borrower or any
Restricted Subsidiary; and





--------------------------------------------------------------------------------





(h)
premiums, penalties, annual agency fees, penalties for failure to comply with
registration obligations (if applicable) and any amendment fees, in each case,
related to any Indebtedness of the Borrower or any Restricted Subsidiaries.

Notwithstanding any of the foregoing, Consolidated Interest Expense shall not
include (i) any interest accrued, capitalized or paid in respect of Subordinated
Shareholder Funding, (ii) any commissions, discounts, yield and other fees and
charges related to a Qualified Receivables Financing, (iii) any payments on any
operating leases, including without limitation any payments on any lease,
concession or license of property (or Guarantee thereof) which would be
considered an operating lease under GAAP as in effect on the Effective Date,
(iv) net payments and receipts (if any) pursuant to Currency Agreements
(including unrealized mark-to-market gains and losses attributable to Hedging
Obligations), and (v) any pension liability interest costs.
“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and the Restricted Subsidiaries determined on a consolidated basis on
the basis of GAAP; provided, however, that there will not be included in such
Consolidated Net Income:
(a)
any net income (loss) of any Person if such Person is not a Restricted
Subsidiary, except that the Borrower equity in the net income of any such Person
for such period will be included in such Consolidated Net Income up to the
aggregate amount of cash or Cash Equivalents actually distributed by such Person
during such period to the Borrower or a Restricted Subsidiary as a dividend or
other distribution or return on investment (subject, in the case of a dividend
or other distribution or return on investment to a Restricted Subsidiary, to the
limitations contained in clause (b) below);

(b)
solely for the purpose of determining the amount available for Restricted
Payments under Section 4.05(a)(c)(i), any net income (loss) of any Restricted
Subsidiary that is not a Guarantor if such Subsidiary is subject to
restrictions, directly or indirectly, on the payment of dividends or the making
of distributions by such Restricted Subsidiary, directly or indirectly, to the
Borrower by operation of the terms of such Restricted Subsidiary’s charter or
any agreement, instrument, judgment, decree, order, statute or governmental rule
or regulation applicable to such Restricted Subsidiary or its shareholders
(other than (a) restrictions that have been waived or otherwise released, (b)
restrictions pursuant to the New Senior Guaranteed Notes Indenture, the New
Senior Guaranteed Notes, the Loan Documents, the Existing Notes and the Existing
Notes Indentures, (c) contractual or legal restrictions in effect on the
Effective Date with respect to a Restricted Subsidiary (including pursuant to
the agreements specified in Section 4.07(b)(3) and other restrictions with
respect to such Restricted Subsidiary that, taken as a whole, are not materially
less favorable to the Lenders than such restrictions in effect on the Effective
Date, and (d) restrictions as in effect on the Effective Date specified in
Section 4.07(b)(12) except that the Borrower’s equity in the net income of any
such Restricted Subsidiary for such period will be included in such Consolidated
Net Income up to the aggregate amount of cash or Cash Equivalents or non-cash
distributions to the extent converted into cash or Cash Equivalents actually
distributed or that could have been distributed by such Restricted Subsidiary
during such period to the Borrower or another Restricted Subsidiary as a
dividend or other distribution (subject, in the case of a dividend to another
Restricted Subsidiary, to the limitation contained in this clause);

(c)
any net gain (or loss) realized upon the sale, abandonment or other disposition
of any asset or disposed operations of the Borrower or any Restricted Subsidiary
(including pursuant to any sale/ leaseback transaction) which is not sold or
otherwise disposed of in the ordinary course of business (as determined in good
faith by an Officer of the Borrower) or returned surplus assets of any Pension
Plan;





--------------------------------------------------------------------------------





(d)
any extraordinary, exceptional, unusual or nonrecurring gain, loss, charge or
expense or any charges, expenses or reserves in respect of any restructuring,
redundancy or severance or any expenses, charges, reserves, gains or other costs
related to the Existing Transactions, the Transactions and the Altice USA
Distribution; and, to the extent not otherwise included in this clause (d):
recruiting, retention and relocation costs; signing bonuses and related expenses
and one-time compensation charges; curtailments or modifications to pension and
post-retirement employee benefit plans transaction and refinancing bonuses and
special bonuses paid in connection with dividends and distributions to equity
holders; start-up, transition, strategic initiative (including any multi-year
strategic initiative) and integration costs, charges or expenses; costs, charges
and expenses related to the start-up, pre-opening, opening, closure, and/or
consolidation of operations, offices and facilities; business optimization
costs, charges or expenses; costs, charges and expenses incurred in connection
with new product design, development and introductions; costs and expenses
incurred in connection with intellectual property development and new systems
design; costs and expenses incurred in connection with implementation,
replacement, development or upgrade of operational, reporting and information
technology systems and technology initiatives; any costs, expenses or charges
relating to any governmental investigation or any litigation or other dispute
(including with any customer); costs and expenses in respect of warranty
payments and liabilities related to product recalls or field service campaigns;
or any fees, charges, losses, costs and expenses incurred during such period, or
any amortization thereof for such period, in connection with or related to any
acquisition, Restricted Payment, Investment, recapitalization, asset sale,
issuance, incurrence, registration or repayment or modification of Indebtedness,
issuance or offering of Capital Stock, refinancing transaction or amendment,
modification or waiver in respect of the documentation relating to any such
transaction and any charges or non-recurring merger costs incurred during such
period as a result of any such transaction;

(e)
the cumulative effect of a change in accounting principles;

(f)
any non-cash compensation charge or expense arising from any grant of stock,
stock options or other equity based awards and any non-cash deemed finance
charges in respect of any pension liabilities or other provisions;

(g)
all deferred financing costs written off and premiums paid or other expenses
incurred directly in connection with any early extinguishment of Indebtedness
and any net gain (loss) from any write-off or forgiveness of Indebtedness;

(h)
any unrealized gains or losses in respect of Hedging Obligations or other
derivative instruments or any ineffectiveness recognized in earnings related to
qualifying hedge transactions or the fair value or changes therein recognized in
earnings for derivatives that do not qualify as hedge transactions, in each
case, in respect of Hedging Obligations or other derivative instruments;

(i)
any unrealized foreign currency translation gains or losses in respect of
Indebtedness of any Person denominated in a currency other than the functional
currency of such Person and any unrealized foreign exchange gains or losses
relating to translation of assets and liabilities denominated in foreign
currencies;

(j)
any unrealized foreign currency translation or transaction gains or losses in
respect of Indebtedness or other obligations of the Borrower or any Restricted
Subsidiary owing to the Borrower or any Restricted Subsidiary;

(k)
any one-time non-cash charges or any increases in amortization or depreciation
resulting from purchase accounting, in each case, in relation to any acquisition
of another Person or business or resulting from any reorganization or
restructuring involving the Borrower or its Subsidiaries;

(l)
any goodwill or other intangible asset impairment charge or write-off; and





--------------------------------------------------------------------------------





(m)
the impact of capitalized, accrued or accreting or pay-in-kind interest or
principal on Subordinated Shareholder Funding.

“Consolidated Net Leverage” means (A) the sum, without duplication, of the
aggregate outstanding Specified Indebtedness of the Borrower and its Restricted
Subsidiaries on a consolidated basis (excluding (i) Hedging Obligations and (ii)
any revolving Indebtedness Incurred pursuant to Section 4.04 in an amount not to
exceed the greater of (x) $9501,385 million and (y) 33.3% L2QA Pro Forma
EBITDA), less (B) the aggregate amount of cash and Cash Equivalents of the
Borrower and the Restricted Subsidiaries on a consolidated basis.
“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (x) Consolidated Net Leverage at such date to (y) the aggregate amount
of L2QA Pro Forma EBITDA; provided, however, that the pro forma calculation of
the Consolidated Net Leverage Ratio shall not give effect to (i) any
Indebtedness incurred on the date of determination pursuant to Section 4.04(b)
or (ii) the discharge on the date of determination of any Indebtedness to the
extent that such discharge results from the proceeds incurred pursuant to
Section 4.04(b).
For the avoidance of doubt, in determining Consolidated Net Leverage Ratio, no
cash or Cash Equivalents shall be included that are the proceeds of Indebtedness
in respect of which the calculation of the Consolidated Net Leverage Ratio is to
be made.
“Consolidated Net Senior Secured Leverage” means (A) the sum of the aggregate
outstanding Senior Secured Indebtedness of the Borrower and its Restricted
Subsidiaries (excluding (i) Hedging Obligations and (ii) any revolving
Indebtedness Incurred pursuant to Section 4.04 in an amount not to exceed the
greater of (x) $9501,385 million and (y) 33.3% L2QA Pro Forma EBITDA), less (B)
the aggregate amount of cash and Cash Equivalents of the Borrower and the
Restricted Subsidiaries on a consolidated basis.
“Consolidated Net Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (x) Consolidated Net Senior Secured Leverage at such
date to (y) the aggregate amount of L2QA Pro Forma EBITDA; provided, however,
that the pro forma calculation of the Consolidated Net Senior Secured Leverage
Ratio shall not give effect to (i) any Indebtedness incurred on the date of
determination pursuant to Section 4.04(b) or (ii) the discharge on the date of
determination of any Indebtedness to the extent that such discharge results from
the proceeds incurred pursuant to Section 4.04(b).
For the avoidance of doubt, in determining Consolidated Net Senior Secured
Leverage Ratio, no cash or Cash Equivalents shall be included that are the
proceeds of Indebtedness in respect of which the calculation of the Consolidated
Net Senior Secured Leverage Ratio is to be made.
“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing in any manner, whether directly or indirectly, any
operating lease, dividend or other obligation that does not constitute
Indebtedness (“primary obligations”) of any other Person (the “primary
obligor”), including any obligation of such Person, whether or not contingent:
(a)
to purchase any such primary obligation or any property constituting direct or
indirect security therefor;

(b)
to advance or supply funds:

(i)
for the purchase or payment of any such primary obligation; or

(ii)
to maintain the working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor; or

(c)
to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.





--------------------------------------------------------------------------------





“CPPIB” means the Canada Pension Plan Investment Board.
“Credit Facility” means, with respect to the Borrower or any of its
Subsidiaries, one or more debt facilities, arrangements, instruments, trust
deeds, note purchase agreements or indentures or commercial paper facilities and
overdraft facilities (including this Agreement) with banks, institutions, funds
or investors providing for revolving credit loans, term loans, receivables
financing (including through the sale of receivables to such institutions or to
special purpose entities formed to borrow from such institutions against such
receivables), notes, bonds, debentures, letters of credit or other Indebtedness,
in each case, as amended, restated, modified, renewed, refunded, replaced,
restructured, refinanced, repaid, increased or extended in whole or in part from
time to time (and whether in whole or in part and whether or not with the
original administrative agent and lenders or another administrative agent or
agents or trustees or other banks, institutions or investors and whether
provided under one or more credit or other agreements, indentures, financing
agreements or otherwise) and in each case including all agreements, instruments
and documents executed and delivered pursuant to or in connection with the
foregoing (including any notes and letters of credit issued pursuant thereto and
any Guarantee and collateral agreement, patent and trademark security agreement,
mortgages or letter of credit applications and other Guarantees, pledges,
agreements, security agreements and collateral documents). Without limiting the
generality of the foregoing, the term “Credit Facility” shall include any
agreement or instrument (1) changing the maturity of any Indebtedness Incurred
thereunder or contemplated thereby, (2) adding Subsidiaries of the Borrower as
additional borrowers or guarantors thereunder, (3) increasing the amount of
Indebtedness Incurred thereunder or available to be borrowed thereunder or (4)
otherwise altering the terms and conditions thereof.
“Currency Agreement” means, in respect of a Person, any foreign exchange
contract, currency swap agreement, currency futures contract, currency option
contract, cap, floor, ceiling, collar, currency derivative or other similar
agreement to which such Person is a party or beneficiary.
“CVC Parent” means (i) prior to the completion of the Altice USA Distribution,
CVC 1 B.V. and its successors, and any Subsidiary thereof from time to time
which is a Parent of the Borrower and (y) on or following the completion of the
Altice USA Distribution, any Parent of the Borrower, but in no event any Parent
of the Listed Entity.
“Default” means any event which is, or after giving notice or with the passage
of time or both would be, an Event of Default.
“Designated Non-Cash Consideration” means the fair market value (as determined
in good faith by the Borrower ) of non-cash consideration received by the
Borrower or a Restricted Subsidiary in connection with an Asset Disposition that
is so designated as Designated Non-Cash Consideration pursuant to an Officer’s
Certificate, setting forth the basis of such valuation, less the amount of cash,
Cash Equivalents or Temporary Cash Investments received in connection with a
subsequent payment, redemption, retirement, sale or other disposition of such
Designated Non-Cash Consideration. A particular item of Designated Non-Cash
Consideration will no longer be considered to be outstanding when and to the
extent it has been paid, redeemed or otherwise retired or sold or otherwise
disposed of in compliance with Section 4.08.
“Designated Preference Shares” means, with respect to the Borrower, Preferred
Stock (other than Disqualified Stock) (a) that is issued for cash (other than to
the Borrower or a Subsidiary of the Borrower or an employee stock ownership plan
or trust established by the Borrower or any such Subsidiary for the benefit of
their employees to the extent funded by the Borrower or such Subsidiary) and (b)
that is designated as “Designated Preference Shares” pursuant to an Officer’s
Certificate of the Borrower at or prior to the issuance thereof, the Net Cash
Proceeds of which are excluded from the calculation set forth in Section
4.05(a)(c)(ii).
“Disinterested Director” means, with respect to any Affiliate Transaction, a
member of the Board of Directors having no material direct or indirect financial
interest in or with respect to such Affiliate Transaction. A




--------------------------------------------------------------------------------





member of the Board of Directors of the Borrower shall be deemed not to have
such a financial interest by reason of such member’s holding Capital Stock of
the Borrower or any Parent or any options, warrants or other rights in respect
of such Capital Stock.
“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable) or upon the happening of any event:
(a)
matures or is mandatorily redeemable for cash or in exchange for Indebtedness
pursuant to a sinking fund obligation or otherwise;

(b)
is convertible or exchangeable for Indebtedness or Disqualified Stock (excluding
Capital Stock which is convertible or exchangeable solely at the option of the
Borrower or a Restricted Subsidiary); or

(c)
is or may become (in accordance with its terms) upon the occurrence of certain
events or otherwise redeemable or repurchasable for cash or in exchange for
Indebtedness at the option of the holder of the Capital Stock in whole or in
part,

in each case, on or prior to the earlier of (a) the Stated Maturity of the 2016
Extended Term Loans or (b) the date on which there are no Loans outstanding;
provided, however, that (i) only the portion of Capital Stock which so matures
or is mandatorily redeemable, is so convertible or exchangeable or is so
redeemable at the option of the holder thereof prior to such date will be deemed
to be Disqualified Stock and (ii) any Capital Stock that would constitute
Disqualified Stock solely because the holders thereof have the right to require
the Borrower to repurchase such Capital Stock upon the occurrence of a change of
control or asset sale (howsoever defined or referred to) shall not constitute
Disqualified Stock if any such redemption or repurchase obligation is subject to
compliance by the relevant Person with Section 4.05.
“Dollar Equivalent” means, with respect to any monetary amount in a currency
other than dollars (“Other Currency”), at any time of determination thereof by
the Borrower, the amount of dollars obtained by converting such Other Currency
involved in such computation into dollars at the spot rate for the purchase of
dollars with the Other Currency as published in The Financial Times in the
“Currency Rates” section (or, if The Financial Times is no longer published, or
if such information is no longer available in The Financial Times, such source
as may be selected in good faith by the Borrower) on the date of such
determination.
“Domestic Subsidiary” means any direct or indirect Subsidiary that is organized
under the laws of the United States, any state thereof or the District of
Columbia.
“Effective Date” means “Effective Date” as defined in the FifthSeventh
Amendment.
“Effective Date Unrestricted Subsidiaries” means 1015 Tiffany Street
Corporation, 111 New South Road Corporation, 1111 Stewart Corporation, 1144
Route 109 Corp., 389 Adams Street Corporation, 4connections LLC, BBHI Holdings
LLC, Cablevision Disaster Relief Fund, Cablevision Media Sales Corporation,
Cablevision NYI LLC, Cablevision Real Estate Corporation, CCG Holdings, LLC,
Coram Route 112 Corporation, CSC Investments LLC, CSC MVDDS LLC, CSC Nassau II,
LLCNYI LLC, CSC T Holdings I, Inc., CSC T Holdings II, Inc., CSC T Holdings III,
Inc., CSC T Holdings IV, Inc., CSC Transport II, Inc., CSC Transport III, Inc.,
CSC Transport Inc., CSC VT, Inc., DTV Norwich LLC, Frowein Road Corporation, MSG
Varsity Network LLC, MSGVN LLC, N12N LLC, News 12 Company, News 12 Connecticut
LLC, News 12 Holding LLC, News 12 II Holding LLC, News 12 Interactive LLC, News
12 Networks LLC, News 12 New Jersey II Holding LLC, News 12 New Jersey LLC, News
12 New Jersey Holding LLC, News 12 The Bronx Holding Corporation, News 12 The
Bronx, LLC, News 12 Traffic And Weather LLC, News 12 WestchesterDTV Norwich LLC,
Newsday Holdings LLC, Newsday LLC, NMG Holdings, Inc., Princeton Video Image
Israel, Ltd, PVI Holdings, LLC, PVI Philippines Corporation, PVI Virtual Media
Services,




--------------------------------------------------------------------------------





LLC, Rainbow MVDDS Company LLC, Rasco Holdings LLC, RMVDDS LLC, The New York
Interconnect LLC and Tristate Digital Group, CSC Investments LLC and SLTV3, LLC.
“Equity Offering” means a public or private sale of (x) Capital Stock of the
Borrower or (y) Capital Stock or other securities of a Parent or an Affiliate,
the proceeds of which are contributed as Subordinated Shareholder Funding or to
the equity of the Borrower or any of its Restricted Subsidiaries, in each case
other than:
(a)
Disqualified Stock;

(b)
Designated Preference Shares;

(c)
offerings registered on Form S-8 (or any successor form) under the Securities
Act or any similar offering in other jurisdictions;

(d)
any such sale to an Affiliate of the Borrower, including the Borrower or a
Restricted Subsidiary; and

(e)
any such sale that constitutes an Excluded Contribution.

“Escrowed Proceeds” means the proceeds from the offering of any debt securities
or other Indebtedness paid into an escrow account with an independent escrow
agent on the date of the applicable offering or Incurrence pursuant to escrow
arrangements that permit the release of amounts on deposit in such escrow
account upon satisfaction of certain conditions or the occurrence of certain
events. The term “Escrowed Proceeds” shall include any interest earned on the
amounts held in escrow.
“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder, as amended.
“Excluded Contribution” means Net Cash Proceeds and the fair market value
(determined by the Borrower at the time of such contribution or, at the option
of the Borrower, at the date of entry into of a commitment, contract or
resolution with respect to such Excluded Contribution, and not adjusted for any
subsequent changes in fair market value) of marketable securities or property or
assets or Capital Stock of any Person, in each case, received by the Borrower as
capital contributions to the equity (other than through the issuance of
Disqualified Stock or Designated Preference Shares of the Borrower) after the
Closing Date or from the issuance or sale (other than to the Borrower, a
Restricted Subsidiary or an employee stock ownership plan or trust established
by the Borrower or any Subsidiary of the Borrower for the benefit of its
employees to the extent funded by the Borrower or any Restricted Subsidiary) of
Capital Stock (other than Disqualified Stock or Designated Preference Shares) or
Subordinated Shareholder Funding of the Borrower, in each case, to the extent
designated as an Excluded Contribution pursuant to an Officer’s Certificate of
the Borrower.
“Excluded Subsidiary” means (1) any Subsidiary that is not a Wholly Owned
Subsidiary of the Borrower, (2) any CFC, (3) any Subsidiary that is a direct or
indirect Subsidiary of (i) a CFC or (ii) a CFC Holdco, (4) a CFC Holdco, (5) any
Subsidiary, including any regulated entity that is subject to net worth or net
capital or similar capital and surplus restrictions, that is prohibited or
restricted by applicable law, accounting policies or by contractual obligation
existing on the Closing Date and any amendments, restatements, modifications,
renewals, supplements, refundings, replacements or refinancings of such
agreements (provided that such contractual obligations (A) were not incurred in
contemplation of the Acquisition (or, with respect to any Subsidiary acquired by
the Borrower or a Restricted Subsidiary after the Closing Date (and so long as
such contractual obligation was not incurred in contemplation of such
acquisition), on the date such Subsidiary is so acquired) or (B) do not extend
such prohibition or extension to any non-Excluded Subsidiary) from providing a
Guarantee, or if such Guarantee would require governmental (including
regulatory) or third party consent, approval, license or authorization, (6) any
special purpose securitization vehicle (or similar entity), including any
Receivables Subsidiary, (7) any not-for-profit Subsidiary, (8) any other
Subsidiary with respect to which, in the reasonable judgment of the Borrower,
the burden or cost (including any adverse tax consequences) of providing the
Guarantee will outweigh the benefits to be obtained by the Lenders therefrom




--------------------------------------------------------------------------------





and (9) each Unrestricted Subsidiary; provided, that any such Subsidiary that is
an Excluded Subsidiary pursuant to clause (8) above shall cease to be an
Excluded Subsidiary at any time such Subsidiary guarantees Indebtedness of the
Borrower or any other Guarantor.
“Existing 2023 Senior Notes” refers to the Borrower’s $1,800 million aggregate
principal amount of U.S. dollar-denominated 10.125% senior notes due 2023,
issued on the Original Notes Issue Date.
“Existing 2025 Senior Guaranteed Notes” refers to the Borrower’s $1,000 million
in aggregate principal amount of 6.625% Senior Guaranteed Notes due 2025 issued
on the Original Notes Issue Date.
“Existing 2025 Senior Notes” refers to the Borrower’s $2,000 million aggregate
principal amount of U.S. dollar-denominated 10.875% senior notes due 2025,
issued on the Original Notes Issue Date.
“Existing 2027 Senior Guaranteed Notes” refers to the Borrower’s $1,310 million
aggregate principal amount of 5.5% Senior Guaranteed Notes due 2027 issued on
September 23, 2016.
“Existing 2028 Senior Guaranteed Notes” refers to the Borrower’s $1,000 million
aggregate principal amount of 5.375% Senior Guaranteed Notes due 2028 issued on
January 29, 2018.
“Existing Cablevision Notes” means, collectively, the (i) $750 million aggregate
principal amount of Cablevision’s 7.75% Senior Notes due 2018, (ii)the $500
million aggregate principal amount of Cablevision’s 8% Senior Notes due 2020
and, (iiiii) $750 million aggregate principal amount of Cablevision’s 5.875%
Senior Notes due 2022, and (iii) the Combination Date Cablevision Co-Issued
Notes.
“Existing Cablevision Notes Indentures” means, collectively, the indentures
governing the Existing Cablevision Notes each as may be amended or supplemented
from time to time.
“Existing Notes” means, collectively, the Existing Senior Guaranteed Notes, and
the Existing Senior Notes and the Legacy Senior Notes.
“Existing Notes Indentures” means, collectively, the Existing Senior Notes
Indenture,Indentures and the Existing Senior Guaranteed Notes Indentures and the
indentures governing the Legacy Senior Notes each as may be amended or
supplemented from time to time.
“Existing Senior Guaranteed Notes” means, collectively, the Borrower’s (x)
$1,000 million in aggregate principal amount of 6.625% Existing 2025 Senior
Guaranteed Notes due 2025 issued on the Original Notes Issue Date and (y) $1,310
million aggregate principal amount of 5.5%, the Existing 2027 Senior Guaranteed
Notes due 2027 issued on September 23, 2016, the Existing 2028 Senior Guaranteed
Notes and the Combination Date Senior Guaranteed Notes.
“Existing Senior Guaranteed Notes Indentures” means, collectively, (xw) the
indenture, dated as of October 9, 2015, as amended or supplementedgoverning the
Existing 2025 Senior Guaranteed Notes, and (yx) the indenture, dated as of
September 23, 2016, as amended or supplemented, in each case relating
togoverning the Existing 2027 Senior Guaranteed Notes., (y) the indenture, dated
as of January 29, 2018, governing the Existing 2028 Senior Guaranteed Notes and
(z) the indenture, dated as of the Combination Date, governing the Combination
Date Senior Guaranteed Notes, each as may be amended or supplemented from time
to time.
“Existing Senior Notes” means, collectively, the Existing 2023 Senior Notes, the
Existing 2025 Senior Notes, the Legacy CSC Senior Notes and the 2025Combination
Date Senior Notes.
“Existing Senior Notes Indenture” means, the indenture, dated as of October 9,
2015, as amended or supplemented,Indentures” means, the indentures governing the
Existing Senior Notes, each as may be amended or supplemented from time to time.




--------------------------------------------------------------------------------





“Existing Transactions” means the Acquisition and the financing thereof, the
Altice USA Distribution, the Combination Transactions, the issuance of the
Existing Senior Guaranteed Notes and the Existing Senior Notes and the entry
into and borrowings under this Agreement (and any amendments thereof).
“fair market value” wherever such term is used in this Agreement (except as
otherwise specifically provided in this Agreement), may be conclusively
established by means of an Officer’s Certificate or a resolution of the Board of
Directors of the Borrower setting out such fair market value as determined by
such Officer or such Board of Directors in good faith.
“Fifth Amendment” means the fifth amendment to this Agreement (incremental loan
assumption agreement) between, inter alios, the various lenders party thereto
and JPMorgan Chase Bank, N.A., as administrative agent.
“Foreign Subsidiary” means any direct or indirect Subsidiary of the Borrower
that is not a Domestic Subsidiary.
“Group” means the Borrower and its Restricted Subsidiaries.
“Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any other Person,
including any such obligation, direct or indirect, contingent or otherwise, of
such Person:
(a)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness of such other Person (whether arising by virtue of partnership
arrangements, or by agreements to keep-well, to purchase assets, goods,
securities or services, to take-or-pay or to maintain financial statement
conditions or otherwise); or

(b)
entered into primarily for purposes of assuring in any other manner the obligee
of such Indebtedness of the payment thereof or to protect such obligee against
loss in respect thereof (in whole or in part),

provided, however, that the term “Guarantee” will not include endorsements for
collection or deposit in the ordinary course of business or any guarantee of
performance. The term “Guarantee” used as a verb has a corresponding meaning.
“Guarantor Indebtedness” means as of any date of determination, (A) the sum,
without duplication of Permitted Guarantor Indebtedness and Ratio Guarantor
Indebtedness, in each case as of such date (excluding (i) Hedging Obligations
and (ii) any revolving Indebtedness Incurred pursuant to Section 4.04 in an
amount not to exceed the greater of (x) $9501,385 million and (y) 33.3% L2QA Pro
Forma EBITDA), less (B) the aggregate amount of cash and Cash Equivalents of the
Borrower and its Restricted Subsidiaries on a consolidated basis on any date of
determination.


“Guarantor Indebtedness Ratio” means, as of any date of determination, the ratio
of (x) Guarantor Indebtedness at such date to (y) L2QA Pro Forma EBITDA. For the
avoidance of doubt, in determining the Guarantor Indebtedness Ratio, no cash or
Cash Equivalents shall be included that are the proceeds of Indebtedness in
respect of which the calculation of the Guarantor Indebtedness Ratio is to be
made
“Hedging Obligations” of any Person means the obligations of such Person
pursuant to any Interest Rate Agreement, Currency Agreement or Commodity Hedging
Agreement.
“Incur” means issue, create, assume, enter into any Guarantee of, incur, extend
or otherwise become liable for; provided, however, that other than in the case
of any action being taken in connection with a Limited Condition Transaction,
which shall be governed by Section 1.05 of the Credit Agreement and any
Indebtedness or Lien Incurred pursuant to the Section 4.19 of this Annex I which
shall be governed by the provisions thereof, (1) any Indebtedness or Capital
Stock of a Person existing at the time such Person becomes a Restricted
Subsidiary (whether by merger, consolidation, acquisition or otherwise) will be
deemed to be Incurred by




--------------------------------------------------------------------------------





the Borrower or such Restricted Subsidiary at the time it becomes a Restricted
Subsidiary and the terms “Incurred” and “Incurrence” have meanings correlative
to the foregoing and (2) any Indebtedness pursuant to any Credit Facility,
bridge facility, revolving credit or similar facility shall only be “Incurred”
at the time any funds are borrowed thereunder; provided further that, the
Borrower in its sole discretion may elect that (x) any Indebtedness or portion
thereof pursuant to any Credit Facility, bridge facility, revolving credit or
similar facility shall be deemed to be “Incurred” at the time of entry into the
definitive agreements or commitments in relation to any such facility and/or (y)
any Indebtedness, the proceeds of which are cash-collateralized shall be deemed
to be “Incurred” at the time such proceeds are no longer cash-collateralized.
“Indebtedness” means, with respect to any Person on any date of determination
(without duplication):
(a)
the principal of indebtedness of such Person for borrowed money;

(b)
the principal of obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments;

(c)
all reimbursement obligations of such Person in respect of letters of credit,
bankers’ acceptances or other similar instruments (the amount of such
obligations being equal at any time to the aggregate then undrawn and unexpired
amount of such letters of credit or other instruments plus the aggregate amount
of drawings thereunder that have not been reimbursed) (except to the extent such
reimbursement obligations relate to trade payables), in each case only to the
extent that the underlying obligation in respect of which the instrument was
issued would be treated as Indebtedness;

(d)
the principal component of all obligations, or liquidation preference, of such
Person with respect to any Disqualified Stock or, with respect to any Restricted
Subsidiary, any Preferred Stock (but excluding, in each case, any accrued
dividends);

(e)
the principal component of all Indebtedness of other Persons secured by a Lien
on any asset of such Person, whether or not such Indebtedness is assumed by such
Person; provided, however, that the amount of such Indebtedness will be the
lesser of (a) the fair market value of such asset at such date of determination
(as determined in good faith by the Borrower) and (b) the amount of such
Indebtedness of such other Persons;

(f)
Guarantees by such Person of the principal component of Indebtedness of other
Persons to the extent Guaranteed by such Person; and

(g)
to the extent not otherwise included in this definition, net obligations of such
Person under Currency Agreements, Commodity Hedging Agreements and Interest Rate
Agreements (the amount of any such obligations to be equal at any time to the
termination value of such agreement or arrangement giving rise to such
obligation that would be payable by such Person at such time).

The term “Indebtedness” shall not include (i) Subordinated Shareholder Funding,
(ii) any lease (including for avoidance of doubt, any network lease or any
Operating IRU), concession or license of property (or Guarantee thereof) which
would be considered an operating lease under GAAP, (iii) prepayments of deposits
received from clients or customers in the ordinary course of business, (iv) any
pension obligations, (v) Contingent Obligations, (vi) receivables sold or
discounted, whether recourse or non-recourse, including, for the avoidance of
doubt, any obligations under or in respect of Qualified Receivables Financing
(including, without limitation, guarantees by a Receivables Subsidiary of the
obligations of another Receivables Subsidiary and any indebtedness in respect of
Limited Recourse), (vii) obligations under any license, permit or other approval
(or Guarantees given in respect of such obligations) Incurred prior to the
Effective Date or in the ordinary course of business, (viii) non-interest
bearing installment obligations and accrued liabilities Incurred in the ordinary
course of business that are not more than 120 days past due, (ix) Indebtedness
in respect of the Incurrence by the Borrower or any Restricted Subsidiary of
Indebtedness in respect of standby letters




--------------------------------------------------------------------------------





of credit, performance bonds or surety bonds provided by the Borrower or any
Restricted Subsidiary in the ordinary course of business to the extent such
letters of credit or bonds are not drawn upon or, if and to the extent drawn
upon are honored in accordance with their terms and if, to be reimbursed, are
reimbursed no later than the fifth Business Day following receipt by such Person
of a demand for reimbursement following payment on the letter of credit or bond,
(x) any obligations to pay the deferred and unpaid purchase price for assets
acquired or services supplied or otherwise owed to the Person (or any assignee
thereof) from whom such assets are acquired or who supplies such services in
accordance with the terms pursuant to which the relevant assets were or are to
be acquired or services were or are to be supplied, (xi) any payroll accruals
and (xii) Indebtedness Incurred by the Borrower or a Restricted Subsidiary in
connection with a transaction where (A) such Indebtedness is borrowed from a
bank or trust company, having a combined capital and surplus and undivided
profits of not less than $250 million, whose debt has a rating immediately prior
to the time such transaction is entered into, of at least A or the equivalent
thereof by S&P and A2 or the equivalent thereof by Moody’s and (B) a
substantially concurrent Investment is made by the Borrower or a Restricted
Subsidiary in the form of cash deposited with the lender of such Indebtedness,
or a Subsidiary or Affiliate thereof, in amount equal to such Indebtedness. For
the avoidance of doubt and notwithstanding the above, the term “Indebtedness”
excludes any accrued expenses and trade payables and any obligations under
guarantees issued in connection with various operating and telecommunications
licenses.
Subject to Section 1.05 of the Credit Agreement and Section 4.19 of this Annex
I, the amount of Indebtedness of any Person at any time in the case of a
revolving credit or similar facility shall be the total amounts of funds
borrowed and then outstanding. The amount of Indebtedness of any Person at any
date shall be determined as set forth above or otherwise provided in this
Agreement, and (other than with respect to letters of credit or Guarantees or
Indebtedness specified in clauses (e), (f) or (g) above) shall equal the amount
thereof that would appear on a balance sheet of such Person (excluding any notes
thereto) prepared on the basis of GAAP.
Notwithstanding the above provisions, in no event shall the following constitute
Indebtedness:
(i)
in connection with the purchase by the Borrower or any Restricted Subsidiary of
any business, any post-closing payment adjustments to which the seller may
become entitled to the extent such payment is determined by a final closing
balance sheet or such payment depends on the performance of such business after
the closing;

(ii)
for the avoidance of doubt, any obligations in respect of workers’ compensation
claims, early retirement or termination obligations, pension fund obligations or
contributions or similar claims, obligations or contributions or social security
or wage Taxes;

(iii)
parallel debt obligations, to the extent such obligations mirror other
Indebtedness;

(iv)
Capitalized Lease Obligations;.

(v)
collateralized indebtedness and other related obligations relating to Comcast
common stock owned by the Borrower on the Closing Date (including guarantees in
favor of certain financial institutions in respect of ongoing interest expense
obligations in connection with the monetization of Comcast common stock); or

(vi)
franchise and performance surety bonds or guarantees.

“Independent Financial Advisor” means an investment banking or accounting firm
of international standing or any third party appraiser of international
standing; provided, however, that such firm or appraiser is not an Affiliate of
the Borrower.




--------------------------------------------------------------------------------





“Initial Public Offering” means the initial public offering of 63,943,029 shares
of Class A common stock of Altice USA on the New York Stock Exchange at an
initial public offering price of $30.00 per share completed in June 2017.
“Interest Rate Agreement” means, with respect to any Person, any interest rate
protection agreement, interest rate future agreement, interest rate option
agreement, interest rate swap agreement, interest rate cap agreement, interest
rate collar agreement, interest rate hedge agreement or other similar agreement
or arrangement to which such Person is party or a beneficiary.
“Investment” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of any direct or indirect
advance, loan or other extensions of credit (other than advances or extensions
of credit to customers, suppliers, directors, officers or employees of any
Person in the ordinary course of business, and excluding any debt or extension
of credit represented by a bank deposit other than a time deposit) or capital
contribution to (by means of any transfer of cash or other property to others or
any payment for property or services for the account or use of others), or the
Incurrence of a Guarantee of any obligation of, or any purchase or acquisition
of Capital Stock, Indebtedness or other similar instruments issued by, such
other Persons and all other items that are or would be classified as investments
on a balance sheet (excluding any notes thereto) prepared on the basis of GAAP;
provided, however, that endorsements of negotiable instruments and documents in
the ordinary course of business will not be deemed to be an Investment. If the
Borrower or any Restricted Subsidiary issues, sells or otherwise disposes of any
Capital Stock of a Person that is a Restricted Subsidiary such that, after
giving effect thereto, such Person is no longer a Restricted Subsidiary, any
Investment by the Borrower or any Restricted Subsidiary in such Person remaining
after giving effect thereto will be deemed to be a new Investment equal to the
fair market value of the Capital Stock of such Subsidiary not sold or disposed
of in an amount determined as provided in Section 4.05(c).
For purposes of Section 4.05:
(a)
“Investment” will include the portion (proportionate to the Borrower’s equity
interest in a Restricted Subsidiary to be designated as an Unrestricted
Subsidiary) of the fair market value of the net assets of such Restricted
Subsidiary at the time that such Restricted Subsidiary is designated an
Unrestricted Subsidiary; provided, however, that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, the Borrower will be deemed to continue
to have a permanent “Investment” in an Unrestricted Subsidiary in an amount (if
positive) equal to (a) the Borrower’s “Investment” in such Subsidiary at the
time of such redesignation less (b) the portion (proportionate to the Borrower’s
equity interest in such Subsidiary) of the fair market value of the net assets
(as conclusively determined by an Officer or the Board of Directors of the
Borrower in good faith) of such Subsidiary at the time that such Subsidiary is
so re-designated a Restricted Subsidiary; and

(b)
any property transferred to or from an Unrestricted Subsidiary will be valued at
its fair market value at the time of such transfer (or if earlier at the time of
entering into an agreement to sell such property), in each case as determined in
good faith by an Officer or the Board of Directors of the Borrower.

The amount of any Investment outstanding at any time shall be the original cost
of such Investment, reduced (at the Borrower’s option) by any dividend,
distribution, interest payment, return of capital, repayment or other amount or
value received in respect of such Investment.
“Investment Grade Securities” means:
(a)
securities issued or directly and fully Guaranteed or insured by the United
States or Canadian government or any agency or instrumentality thereof (other
than Cash Equivalents);





--------------------------------------------------------------------------------





(b)
securities issued or directly and fully guaranteed or insured by the United
Kingdom, a member state of the European Union, Switzerland, Norway or any agency
or instrumentality thereof (other than Cash Equivalents);

(c)
debt securities or debt instruments with a rating of “BBB” or higher from S&P or
“Baa3” or higher by Moody’s or the equivalent of such rating by such rating
organization or, if no rating of Moody’s or S&P then exists, the equivalent of
such rating by any other Nationally Recognized Statistical RatingsRating
Organization, but excluding any debt securities or instruments constituting
loans or advances among the Borrower and its Subsidiaries; and

(d)
investments in any fund that invests exclusively in investments of the type
described in clauses (a), (b) and (c) above which fund may also hold cash and
Cash Equivalents pending investment or distribution.

“Investor” means the ultimate controlling shareholder of Altice USA on the
Effective Date.
“Investor Affiliate” means (i) the Investor or any of his immediate family
members, and any such persons’ respective Affiliates and direct and indirect
Subsidiaries, (ii) any sponsor, limited partnerships or entities managed or
controlled by the Investor or any of his immediate family, or any of such
persons’ respective Affiliates and direct or indirect Subsidiaries, (iii) any
trust of the Investor or any of his immediate family, or any of such persons’
respective Affiliates and direct or indirect Subsidiaries or any trust in
respect of which any such persons is a trustee, (iv) any partnership of which
the Investor or any of his immediate family, or any of such persons’ respective
Affiliates or direct or indirect Subsidiaries is a partner that is managed or
controlled by the Investor, any of his immediate family or any of such persons’
respective Affiliates or direct or indirect Subsidiaries, and (v) any trust,
fund or other entity which is managed by, or is under the control of, the
Investor or any of his immediate family, or any of such persons’ respective
Affiliates or direct or indirect Subsidiaries, but excluding the Borrower or any
of its Subsidiaries.
“Issue Date” means the date of issuance of the New Senior Guaranteed Notes,
being expected to be January 29, 2018.
“Joinder Agreement” shall mean an agreement, in a form reasonably satisfactory
to the Administrative Agent and the Borrower, pursuant to which a Subsidiary
becomes a party to, and bound by the terms of, the Facility Guaranty.
“L2QA Pro Forma EBITDA” means as of any date of determination, Pro Forma EBITDA
for the period of the most recent two consecutive fiscal quarters ending prior
to the date of such determination for which internal consolidated financial
statements of the Borrower are available multiplied by 2.0.
“Combination Date Cablevision Co-Issued Notes” means the (i) 5.125% Senior Notes
due 2021, (ii)  7.75% Senior Notes due 2025 and (iii) 7.5% Senior Notes due
2028, in each case, as originally co-issued by Cequel Communications Holdings I,
LLC and Cequel Capital Corporation and as succeeded to by Cablevision Systems
Corporation and/or Cequel Capital Corporation, as successor co-issuers in
connection with the Combination Transactions, and in each case, in an aggregate
principal amount outstanding after giving effect to the Combination
Transactions.
“Legacy CSC Senior Notes” means the (i) $300 million aggregate principal amount
of the Borrower’s 7.875% Senior Debentures due 2018, (ii) $500 million aggregate
principal amount of the Borrower’s 7.625% Senior Debentures due 2018, (iii) $526
million aggregate principal amount of the Borrower’s 8.625% Senior Notes due
2019 and 8.625% Series B Senior Notes due 2019, (ivii) $1,000 million aggregate
principal amount of the Borrower’s 6.75% Senior Notes due 2021 and 6.75% Series
B Senior Notes due 2021 and (viii) $750 million aggregate principal amount of
Borrower’s of the Borrower’s 5.25% Senior Notes due 2024 and 5.25% Series B
Senior Notes due 2024.




--------------------------------------------------------------------------------





“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any conditional sale or other title retention
agreement or lease in the nature thereof).
“Limited Recourse” means a letter of credit, revolving loan commitment, cash
collateral account, guarantee or other credit enhancement issued by the Borrower
or any of its Restricted Subsidiaries (other than a Receivables Subsidiary) in
connection with the incurrence of Indebtedness by a Receivables Subsidiary under
a Qualified Receivables Financing; provided that, the aggregate amount of such
letter of credit reimbursement obligations and the aggregate available amount of
such revolving loan commitments, cash collateral accounts, guarantees or other
such credit enhancements of the Borrower and its Restricted Subsidiaries (other
than a Receivables Subsidiary) shall not exceed 25% of the principal amount of
such Indebtedness at any time.
“Listed Entity” (x) prior to the completion of the Altice USA Distribution,
Altice, or to the extent designated as the Listed Entity pursuant to an
Officer’s Certificate of the Borrower, Altice USA and (y) on or following the
completion of the Altice USA Distribution,refers to Altice USA or its
successors.
“Loan Guarantee” means the Guarantee by each Guarantor of the Obligations (other
than any Obligations with respect to Swap Contracts of Treasury Services
Agreements), executed pursuant to the provisions of the Facility Guaranty.
“Management Advances” means loans or advances made to, or Guarantees with
respect to loans or advances made to, directors, officers, employees or
consultants of any Parent, the Borrower or any Restricted Subsidiary:
(a)
in respect of travel, entertainment or moving related expenses Incurred in the
ordinary course of business or (b) for purposes of funding any such Person’s
purchase of Capital Stock or Subordinated Shareholder Funding (or similar
obligations) of the Borrower, its Restricted Subsidiaries or any CVC Parent (i)
not to exceed an amount (net of repayments of any such loans or advances) equal
to $20 million in any calendar year (with unused amounts in any calendar year
being carried over to the succeeding calendar years; provided that the aggregate
Management Advances made under this sub-clause (b)(i) do not exceed $40 million
in any fiscal year) or (ii) with the approval of the Board of Directors of the
Borrower;

(b)
in respect of moving related expenses Incurred in connection with any closing or
consolidation of any facility or office; or

(c)
(in the case of this clause (c) not exceeding $20 million in the aggregate
outstanding at any time.

“Management Investors” means the current or former officers, directors,
employees and other members of the management of or consultants to any Parent,
the Borrower, or any of their respective Subsidiaries, or spouses, family
members or relatives thereof, or any trust, partnership or other entity for the
benefit of or the beneficial owner of which (directly or indirectly) is any of
the foregoing, or any of their heirs, executors, successors and legal
representatives, who at any date beneficially own or have the right to acquire,
directly or indirectly, Capital Stock of the Borrower, any Restricted Subsidiary
or any Parent.
“Market Capitalization Attributable to Cablevision” means (x) the fraction of
the Market Capitalization that is attributable to the business, operations and
assets of the Borrower and its Subsidiaries, taken as a whole, as determined in
good faith by an Officer or the Board of Directors of the Borrower or any
Parent, multiplied by (y) the Market Capitalization.
“Market Capitalization” means an amount equal to (i) the total number of issued
and outstanding shares of Capital Stock of the Listed Entity on the date of the
declaration of the relevant dividend or purchase, repurchase or other
acquisition or retirement of common stock or common equity interests multiplied
by (ii) the arithmetic mean of the closing prices per share of such Capital
Stock for the 30 consecutive trading days immediately preceding the date of
declaration of such dividends or purchase, repurchase or other acquisition or
retirement of common stock or common equity interests.




--------------------------------------------------------------------------------





“Moody’s” means Moody’s Investors Service, Inc. or any of its successors or
assigns that is a Nationally Recognized Statistical Rating Organization.
“Nationally Recognized Statistical Rating Organization” shall have the same
meaning as used in Section 3(a)(62) of the Exchange Act.
“Net Available Cash” from an Asset Disposition means cash payments received
(including any cash payments received by way of deferred payment of principal
pursuant to a note or installment receivable or otherwise and net proceeds from
the sale or other disposition of any securities received as consideration, but
only as and when received, but excluding any other consideration received in the
form of assumption by the acquiring person of Indebtedness or other obligations
relating to the properties or assets that are the subject of such Asset
Disposition or received in any other non-cash form) therefrom, in each case net
of:
(a)
all legal, accounting, investment banking, title and recording tax expenses,
commissions and other fees and expenses Incurred, and all Taxes paid or required
to be paid or accrued as a liability under GAAP (after taking into account any
available tax credits or deductions and any Tax Sharing Agreements), as a
consequence of such Asset Disposition;

(b)
all payments made on any Indebtedness which is secured by any assets subject to
such Asset Disposition, in accordance with the terms of any Lien upon such
assets, or which must by its terms, or in order to obtain a necessary consent to
such Asset Disposition, or by applicable law, be repaid out of the proceeds from
such Asset Disposition;

(c)
all distributions and other payments required to be made to minority interest
holders (other than any Parent, the Borrower or any of their respective
Subsidiaries) in Subsidiaries or joint ventures as a result of such Asset
Disposition; and

(d)
the deduction of appropriate amounts required to be provided by the seller as a
reserve, on the basis of GAAP, against (a) any liabilities associated with the
assets disposed in such Asset Disposition and retained by the Borrower or any
Restricted Subsidiary after such Asset Disposition; or (b) any purchase price
adjustment or earn-out in connection with such Asset Disposition.

“Net Cash Proceeds” means, with respect to any issuance or sale of Capital Stock
or Subordinated Shareholder Funding, any Incurrence of any Indebtedness or any
sale of any asset, the cash proceeds of such issuance or sale, net of attorneys’
fees, accountants’ fees, underwriters’ or placement agents’ fees, listing fees,
discounts or commissions and brokerage, consultant and other fees and charges
actually Incurred in connection with such issuance or sale and net of taxes paid
or payable as a result of such issuance or sale (after taking into account any
available tax credit or deductions and any tax sharing arrangements).
“New Senior Guaranteed Notes” means the Borrower’s $1,000,000,000 5.375% senior
guaranteed notes due 2028, expected to be issued on the Issue Date in accordance
with the New Senior Guaranteed Notes Offering Memorandum.
“New Senior Guaranteed Notes Indenture” means the indenture dated as of the
Issue Date, as amended, between the Borrower, as issuer, and the trustee party
thereto, governing the New Senior Guaranteed Notes.
“New Senior Guaranteed Notes Offering Memorandum” means the version of offering
memorandum in relation to the New Senior Guaranteed Notes provided to the
Administrative Agent on or about the date of the Seventh Amendment.
“Officer” means, with respect to any Person, (1) any member of the Board of
Directors, the Chief Executive Officer, the President, the Chief Operating
Officer, the Chief Financial Officer, any Vice President, the Treasurer or the
Secretary (a) of such Person or (b) if such Person is owned or managed by a
single entity, of such entity, or (2) any other individual designated as an
“Officer” for the purposes of this Agreement by the Board of Directors of such
Person.




--------------------------------------------------------------------------------





“Officer’s Certificate” means, with respect to any Person, a certificate signed
by one Officer of such Person.
“Operating IRU” means an indefeasible right of use of, or operating lease or
payable for lit or unlit fiber optic cable or telecommunications conduit or the
use of either.
“Opinion of Counsel” means a written opinion from legal counsel reasonably
satisfactory to the Administrative Agent, which opinion may contain customary
assumptions and qualifications. The counsel may be an employee of or counsel to
any Parent, the Borrower or any of their Subsidiaries.
“Original Notes Issue Date” means October 9, 2015.
“Parent” means any Person of which the Borrower at any time is or becomes a
Subsidiary and any holding companies established by any Permitted Holder for
purposes of holding its investment in any Parent.
“Parent Expenses” means:
(a)
costs (including all professional fees and expenses) Incurred by any Parent in
connection with reporting obligations under or otherwise Incurred in connection
with compliance with applicable laws, rules or regulations of any governmental,
regulatory or self-regulatory body or stock exchange, this Agreement or any
other agreement or instrument relating to Indebtedness of a Parent, (excluding
principal and interest under any such agreement or instrument relating to
obligations of the Parent), the Borrower or any Restricted Subsidiary, including
in respect of any reports filed with respect to the Securities Act, Exchange Act
or the respective rules and regulations promulgated thereunder;

(b)
customary indemnification obligations of any Parent owing to directors,
officers, employees or other Persons under its charter or by-laws or pursuant to
written agreements with any such Person to the extent relating to a Parent, the
Borrower or their respective Subsidiaries;

(c)
obligations of any Parent in respect of director and officer insurance
(including premiums therefor) to the extent relating to a Parent, the Borrower
or their respective Subsidiaries and reasonable fees and reimbursement of
expenses to, and customary indemnities and employee benefit and pension expenses
provided on behalf of, directors, officers, consultants or employees of the
Borrower, any Restricted Subsidiary or any Parent (whether directly or
indirectly and including through any Person owned or controlled by any of such
directors, officers or employees);

(d)
fees and expenses payable by any Parent in connection with the Altice USA
Distribution, the Transactions and the Existing Transactions;

(e)
general corporate overhead expenses, including (a) professional fees and
expenses and other operational expenses of any Parent related to the ownership
or operation of the business of the Borrower or any of the Restricted
Subsidiaries including acquisitions or dispositions by the Borrower or a
Subsidiary permitted hereunder (whether or not successful), in each case, to the
extent such costs, obligations and/or expenses are not paid by another
Subsidiary of such Parent or (b) costs and expenses with respect to any
litigation or other dispute relating to the Existing Transactions, the
Transactions and the Altice USA Distribution, or the ownership, directly or
indirectly, by any Parent;

(f)
any fees and expenses required to maintain any Parent’s corporate existence and
to provide for other ordinary course operating costs, including customary
salary, bonus and other benefits payable to officers and employees of such
Parent;

(g)
to reimburse out-of-pocket expenses of the Board of Directors of any Parent and
payment of all reasonable out-of-pocket expenses Incurred by any Permitted
Holder in connection with its direct or indirect investment in the Borrower and
its Subsidiaries;

(h)
other fees, expenses and costs relating directly or indirectly to activities of
the Borrower and its Subsidiaries or any Parent or any other Person established
for purposes of or in connection with the





--------------------------------------------------------------------------------





Existing Transactions, the Transactions and the Altice USA Distribution or which
holds directly or indirectly any Capital Stock or Subordinated Shareholder
Funding of the Borrower, in an amount not to exceed $10 million in any fiscal
year;
(i)
any Public Offering Expenses;

(j)
payments pursuant to any Tax Sharing Agreement in the ordinary course of
business or as a result of the formation and maintenance of any consolidated
group for tax or accounting purposes in the ordinary course of business; and

(k)
franchise, excise and similar taxes and other fees, taxes and expenses, in each
case, required for the Borrower to maintain its operations and paid by the
Parent.

“Payment Block Event” means: (1) any Event of Default described in Section
7.01(a) of the Credit Agreement has occurred and is continuing; (2) any Event of
Default described in Section 7.01(g) has occurred and is continuing; and (3) any
other Event of Default has occurred and is continuing and the Administrative
Agent has declared all the Loans to be due and payable immediately (and such
acceleration has not been rescinded). No Payment Block Event shall be deemed to
have occurred unless the Administrative Agent has delivered notice of the
occurrence of such Payment Block Event to the Borrower.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.
“Permitted Asset Swap” means the concurrent purchase and sale or exchange of
assets used or useful in a Similar Business or a combination of such assets and
cash, Cash Equivalents or Temporary Cash Investments between the Borrower or any
of the Restricted Subsidiaries and another Person; provided that any cash or
Cash Equivalents received in excess of the value of any cash or Cash Equivalents
sold or exchanged must be applied in accordance with Section 4.08.
“Permitted Collateral Liens” means:
(a)
Liens on the Collateral that are described in one or more of clauses (b), (c),
(d), (e), (f), (h), (j), (k), (l), (m), (r), (t), (w), (x) and (bb) of the
definition of “Permitted Liens”; and

(b)
Liens on the Collateral to secure (a) Indebtedness that is permitted to be
Incurred under Section 4.04(a) (so long as on the date of Incurrence of
Indebtedness pursuant to such Section 4.04(a) and after giving effect thereto on
a pro forma basis, (including a pro forma application of the net proceeds
therefrom) as if such Indebtedness had been Incurred at the beginning of the
relevant period, the Consolidated Net Senior Secured Leverage Ratio is no
greater than 4.0 to 1.0), (b) Indebtedness that is permitted to be Incurred
under Section 4.04(b)(1), Section 4.04(b)(2)(a) (in the case of Section
4.04(b)(2)(a), to the extent such Guarantee is in respect of Indebtedness
otherwise permitted to be secured on the Collateral as specified in this
definition of Permitted Collateral Liens), Section 4.04(b)(5) (so long as, in
the case of Section 4.04(b)(5), on the date of Incurrence of Indebtedness
pursuant to such Section 4.04(b)(5) and after giving effect thereto on a pro
forma basis (including a pro forma application of the net proceeds therefrom) as
if such Indebtedness had been Incurred at the beginning of the relevant period,
either (x) the Consolidated Net Senior Secured Leverage Ratio is no greater than
4.0 to 1.0 or (y) the Consolidated Net Senior Secured Leverage Ratio would not
be greater than it was immediately prior to giving effect to such acquisition or
other transaction), Section 4.04(b)(7)(a) (to the extent relating to Currency
Agreements or Interest Rate Agreements related to Indebtedness), Section
4.04(7)(b), Section 4.04(b)(14) (so long as, in the case of Section 4.04(b)(14),
on the date of Incurrence of Indebtedness pursuant to such Section 4.04(b)(14)
and after giving effect thereto on a pro forma basis (including a pro forma
application of the net proceeds therefrom) as if such Indebtedness had been
Incurred at the beginning of the relevant period, together with any Incurrence
of Indebtedness pursuant to Section 4.04(b)(1)(ii) and Section 4.04(b)(5) on the
date on





--------------------------------------------------------------------------------





which Indebtedness pursuant to Section 4.04(b)(14) is Incurred, (x) the
Consolidated Net Senior Secured Leverage Ratio is no greater than 4.0 to 1.0 and
(y) the Borrower could Incur at least $1.00 of additional Indebtedness under
Section 4.04(a), and Section 4.04(b)(16) and (c) any Refinancing Indebtedness in
respect of Indebtedness referred to in the foregoing sub-clauses (a) or (b) of
this clause (b) of the definition of Permitted Collateral Liens, provided,
however, that (i) such Lien shall rank pari passu or junior to the Liens
securing the Loans and the Loan Guarantees (including by virtue of the
Intercreditor Agreement or an Additional Intercreditor Agreement); (ii) in each
case, all property and assets (including, without limitation, the Collateral)
securing such Indebtedness also secure the Loans or the Loan Guarantees on a
senior or pari passu basis (including by virtue of the Intercreditor Agreement
or an Additional Intercreditor Agreement but no such Indebtedness shall have
priority to the Loans over amounts received from the sale of the Collateral
pursuant to an enforcement sale or other distressed disposal of such
Collateral); and (iii) each of the parties thereto will have entered into the
Intercreditor Agreement or an Additional Intercreditor Agreement.
“Permitted Guarantor Indebtedness” means, as of any date of determination, the
sum, without duplication of the aggregate outstanding amount of any Pari Passu
Indebtedness Incurred by a Guarantor pursuant to Section 4.04(b)(2) (with
respect to any Guarantee Incurred by a Guarantor in respect of Pari Passu
Indebtedness that would constitute Permitted Guarantor Indebtedness if Incurred
by a Guarantor), Section 4.04(b)(8) and Section 4.04(b)(16).
“Permitted Holders” means, collectively, (1) the Investor, (2) Investor
Affiliates, (3) any Person who is acting as an underwriter in connection with a
public or private offering of Capital Stock of any Parent or the Borrower,
acting in such capacity, (4) BCP and (5) CPPIB.


“Permitted Investment” means (in each case, by the Borrower or any of the
Restricted Subsidiaries):
(a)
Investments in (i) a Restricted Subsidiary (including the Capital Stock of a
Restricted Subsidiary) or the Borrower or (ii) any Person (including the Capital
Stock of any such Person) that is engaged in any Similar Business and such
Person will, upon the making of such Investment, become a Restricted Subsidiary;

(b)
Investments in another Person if such Person is engaged in any Similar Business
and as a result of such Investment such other Person is merged, consolidated or
otherwise combined with or into, or transfers or conveys all or substantially
all its assets to, the Borrower or a Restricted Subsidiary;

(c)
Investments in cash, Cash Equivalents, Temporary Cash Investments or Investment
Grade Securities;

(d)
Investments in receivables owing to the Borrower or any Restricted Subsidiary
created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms; provided, however, that
such trade terms may include such concessionary trade terms as the Borrower or
any such Restricted Subsidiary deems reasonable under the circumstances;

(e)
Investments in payroll, travel and similar advances to cover matters that are
expected at the time of such advances ultimately to be treated as expenses for
accounting purposes and that are made in the ordinary course of business;

(f)
Management Advances;

(g)
Investments in Capital Stock, obligations or securities received in settlement
of debts created in the ordinary course of business and owing to the Borrower or
any Restricted Subsidiary (including obligations of trade creditors and
customers), or as a result of foreclosure, perfection or enforcement of any
Lien, or in satisfaction of judgments or pursuant to any plan of reorganization
or similar





--------------------------------------------------------------------------------





arrangement including upon the bankruptcy or insolvency of a debtor or in
compromise or resolution of any litigation, arbitration or other dispute;
(h)
Investments made as a result of the receipt of non-cash consideration from a
sale or other disposition of property or assets, including an Asset Disposition,
in each case, that was made in compliance with Section 4.08 and other
Investments resulting from the disposition of assets in transactions excluded
from the definition of “Asset Disposition” pursuant to the exclusions from such
definition;

(i)
Investments in existence on, or made pursuant to legally binding commitments in
existence on, the Effective Date and any modification, replacement, renewal or
extension thereof; provided that the amount of any such Investment may not be
increased except (a) as required by the terms of such Investment as in existence
on the Effective Date or (b) as otherwise permitted by this Agreement;

(j)
Currency Agreements, Interest Rate Agreements, Commodity Hedging Agreements and
related Hedging Obligations, which transactions or obligations are Incurred
pursuant to Section 4.04(b)(7);

(k)
pledges or deposits with respect to leases or utilities provided to third
parties in the ordinary course of business or Liens otherwise described in the
definition of “Permitted Liens” or made in connection with Liens permitted under
Section 4.06;

(l)
any Investment to the extent made using Capital Stock of the Borrower (other
than Disqualified Stock or Designated Preference Shares), Subordinated
Shareholder Funding or Capital Stock of any Parent as consideration;

(m)
any transaction to the extent constituting an Investment that is permitted and
made in accordance with the provisions of Section 4.09(b) (except those
described in Section 4.09(b)(1), Section 4.09(b)(3), Section 4.09(b)(6),
Section 4.09(b)(8), Section 4.09(b)(9) and Section 4.09(b)(12));

(n)
Guarantees not prohibited by Section 4.04 and (other than with respect to
Indebtedness) guarantees, keepwells and similar arrangements in the ordinary
course of business;

(o)
Investments in the Loans, the New Senior Guaranteed Notes (and any additional
notes issued under the New Senior Guaranteed Notes Indenture), the Existing
Notes (and any additional notes issued under the Existing Notes Indentures), or
any Pari Passu Indebtedness of the Borrower or a Guarantor;

(p)
(a) Investments acquired after the Effective Date as a result of the acquisition
by the Borrower or any Restricted Subsidiary of another Person, including by way
of a merger, amalgamation or consolidation with or into the Borrower or any of
its Restricted Subsidiaries in a transaction that is not prohibited by Article V
hereof to the extent that such Investments were not made in contemplation of
such acquisition, merger, amalgamation or consolidation and (b) Investments of a
Restricted Subsidiary existing on the date such Person becomes a Restricted
Subsidiary to the extent that such Investments were not made in contemplation of
such Person becoming a Restricted Subsidiary;

(q)
Investments, taken together with all other Investments made pursuant to this
clause (q) and at any time outstanding, in an aggregate amount at the time of
such Investment not to exceed the greater of 3035% of L2QA Pro Forma EBITDA and
$8501,455 million plus the amount of any distributions, dividends, payments or
other returns in respect of such Investments (without duplication for purposes
of Section 4.05) (with the fair market value of each Investment being measured
in accordance with Section 4.05); provided, that, if an Investment is made
pursuant to this clause in a Person that is not a Restricted Subsidiary and such
Person subsequently becomes a Restricted Subsidiary, such Investment shall
thereafter be deemed to have been made pursuant to clause (a) or (b) of the
definition of “Permitted Investments” and not this clause;

(r)
Investments in (a) joint ventures and similar entities and (b) Unrestricted
Subsidiaries having an aggregate fair market value, when taken together with all
other Investments made pursuant to this





--------------------------------------------------------------------------------





clause (r) that are at the time outstanding, not to exceed the greater of
$8502,080 million and 3050% of L2QA Pro Forma EBITDA at the time of such
Investment plus the amount of any distributions, dividends, payments or other
returns in respect of such Investments (without duplication for purposes of
Section 4.05) (with the fair market value of each Investment being measured at
the time made and without giving effect to subsequent changes in value);in
accordance with Section 4.05(c)); provided, however, that Investments under
sub-clause (b) of this clause (r) in the aggregate at any one time outstanding
do not exceed the greater of $1,245 million and 30% of L2QA Pro Forma EBITDA
plus the amount of any distributions, dividends, payments or other returns in
respect of such Investment;
(s)
Investments by the Borrower or a Restricted Subsidiary in a Receivables
Subsidiary or any Investment by a Receivables Subsidiary in any other Person, in
each case, in connection with a Qualified Receivables Financing, provided,
however, that any Investment in any such Person is in the form of a Purchase
Money Note, or any equity interest or interests in Receivables and related
assets generated by the Borrower or a Restricted Subsidiary and transferred to
any Person in connection with a Qualified Receivables Financing or any such
Person owning such Receivables;

(t)
Investments made to effect, or otherwise made in connection with, the Existing
Transactions or the Transactions or any non-cash Investments made in connection
with Permitted Reorganizations;

(u)
Investments by the Borrower or a Restricted Subsidiary in an Effective Date
Unrestricted Subsidiary, in existence as of the Effective Date;

(v)
Investments by the Borrower related to Comcast common stock owned by the
Borrower on the Effective Date (including guarantees in favor of certain
financial institutions in respect of ongoing interest expense obligations in
connection with the monetization of Comcast common stock); and

(w)
Investments of all or a portion of escrowed property permitted under an escrow
agreement substantially similar to the escrow agreement entered into by Neptune
Finco Corp. in connection with certain of the Existing Transactions.

“Permitted Liens” means, with respect to any Person:
(a)
Liens on assets or property of a Restricted Subsidiary that is not a Guarantor
securing Indebtedness of such Restricted Subsidiary or another Restricted
Subsidiary that is not a Guarantor;

(b)
pledges, deposits or Liens under workmen’s compensation laws, unemployment
insurance laws, social security laws or similar legislation, or insurance
related obligations (including pledges or deposits securing liability to
insurance carriers under insurance or self-insurance arrangements and including
Liens on insurance policies and proceeds thereof, or other deposits, to secure
insurance premium financings), or in connection with bids, tenders, completion
guarantees, contracts (other than for borrowed money) or leases, or to secure
utilities, licenses, public or statutory obligations, or to secure surety,
indemnity, judgment, appeal or performance bonds, guarantees of government
contracts (or other similar bonds, instruments or obligations), or as security
for contested taxes or import or customs duties or for the payment of rent, or
other obligations of like nature, in each case Incurred in the ordinary course
of business;

(c)
Liens imposed by law, including carriers’, warehousemen’s, mechanics’,
landlords’, materialmen’s and repairmen’s or other like Liens, in each case for
sums not yet overdue for a period of more than 60 days or that are bonded or
being contested in good faith by appropriate proceedings;

(d)
Liens for taxes, assessments or other governmental charges not yet subject to
penalties for non-payment or which are being contested in good faith by
appropriate proceedings; provided that appropriate reserves required pursuant to
GAAP have been made in respect thereof;





--------------------------------------------------------------------------------





(e)
(a) Liens in favor of issuers of surety, performance or other bonds, guarantees
or letters of credit or bankers’ acceptances (not issued to support Indebtedness
for borrowed money) issued pursuant to the request of and for the account of the
Borrower or any Restricted Subsidiary in the ordinary course of its business and
(b) Liens in connection with cash management programs established in the
ordinary course of business;

(f)
encumbrances, ground leases, easements (including reciprocal easement
agreements), survey exceptions, or reservations of, or rights of others for,
licenses, rights of way, sewers, electric lines, telegraph and telephone lines
and other similar purposes, or zoning, building codes or other restrictions
(including minor defects or irregularities in title and similar encumbrances) as
to the use of real properties or Liens incidental to the conduct of the business
of the Borrower and the Restricted Subsidiaries or to the ownership of its
properties which do not in the aggregate materially adversely affect the value
of said properties or materially impair their use in the operation of the
business of the Borrower and the Restricted Subsidiaries;

(g)
Liens on assets or property of the Borrower or any Restricted Subsidiary
securing Hedging Obligations permitted under this Agreement;

(h)
leases, licenses, subleases and sublicenses of assets (including real property
and intellectual property rights), in each case entered into in the ordinary
course of business;

(i)
Liens arising out of judgments, decrees, orders or awards not giving rise to an
Event of Default and notices of lis pendens and associated rights so long as any
appropriate legal proceedings which may have been duly initiated for the review
of such judgment, decree, order, award or notice have not been finally
terminated or the period within which such proceedings may be initiated has not
expired;

(j)
Liens on assets or property of the Borrower or any Restricted Subsidiary
(including Capital Stock) for the purpose of securing Capitalized Lease
Obligations or Purchase Money Obligations, or securing the payment of all or a
part of the purchase price of, or securing other Indebtedness Incurred to
finance or refinance the acquisition, improvement or construction of, assets or
property acquired or constructed in the ordinary course of business; provided
that (a) the aggregate principal amount of Indebtedness secured by such Liens is
otherwise permitted to be Incurred under this Agreement (excluding Indebtedness
Incurred pursuant to Section 4.04(a)) and (b) any such Lien may not extend to
any assets or property of the Borrower or any Restricted Subsidiary other than
assets or property acquired, improved, constructed or leased with the proceeds
of such Indebtedness and any improvements or accessions to such assets and
property;

(k)
Liens arising by virtue of any statutory or common law provisions relating to
banker’s Liens, rights of set-off or similar rights and remedies as to deposit
accounts or other funds maintained with a depositary or financial institution
(including, without limitation, Liens of a collection bank arising under Section
4-210 of the Uniform Commercial Code);

(l)
Liens arising from Uniform Commercial Code financing statement filings (or
similar filings in other applicable jurisdictions) regarding operating leases
entered into by the Borrower and the Restricted Subsidiaries in the ordinary
course of business;

(m)
with respect to the Borrower and its Restricted Subsidiaries, Liens existing on
or provided for or required to be granted under written agreements existing on
the Effective Date after giving effect to the Transactions;

(n)
Liens on property, other assets or shares of stock of a Person at the time such
Person becomes a Restricted Subsidiary (or at the time the Borrower or a
Restricted Subsidiary acquires such property, other assets or shares of stock,
including any acquisition by means of a merger, consolidation or other business
combination transaction with or into the Borrower or any Restricted Subsidiary);
provided,





--------------------------------------------------------------------------------





however, that such Liens are not created, Incurred or assumed in anticipation of
or in connection with such other Person becoming a Restricted Subsidiary (or
such acquisition of such property, other assets or stock); provided, further,
that such Liens are limited to all or part of the same property, other assets or
stock (plus improvements, accession, proceeds or dividends or distributions in
connection with the original property, other assets or stock) that secured (or,
under the written arrangements under which such Liens arose, could secure) the
obligations to which such Liens relate;
(o)
Liens on assets or property of the Borrower or any Restricted Subsidiary
securing Indebtedness or other obligations of the Borrower or such Restricted
Subsidiary owing to the Borrower or another Restricted Subsidiary, or Liens in
favor of the Borrower or any Restricted Subsidiary;

(p)
Liens securing Refinancing Indebtedness Incurred to refinance Indebtedness that
was previously so secured, and permitted to be secured under this Agreement;
provided that any such Lien is limited to all or part of the same property or
assets (plus improvements, accessions, proceeds or dividends or distributions in
respect thereof) that secured (or, under the written arrangements under which
the original Lien arose, could secure) the Indebtedness being refinanced or is
in respect of property that is or could be the security for or subject to a
Permitted Lien hereunder;

(q)
any interest or title of a lessor under any Capitalized Lease Obligation or
operating lease;

(r)
(a) mortgages, liens, security interest, restrictions, encumbrances or any other
matters of record that have been placed by any government, statutory or
regulatory authority, developer, landlord or other third party on property over
which the Borrower or any Restricted Subsidiary has easement rights or on any
leased property and subordination or similar arrangements relating thereto and
(b) any condemnation or eminent domain proceedings affecting any real property;

(s)
any encumbrance or restriction (including put and call arrangements) with
respect to Capital Stock of, or assets owned by, any joint venture or similar
arrangement pursuant to any joint venture or similar agreement;

(t)
Liens on property or assets under construction (and related rights) in favor of
a contractor or developer or arising from progress or partial payments by a
third party relating to such property or assets;

(u)
Liens on Receivables Assets Incurred in connection with a Qualified Receivables
Financing;

(v)
Liens on Escrowed Proceeds for the benefit of the related holders of debt
securities or other Indebtedness (or the underwriters or arrangers thereof) or
on cash set aside at the time of the Incurrence of any Indebtedness or
government securities purchased with such cash, in either case to the extent
such cash or government securities prefund the payment of interest on such
Indebtedness and are held in an escrow account or similar arrangement to be
applied for such purpose;

(w)
bankers’ Liens, Liens on specific items of inventory or other goods (and the
proceeds thereof) of any Person securing such Person’s obligations in respect of
bankers’ acceptances issued or created in the ordinary course of business of
such Person to facilitate the purchase, shipment or storage of such inventory or
other goods and Liens securing or arising by reason of any netting or set-off
arrangement entered into in the ordinary course of banking or other trading
activities;

(x)
Liens arising out of conditional sale, title retention, hire purchase,
consignment or similar arrangements for the sale of goods entered into in the
ordinary course of business, and pledges of goods, the related documents of
title and/or other related documents arising or created in the ordinary course
of business or operations as Liens only for Indebtedness to a bank or financial
institution directly relating to the goods or documents on or over which the
pledge exists;

(y)
Permitted Collateral Liens;





--------------------------------------------------------------------------------





(z)
Liens on Capital Stock or other securities or assets of any Unrestricted
Subsidiary that secure Indebtedness of such Unrestricted Subsidiary;

(aa)
any security granted over Cash Equivalents in connection with the disposal
thereof to a third party and Liens on cash, Cash Equivalents or other property
arising in connection with the defeasance, discharge or redemption of
Indebtedness;

(ab)
(a) Liens created for the benefit of or to secure, directly or indirectly, the
Obligations, (b) Liens pursuant to the Intercreditor Agreement and (c) Liens in
respect of property and assets securing Indebtedness if the recovery in respect
of such Liens is subject to loss-sharing or similar provisions as among the
Lenders and the creditors of such Indebtedness pursuant to the Intercreditor
Agreement or an Additional Intercreditor Agreement;

(ac)
Liens created on any asset of the Borrower or a Restricted Subsidiary
established to hold assets of any stock option plan or any other management or
employee benefit or incentive plan or unit trust of the Borrower or a Restricted
Subsidiary securing any loan to finance the acquisition of such assets;

(ad)
Liens; provided that the maximum amount of Indebtedness secured in the aggregate
at any one time pursuant to this clause (dd) does not exceed the greater of
$550830 million and 20% of L2QA Pro Forma EBITDA;

(ae)
Liens consisting of any right of set-off granted to any financial institution
acting as a lockbox bank in connection with a Qualified Receivables Financing;

(af)
Liens for the purpose of perfecting the ownership interests of a purchaser of
Receivables and related assets pursuant to any Qualified Receivables Financing;

(ag)
Cash deposits or other Liens for the purpose of securing Limited Recourse;

(ah)
Liens arising in connection with other sales of Receivables permitted hereunder
without recourse to the Borrower or any of its Restricted Subsidiaries;

(ai)
Liens encumbering reasonable customary initial deposits and margin deposits and
similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(aj)
Liens (a) on any cash earnest money deposits or cash advances made by the
Borrower or any of the Restricted Subsidiaries in connection with any letter of
intent or purchase agreement permitted under this Agreement, or (b) on other
cash advances in favor of the seller of any property to be acquired in an
Investment or other acquisition permitted hereunder to be applied against the
purchase price for such Investment or other acquisition;

(ak)
Liens or rights of set-off against credit balances of the Borrower or any of the
Restricted Subsidiaries with credit card issuers or credit card processors or
amounts owing by such credit card issuers or credit card processors to the
Borrower or any Restricted Subsidiaries in the ordinary course of business to
secure the obligations of the Borrower or any Restricted Subsidiary to the
credit card Borrowers or credit card processors as a result of fees and charges;

(al)
customary Liens of an indenture trustee on money or property held or collected
by it to secure fees, expenses and indemnities owing to it by any obligor under
an indenture;

(am)
any liens over Comcast common stock owned by the Borrower on the Effective Date;
and

(an)
Liens arising in connection with any Permitted Reorganization.

“Permitted Reorganization” means any reorganizations and other activities
related to tax planning and tax reorganization, so long as, after giving effect
thereto, the enforceability of the Loan Guarantees and the security of the
Secured Parties in the Collateral, in each case taken as a whole, are not
materially impaired.




--------------------------------------------------------------------------------





“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company, government or any agency or political subdivision thereof or
any other entity.
“Preferred Stock”, as applied to the Capital Stock of any Person, means Capital
Stock of any class or classes (however designated) which is preferred as to the
payment of dividends or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such Person, over shares of Capital
Stock of any other class of such Person.
“Primary Jurisdiction” means Luxembourg, the Netherlands, the United States of
America, any State of the United States of America or the District of Columbia.
“Pro Forma EBITDA” means, for any period, the Consolidated EBITDA of the
Borrower and the Restricted Subsidiaries, provided that for the purposes of
calculating Pro Forma EBITDA for such period, if, as of such date of
determination:
(a)
since the beginning of such period the Borrower or any Restricted Subsidiary has
disposed of any company, any business, or any group of assets constituting an
operating unit of a business or otherwise ceases to be a Restricted Subsidiary
(and is not a Restricted Subsidiary at the end of such period) (any such
disposition, a “Sale”) or if the transaction giving rise to the need to
calculate Pro Forma EBITDA is such a Sale, Pro Forma EBITDA for such period will
be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the assets which are the subject of such Sale for such period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such period; provided that if any such sale constitutes
“discontinued operations” in accordance with GAAP, Consolidated Net Income shall
be reduced by an amount equal to the Consolidated Net Income (if positive)
attributable to such operations for such period or increased by an amount equal
to the Consolidated Net Income (if negative) attributable thereto for such
period;

(b)
since the beginning of such period, a Parent, the Borrower or any Restricted
Subsidiary (by merger or otherwise) has made an Investment in any Person that
thereby becomes a Restricted Subsidiary, or otherwise has acquired any company,
any business, or any group of assets constituting an operating unit of a
business or a Person otherwise becomes a Restricted Subsidiary (and remains a
Restricted Subsidiary at the end of such period) (any such Investment,
acquisition or designation, a “Purchase”), including any such Purchase occurring
in connection with a transaction causing a calculation to be made hereunder, Pro
Forma EBITDA for such period will be calculated after giving pro forma effect
thereto as if such Purchase occurred on the first day of such period; and

(c)
since the beginning of such period, any Person (that became a Restricted
Subsidiary or was merged or otherwise combined with or into the Borrower or any
Restricted Subsidiary since the beginning of such period) will have made any
Sale or any Purchase that would have required an adjustment pursuant to
clause (a) or (b) above if made by the Borrower or a Restricted Subsidiary since
the beginning of such period, Pro Forma EBITDA for such period will be
calculated after giving pro forma effect thereto as if such Sale or Purchase
occurred on the first day of such period.

For the purposes of this definition and the definitions of Consolidated EBITDA,
Consolidated Income Taxes, Consolidated Interest Expense, Consolidated Net
Income, Consolidated Net Leverage Ratio, Consolidated Net Senior Secured
Leverage Ratio and Guarantor Indebtedness Ratio or any other purpose hereunder
(a) whenever pro forma effect is to be given to any transaction (including,
without limitation, transactions listed in clauses (a)‑(c) hereof) or
calculation hereunder or such other definitions, the pro forma calculations will
be as determined in good faith by a responsible financial or accounting officer
of the Borrower or an Officer of the Borrower (including in respect of
anticipated expense and cost reductions and synergies (other than revenue
synergies)) (calculated on a pro forma basis as though such expense and cost
reductions and synergies had been realized on the first day of




--------------------------------------------------------------------------------





the period for which Pro Forma EBITDA is being determined and as though such
cost savings, operating expense reductions and synergies were realized during
the entirety of such period), (b) in determining the amount of Indebtedness
outstanding on any date of determination, pro forma effect shall be given to any
Incurrence, repayment, repurchase, defeasance or other acquisition, retirement
or discharge of Indebtedness as if such transaction had occurred on the first
day of the relevant period and (c) if any Indebtedness bears a floating rate of
interest and is being given pro forma effect, the interest on such Indebtedness
shall be calculated as if the rate in effect on the date of determination had
been the applicable rate for the entire period (taking into account any Hedging
Obligations applicable to such Indebtedness if such Hedging Obligation
hasObligations have a remaining term in excess of 12 months).
“Public Debt” means any Indebtedness consisting of bonds, debentures, notes or
other similar debt securities issued in (1) a public offering registered under
the Securities Act or (2) a private placement to institutional investors that is
underwritten for resale in accordance with Rule 144A or Regulation S under the
Securities Act, whether or not it includes registration rights entitling the
holders of such debt securities to registration thereof with the SEC for public
resale.
“Public Offering” means any offering, including the Initial Public Offering, of
shares of common stock or other common equity interests that are listed on an
exchange or publicly offered (which shall include an offering pursuant to Rule
144A and/or Regulation S under the Securities Act to professional market
investors or similar persons).
“Public Offering Expenses” means expenses Incurred by any Parent in connection
with any Public Offering or any offering of Public Debt (whether or not
successful):
(a)
where the net proceeds of such offering are intended to be received by or
contributed or loaned to the Borrower or a Restricted Subsidiary;

(b)
in a pro-rated amount of such expenses in proportion to the amount of such net
proceeds intended to be so received, contributed or loaned; or

(c)
otherwise on an interim basis prior to completion of such offering so long as
any Parent shall cause the amount of such expenses to be repaid to the Borrower
or the relevant Restricted Subsidiary out of the proceeds of such offering
promptly if completed, in each case, to the extent such expenses are not paid by
another Subsidiary of such Parent.

“Purchase” is defined in the definition of “Pro Forma EBITDA”.
“Purchase Money Note” means a promissory note of a Receivables Subsidiary
evidencing the deferred purchase price of Receivables (and related assets)
and/or a line of credit, which may be irrevocable, from the Borrower or any
Restricted Subsidiary in connection with a Qualified Receivables Financing with
a Receivables Subsidiary, which deferred purchase price or line is repayable
from cash available to the Receivables Subsidiary, other than amounts required
to be established as reserves pursuant to agreements, amounts paid to investors
in respect of interest, principal and other amounts owing to such investors and
amounts owing to such investors and amounts paid in connection with the purchase
of newly generated Receivables.
“Purchase Money Obligations” means any Indebtedness Incurred to finance or
refinance the acquisition, leasing, construction or improvement of property
(real or personal) or assets (including Capital Stock), and whether acquired
through the direct acquisition of such property or assets or the acquisition of
the Capital Stock of any Person owning such property or assets, or otherwise.
“Qualified Receivables Financing” means any Receivables Financing of a
Receivables Subsidiary that meets the following conditions: (1) an Officer or
the Board of Directors of the Borrower shall have determined in good faith that
such Qualified Receivables Financing (including financing terms, covenants,
termination




--------------------------------------------------------------------------------





events and other provisions) is in the aggregate economically fair and
reasonable to the Borrower and the Receivables Subsidiary, (2) all sales of
accounts receivable and related assets to the Receivables Subsidiary are made at
fair market value (as determined in good faith by the Borrower), and (3) the
financing terms, covenants, termination events and other provisions thereof
shall be on market terms (as determined in good faith by the Borrower) and may
include Standard Securitization Undertakings.
The grant of a security interest in any accounts receivable of the Borrower or
any Restricted Subsidiary (other than a Receivables Subsidiary) to secure
Indebtedness under a Credit Facility or Indebtedness in respect of the New
Senior Guaranteed Notes shall not be deemed a Qualified Receivables Financing.
“Ratio Guarantor Indebtedness” means, as of any date of determination, the sum,
without duplication, of the aggregate outstanding amount of any Pari Passu
Indebtedness Incurred by a Guarantor pursuant to Section 4.04(a),
Section 4.04(b)(1), Section 4.04(b)(2) (with respect to any Guarantee incurred
in respect of Pari Passu Indebtedness that would otherwise constitute Ratio
Guarantor Indebtedness if Incurred by a Guarantor), Section 4.04(b)(4),
Section 4.04(b)(5) and Section 4.04(b)(14).


“Receivable” means a right to receive payment arising from a sale or lease of
goods or services by a Person pursuant to an arrangement with another Person
pursuant to which such other Person is obligated to pay for goods or services
under terms that permit the purchase of such goods and services on credit, as
determined on the basis of GAAP, and shall include, in any event, any items of
property that would be classified as an “account,” “chattel paper,” “payment
intangible” or “instrument” under the Uniform Commercial Code as in effect in
the State of New York and any “supporting obligations” as so defined.
“Receivables Assets” means any assets that are or will be the subject of a
Qualified Receivables Financing.
“Receivables Fees” means distributions or payments made directly or by means of
discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Restricted
Subsidiary in connection with, any Receivables Financing.
“Receivables Financing” means any transaction or series of transactions that may
be entered into by the Borrower or any of its Subsidiaries pursuant to which the
Borrower or any of its Subsidiaries may sell, convey or otherwise transfer to
(a) a Receivables Subsidiary (in the case of a transfer by the Borrower or any
of its Subsidiaries), or (b) any other Person (in the case of a transfer by a
Receivables Subsidiary), or may grant a security interest in, any accounts
receivable (whether now existing or arising in the future) of the Borrower or
any of its Subsidiaries, and any assets related thereto, including all
collateral securing such accounts receivable, all contracts and all guarantees
or other obligations in respect of such accounts receivable, proceeds of such
accounts receivable and other assets which are customarily transferred or in
respect of which security interest are customarily granted in connection with
asset securitization transactions involving accounts receivable and any Hedging
Obligations entered into by the Borrower or any such Subsidiary in connection
with such accounts receivable.
“Receivables Repurchase Obligation” means any obligation of a seller of
receivables in a Qualified Receivables Financing to repurchase receivables
arising as a result of a breach of a representation, warranty or covenant or
otherwise, including as a result of a receivable or portion thereof becoming
subject to any asserted defense, dispute, off-set or counterclaim of any kind as
a result of any action taken by, any failure to take action by or any other
event relating to the seller.
“Receivables Subsidiary” means a Wholly Owned Subsidiary of the Borrower (or
another Person in which the Borrower or any Subsidiary of the Borrower makes an
Investment and to which the Borrower or any Subsidiary of the Borrower transfers
accounts receivable and related assets) which engages in no activities other
than in connection with the financing of accounts receivable of the Borrower and
its Subsidiaries, all proceeds thereof and all rights (contractual or other),
collateral and other assets relating thereto, and any




--------------------------------------------------------------------------------





business or activities incidental or related to such business, and which is
designated by the Board of Directors of the Borrower (as provided below) as a
Receivables Subsidiary and:
(a)
no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (i) is guaranteed by the Borrower or any Restricted
Subsidiary (excluding guarantees of obligations (other than the principal of,
and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings), (ii) is recourse to or obligates the Borrower or any Restricted
Subsidiary in any way other than pursuant to Standard Securitization
Undertakings or (iii) subjects any property or asset of the Borrower or any
Restricted Subsidiary, directly or indirectly, contingently or otherwise, to the
satisfaction thereof, other than pursuant to Standard Securitization
Undertakings except, in each case, Limited Recourse and sub-clauses (ee) through
(hh) of the definition of Permitted Liens;

(b)
with which neither the Borrower nor any other Restricted Subsidiary has any
material contract, agreement, arrangement or understanding (except in connection
with a Purchase Money Note or a Qualified Receivables Financing) other than on
terms which the Borrower reasonably believes to be no less favorable to the
Borrower or such Restricted Subsidiary than those that might be obtained at the
time from Persons that are not Affiliates of the Borrower other than fees
payable in the ordinary course of business in connection with servicing
Receivables; and

(c)
to which neither the Borrower nor any other Restricted Subsidiary has any
obligation to maintain or preserve such entity’s financial condition or cause
such entity to achieve certain levels of operating results (other than those
related to or incidental to the relevant Qualified Receivables Financing),
except for Limited Recourse.

Any such designation by the Board of Directors of the Borrower shall be
evidenced to the Administrative Agent by filing with the Administrative Agent a
copy of the resolution of the Board of Directors of the Borrower giving effect
to such designation and an Officer’s Certificate certifying that such
designation complied with the foregoing conditions.
“Refinance” means refinance, refund, replace, renew, repay, modify, restate,
defer, substitute, supplement, reissue, resell, extend or increase (including
pursuant to any defeasance or discharge mechanism) and the terms “refinances”,
“refinanced” and “refinancing” as used for any purpose in this Agreement shall
have a correlative meaning.
“Refinancing Indebtedness” means Indebtedness of the Borrower or any Restricted
Subsidiary to refund, refinance, replace, exchange, renew, repay or extend
(including pursuant to any defeasance or discharge mechanism) any Indebtedness
existing on the Effective Date or Incurred in compliance with this Agreement
including Indebtedness that refinances Refinancing Indebtedness; provided,
however, that:
(a)
if the Indebtedness being refinanced constitutes Subordinated Indebtedness, the
Refinancing Indebtedness has a final stated maturity at the time such
Refinancing Indebtedness is Incurred that is the same as or later than the final
stated maturity of the Indebtedness being refinanced or, if shorter, the 2016
Extended Term Loans;

(b)
such Refinancing Indebtedness is Incurred in an aggregate principal amount (or
if issued with original issue discount, an aggregate issue price) that is equal
to or less than the sum of the aggregate principal amount (or if issued with
original issue discount, the aggregate accreted value) then outstanding of the
Indebtedness being refinanced (and with respect to Reserved Indebtedness,
including an amount equal to any unutilized commitments for such Reserved
Indebtedness being refinanced, extended, replaced, refunded, renewed or defeased
to the extent permanently terminated in connection with such Refinancing
Indebtedness) (plus, without duplication, any additional Indebtedness Incurred
to pay interest or premiums required by the instruments governing such existing
Indebtedness, tender premiums and costs, expenses and fees Incurred in
connection therewith);





--------------------------------------------------------------------------------





(c)
if the Indebtedness being refinanced is expressly subordinated to the Loans or
any Loan Guarantee, such Refinancing Indebtedness is subordinated to the Loans
or such Loan Guarantee, as applicable, on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
refinanced; and

(d)
if the Borrower or any Guarantor was the obligor on the Indebtedness being
refinanced, such Indebtedness is incurred either by the Borrower or by a
Guarantor,

provided, however, that Refinancing Indebtedness shall not include (i)
Indebtedness of the Borrower that refinances Indebtedness of an Unrestricted
Subsidiary or (ii) Indebtedness of the Borrower owing to and held by the
Borrower or any Restricted Subsidiary or Indebtedness of a Restricted Subsidiary
owing to and held by the Borrower or any other Restricted Subsidiary.
Refinancing Indebtedness in respect of any Credit Facility or any other
Indebtedness may be Incurred from time to time after the termination, discharge,
or repayment of any such Credit Facility or other Indebtedness.
“Related Taxes” means, without duplication (including, for the avoidance of
doubt, without duplication of any amounts paid pursuant to any Tax Sharing
Agreement):
(a)
any Taxes, including sales, use, transfer, rental, ad valorem, value added,
stamp, property, consumption, franchise, license, capital, registration,
business, customs, net worth, gross receipts, excise, occupancy, intangibles or
similar Taxes (other than (x) Taxes measured by income and (y) withholding
taxes), required to be paid (provided such Taxes are in fact paid) by any Parent
by virtue of its:

(i)
being incorporated or otherwise being established or having Capital Stock
outstanding (but not by virtue of owning stock or other equity interests of any
corporation or other entity other than, directly or indirectly, the Borrower or
any Subsidiary of the Borrower);

(ii)
issuing or holding Subordinated Shareholder Funding;

(iii)
being a holding company parent, directly or indirectly, of the Borrower or any
Subsidiary of the Borrower;

(iv)
receiving dividends from or other distributions in respect of the Capital Stock
of, directly or indirectly, the Borrower or any Subsidiary of the Borrower; or

(v)
having made any payment in respect to any of the items for which the Borrower is
permitted to make payments to any Parent pursuant to Section 4.05; or

(b)
if and for so long as the Borrower is a member of or included in a group filing
a consolidated or combined tax return with any Parent or, for so long as the
Borrower is an entity disregarded as separate from its Parent for U.S. federal
income tax purposes, any Taxes measured by income for which such Parent is
liable up to an amount not to exceed with respect to such Taxes the amount of
any such Taxes that the Borrower and Subsidiaries of the Borrower would have
been required to pay on a separate company basis or on a consolidated basis if
the Borrower and the Subsidiaries of the Borrower had paid tax on a
consolidated, combined, group, affiliated or unitary basis on behalf of an
affiliated group consisting only of the Borrower and the Subsidiaries of the
Borrower.

“Restricted Investment” means any Investment other than a Permitted Investment.
“Restricted Subsidiary” means a Subsidiary of the Borrower other than aan
Unrestricted Subsidiary.
“S&P” means Standard & Poor’s FinancialInvestors Ratings Services LLC or any of
its successors or assigns that is a Nationally Recognized Statistical Rating
Organization.
“Sale” is defined in the definition of “Pro Forma EBITDA”.




--------------------------------------------------------------------------------





“SEC” means the U.S. Securities and Exchange Commission.
“Secondary Jurisdiction” means a member of the European Union (other than
Luxembourg and the Netherlands) as of the Effective Date or the date on which
any Person becomes the Successor Company pursuant to Section 5.01(a) of Annex I,
Switzerland or Canada.
“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder, as amended.
“Securitization Assets” means (a) the account receivable, royalty or other
revenue streams and other rights to payment and other assets related thereto
subject to a Qualified Receivables Financing and the proceeds thereof and (b)
contract rights, lockbox accounts and records with respect to such accounts
receivable and any other assets customarily transferred together with accounts
receivable in a securitization financing.
“Senior Secured Indebtedness” means, with respect to any Person as of any date
of determination, any Specified Indebtedness; provided that such Indebtedness is
in each case secured by a Lien on the assets of the Borrower or its Restricted
Subsidiaries on a basis pari passu with or senior to the security in favor of
the Loans.
“Seventh Amendment” means the seventh amendment to this Agreement (incremental
loan assumption agreement and refinancing amendment) between, inter alios, the
various lenders party thereto and JPMorgan Chase Bank, N.A., as administrative
agent.
“Significant Subsidiary” means any Restricted Subsidiary that meets any of the
following conditions:
(a)
the Borrower’s and the Restricted Subsidiaries’ investments in and advances to
the Restricted Subsidiary exceed 10% of total assets of the Borrower and the
Restricted Subsidiaries on a consolidated basis as of the end of the most
recently completed fiscal year;

(b)
the Borrower’s and the Restricted Subsidiaries’ proportionate share of the total
assets (after intercompany eliminations) of the Restricted Subsidiary exceeds
10% of total assets of the Borrower and the Restricted Subsidiaries on a
consolidated basis as of the end of the most recently completed fiscal year; or

(c)
if positive, the Borrower’s and the Restricted Subsidiaries’ equity in the
income from continuing operations before income taxes, extraordinary items and
cumulative effect of a change in accounting principle of the Restricted
Subsidiary exceeds 10% of such income of the Borrower and the Restricted
Subsidiaries on a consolidated basis for the most recently completed fiscal
year.

“Similar Business” means (a) any businesses, services or activities (including
marketing) engaged in by the Borrower, Cablevision or any of their Subsidiaries
on the Effective Date, (b) telecommunications, broadcast television, broadband
and fixed and mobile telephony businesses, including the distribution, sale and
for provision of mobile voice and data, fixed-line voice and internet services,
transit voice traffic services and advertising and other services and equipment
in relation thereto, and producing and selling any print, audio, video or other
content and (c) any businesses, services and activities (including marketing)
engaged in by the Borrower, Cablevision or any of their Subsidiaries that are
(i) related, complementary, incidental, ancillary or similar to any of the
foregoing or (ii) are reasonable extensions or developments of any thereof.
“Specified Indebtedness” means with respect to any Person as of any date of
determination, any Indebtedness for borrowed money that is Incurred under
Section 4.04(a), Section 4.04(b)(1), Section 4.04(b)(4)(a), Section
4.04(b)(4)(b), Section 4.04(b)(5), Section 4.04(b)(7), Section 4.04(b)(14) or
Section 4.04(b)(16) and any Refinancing Indebtedness in respect of the
foregoing.
“Standard Securitization Undertakings” means representations, warranties,
covenants, indemnities and guarantees of performance entered into by the
Borrower or any Subsidiary of the Borrower which the Borrower has determined in
good faith to be customary in a Receivables Financing, including, without
limitation,




--------------------------------------------------------------------------------





Limited Recourse and those relating to the servicing of the assets of a
Receivables Subsidiary, it being understood that any Receivables Repurchase
Obligation shall be deemed to be a Standard Securitization Undertaking.
“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal wasis scheduled to be paid in the original documentation
governing such Indebtedness, and will not include any contingent obligations to
repay, redeem or repurchase any such interest or principal prior to the date
originally scheduled for the payment thereof.
“Subordinated Indebtedness” means, in the case of the Borrower, any Indebtedness
(whether outstanding on the Effective Date or thereafter Incurred) which is
expressly subordinated or junior in right of payment to the Loans or pursuant to
a written agreement and, in the case of a Guarantor, any Indebtedness (whether
outstanding on the Effective Date or thereafter Incurred) which is expressly
subordinated or junior in right of payment pursuant to a written agreement to
the Loan Guarantee of such Guarantor.
“Subordinated Shareholder Funding” means, collectively, any funds provided to
the Borrower by any Parent, any Affiliate of any Parent or any Permitted Holder
or any Affiliate thereof, in exchange for or pursuant to any security,
instrument or agreement other than Capital Stock, in each case issued to and
held by any of the foregoing Persons, together with any such security,
instrument or agreement and any other security or instrument other than Capital
Stock issued in payment of any obligation under any Subordinated Shareholder
Funding; provided, however, that such Subordinated Shareholder Funding:
(a)
does not mature or require any amortization, redemption or other repayment of
principal or any sinking fund payment prior to the first anniversary of the
Stated Maturity of the 2016 Extended Term Loans (other than through conversion
or exchange of such funding into Capital Stock (other than Disqualified Stock)
of the Borrower or any funding meeting the requirements of this definition) or
the making of any such payment prior to the first anniversary of the Stated
Maturity of the 2016 Extended Term Loans is restricted by the Intercreditor
Agreement, an Additional Intercreditor Agreement or another intercreditor
agreement;

(b)
does not require, prior to the first anniversary of the Stated Maturity of the
2016 Extended Term Loans, payment of cash interest, cash withholding amounts or
other cash gross-ups, or any similar cash amounts or the making of any such
payment prior to the first anniversary of the Stated Maturity of the 2016
Extended Term Loans is restricted by the Intercreditor Agreement or an
Additional Intercreditor Agreement;

(c)
contains no change of control or similar provisions and does not accelerate and
has no right to declare a default or event of default or take any enforcement
action or otherwise require any cash payment, in each case, prior to the date
that is six months following the Stated Maturity of the 2016 Extended Term Loans
or the payment of any amount as a result of any such action or provision or the
exercise of any rights or enforcement action, in each case, prior to the date
that is six months following the Stated Maturity of the 2016 Extended Term
Loans, is restricted by the Intercreditor Agreement or an Additional
Intercreditor Agreement;

(d)
does not provide for or require any security interest or encumbrance over any
asset of the Borrower or any of the Restricted Subsidiaries; and

(e)
pursuant to its terms or to the Intercreditor Agreement, an Additional
Intercreditor Agreement or another intercreditor agreement, is fully
subordinated and junior in right of payment to the Loans pursuant to
subordination, payment blockage and enforcement limitation terms which are
customary in all material respects for similar funding.

“Subsidiary” means, with respect to any Person:




--------------------------------------------------------------------------------





(a)
any corporation, association, or other business entity (other than a
partnership, joint venture, limited liability company or similar entity) of
which more than 50% of the total ordinary voting power of shares of Capital
Stock entitled (without regard to the occurrence of any contingency) to vote in
the election of directors, managers or trustees thereof is at the time of
determination owned or controlled, directly or indirectly, by such Person or one
or more of the other Subsidiaries of that Person or a combination thereof; or

(b)
any partnership, joint venture, limited liability company or similar entity of
which:

(i)
more than 50% of the capital accounts, distribution rights, total equity and
voting interests or general or limited partnership interests, as applicable, are
owned or controlled, directly or indirectly, by such Person or one or more of
the other Subsidiaries of that Person or a combination thereof whether in the
form of membership, general, special or limited partnership interests or
otherwise; and

(ii)
such Person or any Subsidiary of such Person is a controlling general partner or
otherwise controls such entity.

“Subsidiary Guarantee” means a Loan Guarantee provided by a Subsidiary
Guarantor.
“Subsidiary Guarantor” means any Restricted Subsidiary that Guarantees the
Loans.
“Tax Sharing Agreement” means any tax sharing or profit and loss pooling or
similar agreement with customary or arm’s-length terms entered into with any
Parent or Unrestricted Subsidiary, as the same may be amended, supplemented,
waived or otherwise modified from time to time in accordance with the terms
thereof and of this Agreement.
“Temporary Cash Investments” means any of the following:
(a)
any investment in

(i)
direct obligations of, or obligations Guaranteed by, (i) the United States of
America, (ii) Canada, (iii) the United Kingdom, (iv) any European Union member
state, (v) Switzerland, (vi) any country in whose currency funds are being held
specifically pending application in the making of an investment or capital
expenditure by the Borrower or a Restricted Subsidiary in that country with such
funds or (vvii) any agency or instrumentality of any such country or member
state, or

(ii)
direct obligations of any country recognized by the United States of America
rated at least “A” by S&P or “A-1” by Moody’s (or, in either case, the
equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any Nationally Recognized
Statistical Rating Organization);

(b)
overnight bank deposits, and investments in time deposit accounts, certificates
of deposit, bankers’ acceptances and money market deposits (or, with respect to
foreign banks, similar instruments) maturing not more than one year after the
date of acquisition thereof issued by:

(i)
any institution authorized to operate as a bank in any of the countries or
member states referred to in sub-clause (a)(i) above, or

(ii)
any bank or trust company organized under the laws of any such country or member
state or any political subdivision thereof,

in each case, having capital and surplus aggregating in excess of $250 million
(or the foreign currency equivalent thereof) and whose long-term debt is rated
at least “A” by S&P or “A-2” by Moody’s (or, in either case, the equivalent of
such rating by such organization or, if no




--------------------------------------------------------------------------------





rating of S&P or Moody’s then exists, the equivalent of such rating by any
Nationally Recognized Statistical Rating Organization) at the time such
Investment is made;
(c)
repurchase obligations with a term of not more than 30 days for underlying
securities of the types described in clause (a) or (b) above entered into with a
Person meeting the qualifications described in clause (b) above;

(d)
Investments in commercial paper, maturing not more than 270 days after the date
of acquisition, issued by a Person (other than the Borrower or any of its
Subsidiaries), with a rating at the time as of which any Investment therein is
made of “P-2” (or higher) according to Moody’s or “A-2” (or higher) according to
S&P (or, in either case, the equivalent of such rating by such organization or,
if no rating of S&P or Moody’s then exists, the equivalent of such rating by any
Nationally Recognized Statistical Rating Organization);

(e)
Investments in securities maturing not more than one year after the date of
acquisition issued or fully Guaranteed by any state, commonwealth or territory
of the United States of America, Canada, the United Kingdom, Switzerland, any
European Union member state or by any political subdivision or taxing authority
of any such state, commonwealth, territory, country or member state, and rated
at least “BBB -” by S&P or “Baa3” by Moody’s (or, in either case, the equivalent
of such rating by such organization or, if no rating of S&P or Moody’s then
exists, the equivalent of such rating by any Nationally Recognized Statistical
Rating Organization);

(f)
bills of exchange issued in the United States of America, Canada, Switzerland,
the United Kingdom, or a member state of the European Union eligible for
rediscount at the relevant central bank and accepted by a bank (or any
dematerialized equivalent);

(g)
any money market deposit accounts issued or offered by a commercial bank
organized under the laws of a country that is a member of the Organization for
Economic Co-operation and Development, in each case, having capital and surplus
in excess of $250 million (or the foreign currency equivalent thereof) or whose
long term debt is rated at least “A” by S&P or “A-2” by Moody’s (or, in either
case, the equivalent of such rating by such organization or, if no rating of S&P
or Moody’s then exists, the equivalent of such rating by any Nationally
Recognized Statistical Rating Organization) at the time such Investment is made;

(h)
investment funds investing 95% of their assets in securities of the type
described in clauses (a) through (g) above (which funds may also hold reasonable
amounts of cash pending investment and/or distribution); and

(i)
investments in money market funds complying with the risk limiting conditions of
Rule 2a-7 (or any successor rule) of the SEC under the U.S. Investment Company
Act of 1940, as amended.

“Transactions” means, as at any date, to the extent consummated or expected to
be consummated on such date, (i) any transactions described under “The
Transactions” in the New Senior Guaranteed Notes Offering Memorandum, including
the issuance of the New Senior Guaranteed Notes, and (ii) the borrowing of the
January 2018 Incremental Term Loans (as defined in the Fifth Amendment) and
(iii) any borrowings under the Revolving Credit Facilities (and, in each case,
the application of the proceeds thereof).
“Uniform Commercial Code” means the New York Uniform Commercial Code.
“Unrestricted Subsidiary” means:
(a)
any Subsidiary of the Borrower that at the time of determination is an
Unrestricted Subsidiary (as designated by the Board of Directors of the Borrower
in the manner provided below);

(b)
any Effective Date Unrestricted Subsidiaries (until any such Subsidiary is
designated as a Restricted Subsidiary in the manner provided below); and





--------------------------------------------------------------------------------





(c)
any Subsidiary of an Unrestricted Subsidiary.

The Board of Directors of the Borrower may designate any Subsidiary of the
Borrower (including any newly acquired or newly formed Subsidiary or a Person
becoming a Subsidiary through merger, consolidation or other business
combination transaction, or Investment therein) to be an Unrestricted Subsidiary
only if:
(d)
such Subsidiary or any of its Subsidiaries does not own any Capital Stock or
Indebtedness of, or own or hold any Lien on any property of, the Borrower or any
other Subsidiary of the Borrower which is not a Subsidiary of the Subsidiary to
be so designated or otherwise an Unrestricted Subsidiary; and

(e)
such designation and the Investment of the Borrower and the Restricted
Subsidiaries in such Subsidiary complies with Section 4.05 hereof.

Any such designation by the Board of Directors of the Borrower shall be
evidenced to the Administrative Agent by filing with the Administrative Agent a
copy of the resolution of the Board of Directors of the Borrower giving effect
to such designation and an Officer’s Certificate certifying that such
designation complies with the foregoing conditions.
The Board of Directors of the Borrower may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary; provided that immediately after giving effect to
such designation (1) no Default or Event of Default would result therefrom and
(2) (x) the Borrower could Incur at least $1.00 of additional Indebtedness under
Section 4.04(a) or (y) the Consolidated Net Leverage Ratio would be no higher
than it was immediately prior to giving effect to such designation, in each
case, on a pro forma basis taking into account such designation. Any such
designation by the Board of Directors shall be evidenced to the Administrative
Agent by promptly providing the Administrative Agent with a copy of the
resolution of the Board of Directors giving effect to such designation or an
Officer’s Certificate certifying that such designation complied with the
foregoing provisions.
“Voting Stock” of a Person means all classes of Capital Stock of such Person
then outstanding and normally entitled to vote in the election of directors.
“Wholly Owned Subsidiary” means (1) in respect of any Person, a Person, all of
the Capital Stock of which (other than (a) directors’ qualifying shares or an
immaterial amount of shares required to be owned by other Persons pursuant to
applicable law, regulation or to ensure limited liability and (b) in the case of
a Receivables Subsidiary, shares held by a Person that is not an Affiliate of
the Borrower solely for the purpose of permitting such Person (or such Person’s
designee) to vote with respect to customary major events with respect to such
Receivables Subsidiary, including without limitation the institution of
bankruptcy, insolvency or other similar proceedings, any merger or dissolution,
and any change in charter documents or other customary events) is owned by that
Person directly or (2) indirectly by a Person that satisfies the requirements of
clause (1) of this definition.



SCHEDULE 6
to Eleventh Amendment


FACILITY GUARANTY
FACILITY GUARANTY (this “Guaranty”), dated as of June 21, 2016, by each of the
Affiliates of the Borrower listed on the signature pages hereto (each such
Person, individually, a “Guarantor” and, collectively, the “Guarantors”) in
favor of (a) JPMorgan Chase Bank, N.A., as administrative agent (together with
any successor and assign, the “Administrative Agent”) for its own benefit and
the benefit of the other Secured Parties, (b) the Secured Parties and (c) the
Security Agent (on behalf of and for the benefit of the Administrative Agent and
the other Secured Parties, but solely in its role as representative of the
Secured Parties in holding and enforcing the Collateral and the Security
Documents).
W I T N E S S E T H
WHEREAS, reference is made to that certain Credit Agreement, dated as of October
9, 2015 (as amended, modified, supplemented or restated hereafter, the “Credit
Agreement”), among CSC Holdings, LLC (a successor by merger to Neptune Finco
Corp.), a Delaware limited liability company (the “Borrower”), the lenders party
thereto (the “Lenders”), the Administrative Agent, and the other parties
thereto. Capitalized terms used herein and not defined herein shall have the
meanings assigned to such terms in the Credit Agreement.
WHEREAS, the Lenders have agreed to make loans and other extensions of credit
(collectively, “Loans”) to the Borrower pursuant to, and upon the terms and
subject to the conditions specified in, the Credit Agreement.
WHEREAS, each Guarantor acknowledges that it is an integral part of a
consolidated enterprise and that it will receive direct and indirect benefits
from the availability of the credit facilities provided for in the Credit
Agreement and from the making of the Loans by the Lenders.
WHEREAS, the obligations of the Lenders to make Loans are conditioned upon,
among other things, the execution and delivery by the Guarantors of a guaranty
in the form hereof. As consideration therefor, and in order to induce the
Lenders to make Loans, the Guarantors are willing to execute this Guaranty.
Accordingly, each Guarantor hereby agrees as follows:
SECTION 1.    Guaranty. Each Guarantor irrevocably and unconditionally
guaranties, jointly with the other Guarantors and severally, as a primary
obligor and not merely as a surety, to the Secured Parties, the Administrative
Agent and to the Security Agent (on behalf of and for the benefit of the
Administrative Agent and the other Secured Parties, but solely in its role as
representative of the Secured Parties in holding and enforcing the Collateral
and the Security Documents) the due and punctual payment when due (whether at
the stated maturity, by required prepayment, by acceleration or otherwise) and
performance by the Borrower and the other Guarantors of all Obligations
(collectively, the “Guaranteed Obligations”), including all such Guaranteed
Obligations which shall become due but for the operation of any Bankruptcy Law.
Each Guarantor further agrees that, to the fullest extent permitted by local
laws, the Guaranteed Obligations may be extended or renewed, in whole or in
part, or increased without notice to or further assent from it, and that it will
remain bound upon this Guaranty notwithstanding any extension, renewal or
increase of any Guaranteed Obligation.
SECTION 2.    Guaranteed Obligations Not Affected. To the fullest extent
permitted by applicable Law, each Guarantor waives presentment to, demand of
payment from, and protest to, any Loan Party of any of the Guaranteed
Obligations, and also waives notice of acceptance of this Guaranty,




--------------------------------------------------------------------------------





notice of protest for nonpayment and all other notices of any kind. To the
fullest extent permitted by applicable Law, the obligations of each Guarantor
hereunder shall not be affected by (a) the failure of the Security Agent, the
Administrative Agent or any other Secured Party to assert any claim or demand or
to enforce or exercise any right or remedy against any Loan Party under the
provisions of the Credit Agreement, any other Loan Document or otherwise or
against any other party with respect to any of the Guaranteed Obligations,
(b) any rescission, waiver, amendment or modification of, or any release from,
any of the terms or provisions of this Guaranty, any other Loan Document or any
other agreement, with respect to any Loan Party or with respect to the
Guaranteed Obligations, (c) any renewal, extension or acceleration of, or any
increase in the amount of the Guaranteed Obligations, (d) the invalidity or
unenforceability of the Credit Agreement or any other Loan Documents, (e) the
failure to perfect any security interest in, or the release of, any of the
Collateral held by or on behalf of the Security Agent, the Administrative Agent
or any other Secured Party or (f) the lack of legal existence of any Loan Party
or legal obligation to discharge any of the Guaranteed Obligations by any Loan
Party for any reason whatsoever, including, without limitation, in any
insolvency, bankruptcy or reorganization of any Loan Party.
SECTION 3.    Security. Each of the Guarantors hereby acknowledges and agrees
that the Security Agent and the Secured Parties may (a) take and hold security
for the payment of this Guaranty and the Guaranteed Obligations and exchange,
enforce, waive and release any such security, (b) apply such security and direct
the order or manner of sale thereof as they in their sole discretion may
determine and (c) release or substitute any one or more endorsees, the Borrower,
other Guarantors or other obligors, in each case without affecting or impairing
in any way the liability of any Guarantor hereunder.
SECTION 4.    Guaranty of Payment. Each of the Guarantors further agrees that
this Guaranty constitutes a guaranty of payment and performance when due of all
Guaranteed Obligations and not of collection and, to the fullest extent
permitted by applicable Law, waives any right to require that any resort be had
by the Security Agent, the Administrative Agent or any other Secured Party to
any of the Collateral or other security held for payment of the Guaranteed
Obligations or to any balance of any deposit account or credit on the books of
the Security Agent, the Administrative Agent or any other Secured Party in favor
of any Loan Party or any other Person or to any other guarantor of all or part
of the Guaranteed Obligations. Any payment required to be made by the Guarantors
hereunder may be required by the Security Agent, Administrative Agent or any
other Secured Party on any number of occasions and shall be payable to the
Security Agent or Administrative Agent (as applicable), for the benefit of the
Administrative Agent and the other Secured Parties, in the manner provided in
the Credit Agreement and the Intercreditor Agreement (if applicable).
SECTION 5.    No Discharge or Diminishment of Guaranty. The obligations of each
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including any claim of waiver,
release, surrender, alteration or compromise of any of the Guaranteed
Obligations, and shall not be subject to any defense or set-off, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Guaranteed Obligations or otherwise. Without limiting
the generality of the foregoing, the Guaranteed Obligations of each Guarantor
hereunder shall not be discharged or impaired or otherwise affected by the
failure of the Security Agent, the Administrative Agent or any other Secured
Party to assert any claim or demand or to enforce any remedy under this
Guaranty, the Credit Agreement, any other Loan Document or any other agreement,
by any waiver or modification of any provision of any thereof, by any default,
failure or delay, willful or otherwise, in the performance of the Guaranteed
Obligations, or by any other act or omission that may or might in any manner or
to any extent vary the risk of any Guarantor or that would otherwise




--------------------------------------------------------------------------------





operate as a discharge of any Guarantor as a matter of law or equity (other than
the indefeasible payment in full in cash of the Guaranteed Obligations).
SECTION 6.    Defenses of Loan Parties Waived. To the fullest extent permitted
by applicable Law, each of the Guarantors waives any defense based on or arising
out of any defense of any Loan Party or the unenforceability of the Guaranteed
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of any Loan Party, other than the indefeasible payment in full
in cash of the Guaranteed Obligations. Each Guarantor hereby acknowledges that
the Security Agent, the Administrative Agent and the other Secured Parties may,
at their election, foreclose on any security held by one or more of them by one
or more judicial or nonjudicial sales, accept an assignment of any such security
in lieu of foreclosure, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with any Loan Party, or exercise any
other right or remedy available to them against any Loan Party, without
affecting or impairing in any way the liability of any Guarantor hereunder
except to the extent that the Guaranteed Obligations have been indefeasibly paid
in full in cash. Pursuant to, and to the extent permitted by, applicable Law,
each of the Guarantors waives any defense arising out of any such election and
waives any benefit of and right to participate in any such foreclosure action,
even though such election operates, pursuant to applicable Law, to impair or to
extinguish any right of reimbursement or subrogation or other right or remedy of
such Guarantor against any Loan Party, as the case may be, or any security. Each
Guarantor agrees that it shall not assert any claim in competition with the
Security Agent, the Administrative Agent or any other Secured Party in respect
of any payment made hereunder in any bankruptcy, insolvency, reorganization or
any other proceeding.
SECTION 7.    Agreement to Pay; Subordination. In furtherance of the foregoing
and not in limitation of any other right that the Security Agent, the
Administrative Agent or any other Secured Party has at law or in equity against
any Guarantor by virtue hereof, upon the failure of any Loan Party to pay any
Guaranteed Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, each of the
Guarantors hereby promises to and will forthwith pay, or cause to be paid, to
the Security Agent, the Administrative Agent or such other Secured Party as
designated thereby in cash the amount of such unpaid Guaranteed Obligations.
Upon payment by any Guarantor of any sums to the Security Agent, the
Administrative Agent or any other Secured Party as provided above, all rights of
such Guarantor against any Loan Party arising as a result thereof by way of
right of subrogation, contribution, reimbursement, indemnity or otherwise shall
in all respects be subordinate and junior in right of payment to the prior
indefeasible payment in full in cash of all the Guaranteed Obligations. If any
amount shall erroneously be paid to any Guarantor on account of such
subrogation, contribution, reimbursement, indemnity or similar right, such
amount shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Security Agent or Administrative Agent (as applicable)
to be credited against the payment of the Guaranteed Obligations, whether
matured or unmatured, in accordance with the terms of the Credit Agreement. Any
right of subrogation of any Guarantor shall be enforceable solely after the
indefeasible payment in full in cash of all the Guaranteed Obligations and
solely against the Guarantors and the Borrower, and not against the Secured
Parties, and neither the Security Agent, the Administrative Agent nor any other
Secured Party shall have any duty whatsoever to warrant, ensure or protect any
such right of subrogation or to obtain, perfect, maintain, hold, enforce or
retain any collateral securing or purporting to secure any of the Guaranteed
Obligations for any purpose related to any such right of subrogation.
SECTION 8.    Limitation on Guaranty of Guaranteed Obligations.
(a)In any action or proceeding with respect to any Guarantor involving any state
corporate law, any Bankruptcy Law or any other state or federal bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, including, without limitation, the Uniform




--------------------------------------------------------------------------------





Fraudulent Conveyance Act, Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to the guaranty set forth
herein and the obligations of each Guarantor hereunder, if the obligations of
such Guarantor under Section 1 hereof would otherwise be determined to be void,
invalid or unenforceable, or subordinated to the claims of any other creditors,
in such action or proceeding on account of the amount of its liability under
Section 1, then, notwithstanding any other provision hereof to the contrary, the
amount of such liability shall, without any further action by such Guarantor,
any Lender, the Security Agent, Administrative Agent or any other Person, be
automatically limited and reduced to the highest amount which is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.
(b)In such circumstances, to effectuate the foregoing, the amount of the
liability of each Guarantor hereunder shall be determined without taking into
account any liabilities under any other indebtedness of or guarantee by such
Guarantor. For purposes of the foregoing, all indebtedness and guarantees of
such Guarantor other than the guarantee under Section 1 hereof will be deemed to
be enforceable and payable after the guarantee under Section 1. To the fullest
extent permitted by applicable Law, this Section 8 shall be for the benefit
solely of creditors and representatives of creditors of each Guarantor and not
for the benefit of such Guarantor or the holders of any equity interest in such
Guarantor. Each Guarantor agrees that Obligations may at any time and from time
to time be incurred or permitted in an amount exceeding the maximum liability of
such Guarantor under this Section 8 without impairing the guaranty contained in
Section 1 hereof or affecting the rights and remedies of any Secured Party
hereunder.
(c)Notwithstanding anything to the contrary contained in this Guaranty or any
provision of any other Loan Document, if and to the extent, under the Commodity
Exchange Act (7 U.S.C. § 1 et seq., as amended from time to time, and any
successor statute) (the “Commodity Exchange Act”) or any rule, regulation or
order of the Commodity Futures Trading Commission (the “CFTC”) (or the
application or official interpretation of any thereof), all or a portion of the
guarantee of such Guarantor of, or the grant by such Guarantor of a security
interest for, any obligation (a “Swap Obligation”) to pay or perform under any
agreement, contract, Swap Contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act (or the
analogous term or section in any amended or successor statute) is or becomes
illegal (an “Excluded Swap Obligation”), the Guaranteed Obligations of such
Guarantor shall not extend to or include any such Excluded Swap Obligation.
SECTION 9.    Representations, Warranties and Covenants of the Guarantors
(a)    Subject to Section 2.22 of the Credit Agreement, each Guarantor
represents and warrants to the Secured Parties that on the date hereof and on
the date of each extension of credit under the Credit Agreement (other than the
Closing Date) (or, if later, the date on which such Guarantor becomes a party to
this Guaranty pursuant to Section 15 hereof), the representations and warranties
set forth in Article III of the Credit Agreement and the other Loan Documents to
which such Guarantor is a party, each of which is incorporated herein by
reference, are true and correct in all material respects (or in all respects if
qualified by materiality or Material Adverse Effect), on and as of such date
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects (or in all respects if qualified by materiality or Material
Adverse Effect), on and as of such earlier date.
(b)    Each Guarantor covenants and agrees with the Secured Parties that, from
and after the date of this Guaranty (or, if later, the date such Guarantor
becomes a party hereto pursuant to Section 15 hereof) until the payment in full
of the Guaranteed Obligations, such Guarantor will perform and observe, and
cause each of its Subsidiaries to perform and observe, all of the terms,
covenants and




--------------------------------------------------------------------------------





agreements set forth in the Loan Documents on its or their part to be performed
or observed or that the Borrower has agreed to cause such Guarantor or such
Subsidiaries to perform or observe.
SECTION 10.    Enforcement Expenses; Indemnification
(a)    Each Guarantor agrees to pay or reimburse the Security Agent and
Administrative Agent for all its costs and expenses incurred in collecting
against such Guarantor under the guarantee contained in Section 1 or otherwise
enforcing or preserving any rights under this Guaranty and the other Loan
Documents to which such Guarantor is a party, including, without limitation, the
fees and disbursements of counsel, subject to the limitations set forth in
Section 9.05(a) of the Credit Agreement.
(b)    Each Guarantor agrees to pay, and to hold the Security Agent, the
Administrative Agent and all Secured Parties, and all Indemnitees pursuant to
Section 9.05 of the Credit Agreement, harmless from, any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Guaranty to the extent the Borrower would be required to do so pursuant to
Section 9.05 of the Credit Agreement.
(c)    Each Guarantor agrees that the provisions of Section 2.20 of the Credit
Agreement are hereby incorporated herein by reference, mutatis mutandis, and
each Secured Party shall be entitled to rely on each of them as if they were
fully set forth herein.
(d)    The agreements in this Section 10 shall survive repayment of the
Guaranteed Obligations and all other amounts payable under the Credit Agreement
and the other Loan Documents.
SECTION 11.    Information. Each of the Guarantors assumes all responsibility
for being and keeping itself informed of each Loan Party’s financial condition
and assets, and of all other circumstances bearing upon the risk of nonpayment
of the Guaranteed Obligations and the nature, scope and extent of the risks that
such Guarantor assumes and incurs hereunder, and agrees that none of the
Administrative Agent or the other Secured Parties will have any duty to advise
any of the Guarantors of information known to it or any of them regarding such
circumstances or risks.
SECTION 12.    Termination; Release.
(a)    This Guaranty (i) shall terminate upon termination of the Commitments,
payment in full of the Guaranteed Obligations (other than contingent, unasserted
indemnification obligations and obligations and liabilities under Treasury
Services Agreements and Swap Contracts not due and payable) and the expiration
or termination of all Letters of Credit (other than Letters of Credit that are
Cash Collateralized or back-stopped by a letter of credit in form, amount and
substance reasonably satisfactory to the applicable L/C Issuer) and (ii) shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Guaranteed Obligation is rescinded or must
otherwise be restored by any Secured Party or any Guarantor upon the bankruptcy
or reorganization of any Loan Party or otherwise.
(b)    A Guarantor shall be automatically released from its obligations under
this Guaranty:
upon (i) upon a sale or other disposition (including by way of consolidation,
merger, amalgamation or combination) of the Capital Stock of the relevant
Guarantor (whether by direct sale or sale of a holding company of such
Guarantor) or the sale or disposition of all equity interest of suchor
substantially all the assets of the Guarantor to a Person(other than to the
Borrower or a Guarantor or (ii) the consummation of any other transaction
permitted byRestricted Subsidiary), in each case if the sale or other
disposition does not violate Section 4.08 in Annex I to the Credit Agreement as
a result of which such Guarantor becomes an Excluded Subsidiary.;




--------------------------------------------------------------------------------





(ii) (A) upon the designation in accordance with the Credit Agreement of that
Guarantor as an Unrestricted Subsidiary or (B) if such Guarantor otherwise
becomes an Excluded Subsidiary (other than pursuant to clause (1) of the
definition thereof);
(iii) with respect to any Guarantor that is not the continuing or surviving
Person in the relevant consolidation or merger, as a result of a transaction
that complies with the provisions of Section 5.02 in Annex I to the Credit
Agreement;
(iv) as described under Section 4.16 in Annex I to the Credit Agreement; or
(v) as provided under Section 9.08 of the Credit Agreement.
SECTION 13.    Binding Effect; Several Agreement; Assignments. Whenever in this
Guaranty any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party, and all covenants,
promises and agreements by or on behalf of the Guarantors that are contained in
this Guaranty shall bind and inure to the benefit of each of the Guarantors and
its respective successors and assigns. This Guaranty shall be binding upon each
of the Guarantors and their respective successors and assigns, and shall inure
to the benefit of the Administrative Agent and the other Secured Parties, and
their respective successors and assigns, except that no Guarantor shall have the
right to assign or transfer its rights or obligations hereunder or any interest
herein (and any such attempted assignment or transfer shall be void), except as
expressly permitted by this Guaranty or the Credit Agreement. This Guaranty
shall be construed as a separate agreement with respect to each Guarantor and
may be amended, modified, supplemented, waived or released with respect to any
Guarantor without the approval of any other Guarantor and without affecting the
obligations of any other Guarantor hereunder.
SECTION 14.    Waivers; Amendment.
(a)    The rights, remedies, powers, privileges, and discretions of the
Administrative Agent hereunder and under applicable Law (herein, the
“Administrative Agent’s Rights and Remedies”) shall be cumulative and not
exclusive of any rights or remedies which they would otherwise have. No delay or
omission by the Administrative Agent in exercising or enforcing any of the
Administrative Agent’s Rights and Remedies shall operate as, or constitute, a
waiver thereof. No waiver by the Administrative Agent of any Event of Default or
of any default under any other agreement shall operate as a waiver of any other
default hereunder or under any other agreement. No single or partial exercise of
any of the Administrative Agent’s Rights or Remedies, and no express or implied
agreement or transaction of whatever nature entered into between the
Administrative Agent and any Person, at any time, shall preclude the other or
further exercise of the Administrative Agent’s Rights and Remedies. No waiver by
the Administrative Agent of any of the Administrative Agent’s Rights and
Remedies on any one occasion shall be deemed a waiver on any subsequent
occasion, nor shall it be deemed a continuing waiver. The Administrative Agent’s
Rights and Remedies may be exercised at such time or times and in such order of
preference as the Administrative Agent may determine. The Administrative Agent’s
Rights and Remedies may be exercised without resort or regard to any other
source of satisfaction of the Guaranteed Obligations. No waiver of any
provisions of this Guaranty or any other Loan Document or consent to any
departure by any Guarantor therefrom shall in any event be effective unless the
same shall be permitted by Section 14(b) hereof, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice to or demand on any Guarantor in any case shall entitle such
Guarantor or any other Guarantor to any other or further notice or demand in the
same, similar or other circumstances.
(b)    Neither this Guaranty nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Administrative Agent and a




--------------------------------------------------------------------------------





Guarantor or the Guarantors with respect to whom such waiver, amendment or
modification is to apply, subject to any consent required in accordance with
Section 9.08 of the Credit Agreement.
SECTION 15.    Additional Guarantors
. Each Person that becomes a party to this Guaranty shall become a Guarantor as
defined in the Credit Agreement for all purposes of this Guaranty upon execution
and delivery by such Person of a Joinder Agreement in the form of Annex I
hereto. The obligations of a Guarantor executing and delivering a Joinder
Agreement shall be subject to such limitations as are mandated under applicable
laws in addition to the limitations set forth in Section 8 and set out in the
relevant Joinder Agreement.
SECTION 16.    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under this Guaranty in respect of Swap
Obligations; provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 16 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 16, or
otherwise under this Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount.
The obligations of each Qualified ECP Guarantor under this Section 16 shall
remain in full force and effect until the Guaranteed Obligations are paid in
full (other than contingent, unasserted indemnification obligations and
obligations and liabilities under Treasury Services Agreements and Swap
Contracts not due and payable), the expiration or termination of all Letters of
Credit (other than Letters of Credit that are Cash Collateralized or
back-stopped by a letter of credit in form, amount and substance reasonably
satisfactory to the applicable L/C Issuer) and the termination of Commitments.
Each Qualified ECP Guarantor intends that this Section 16 constitute, and this
Section 16 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Guarantor for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act. For purposes of this Guaranty, a
Guarantor shall qualify as a “Qualified ECP Guarantor” with respect to any Swap
Obligation, if it has total assets exceeding $10,000,000 at the time its
guarantee thereof becomes effective with respect to such Swap Obligation or if
such Guarantor otherwise constitutes an “eligible contract participant” under
the Commodity Exchange Act or any regulations promulgated thereunder and can
cause another person to qualify as an “eligible contract participant” at such
time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.
SECTION 17.    Copies and Facsimiles. This instrument and all documents which
have been or may be hereinafter furnished by the Guarantors to the
Administrative Agent may be reproduced by the Administrative Agent by any
photographic, microfilm, xerographic, digital imaging, or other process. Any
such reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made in the regular course of
business). Any facsimile or other electronic transmission which bears proof of
transmission shall be binding on the party which or on whose behalf such
transmission was initiated and likewise so admissible in evidence as if the
original of such facsimile or other electronic transmission had been delivered
to the party which or on whose behalf such transmission was received.
SECTION 18.    Governing Law. THIS GUARANTY AND ANY CLAIM, CONTROVERSY, DISPUTE
OR CAUSE OF ACTION (WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS GUARANTY AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.




--------------------------------------------------------------------------------





SECTION 19.    Notices. All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement; provided, that communications and notices
to the Guarantors may be delivered to the Borrower on behalf of each of the
Guarantors.
SECTION 20.    Survival of Agreement; Severability.
(a)    All covenants, agreements, indemnities, representations and warranties
made by the Guarantors herein and in the certificates or other instruments
delivered in connection with or pursuant to this Guaranty, the Credit Agreement
or any other Loan Document shall be considered to have been relied upon by the
Administrative Agent and the other Secured Parties and shall survive the
execution and delivery of this Guaranty, the Credit Agreement and the other Loan
Documents and the making of any Loans by the Lenders, regardless of any
investigation made by the Administrative Agent or any other Secured Party or on
their behalf, and shall continue in full force and effect until terminated as
provided in Section 12 hereof.
(b)    In the event any provision of this Guaranty should be held to be invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which come
as close as possible to that of the invalid, illegal or unenforceable
provisions.
SECTION 21.    Counterparts. This Guaranty may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Guaranty by
facsimile transmission or by other electronic transmission (including “.pdf’ or
“.tif’) shall be as effective as delivery of a manually signed counterpart of
this Guaranty.
SECTION 22.    Rules of Interpretation. The rules of interpretation specified in
Section 1.02 of the Credit Agreement shall be applicable to this Guaranty.
SECTION 23.    Jurisdiction; Consent to Service of Process.
(a)    Each of the Guarantors hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York
County, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Guaranty or the other Loan Documents (other
than with respect to actions taken by the Security Agent and any other Secured
Party in respect of rights under any Security Document governed by any law other
than New York law or with respect to any Collateral subject thereto), or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Guaranty shall affect any
right that the Administrative Agent, the Security Agent or any other Secured
Party may otherwise have to bring any action or proceeding relating to this
Guaranty or the other Loan Documents against a Guarantor or its properties in
the courts of any jurisdiction if required to realize upon the Collateral as
determined in good faith by the Person bringing such action or proceeding.
(b)    Each of the Guarantors hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to




--------------------------------------------------------------------------------





the laying of venue of any suit, action or proceeding arising out of or relating
to this Guaranty or the other Loan Documents in any New York State or Federal
court. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
(c)    Each party to this Guaranty irrevocably consents to service of process in
the manner provided for notices in Section 19 hereof. Nothing in this Guaranty
will affect the right of any party to this Guaranty to serve process in any
other manner permitted by law.
SECTION 24.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS GUARANTY. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 24.
SECTION 25.    Judgment Currency. Each Guarantor agrees that the provisions of
Section 9.21 of the Credit Agreement are hereby incorporated herein by
reference, mutatis mutandis, and the Security Agent, the Administrative Agent
and each other Secured Party shall be entitled to rely on each of them as if
they were fully set forth herein.


 




 




--------------------------------------------------------------------------------





[Signature Pages Follow]




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Guarantors have duly executed this Guaranty as of the
day and year first above written.
GUARANTORS:


[•]GUARANTORS:




[•]
By:
_______________________

Name:
Title:


[•]
By:
_______________________

Name:
Title:


By: ------------------_________________________
               Name:
               Title:
[•]
By: ------------------_________________________
               Name:
               Title:

ACKNOWLEDGED AND AGREED
as of the date first above written:


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


By:        
By:
__________________________

Name:
Title:






--------------------------------------------------------------------------------





Annex I to
Facility Guaranty


JOINDER AGREEMENT, dated as of _____________, 20__, made by
____________________, a __________ corporation (the “Additional Guarantor”), in
favor of (a) JPMorgan Chase Bank, N.A., as administrative agent (together with
any successor and assign, the “Administrative Agent”) for its own benefit and
the benefit of the other Secured Parties, (b) the Secured Parties and (c) the
Security Agent (on behalf of and for the benefit of the Administrative Agent and
the other Secured Parties, but solely in its role as representative of the
Secured Parties in holding and enforcing the Collateral and the Security
Documents). Capitalized terms used herein and not defined herein shall have the
meanings assigned to such terms in the Credit Agreement.
W I T N E S S E T H:
WHEREAS, reference is made to that certain Credit Agreement, dated as of October
[9], 2015 (as amended, modified, supplemented or restated hereafter, the “Credit
Agreement”), among CSC Holdings, LLC (a successor by merger to Neptune Finco
Corp.), a Delaware limited liability company (the “Borrower”), the Lenders party
thereto (the “Lenders”), the Administrative Agent and the other parties thereto.
Capitalized terms used herein and not defined herein shall have the meanings
assigned to such terms in the Credit Agreement;
WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (other than the Additional Guarantor) have entered into the
Guaranty, dated as of [_____] (as amended, supplemented replaced or otherwise
modified from time to time, the “Guaranty”) in favor of the (a) Administrative
Agent for its own benefit and the benefit of the other Secured Parties, (b) the
Secured Parties and (c) the Security Agent (on behalf of and for the benefit of
the Administrative Agent and the other Secured Parties, but solely in its role
as representative of the Secured Parties in holding and enforcing the Collateral
and the Security Documents);
WHEREAS, the Credit Agreement requires the Additional Guarantor to become a
party to the Guaranty; and
WHEREAS, the Additional Guarantor has agreed to execute and deliver this Joinder
Agreement in order to become a party to the Guaranty;
NOW, THEREFORE, IT IS AGREED:
1.Guaranty. By executing and delivering this Joinder Agreement, the Additional
Guarantor, as provided in Section 15 of the Guaranty, hereby becomes a party to
the Guaranty as a Guarantor thereunder with the same force and effect as if
originally named therein as a Guarantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Guarantor thereunder. The Additional Guarantor hereby represents and warrants
that, subject to any supplements to the Loan Document schedules attached hereto
as Annex A [and Section 2.22 of the Credit Agreement], each of the
representations and warranties contained in Article III of the Credit Agreement
and the other Loan Documents to which such Guarantor is a party, in each case as
they relate to such Guarantor, each of which is incorporated herein by
reference, are true and correct in all material respects (or in all respects if
qualified by materiality or Material Adverse Effect) on and as the date hereof
(after giving effect to this Joinder Agreement) as if made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties are true
and correct in all material respects (or in all respects if qualified by
materiality or Material Adverse Effect), on and as of such earlier date,
provided that each such




--------------------------------------------------------------------------------





reference in each such representation and warranty to any Borrower’s knowledge
shall, for the purposes of this Section 1, be deemed to be a reference to such
Guarantor’s knowledge.
2.GOVERNING LAW. THIS JOINDER AGREEMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR
OTHER CAUSE OF ACTION (WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS JOINDER AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.
3.Successors and Assigns. This Joinder Agreement will be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, except that the Additional Guarantor may not assign, transfer or
delegate any of its rights or obligations under this Joinder Agreement without
the prior written consent of the Administrative Agent and any such assignment,
transfer or delegation without such consent shall be null and void.
IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.
[ADDITIONAL GUARANTOR]
By:         
Name: _______________________
Title:




--------------------------------------------------------------------------------





Annex A to
Joinder Agreement


Loan Document Schedule Supplements










--------------------------------------------------------------------------------






 


SCHEDULE 7
to Eleventh Amendment




PLEDGE AGREEMENT
dated as of June 21, 2016
Among
CSC HOLDINGS, LLC
and
CERTAIN SUBSIDIARIES OF CSC HOLDINGS, LLC,
as Pledgors
and
JPMORGAN CHASE BANK, N.A.,
as Security Agent








--------------------------------------------------------------------------------











TABLE OF CONTENTS
 
 
 
 
Page


ARTICLE I SECURITY INTEREST
1


Section 1.01    Grant of Security Interest
1


Section 1.02    Validity and Priority of Security Interest
1


Section 1.03    Maintenance of Status of Security Interest, Collateral and
Rights
1


Section 1.04    Evidence of Status of Security Interest
1


Section 1.05    Pledgors Remain Obligated; Security Agent Not Obligated
1


ARTICLE II CERTAIN REPRESENTATIONS AND WARRANTIES
1


Section 2.01    Required Taxes
2


Section 2.02    Status of Collateral    
2


Section 2.03    Organizational Information of Pledgors.
2


ARTICLE III CERTAIN COVENANTS
2


Section 3.01    Certain Matters Relating to Preservation of Status of Security
Interest
2


Section 3.02    Preservation of Enforceability
2


Section 3.03    Ownership and Defense of Collateral
2


Section 3.04    Certain Rights of Security Agent and Pledgors
2


Section 3.05    Distributions    
3


Section 3.06    No Disposition of Collateral
3


Section 3.07    Limitations.
3


ARTICLE IV EVENT OF DEFAULT
3


Section 4.01    Application of Proceeds
3


Section 4.02    General
3


Section 4.03    Security Agent’s Rights with Respect to Proceeds and Other
Collateral
4


Section 4.04    Restricted Offering Dispositions of Pledged Equity Interest
Collateral
4


Section 4.05    Notice of Disposition of Collateral
4


Section 4.06    Regulatory Approvals
5


ARTICLE V MISCELLANEOUS
5


Section 5.01    Expenses
5


Section 5.02    Security Agent’s Right to Perform on Pledgors’ Behalf
5


Section 5.03    No Interference; Compensation
5


 
 
 
 
 
 







--------------------------------------------------------------------------------









Section 5.04    Security Agent’s Right to Use Agents and to Act in Name of
Pledgors
5


Section 5.05    Limitation of Security Agent’s Obligations with Respect to
Collateral
6


Section 5.06    Rights of Security Agent Under Uniform Commercial Code and
Applicable Law
6


Section 5.07    Waivers of Rights Inhibiting Enforcement
6


Section 5.08    Power of Attorney
6


Section 5.09    Nature of Pledgors’ Obligations
7


Section 5.10    No Release of Pledgor
7


Section 5.11    Certain Other Waivers    
8


Section 5.12    [Reserved]
8


Section 5.13    Recovered Payments    
8


Section 5.14    Evidence of Obligations
9


Section 5.15    Binding Nature of Certain Adjudications
9


Section 5.16    Subordination of Rights
9


Section 5.17    Termination; Release    
9


Section 5.18    Notices
10


Section 5.19    Interest    
10


Section 5.20    Payments by the Pledgors
10


Section 5.21    Remedies of the Essence
10


Section 5.22    Rights Cumulative
10


Section 5.23    Amendments; Waivers; Additional Pledgors    
11


Section 5.24    Assignments and Participations
11


Section 5.25    Successor Secured Parties
11


Section 5.26    Governing Law
12


Section 5.27    LIMITATION OF LIABILITY
12


Section 5.28    Severability of Provisions
12


Section 5.29    Counterparts
12


Section 5.30    Survival of Obligations
12


Section 5.31    Entire Agreement
12


Section 5.32    Successors and Assigns
13


Section 5.33    Non-Lender Secured Parties
13


Section 5.34    Intercreditor Agreement.
13


ARTICLE VI INTERPRETATION    
13


Section 6.01    Definitional Provisions
14


Section 6.02    Other Interpretative Provisions
16


Section 6.03    Captions
17


 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------





PLEDGE AGREEMENT
In consideration of the execution and delivery of the Credit Agreement by the
Lenders listed on the signature pages thereof and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) and security
agent (in such capacity, the “Security Agent”), CSC Holdings, LLC, a Delaware
limited liability company (the “Company”), and each of the undersigned
subsidiaries of the Company (each, together with the Company and each Additional
Pledgor (defined below) that becomes a party hereto pursuant to Section 5.23,
collectively, the “Pledgors” and, individually, each a “Pledgor”) hereby agree
with the Security Agent as follows (with certain terms used herein being defined
in Article 6):
ARTICLE I
SECURITY INTEREST
Section 1.01    Grant of Security Interest. To secure the payment and
performance of the Obligations, each Pledgor hereby mortgages, pledges and
assigns the Collateral to the Security Agent, and grants to the Security Agent
for the benefit of the Secured Parties, a continuing security interest in, and a
continuing lien upon, the Collateral.
Section 1.02    Validity and Priority of Security Interest. Each Pledgor agrees
that (a) the Security Interest shall at all times be valid, perfected and
enforceable against such Pledgor and all third parties, in accordance with the
terms hereof, as security for the Obligations, and (b) the Collateral shall not
at any time be subject to any Lien, other than a Permitted Lien, that is prior
to, on a parity with or junior to such Security Interest.
Section 1.03    Maintenance of Status of Security Interest, Collateral and
Rights.
(a)Required Action. Each Pledgor shall take all action, including the actions
specified on Schedule 1.03, that may be necessary, or that the Security Agent
may reasonably request, so as at all times (i) to maintain the validity,
perfection, enforceability and priority of the Security Interest in the
Collateral in conformity with the requirements of Section 1.02, (ii) to protect
and preserve the Collateral and (iii) to protect and preserve, and to enable the
exercise or enforcement of, the rights of the Security Agent therein and
hereunder and under the other Collateral Documents.
(b)Authorized Action. The Security Agent is hereby authorized to file one or
more financing or continuation statements or amendments thereto in the name of
any Pledgor. A carbon, photographic or other reproduction of this Agreement or
of any financing statement filed in connection with this Agreement shall be
sufficient as a financing statement. The Security Agent shall provide such
Pledgor with a copy of each financing or continuation statement or amendment
thereto.
Section 1.04    Evidence of Status of Security Interest. The Security Agent may,
from time to time at the expense of the Pledgors, obtain such file search
reports from such Uniform Commercial Code and other filing and recording offices
as the Security Agent may reasonably require.
Section 1.05    Pledgors Remain Obligated; Security Agent Not Obligated. The
grant by each Pledgor to the Security Agent of the Security Interest shall not
(a) relieve such Pledgor of any Liability to any Person under or in respect of
any of the Collateral or (b) impose on the Security Agent any such Liability or
any Liability for any act or omission on the part of such Pledgor relative
thereto.
ARTICLE II
CERTAIN REPRESENTATIONS AND WARRANTIES
Each Pledgor represents and warrants as follows:
1




--------------------------------------------------------------------------------





Section 2.01    Required Taxes. Except for those specified on Schedule 2.01, no
recording or other Taxes or recording, filing or other fees or charges are
payable in connection with, arise out of, or are in any way related to, the
execution, delivery, performance, filing or recordation of any of the Collateral
Documents or the creation or perfection of the Security Interest.
Section 2.02    Status of Collateral.
(a)    (a) None of the Pledged Equity Interest of such Pledgor has been issued
or transferred in violation of the securities registration, securities
disclosure or similar laws of any jurisdiction to which such issuance or
transfer may be subject.
(b)    Each Pledgor represents and warrants that (i) so long as any Pledged
Equity Interests are Collateral, such Collateral is and shall be (A) duly
authorized and validly issued and fully paid and non-assessable and (B) freely
saleable without limit, or registration or qualification under applicable Laws
and (ii) as of the date hereof, Schedule 2.02 is a true and correct list of all
of the Pledged Equity Interests owned by such Pledgor in a Restricted
Subsidiary.
Section 2.03.    Organizational Information of Pledgors. As of the date hereof,
Schedule 2.03 sets forth each Pledgor’s name as it appears in official filings,
state of incorporation or organization, chief executive office, organization
type, organization number, if any, issued by its state of incorporation or
organization, and its federal employer identification number, if any.
ARTICLE III
CERTAIN COVENANTS
Section 3.01    Certain Matters Relating to Preservation of Status of Security
Interest.
(a)    Change of Name, Identity, Etc. Each Pledgor shall not change its name,
state of incorporation or organization, organization type or, in the case of any
Pledgor which is not a registered organization organized under state law, its
chief executive office specified therefor in Schedule 2.03, without giving the
Security Agent notice thereof within ten Business Days after the date of such
change, or within such other notice period that is acceptable to the Security
Agent.
(b)    Other Financing Statements. Except with respect to Permitted Liens, no
Pledgor shall file, or suffer to be on file, or authorize or permit to be filed
or to be on file, in any jurisdiction, any financing statement or like
instrument with respect to the Collateral in which the Security Agent is not
named as the sole secured party except to the extent such filing relates to a
Permitted Lien.
Section 3.02     Preservation of Enforceability. Each Pledgor shall take all
commercially reasonable action and use commercially reasonable efforts to obtain
all consents and Government Approvals required so that its obligations under the
Collateral Documents will at all times be legal, valid and binding and
enforceable in accordance with their respective terms.
Section 3.03    Ownership and Defense of Collateral. Each Pledgor shall at all
times (a) have good title to, and be the sole owner of, each asset that is
Collateral, free of any Liens other than Permitted Liens, and free of (i) in the
case of any Collateral that is a financial asset, any adverse claim (as defined
in Section 8-102(a)(1) of the Uniform Commercial Code), and (ii) in the case of
any Collateral that is an instrument, any claim referred to in Section 3-305(1)
of the Uniform Commercial Code and (b) use commercially reasonable efforts to
defend the Collateral against the claims and demands of all third Persons,
except that this Section 3.03 shall not apply to (but only for so long as such
Lien is a Permitted Lien) the interest in the Collateral and the claims and
demands of a holder of a Permitted Lien.
Section 3.04    Certain Rights of Security Agent and Pledgors.
2




--------------------------------------------------------------------------------





(a)    (a) During an Event of Default, the Security Agent may, and is hereby
authorized to, transfer into or register in its name or the name of its nominee
any or all of the Collateral and after a notice to each applicable Pledgor that
it intends to exercise its rights under this Section 3.04, may, from time to
time, in its own or such Pledgor’s name, exercise any and all rights, powers and
privileges with respect to the Collateral, and with the same force and effect,
as could such Pledgor.
(b)    Unless and until the Security Agent exercises its rights under
Section 3.04(a), such Pledgor may, with respect to any of the Pledged Equity
Interests, vote and give consents, ratifications and waivers with respect
thereto, except to the extent that any such action would reasonably be expected
to materially adversely affect the value thereof as Collateral.
Section 3.05    Distributions. Each Pledgor may, unless an Event of Default is
continuing and if permitted under the terms of the Credit Agreement, receive and
retain all Distributions in respect of Pledged Equity Interests owned by such
Pledgor. During an Event of Default, the Security Agent shall be entitled to
receive and retain such Distributions and the Security Agent may notify, or
request such Pledgor to notify, each applicable Restricted Subsidiary to make
such Distributions directly to the Security Agent.
Section 3.06    No Disposition of Collateral. Each Pledgor shall not, sell,
lease, transfer or otherwise dispose of any Collateral, or any interest therein,
except as permitted under the Loan Documents.
Section 3.07    Limitations. Notwithstanding any other provision of this
Agreement or any other Loan Document, no Pledgor will be required to take any
action in any jurisdiction other than the United States of America, or required
by the laws of any such non-U.S. jurisdiction, or enter into any security
agreement or pledge agreement governed by the laws of any such non-U.S.
jurisdiction, in order to create any security interests (or other Liens) in
assets located or titled outside of the United States of America or to perfect
any security interests (or other Liens) in any Collateral.
ARTICLE IV
EVENT OF DEFAULT
During an Event of Default, and in each such case:
(A)Proceeds
Section 4.01    Application of Proceeds. All cash proceeds received by the
Security Agent upon any sale of, collection of, or other realization upon, all
or any part of the Collateral and all cash held by the Security Agent as
Collateral shall, subject to the Security Agent’s right to continue to hold the
same as cash Collateral, be applied as set forth in Section 7.02 of the Credit
Agreement.
(B)Remedies
Section 4.02    General.
(a)    Power of Sale. The Security Agent (i) may sell the Collateral in one or
more parcels at public or private sale, at any of its offices or elsewhere, for
cash, on credit or for future delivery, and at such price or prices and upon
such other terms as it may deem commercially reasonable, (ii) shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given, and (iii) may adjourn any public or private sale from time to time
by announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.
(b)    Foreclosure. The Security Agent, instead of exercising the power of sale
conferred
3




--------------------------------------------------------------------------------





upon it by Section 4.02(a) and applicable Laws, may proceed by a suit or suits
at law or in equity to foreclose the Security Interest and sell the Collateral,
or any portion thereof, under a judgment or a decree of a court or courts of
competent jurisdiction.
(c)Receiver. The Security Agent may obtain the appointment of a receiver of the
Collateral and each Pledgor consents to and waives any right to notice of such
appointment.
Section 4.03    Security Agent’s Rights with Respect to Proceeds and Other
Collateral.
(a)    (a) All payments and other deliveries received by or for the account of
the Security Agent from time to time pursuant to Section 3.05, together with the
proceeds of all other Collateral from time to time held by or for the account of
the Security Agent (whether as a result of the exercise by the Security Agent of
its rights under Section 4.02(a) or (b) or otherwise) may, at the election of
the Security Agent, (i) be held by the Security Agent, or any Person designated
by the Security Agent to receive or hold the same, as Collateral, (ii) be or
continue to be applied as provided in Section 4.01 or (iii) be disposed of as
provided in Section 4.02(a) or (b) and Section 4.04.
(b)    Enforcement by Security Agent. The Security Agent may, without notice to
the Pledgors (to the extent permitted by law) and at such time or times as the
Security Agent in its sole discretion may determine, exercise any or all of the
Pledgors’ rights in, to and under, or in any way connected with or related to,
any or all of the Collateral, including (i) demanding and enforcing payment and
performance of, and exercising any or all of the Pledgors’ rights and remedies
with respect to the collection, enforcement or prosecution of, any or all of the
Collateral Obligations, in each case by legal proceedings or otherwise,
(ii) settling, adjusting, compromising, extending, renewing, discharging and
releasing any or all of, and any legal proceedings brought to collect or enforce
any or all of, the Collateral Obligations and (iii) preparing, filing and
signing the name of any Pledgor on (A) any proof of claim or similar document to
be filed in any bankruptcy or similar proceeding involving any Collateral Debtor
and (B) any notice of lien, assignment or satisfaction of lien, or similar
document in connection with any Collateral Obligation.
(c)    Adjustments. The Security Agent may settle or adjust disputes and claims
directly with Collateral Debtors for amounts and on terms that the Security
Agent considers advisable and in all such cases only the net amounts received by
the Security Agent in payment of such amounts, after deduction of out-of-pocket
costs and expenses of collection, including reasonable attorneys’ fees, shall be
subject to the other provisions of this Agreement.
Section 4.04    Restricted Offering Dispositions of Pledged Equity Interest
Collateral. The Security Agent may, at its election, comply with any limitation
or restriction (including any restriction on the number of prospective bidders
and purchasers or any requirement that they have certain qualifications or that
they represent and agree that they are purchasing for their own account for
investment and not with a view to the distribution or resale of such Pledged
Equity Interests) as it may be advised by counsel is necessary in order to avoid
any violation of applicable Laws or to obtain any Governmental Approval, and
such compliance shall not result in such sale being considered or deemed not to
have been made in a commercially reasonable manner, nor shall the Security Agent
be liable nor accountable to such Pledgor for any discount allowed by reason of
the fact that such Pledged Equity Interests are sold in compliance with any such
limitation or restriction. A private sale of which notice shall have been
published in accordance with applicable “no action” letters published by the
Securities and Exchange Commission, and that otherwise complies with such
letters, shall be deemed to constitute a “public disposition” within the meaning
of Section 9-610(c)(1) of the Uniform Commercial Code.
Section 4.05    Notice of Disposition of Collateral. Any notice to a Pledgor of
disposition of
4




--------------------------------------------------------------------------------





Collateral may be in the form of Exhibit B.
Section 4.06    Regulatory Approvals. Any provision contained herein to the
contrary notwithstanding, no action shall be taken hereunder by the Security
Agent with respect to any item of Collateral unless and until all applicable
requirements (if any) of any federal or state laws, rules and regulations of
other regulatory or governmental bodies applicable to or having jurisdiction
over the Pledgors have been satisfied with respect to such action and there
shall have been obtained such consents, approvals and authorizations (if any) as
may be required to be obtained from any operating municipality and any other
governmental authority under the terms of any franchise, license or similar
operating right held by any Pledgor that purports to restrict a change of
ownership or control of such Collateral. It is the intention of the parties
hereto that any enforcement of the Liens in favor of the Security Agent on the
Collateral shall in all relevant respects be subject to and governed by said
statutes, rules and regulations and franchise, license or similar rights and
that nothing in this Agreement shall be construed to diminish the control
exercised by the Pledgors except in accordance with the provisions of such
statutory requirements, rules and regulations, franchise, license, or similar
right. Each of the Pledgors agrees that upon request from time to time by the
Security Agent it will use its reasonable best efforts to obtain any
governmental, regulatory or third party consents to enforcement referred to in
this Section 4.06.
ARTICLE V
MISCELLANEOUS
Section 5.01    Expenses.
(a)     Each Pledgor agrees to pay or reimburse the Security Agent and
Administrative Agent for all its costs and expenses incurred in enforcing or
preserving any rights under this Agreement, including, without limitation, the
fees and disbursements of counsel, subject to the limitations set forth in
Section 9.05(a) of the Credit Agreement.
(b)     Each Pledgor agrees to pay, and to hold the Security Agent, the
Administrative Agent and all Secured Parties, and all Indemnitees pursuant to
Section 9.05 of the Credit Agreement, harmless from, any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement to the extent the Borrower would be required to do so pursuant to
Section 9.05 of the Credit Agreement.
(c)     Each Pledgor agrees that the provisions of Section 2.20 of the Credit
Agreement are hereby incorporated herein by reference, mutatis mutandis, and
each Secured Party shall be entitled to rely on each of them as if they were
fully set forth herein.
(d)     The agreements in this Section 5.01 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.
Section 5.02    Security Agent’s Right to Perform on Pledgors’ Behalf. If any
Pledgor shall fail to observe or perform any of the terms, conditions, covenants
and agreements to be observed or performed by it under the Collateral Documents,
the Security Agent may (but shall not be obligated to) do the same or cause it
to be done or performed or observed, either in its name or in the name and on
behalf of such Pledgor, and such Pledgor hereby authorizes the Security Agent so
to do.
Section 5.03    No Interference; Compensation. The Security Agent may exercise
its rights and remedies under the Collateral Documents (a) without resistance or
interference by any Pledgor and (b) without payment of any kind to any Pledgor.
Section 5.04    Security Agent’s Right to Use Agents and to Act in Name of
Pledgors. The
5




--------------------------------------------------------------------------------





Security Agent may exercise its rights and remedies under the Collateral
Documents through an agent or other designee and, in the exercise thereof, the
Security Agent or any such other Person may act in its own name or in the name
and on behalf of any Pledgor.
Section 5.05    Limitation of Security Agent’s Obligations with Respect to
Collateral.
(a)    (a) The Security Agent shall have no obligation to protect or preserve
any Collateral or to preserve rights pertaining thereto other than the
obligation to use reasonable care in the custody and preservation of any
Collateral in its possession. The Security Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any Collateral in
its possession if such Collateral is accorded treatment substantially equal to
that which the Security Agent accords its own property. The Security Agent shall
be relieved of all responsibility for any Collateral in its possession upon
surrendering it, or tendering surrender of it, to each applicable Pledgor.
(b)    Nothing contained in the Collateral Documents shall be construed as
requiring or obligating the Security Agent, and the Security Agent shall not be
required or obligated, to (i) make any demand, or to make any inquiry as to the
nature or sufficiency of any payment received by it, or to present or file any
claim or notice or take any action, with respect to any Collateral Obligation or
any other Collateral or the monies due or to become due thereunder or in
connection therewith, (ii) ascertain or take action with respect to calls,
conversions, exchanges, maturities, tenders, offers or other matters relating to
any Collateral, whether or not the Security Agent has or is deemed to have
knowledge or notice thereof, (iii) take any necessary steps to preserve rights
against any prior parties with respect to any Collateral or (iv) notify any
Pledgor of any decline in the value of any Collateral.
Section 5.06    Rights of Security Agent Under Uniform Commercial Code and
Applicable Law. The Security Agent shall have, with respect to the Collateral,
in addition to all of its rights and remedies under the Collateral Documents,
(a) the rights and remedies of a secured party under the Uniform Commercial
Code, whether or not the Uniform Commercial Code would otherwise apply to the
Collateral in question, and (b) the rights and remedies of a secured party under
all other applicable Laws.
Section 5.07    Waivers of Rights Inhibiting Enforcement. Each Pledgor waives
(a) the right to assert in any action or proceeding between it and the Security
Agent any offsets or counterclaims that it may have, (b) all rights (i) of
redemption, appraisement, valuation, stay and extension or moratorium and
(ii) to the marshalling of assets and (c) all other rights the exercise of which
would, directly or indirectly, prevent, delay or inhibit the enforcement of any
of the rights or remedies under the Collateral Documents or the absolute sale of
the Collateral, now or hereafter in force under any applicable Laws, and such
Pledgor, for itself and all who may claim under it, insofar as it or they now or
hereafter lawfully may, hereby waive the benefit of all such laws and rights.
Section 5.08    Power of Attorney. (a) In addition to the other powers granted
the Security Agent by each Pledgor under the Collateral Documents, each Pledgor
hereby appoints the Security Agent, and any other Person that the Security Agent
may designate, as such Pledgor’s attorney-in-fact to act, during the continuance
of an Event of Default, in the name, place and stead of such Pledgor in any way
in which such Pledgor itself could do, with respect to each of the following:
(i) endorsing such Pledgor’s name on (A) any checks, notes, acceptances, money
orders, drafts or other forms of payment, (B) any securities, instruments,
documents, notices, or other documents or agreements relating to the Collateral,
(C) schedules and assignments of Collateral Obligations and (D) notices of
assignment, financing statements and other public records; (ii) taking any
actions or exercising any rights, powers or privileges that such Pledgor is
entitled to take or exercise and that, under the terms of any of the Collateral
Documents, the Security Agent is expressly authorized to take or exercise; and
(iii) doing or causing to be
6




--------------------------------------------------------------------------------





done any or all things necessary or, in the determination of the Security Agent,
desirable to observe or perform the terms, conditions, covenants and agreements
to be observed or performed by such Pledgor under the Collateral Documents and
otherwise to carry out the provisions of the Collateral Documents. Each Pledgor
hereby ratifies and approves all such acts of the attorney.
(b)    To induce any third Person to act under this Section 5.08, each Pledgor
hereby agrees that any third Person receiving a duly executed copy or facsimile
of this Agreement may act under this Section 5.08, and that the termination of
this Section 5.08 shall be ineffective as to such third Person unless and until
actual notice or knowledge of such termination shall have been received by such
third Person, and each Pledgor, on behalf of itself and its successors and
assigns, hereby agrees to indemnify and hold harmless any such third Person from
and against any and all claims that may arise against such third Person by
reason of such third Person having relied on the provisions of this Section
5.08.
Section 5.09    Nature of Pledgors’ Obligations. Each Pledgor’s grant of the
Security Interest as security for the Obligations (a) is absolute and
unconditional, (b) is unlimited in amount, (c) shall be a continuing security
interest securing all present and future Obligations and all promissory notes
and other documentation given in extension or renewal or substitution for any of
the Obligations and (d) shall be irrevocable.
Section 5.10    No Release of Pledgor. SUBJECT TO SECTION 5.17, THE SECURITY
INTEREST SHALL NOT BE LIMITED OR TERMINATED, NOR SHALL THE OBLIGATIONS SECURED
THEREBY BE REDUCED OR LIMITED, NOR SHALL ANY PLEDGOR BE DISCHARGED OF ANY OF ITS
OBLIGATIONS UNDER THE COLLATERAL DOCUMENTS, FOR ANY REASON WHATSOEVER, including
(and whether or not the same shall have occurred or failed to occur once or more
than once and whether or not each applicable Pledgor shall have received notice
thereof):
(a)(i) any increase in the principal amount of, or interest rate applicable to,
(ii) any extension of the time of payment, observance or performance of,
(iii) any other amendment or modification of any of the other terms and
provisions of, (iv) any release, composition or settlement (whether by way of
acceptance of a plan of reorganization or otherwise) of, (v) any subordination
(whether present or future or contractual or otherwise) of, or (vi) any
discharge, disallowance, invalidity, illegality, voidness or other
unenforceability of, the Obligations;
(b)(i) any failure to obtain, (ii) any release, composition or settlement of,
(iii) any amendment or modification of any of the terms and provisions of,
(iv) any subordination of, or (v) any discharge, disallowance, invalidity,
illegality, voidness or other unenforceability of, any guaranties of the
Obligations;
(c)(i) any failure to obtain or any release of, (ii) any failure to protect or
preserve, (iii) any release, compromise, settlement or extension of the time of
payment of any obligations constituting, (iv) any failure to perfect or maintain
the perfection or priority of any Lien upon, (v) any subordination of any Lien
upon, or (vi) any discharge, disallowance, invalidity, illegality, voidness or
other unenforceability of any Lien or intended Lien upon, any collateral now or
hereafter securing the Obligations or any guaranties thereof;
(d)any exercise of, or any election not or failure to exercise, delay in the
exercise of, waiver of, or forbearance or other indulgence with respect to, any
right, remedy or power available to the Security Agent, including (i) any
election not or failure to exercise any right of setoff, recoupment or
counterclaim, (ii) any election of remedies effected by the Security Agent,
including the foreclosure upon any real estate constituting collateral, whether
or not such election affects the right to obtain a deficiency judgment, and
(iii) any election by the Security Agent in any proceeding under the Bankruptcy
Code of
7




--------------------------------------------------------------------------------





the application of Section 1111(b)(2) of such Code; and
(e)Any other act or failure to act or any other event or circumstance that
(i) varies the risk of such Pledgor hereunder or (ii) but for the provisions
hereof, would, as a matter of statute or rule of law or equity, operate to limit
or terminate the security interest or to reduce or limit the Obligations secured
thereby or to discharge such Pledgor from any of its obligations under the
Collateral Documents.
Section 5.11    Certain Other Waivers. Each Pledgor waives:
(a)    any requirement, and any right to require, that any right or power be
exercised or any action be taken against the Company, any other Pledgor, any
guarantor or any collateral for the Obligations;
(b)    all defenses to, and all setoffs, counterclaims and claims of recoupment
against, the Obligations that may at any time be available to the Company, any
other Pledgor, or any guarantor;
(c)    (i) notice of acceptance of and intention to rely on the Collateral
Documents, (ii) notice of the making or renewal of any Loans or other Credit
Extension under the Credit Agreement and of the incurrence or renewal of any
other Obligations, (iii) notice of any of the matters referred to in
Section 5.10 and (iv) all other notices that may be required by applicable Laws
or otherwise to preserve any rights against such Pledgor under the Collateral
Documents, including any notice of default, demand, dishonor, presentment and
protest;
(d)    diligence;
(e)    any defense based upon, arising out of or in any way related to (i) any
claim that any election of remedies by the Security Agent, including the
exercise by the Security Agent of any rights against any collateral, impaired,
reduced, released or otherwise extinguished any right that such Pledgor might
otherwise have had against the Company, any other Pledgor, or any guarantor or
against any collateral, including any right of subrogation, exoneration,
reimbursement or contribution or right to obtain a deficiency judgment, (ii) any
claim based upon, arising out of or in any way related to any of the matters
referred to in Section 5.10 and (iii) any claim that the Collateral Documents
should be strictly construed against the Security Agent; and
(f)ALL OTHER DEFENSES UNDER APPLICABLE LAWS THAT WOULD, BUT FOR THIS CLAUSE (f),
BE AVAILABLE TO SUCH PLEDGOR AS (i) A DEFENSE AGAINST THE ENFORCEMENT OF THE
SECURITY INTEREST, (ii) A REDUCTION OR LIMITATION OF THE OBLIGATIONS SECURED
THEREBY OR (iii) A DEFENSE AGAINST ITS OBLIGATIONS UNDER THE COLLATERAL
DOCUMENTS.
Section 5.12    [Reserved].
Section 5.13    Section 5.12 [Reserved]Recovered Payments. The Obligations shall
be deemed not to have been paid, observed or performed, and each Pledgor’s
obligations under the Collateral Documents in respect thereof shall continue and
not be discharged, to the extent that any payment, observance or performance
thereof by any guarantor, or out of the proceeds of any other collateral, is
recovered from or paid over by or for the account of the Security Agent for any
reason, including as a preference or fraudulent transfer or by virtue of any
subordination (whether present or future or contractual or otherwise) of the
Obligations, whether such recovery or payment over is effected by any judgment,
decree or order of any court or governmental agency, by any plan of
reorganization or by settlement or compromise by the Security Agent (whether or
not consented to by any Pledgor or any guarantor) of any claim for any such
recovery or payment over. Each Pledgor hereby expressly waives the benefit of
any applicable statute of limitations and agrees that it shall be obligated
hereunder with respect
8




--------------------------------------------------------------------------------





to any Obligations whenever such a recovery or payment over occurs.
Section 5.14    Evidence of Obligations. The records of the Administrative Agent
shall be conclusive evidence of the Obligations and of all payments, observances
and performances in respect thereof.
Section 5.15    Binding Nature of Certain Adjudications. Each Pledgor shall be
conclusively bound by the adjudication in any action or proceeding, legal or
otherwise, involving any controversy arising under, in connection with, or in
any way related to, any of the Obligations, and by a judgment, award or decree
entered therein.
Section 5.16    Subordination of Rights. All rights that any Pledgor may at any
time have against any other Pledgor, any guarantor or any other collateral for
the Obligations (including rights of subrogation, exoneration, reimbursement and
contribution and whether arising under applicable Laws or otherwise) in any way
arising out of, related to, or connected with, (i) such Pledgor’s grant of a
security interest in the Collateral or its other obligations under the
Collateral Documents, (ii) any obligation of contribution such Pledgor may have,
or (iii) any sale or other disposition of the Collateral by the Security Agent
or the payment or performance by such Pledgor of any obligation referred to in
clause (i) or (ii), are hereby expressly subordinated to the prior payment,
observance and performance in full of the Obligations. Each Pledgor shall not
enforce any of the rights, or attempt to obtain payment or performance of any of
the obligations, subordinated pursuant to this Section 5.16 until the
Obligations have been paid, observed and performed in full, except that such
prohibition shall not apply to routine acts, such as the giving of notices and
the filing of continuation statements, necessary to preserve any such rights. If
any amount shall be paid to or recovered by any Pledgor (whether directly or by
way of setoff, recoupment or counterclaim) on account of any right or obligation
subordinated pursuant to this Section 5.16, such amount shall be held in trust
by such Pledgor for the benefit of the Security Agent, not commingled with any
of such Pledgor’s other funds and forthwith paid over to the Security Agent, in
the exact form received, together with any necessary endorsements, to be applied
and credited against, or held as security for, the Obligations.
Section 5.17    Termination; Release. (a) This Agreement and the Security
Interest hereunder (i) shall terminate upon termination of the Commitments,
payment in full of the Obligations (other than contingent, unasserted
indemnification obligations and obligations and liabilities under Treasury
Services Agreements and Swap Contracts not due and payable) and the expiration
or termination of all Letters of Credit (other than Letters of Credit that are
Cash Collateralized or back-stopped by a letter of credit in form, amount and
substance reasonably satisfactory to the applicable L/C Issuer or a deemed
reissuance under another facility as to which other arrangements satsifactory to
the Administrative Agent and the applicable L/C Issuer have been made) and (ii)
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by any Secured Party or any Pledgor upon the bankruptcy or
reorganization of any Loan Party or otherwise.
(b)     A Pledgor shall be automatically released from its obligations under
this Agreement, and any Security Interest granted (x) by such Pledgor or (y) in
any Capital Stock of such Pledgor shall automatically terminate, upon (i) the
sale or disposition of all equity interests of such Pledgor to a Person other
than the Borrower or a Guarantor or, (ii) the consummation of any other
transaction permitted by the Credit Agreement as a result of which such Pledgor
becomes an Excluded Subsidiary or (iii) as provided under Section 9.20 of the
Credit Agreement.
(c)     Upon any Collateral being or becoming an Excluded Asset, the Security
Interests created pursuant to this Agreement on such Collateral shall be
automatically released.
9




--------------------------------------------------------------------------------





(d)     In connection with any termination or release pursuant to the foregoing
clauses (a), (b) or (c), the Security Agent shall execute and deliver to any
Pledgor, at such Pledgor’s expense, all documents that such Pledgor shall
reasonably request to evidence such termination or release, subject to, if
reasonably requested by the Security Agent, the Security Agent’s receipt of a
certification by the Borrower stating that such transaction is in compliance
with the Credit Agreement and the other Loan Documents. Any execution and
delivery of documents pursuant to this Section 5.17 shall be without recourse to
or warranty by the Security Agent.
Section 5.18    Notices.
(a)    Manner of Delivery. All notices, communications and materials to be given
or delivered pursuant to the Collateral Documents shall be given or delivered in
the manner and at the address, telephone numbers and telecopier numbers
specified in Section 9.01 of the Credit Agreement. In the event of a discrepancy
between any telephonic notice and any written confirmation thereof, such written
confirmation shall be deemed the effective notice except to the extent the
Security Agent has acted in reliance on such telephonic notice.
(b)    Reasonable Notice. Any requirement under applicable Laws of reasonable
notice by the Security Agent or the other Secured Parties to any Pledgor of any
event in connection with, or in any way related to, the Collateral Documents or
the exercise by the Security Agent or the other Secured Parties of any of its
rights thereunder shall be met if notice of such event is given to such Pledgor
in the manner prescribed above at least 10 days before (i) the date of such
event or (ii) the date after which such event will occur.
Section 5.19    Interest. All amounts due and payable under the Collateral
Documents shall bear interest in accordance with Section 2.06 and Section 2.07
of the Credit Agreement.
Section 5.20    Payments by the Pledgors.
(a)    Time, Place and Manner. All payments due to the Security Agent under the
Collateral Documents shall be made in accordance with Section 2.19 of the Credit
Agreement, with all references to the “Administrative Agent” therein meaning the
Security Agent for purposes hereof.
(b)    No Reductions. All payments due to any Secured Party under the Collateral
Documents, and all other terms, conditions, covenants and agreements to be
observed and performed by any Pledgor thereunder, shall be made, observed or
performed by such Pledgor without any reduction or deduction whatsoever,
including any reduction or deduction for any set-off, recoupment, counterclaim
(whether, in any case, in respect of an obligation owed by such Secured Party to
any Pledgor or any guarantor and, in the case of a counterclaim, whether
sounding in tort, contract or otherwise) or Tax, except, subject to Section 2.20
of the Credit Agreement, for any withholding or deduction for Taxes required to
be withheld or deducted under applicable Laws.
(c)    Taxes. All of the terms and provisions of Section 2.20 of the Credit
Agreement are hereby incorporated by reference in this Agreement to the same
extent as if fully set forth herein, with all references therein to (i) the
“Borrower” or “Loan Party” meaning each Pledgor for purposes hereof, (ii) the
“Administrative Agent” meaning the Security Agent for purposes hereof and
(iii) this “Credit Agreement” meaning this Agreement for purposes hereof.
Section 5.21    Remedies of the Essence. The various rights and remedies of the
Secured Parties under the Collateral Documents are of the essence of those
agreements, and the Secured Parties shall be entitled to obtain a decree
requiring specific performance of each such right and remedy.
Section 5.22    Rights Cumulative. Each of the Secured Parties’ rights and
remedies under
10




--------------------------------------------------------------------------------





the Collateral Documents shall be in addition to all of their other rights and
remedies under the Collateral Documents and applicable Laws, and nothing in the
Collateral Documents shall be construed as limiting any such rights or remedies.
Section 5.23    Amendments; Waivers; Additional Pledgors. Any term, covenant,
agreement or condition of the Collateral Documents may be amended, and any right
under the Collateral Documents may be waived, if, but only if, such amendment or
waiver is in writing and is signed by the Security Agent and, in the case of an
amendment, by the applicable Pledgor or Pledgors, as the case may be. Unless
otherwise specified in such waiver, a waiver of any right under the Collateral
Documents shall be effective only in the specific instance and for the specific
purpose for which given. No election not to exercise, failure to exercise or
delay in exercising any right, nor any course of dealing or performance, shall
operate as a waiver of any right of the Security Agent or the other Secured
Parties under the Collateral Documents or applicable Laws, nor shall any single
or partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right of the Security Agent or the other
Secured Parties under the Collateral Documents or applicable Laws. In the event
that any Guarantor (including any Subsidiary that becomes a Guarantor pursuant
to Section 5.14 of the Credit Agreement) that is not a party under this
Agreement, hereafter owns or acquires any right, title or interest in any
Restricted Subsidiary (including any new Restricted Subsidiary), the Company
shall cause such Guarantor to execute and deliver a Pledge Agreement Joinder, at
which time (a) such Guarantor shall be referred to as an “Additional Pledgor”
and shall become and be a Pledgor hereunder, and each reference in this
Agreement to a “Pledgor” shall also mean and be a reference to such Additional
Pledgor, and each reference in any other Loan Document to a “Pledgor” shall also
mean and be a reference to such Additional Pledgor, and (b) each reference
herein to “this Agreement,” “hereunder,” “hereof” or words of like import
referring to this Agreement, and each reference in any other Loan Document to
the “Pledge Agreement,” “thereunder,” “thereof” or words of like import
referring to this Agreement, shall mean and be a reference to this Agreement as
supplemented by such Pledge Agreement Joinder.
Section 5.24    Assignments and Participations.
(a)    Assignments. (i) (i) Each Pledgor may not assign any of its rights or
obligations under the Collateral Documents without the prior written consent of
the Security Agent, and no assignment of any such obligation shall release such
Pledgor therefrom unless the Security Agent shall have consented to such release
in a writing specifically referring to the obligation from which such Pledgor is
to be released.
(i)Each Lender may, in connection with any assignment to any Person of any or
all of the Obligations or the Commitment, assign to such Person any or all of
its rights and obligations under the Collateral Documents and with respect to
the Collateral without any consent of the Pledgor, the Security Agent or any
other Secured Party, other than as required by the Credit Agreement. Any such
assignment of any such obligation shall release such Lender therefrom.
(b)    Participations. Each Lender may, in connection with any grant to any
Person of a participation in any or all of the Obligations or the Commitment,
grant to such Person a participation in any or all of its rights and obligations
under the Collateral Documents and with respect to the Collateral without the
consent of any Pledgor, the Security Agent or any other Secured Party, other
than as required by the Credit Agreement.
Section 5.25    Successor Secured Parties. Upon the acceptance by any Person of
its appointment as a successor Security Agent, (a) such Person shall thereupon
succeed to and become vested with all the rights, powers, privileges, duties and
obligations of the Security Agent under the Collateral
11




--------------------------------------------------------------------------------





Documents and the retiring Security Agent shall be discharged from its duties
and obligations as Security Agent thereunder and (b) the retiring Security Agent
shall promptly transfer all Collateral within its possession or control to the
possession or control of the successor Security Agent and shall execute and
deliver such notices, instructions and assignments as may be necessary or
desirable to transfer the rights of the Security Agent with respect to the
Collateral to the successor Security Agent.
Section 5.26    Governing Law. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE)
BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF
CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY
APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.
Section 5.27    LIMITATION OF LIABILITY. NEITHER THE SECURITY AGENT NOR ANY
OTHER SECURED PARTY SHALL HAVE ANY LIABILITY WITH RESPECT TO, AND EACH PLEDGOR
HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE FOR:
(a)    ANY LOSS OR DAMAGE SUSTAINED BY SUCH PLEDGOR, OR ANY LOSS, DAMAGE,
DEPRECIATION OR OTHER DIMINUTION IN THE VALUE OF ANY COLLATERAL, THAT MAY OCCUR
AS A RESULT OF, IN CONNECTION WITH, OR THAT IS IN ANY WAY RELATED TO, (i) ANY
ACT OR FAILURE TO ACT REFERRED TO IN SECTION 5.10 OR (ii) ANY EXERCISE OF ANY
RIGHT OR REMEDY UNDER THE COLLATERAL DOCUMENTS, EXCEPT, IN THE CASE OF CLAUSE
(ii), FOR ANY SUCH LOSS, DAMAGE, DEPRECIATION OR DIMINUTION TO THE EXTENT THAT
THE SAME IS DETERMINED BY A JUDGMENT OF A COURT THAT IS BINDING ON THE PLEDGOR
AND SUCH SECURED PARTY, FINAL AND NOT SUBJECT TO REVIEW ON APPEAL, TO BE THE
RESULT OF ACTS OR OMISSIONS ON THE PART OF SUCH SECURED PARTY CONSTITUTING
(x) WILLFUL MISCONDUCT, (y) GROSS NEGLIGENCE; OR
(b)    ANY SPECIAL, INDIRECT OR CONSEQUENTIAL, AND, TO THE EXTENT PERMITTED
UNDER APPLICABLE LAWS, PUNITIVE DAMAGES SUFFERED BY SUCH PLEDGOR IN CONNECTION
WITH ANY COLLATERAL DOCUMENT RELATED CLAIM.
Section 5.28    Severability of Provisions. Any provision of the Collateral
Documents that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions thereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.
Section 5.29    Counterparts. Each Collateral Document may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto were upon the same instrument. Delivery of an
executed signature page to this Agreement by facsimile transmission or by other
electronic transmission (including “.pdf” or “.tif”) shall be as effective as
delivery of a manually signed counterpart of this Agreement.
Section 5.30    Survival of Obligations. Except as otherwise expressly provided
therein, the rights and obligations of each Pledgor, the Security Agent and the
other Indemnitees under the Collateral Documents shall survive the Latest
Maturity Date and the termination of the Security Interest.
Section 5.31    Entire Agreement. This Agreement embodies the entire agreement
among
12




--------------------------------------------------------------------------------





each Pledgor and the Security Agent relating to the subject matter hereof and
supersedes all prior agreements, representations and understandings, if any,
relating to the subject matter hereof.
Section 5.32    Successors and Assigns. All of the provisions of each Collateral
Document shall be binding on and inure to the benefit of the parties thereto and
their respective successors and assigns.
Section 5.33    Non-Lender Secured Parties.
(a)    Except as otherwise expressly set forth herein, no Non-Lender Secured
Party that obtains the benefits of the Collateral by virtue of the provisions
hereof shall have any right to notice of any action or to consent to, direct or
object to any action hereunder or under any other Loan Document or otherwise in
respect of the Collateral (including the release or impairment of any
Collateral) other than in its capacity as a Lender and, in such case, only to
the extent expressly provided in the Loan Documents.
(b)    Each Non-Lender Secured Party, by its acceptance of the benefits of this
Agreement and the other Collateral Documents, agrees that in exercising rights
and remedies with respect to the Collateral, the Security Agent and the Lenders,
with the consent of the Security Agent, may enforce the provisions of the
Collateral Documents and exercise remedies thereunder and under any other Loan
Documents (or refrain from enforcing rights and exercising remedies), all in
such order and in such manner as they may determine in the exercise of their
sole business judgment. Such exercise and enforcement shall include, without
limitation, the rights to collect, sell, dispose of or otherwise realize upon
all or any part of the Collateral, to incur expenses in connection with such
collection, sale, disposition or other realization and to exercise all the
rights and remedies of a secured lender under the Uniform Commercial Code as in
effect from time to time in any applicable jurisdiction. The Non-Lender Secured
Parties by their acceptance of the benefits of this Agreement and the other
Collateral Documents hereby agree not to contest or otherwise challenge any such
collection, sale, disposition or other realization of or upon all or any of the
Collateral. Whether or not a Bankruptcy has been commenced, the Non-Lender
Secured Parties shall be deemed to have consented to the release of any or all
of the Collateral from the Liens of any Collateral Document in connection
therewith.
(c)    Each Non-Lender Secured Party, by its acceptance of the benefits of this
Agreement, agrees that the Security Agent and the Lenders may deal with the
Collateral, including any exchange, taking or release of Collateral, may change
or increase the amount of the Obligations, and may release any Pledgor from its
Obligations hereunder, all without any liability or obligation (except as may be
otherwise expressly provided herein) to the Non-Lender Secured Parties.
Section 5.34    Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the Liens and security interests granted to the Security Agent
pursuant to this Agreement and the exercise of any right or remedy by the
Security Agent hereunder, are subject to the provisions of any Intercreditor
Agreement or Additional Intercreditor Agreement. In the event of any conflict
between the terms of any such Intercreditor Agreement or Additional
Intercreditor Agreement and the terms of this Agreement, the terms of any such
Intercreditor Agreement or Additional Intercreditor Agreement shall govern and
control. No right, power or remedy granted to the Security Agent hereunder shall
be exercised by the Security Agent, and no direction shall be given by the
Security Agent, in contravention of any such Intercreditor Agreement or
Additional Intercreditor Agreement.


ARTICLE VI
INTERPRETATION
13




--------------------------------------------------------------------------------





Section 6.01    Definitional Provisions.
(a)    Certain Terms Defined by Reference. (i) Except where the context clearly
indicates a different meaning, all terms defined in Article 1, 8 or 9 of the
Uniform Commercial Code, as in effect on the date hereof, are used herein with
the meanings therein ascribed to them. In addition, the terms “collateral” and
“security interest”, when capitalized, have the meanings specified in subsection
(b) below.
(b)    Except in the case of “Collateral” and “Permitted Lien” and as otherwise
specified herein, all terms defined in the Credit Agreement are used herein with
the meanings therein ascribed to them.
(c)    Other Defined Terms. For purposes of this Agreement:
“Additional Pledgor” shall have the meaning assigned to such term in
Section 5.23 hereto.
“Agreement” means this Agreement, including all schedules, annexes and exhibits
hereto.
“Collateral” means, with respect to each Pledgor, such Pledgor’s interest
(WHATEVER IT MAY BE) in each of the following, IN EACH CASE WHETHER NOW OR
HEREAFTER EXISTING OR NOW OWNED OR HEREAFTER ACQUIRED BY SUCH PLEDGOR AND
WHETHER OR NOT THE SAME IS NOW CONTEMPLATED, ANTICIPATED OR FORESEEABLE, and
whether or not the same is subject to Article 8 or 9 of the Uniform Commercial
Code or is Collateral by reason of one or more than one of the following
clauses:
(ii)the Pledged Equity Interests;
(iii)all rights (contractual and otherwise and whether constituting accounts,
general intangibles or investment property or financial assets) constituting,
arising under, connected with, or in any way related to, any or all Collateral;
(iv)all claims (including the right to sue or otherwise recover on such claims)
(A) to items referred to in the definition of Collateral, (B) under warranties
relating to any of the Collateral, and (C) against third parties that in any way
arise under or out of or are related to or connected with any or all of the
Collateral; and (iv) all products and proceeds of Collateral in whatever form.
“Collateral Debtor” means a Person (including the maker or drawer of any
instrument) obligated on, bound by, or subject to, a Collateral Obligation.
“Collateral Document Related Claim” means any claim (whether civil, criminal or
administrative and whether arising under any applicable Laws, including any
“environmental” or similar law, or sounding in tort, contract or otherwise) in
any way arising out of, related to, or connected with, (i) the Collateral
Documents, (ii) the relationships established thereunder (iii) the exercise of
any right or remedy available thereunder or under applicable Laws or (iv) the
Collateral, whether such claim arises or is asserted before or after the date
hereof or before or after the release of the Security Interest.
“Collateral Documents” means (i) this Agreement and (ii) any other agreement,
document or instrument entered into pursuant to or as contemplated by this
Agreement, whether now or hereafter executed.
“Collateral Obligation” means a Liability that is Collateral and includes any
such constituting or arising under any instrument.
14




--------------------------------------------------------------------------------





“Contract” means (a) any agreement (whether bilateral or unilateral or executory
or non-executory and whether a Person entitled to rights thereunder is so
entitled directly or as a third-party beneficiary), including an indenture,
lease or license, (b) any deed or other instrument of conveyance, (c) any
certificate of incorporation or charter and (d) any by-law.
“Credit Agreement” means that certain Credit Agreement, dated as of October 9,
2015 among CSC Holdings, LLC (a successor by merger to Neptune Finco Corp.), a
Delaware limited liability company, the lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent and Security Agent, and the other parties
thereto.
“Distributions” means all (i) dividends (whether or not payable in cash),
interest, principal payments and other distributions (including cash and
securities payable in connection with calls, conversions, redemptions and the
like), on, and all rights, contractual and otherwise, (whether such dividends,
interest, principal payments, other distributions and rights constitute
accounts, contract rights, investment property and or general intangibles),
arising under, connected with or in any way relating to any Capital Stock, and
(ii) proceeds thereof (including cash and securities receivable in connection
with tender or other offers).
“Excluded Assets” shall mean (i) any Voting Stock of a CFC or a CFC HoldCo in
excess of 65% of each class of the Voting Stock of such entity; (ii) any assets
with respect to which, in the reasonable discretion of the Security Agent and
the Borrower, the burden or cost or other consequences of granting a security
interest in favor of the Secured Parties under the Collateral Documents shall be
excessive in view of the benefits to be obtained by the Secured Parties
therefrom; (iii) any assets with respect to which granting a security interest
in such assets in favor of the Secured Parties under the Collateral Documents
would result in materially adverse tax consequences to the Borrower or any
Subsidiary as reasonably determined by the Borrower in consultation with the
Security Agent; and (iv) any assets to the extent that and only for so long as
granting a security interest in such assets would violate any applicable
requirement of Law or any contractual requirement existing on the Closing Date
or the date such Restricted Subsidiary becomes a Pledgor (in each case, so long
as such prohibition is not created in contemplation of such transaction)
(including any legally effective requirement to obtain the consent or approval
of, or a license from, any Governmental Authority or any other third party
unless such consent, approval or license has been obtained (it being understood
that the Borrower shall use commercially reasonable efforts to obtain any such
consent, approval or license)).
“Governmental Approval” means any authority, consent, approval, license (or the
like) or exemption (or the like) of any governmental unit.
“Governmental Registration” means any registration or filing (or the like) with,
or report or notice (or the like) to, any governmental unit.
“Liability” of any Person means (in each case, whether with full or limited
recourse) any indebtedness, liability, obligation, covenant or duty of or
binding upon, or any term or condition to be observed by or binding upon, such
Person or any of its assets, of any kind, nature or description, direct or
indirect, absolute or contingent, due or not due, liquidated or unliquidated,
whether arising under Contract, applicable Laws, or otherwise, whether sounding
in contract or in tort, whether now existing or hereafter arising, and whether
for the payment of money or the performance or non-performance of any act.
“Non-Lender Secured Party” means each Hedge Counterparty and Treasury Services
Provider (in each case, in its capacity as such).
15




--------------------------------------------------------------------------------





“Permitted Lien” means (i) a Permitted Collateral Lien and (ii) a Lien created
in favor of the Security Agent under the Credit Agreement or the Collateral
Documents.
“Pledge Agreement Joinder” means a Pledge Agreement Joinder, substantially in
the form of Exhibit A, or otherwise in form and substance acceptable to the
Collateral Agent.
“Pledged Equity Interests” means, with respect to each Pledgor, all of the
Capital Stock now owned or hereafter acquired by such Pledgor, and all of such
Pledgor’s other rights, title and interests in, or in any way related to, each
Restricted Subsidiary to which any such Capital Stock relates, including,
without limitation: (i) all additional Capital Stock hereafter from time to time
acquired by such Pledgor in any manner, together with all dividends, cash,
instruments and other property hereafter from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
Capital Stock and in all profits, losses and other distributions to which such
Pledgor shall at any time be entitled in respect of any such Capital Stock;
(ii) all other payments due or to become due to such Pledgor in respect of any
such Capital Stock, whether under any partnership agreement, limited liability
company agreement, other agreement or otherwise, whether as contractual
obligations, damages, insurance proceeds or otherwise; (iii) all of such
Pledgor’s claims, rights, powers, privileges, authority, puts, calls, options,
security interests, liens and remedies, if any, under any partnership agreement,
limited liability company agreement, other agreement or at law or otherwise in
respect of any such Capital Stock; (iv) all present and future claims, if any,
of such Pledgor against any such Restricted Subsidiary for moneys loaned or
advanced, for services rendered or otherwise; (v) all of such Pledgor’s rights
under any partnership agreement, limited liability company agreement, other
agreement or at law to exercise and enforce every right, power, remedy,
authority, option and privilege of such Pledgor relating to any such Capital
Stock; (vi) all other property hereafter delivered in substitution for or in
addition to any of the foregoing; (vii) all certificates and instruments
representing or evidencing any of the foregoing; and (viii) all cash,
securities, interest, distributions, dividends, rights, other property and other
Distributions at any time and from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all thereof,
provided, however, that the Pledged Equity Interests shall exclude any Excluded
Assets.
“Pledgor” shall have the meaning given in the introductory paragraph to this
Agreement.
“Security Interest” means the mortgages, pledges and assignments to the Security
Agent of, the continuing security interest of the Security Agent in, and the
continuing lien of the Security Agent upon, the Collateral intended to be
effected by the terms of this Agreement or any of the other Collateral
Documents.
“Uniform Commercial Code” means the Uniform Commercial Code as in effect in the
State of New York.
Section 6.02    Other Interpretative Provisions.
(a)    (a)Each power of attorney, license and other authorization in favor of
the Security Agent or any other Person granted by or pursuant to this Agreement
shall be deemed to be irrevocable and coupled with an interest.
(b)    Except as otherwise indicated, any reference herein to the “Collateral”,
the “Obligations”, the “Collateral Documents”, the “Secured Parties” or any
other collective or plural term shall be deemed a reference to each and every
item included within the category described by such collective or plural term,
so that (i) a reference to the “Collateral”, the “Obligations” or the “Secured
Parties” shall be deemed a reference to any or all of the Collateral, the
Obligations or the “Secured
16




--------------------------------------------------------------------------------





Parties”, as the case may be, and (ii) a reference to the “obligations” of a
Pledgor under the “Collateral Documents” shall be deemed a reference to each and
every obligation under each and every Collateral Document, as the case may be,
whether any such obligation is incurred under one, some or all of the Collateral
Documents, as the case may be.
(c)    Except where the context clearly indicates a different meaning,
references in this Agreement to instruments and other types of property, means
the same to the extent they are Collateral.
(d)    Except as otherwise specified therein, all terms defined in this
Agreement shall have the meanings herein ascribed to them when used in the other
Collateral Documents or any certificate, opinion or other document delivered
pursuant hereto or thereto.
(e)    Except as otherwise expressly provided herein, any reference in this
Agreement to any Loan Document or other agreement, document or instrument shall
mean such agreement, document or instrument as amended, restated, supplemented,
replaced, refinanced or otherwise modified from time to time.
Section 6.03    Captions. Captions to Articles, Sections and subsections of, and
Annexes, Schedules and Exhibits to, the Collateral Documents are included for
convenience of reference only and shall not constitute a part of the Collateral
Documents for any other purpose or in any way affect the meaning or construction
of any provision of the Collateral Documents.


[Remainder of Page Intentionally Left Blank]










































17




--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers all as of the date hereof.


CSC HOLDINGS, LLC
By:
_______________________________

Name:
Title:
























































--------------------------------------------------------------------------------





1047 E 46TH STREET CORPORATION
151 S. FULTON STREET CORPORATION
2234 FULTON STREET CORPORATION
CABLEVISION LIGHTPATH CT LLC
CABLEVISION LIGHTPATH NJ LLC
CABLEVISION LIGHTPATH, INC.
CABLEVISION OF BROOKHAVEN, INC.
CABLEVISION OF LITCHFIELD, INC.
CABLEVISION OF WAPPINGERS FALLS, INC.
CABLEVISION SYSTEMS BROOKLINE CORPORATION
CABLEVISION SYSTEMS NEW YORK CITY CORPORATION
CSC ACQUISITION - MA, INC.
CSC ACQUISITION CORPORATION
CSC OPTIMUM HOLDINGS, LLC
CSC TECHNOLOGY, LLC
LIGHTPATH VOIP, LLC
NY OV LLC
OV LLC
WIFI CT-NJ LLC
WIFI NY LLC
A-R CABLE SERVICES - NY, INC.
CABLEVISION OF SOUTHERN WESTCHESTER, INC.
PETRA CABLEVISION CORP.
TELERAMA, INC.


By:
_______________________________

Name:
Title:








































--------------------------------------------------------------------------------









CABLEVISION SYSTEMS BROOKLINE CORPORATION
Managing General Partner of
CABLEVISION OF OSSINING LIMITED PARTNERSHIP


By:
_______________________________

Name:
Title:




































































--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A.,
acting in its capacity as Security Agent




By: _______________________________
Name:
Title:




































































--------------------------------------------------------------------------------





Exhibit A


Pledge Agreement Joinder


See attached.




--------------------------------------------------------------------------------









PLEDGE AGREEMENT JOINDER, dated as of _____________, 20__, made by
____________________, a __________ corporation (the “Additional Pledgor”), in
favor of JPMorgan Chase Bank, N.A., as Secured Agent for the benefit of the
Secured Parties. Capitalized terms used herein and not defined herein shall have
the meanings assigned to such terms in the Pledge Agreement.
W I T N E S S E T H:
WHEREAS, reference is made to that certain Credit Agreement, dated as of October
9, 2015 (as amended, modified, supplemented or restated hereafter, the “Credit
Agreement”), among CSC Holdings, LLC (a successor by merger to Neptune Finco
Corp.), a Delaware limited liability company (the “Borrower”), the lenders party
thereto, JPMorgan Chase Bank, N.A., as administrative agent and security agent,
and the other parties thereto;
WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Subsidiaries (other than the Additional Pledgor) have entered into that
certain Pledge Agreement, dated as of [_____] (as amended, supplemented replaced
or otherwise modified from time to time, the “Pledge Agreement”) in favor of the
Security Agent for the benefit of the Secured Parties;
WHEREAS, the Credit Agreement requires the Additional Pledgor to become a party
to the Pledge Agreement; and
WHEREAS, the Additional Pledgor has agreed to execute and deliver this Pledge
Agreement Joinder in order to become a party to the Pledge Agreement;
NOW, THEREFORE, IT IS AGREED:
1.Pledge. By executing and delivering this Pledge Agreement Joinder, the
Additional Pledgor, as provided in Section 5.23 of the Pledge, hereby becomes a
party to the Pledge Agreement as a Pledgor thereunder with the same force and
effect as if originally named therein as a Pledgor and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Pledgor thereunder. The Additional Pledgor hereby represents
and warrants that each of the representations and warranties contained in
Article III of the Credit Agreement and the other Loan Documents, in each case
as they relate to such Additional Pledgor, each of which is incorporated herein
by reference, are true and correct in all material respects (or in all respects
if qualified by materiality or Material Adverse Effect) on and as the date
hereof (after giving effect to this Pledge Agreement Joinder) as if made on and
as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties are true and correct in all material respects (or in all respects if
qualified by materiality or Material Adverse Effect), on and as of such earlier
date, provided that each such reference in each such representation and warranty
to any Borrower’s knowledge shall, for the purposes of this Section 1, be deemed
to be a reference to such Additional Pledgor’s knowledge.
2.GOVERNING LAW. THIS PLEDGE AGREEMENT JOINDER AND ANY CLAIM, CONTROVERSY,
DISPUTE OR OTHER CAUSE OF ACTION (WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS PLEDGE AGREEMENT
JOINDER AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH
PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.




--------------------------------------------------------------------------------





3.Successors and Assigns. This Pledge Agreement Joinder will be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, except that the Additional Pledgor may not assign, transfer or delegate
any of its rights or obligations under this Pledge Agreement Joinder without the
prior written consent of the Security Agent and any such assignment, transfer or
delegation without such consent shall be null and void.
IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.
[ADDITIONAL PLEDGOR]
By: __________________    
Name:
Title:






--------------------------------------------------------------------------------







Exhibit B


Notice of Disposition of Collateral


See attached.




--------------------------------------------------------------------------------













Schedule 1.03


SCHEDULE OF REQUIRED ACTION


Pursuant to, and without thereby limiting, its obligations under Section 1.03,
each Pledgor hereby agrees that it will:
In the case of Collateral that consists of Securities:
(i)    Certificated: Deliver to the Secured Party certificates evidencing such
Securities either (1) in bearer form (UCC Section 8-106(a)) or (2) if such
Security is in registered form, either (x) registered in the name of the Secured
Party (UCC Section 8-106(b)(2)), (y) indorsed to the Secured Party or in blank
by an effective indorsement (UCC Sections 8-106(b)(1) 8-107, 8- 401 and 8-402)
or (z) accompanied by blank stock powers (UCC Sections 8-106(b)(1), 8-401 and
8-402);
(ii)    Filing of completed UCC-1 Financing Statements, each in form
satisfactory and acceptable to the Secured Party.






--------------------------------------------------------------------------------







Schedule 2.01


SCHEDULE OF REQUIRED RECORDING AND OTHER TAXES AND RECORDING, FILING AND OTHER
FEES AND CHARGES


1.
Filing fees in connection with Uniform Commercial Code financing statements.









--------------------------------------------------------------------------------







Schedule 2.02


SCHEDULE OF PLEDGED EQUITY INTERESTS








--------------------------------------------------------------------------------





Pledged Equity Interests
Issuer
Owner
Class
Or Series
Share Certificate No.
Percent of Equity Interest Owned
Percent of Equity Interest Pledged
1047 E 46TH Street Corporation
CSC Holdings, LLC
common stock
1
100%
100%
151 S. Fulton Street Corporation
CSC Holdings, LLC
common stock
1
100%
100%
2234 Fulton Street Corporation
CSC Holdings, LLC
common stock
1
100%
100%
A-R Cable Services - NY, Inc.
CSC Acquisition- MA, Inc.
common stock
2
100%
100%
Cablevision Lightpath - CT LLC
Cablevision Lightpath, Inc.
LLC Membership Interests
 
100%
100%
Cablevision Lightpath - NJ LLC
Cablevision Lightpath, Inc.
LLC Membership Interests
 
100%
100%
Cablevision Lightpath, Inc.
CSC Holdings, LLC
common stock
1
100%
100%
Cablevision of Brookhaven, Inc.
CSC Holdings, LLC
common stock
2
100%
100%
Cablevision of Litchfield, Inc.
CSC Holdings, LLC
common stock
1
100%
100%
Cablevision of Southern Westchester, Inc.
CSC Holdings, LLC
common stock
7
100%
100%
Cablevision of Wappingers Falls, Inc.
CSC Holdings, LLC
common stock
2
100%
100%
Cablevision Systems Brookline Corporation
CSC Holdings, LLC
common stock
3
100%
100%
Cablevision Systems New York City Corporation
CSC Holdings, LLC.
common stock
3
100%
100%
CSC Acquisition - MA, Inc.
CSC Acquisition Corporation
common stock
1
100%
100%
CSC Acquisition Corporation
CSC Holdings, LLC
common stock
2
100%
100%
CSC Optimum Holdings, LLC
CSC Holdings, LLC
LLC Membership Interests
 
100%
100%
Lightpath VOIP, LLC
Cablevision Lightpath, Inc.
LLC Membership Interests
 
100%
100%
Petra Cablevision Corp.
CSC Holdings, LLC
common stock
135
100%
100%
Telerama, Inc.
CSC Holdings, LLC
common stock
58
100%
100%
Cablevision of Ossining Limited Partnership
Cablevision Systems Brookline Corporation
General Partnership Interest
 
0.5%
0.5%
Cablevision of Ossining Limited Partnership
Cablevision of Wappingers Falls, Inc.
Limited Partnership Interest
 
99%
99%
CSC Technology, LLC
CSC Holdings, LLC
LLC Membership Interests
 
100%
100%
NY OV LLC
OV LLC
LLC Membership Interests
 
100%
100%
WIFI CT-NJ LLC
OV LLC
LLC Membership Interests
 
100%
100%
WIFI NY LLC
OV LLC
LLC Membership Interests
 
100%
100%
OV LLC
CSC Optimum Holdings, LLC
LLC Membership Interests
 
100%
100%







--------------------------------------------------------------------------------





Schedule 2.03


Organizational Information of Pledgors




Pledgors
State of Organization
Name changes in the last 5 years
1047 E 46TH STREET CORPORATION
DELAWARE
—
151 S. FULTON STREET CORPORATION
DELAWARE
—
2234 FULTON STREET CORPORATION
DELAWARE
—
CABLEVISION LIGHTPATH CT LLC
DELAWARE
CABLEVISION LIGHTPATH - CT, INC. TO CABLEVISION LIGHTPATH CT LLC (DECEMBER 31,
2012)
CABLEVISION LIGHTPATH NJ LLC
DELAWARE
CABLEVISION LIGHTPATH - NJ, INC. TO CABLEVISION LIGHTPATH NJ LLC (DECEMBER 31,
2012)
CABLEVISION LIGHTPATH, INC.
DELAWARE
—
CABLEVISION OF BROOKHAVEN, INC.
DELAWARE
—
CABLEVISION OF LITCHFIELD, INC.
DELAWARE
—
CABLEVISION OF WAPPINGERS FALLS, INC.
DELAWARE
—
CABLEVISION SYSTEMS BROOKLINE CORPORATION
DELAWARE
—
CABLEVISION SYSTEMS NEW YORK CITY CORPORATION
DELAWARE
—
CSC ACQUISITION - MA, INC.
DELAWARE
—
CSC ACQUISITION CORPORATION
DELAWARE
—
CSC OPTIMUM HOLDINGS, LLC
DELAWARE
—
CSC TECHNOLOGY, LLC
DELAWARE
—
LIGHTPATH VOIP, LLC
DELAWARE
—
NY OV LLC
DELAWARE
—
OV LLC
DELAWARE
—
WIFI CT-NJ LLC
DELAWARE
—
WIFI NY LLC
DELAWARE
—
CABLEVISION OF OSSINING LIMITED PARTNERSHIP
MASSACHUSETTS
—
A-R CABLE SERVICES - NY, INC.
NEW YORK
—
CABLEVISION OF SOUTHERN WESTCHESTER, INC.
NEW YORK
—
PETRA CABLEVISION CORP.
NEW YORK
—
TELERAMA, INC.
OHIO
—







--------------------------------------------------------------------------------





Schedule 3.06
SCHEDULE OF RESTRICTIONS ON SECURITIES


1.
None, other than possible requirements of consent of transfer from the Company
or another Restricted Subsidiary.





































